[thetorchmarkcorporations001.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations002.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations003.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations004.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations005.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations006.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations007.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations008.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations009.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations010.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations011.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations012.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations013.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations014.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations015.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations016.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations017.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations018.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations019.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations020.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations021.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations022.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations023.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations024.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations025.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations026.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations027.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations028.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations029.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations030.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations031.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations032.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations033.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations034.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations035.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations036.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations037.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations038.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations039.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations040.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations041.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations042.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations043.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations044.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations045.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations046.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations047.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations048.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations049.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations050.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations051.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations052.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations053.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations054.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations055.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations056.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations057.jpg]
GREAT-WEST TRUST COMPANY DEFINED CONTRIBUTION PROTOTYPE PLAN AND TRUST



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations058.jpg]
Defined Contribution Prototype Plan TABLE OF CONTENTS ARTICLE I, DEFINITIONS
1.60 SIMPLE Contribution ...................................... 12 1.01 Account
............................................................... 1 1.61 Sponsor
............................................................. 12 1.02 Account
Balance or Accrued Benefit .................. 1 1.62 Successor Plan
.................................................. 12 1.03 Accounting Date
................................................. 1 1.63 Taxable Year
.................................................... 12 1.04 Adoption Agreement
........................................... 1 1.64 Transfer
............................................................ 12 1.05 Advisory
Letter ................................................... 1 1.65 Trust
................................................................. 12 1.06
Annuity Contract ................................................. 1 1.66 Trust
Fund ........................................................ 12 1.07 Appendix
............................................................. 2 1.67
Trustee/Custodian ............................................. 12 1.08
[Reserved] ........................................................... 2 1.68
USERRA .......................................................... 12 1.09
Beneficiary .......................................................... 2 1.69
Valuation Date .................................................. 12 1.10 Code
.................................................................... 2 1.70
Vested ............................................................... 12 1.11
Compensation ..................................................... 2 1.71 Volume
Submitter Plan .................................... 12 1.12 Contribution Types
............................................. 4 ARTICLE II, ELIGIBILITY AND
PARTICIPATION 1.13 Defined Contribution Plan ..................................
4 2.01 Eligibility .......................................................... 13
1.14 Defined Benefit Plan ........................................... 5 2.02
Application of Service Conditions .................... 13 1.15 Differential Wage
Payment ................................. 5 2.03 Break in Service -
Participation ........................ 14 1.16 Disability
............................................................. 5 2.04
Participation upon Re-employment .................. 15 1.17 Designated IRA
Contribution ............................. 5 2.05 Change in Employment Status
......................... 15 1.18 DOL
.................................................................... 5 2.06
Participation Opt-Out ....................................... 15 1.19 Earnings
.............................................................. 5 ARTICLE III,
PLAN CONTRIBUTIONS AND 1.20 Effective Date
..................................................... 5 FORFEITURES 1.21
Elective Deferrals ................................................ 5 3.01
Contribution Types ........................................... 16 1.22 Employee
............................................................ 5 3.02 Elective
Deferrals ............................................. 16 1.23 Employee
Contribution and DECs ...................... 7 3.03 Matching Contributions
.................................... 21 1.24 Employer
............................................................. 7 3.04
Nonelective/Employer Contributions ............... 22 1.25 Employer Contribution
....................................... 7 3.05 Safe Harbor 401(k) Contributions
.................... 25 1.26 Entry Date
........................................................... 7 3.06 Allocation
Conditions ....................................... 30 1.27 EPCRS
................................................................ 7 3.07
Forfeiture Allocation ........................................ 32 1.28 ERISA
................................................................. 7 3.08
Rollover Contributions ..................................... 33 1.29 401(k) Plan
.......................................................... 8 3.09 Employee
Contributions ................................... 35 1.30 401(m)
Plan......................................................... 8 3.10 SIMPLE
401(k) Contributions ......................... 35 1.31 HEART Act
........................................................ 8 3.11 USERRA/HEART ACT
Contributions ............ 36 1.32 Hour of Service
................................................... 8 3.12 Designated IRA
Contributions ......................... 37 1.33 IRS
...................................................................... 9 3.13
Deductible Employee Contributions (DECs).... 38 1.34 Limitation Year
................................................... 9 1.35 Matching Contribution
........................................ 9 ARTICLE IV, LIMITATIONS AND TESTING
1.36 Money Purchase Pension Plan/Money 4.01 Annual Additions Limit
.................................... 39 Purchase Pension Contribution
........................... 9 4.02 Annual Additions Limit Code §415 1.37 Named
Fiduciary ............................................... 10 Aggregated Plans
.............................................. 39 1.38 Nonelective Contribution
.................................. 10 4.03 Disposition of Excess Annual
Additions .......... 40 1.39 Opinion Letter
................................................... 10 4.04 No Combined DCP/DBP
Limitation ................ 40 1.40 Paid Time Off Plan
........................................... 10 4.05 Definitions: Sections
4.01-4.04 ........................ 40 1.41 Participant
......................................................... 10 4.06 Annual Testing
Elections.................................. 42 1.42 Plan
................................................................... 10 4.07
Testing Based On Benefits ............................... 43 1.43 Plan
Administrator ............................................ 10 4.08 Amendment To
Pass Testing ............................ 44 1.44 Plan Year
.......................................................... 10 4.09 Application
Of Compensation Limit ................ 44 1.45 Practitioner
........................................................ 10 4.10 401(k) (Or
Other Plan) Testing......................... 44 1.46 Predecessor
Employer/Predecessor Plan ........... 10 4.11 Definitions: Sections 4.06-4.10
........................ 50 1.47 Prevailing Wage Contract/Contribution
............ 10 ARTICLE V, VESTING 1.48 Profit Sharing Plan
............................................ 10 5.01 Normal/Early Retirement Age
.......................... 52 1.49 Protected Benefit
............................................... 11 5.02 Participant Death or
Disability ......................... 52 1.50 Prototype Plan/Master Plan (M&P
Plan) .......... 11 5.03 Vesting Schedule
.............................................. 52 1.51 QDRO
............................................................... 11 5.04 Cash-Out
Distribution/Possible Restoration ..... 53 1.52 Qualified Military
Service................................. 11 5.05 Year of Service - Vesting
................................. 55 1.53 Qualified Reservist Distribution (QRD)
............ 11 5.06 Break in Service and Forfeiture Break in 1.54 Restated Plan
..................................................... 11 Service - Vesting
.............................................. 55 1.55 Rollover Contribution
....................................... 11 5.07 Forfeiture Occurs
.............................................. 56 1.56 Safe Harbor Contribution
.................................. 11 5.08 Amendment to Vesting Schedule
..................... 56 1.57 Salary Reduction Agreement
............................ 11 5.09 Employee Contributions
................................... 56 1.58 Separation from Service/Severance
from ARTICLE VI, DISTRIBUTIONS Employment
...................................................... 11 6.01 Timing of
Distribution ...................................... 57 1.59 Service
.............................................................. 12 6.02 Required
Minimum Distributions ..................... 61 © 2014 Great-West Trust Company,
LLC or its suppliers 1



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations059.jpg]
Defined Contribution Prototype Plan 6.03 Post-Separation (Severance), Lifetime
RMD, 11.03 Amendment by Prototype Sponsor/Volume and Beneficiary Distribution
Methods .............. 63 Submitter Practitioner
....................................... 97 6.04 Annuity Distributions to
Participants and to 11.04 Frozen Plan/Discontinuance of Contributions .. 97
Surviving Spouses ............................................. 65 11.05 Plan
Termination .............................................. 98 6.05 QDRO
Distributions ......................................... 67 11.06 Merger/Direct
Transfer ..................................... 99 6.06 Defaulted Loan - Timing
of Offset ................... 67 ARTICLE XII, MULTIPLE EMPLOYER PLAN 6.07
Hardship Distribution ........................................ 68 12.01
Election/Overriding Effect ............................. 100 6.08 Direct
Rollover of Eligible Rollover 12.02 Definitions
...................................................... 100
Distributions...................................................... 69 12.03
Participating Employer Elections ................... 100 6.09 Replacement of
$5,000 Amount........................ 71 12.04 HCE Status
..................................................... 100 6.10 TEFRA Elections
.............................................. 71 12.05 Testing
............................................................ 100 6.11 Deemed
Severance Distributions ...................... 71 12.06 Top-Heavy
...................................................... 101 ARTICLE VII,
ADMINISTRATIVE PROVISIONS 12.07 Compensation
................................................. 101 7.01 Employer
Administrative Provisions ................ 72 12.08 Service
............................................................ 101 7.02 Plan
Administrator ............................................ 72 12.09 Required
Minimum Distributions ................... 101 7.03 Direction of Investment
.................................... 73 12.10 Cooperation and Indemnification
................... 101 7.04 Account Administration, Valuation and 12.11
Involuntary Termination ................................. 101 Expenses
........................................................... 74 12.12 Voluntary
Termination ................................... 102 7.05 Participant
Administrative Provisions ............... 77 7.06 Plan
Loans......................................................... 79 7.07 Lost
Participants................................................ 79 7.08 Plan
Correction ................................................. 80 7.09
Prototype/Volume Submitter Plan Status .......... 81 7.10 Plan Communications,
Interpretation, and Construction
...................................................... 81 7.11 Divestment of
Employer Securities ................... 82 ARTICLE VIII, TRUSTEE AND CUSTODIAN,
POWERS AND DUTIES 8.01 Acceptance
........................................................ 84 8.02 Investment
Powers and Duties .......................... 84 8.03 Named Fiduciary
............................................... 87 8.04 Form of Distribution
(Cash or Property) ........... 87 8.05 Trustee/Custodian Fees and Expenses
.............. 87 8.06 Third Party Reliance
......................................... 87 8.07 Appointment of Ancillary
Trustee or Independent Fiduciary....................................... 88 8.08
Resignation and Removal ................................. 88 8.09 Investment In
Group Trust Fund ....................... 89 8.10 Combining Trusts of Employer's
Plans ............. 89 8.11 Amendment/Substitution of Trust
..................... 89 8.12 Cross-Pay Provision
.......................................... 89 ARTICLE IX, PROVISIONS RELATING TO
INSURANCE AND INSURANCE COMPANY 9.01 Insurance Benefit
.............................................. 90 9.02 Limitations On Coverage
.................................. 90 9.03 Disposition of Life Insurance
Protection ........... 90 9.04 Dividends
.......................................................... 90 9.05 Limitations
On Insurance Company Duties ...... 90 9.06 Records/Information
......................................... 91 9.07 Conflict With Plan
............................................ 91 9.08 Appendix B Override
........................................ 91 9.09 Definitions
........................................................ 91 ARTICLE X, TOP-HEAVY
PROVISIONS 10.01 Determination of Top-Heavy Status ................. 92 10.02
Top-Heavy Minimum Allocation ...................... 92 10.03 Plan Which Will
Satisfy Top-Heavy ................. 92 10.04 Top-Heavy Vesting
........................................... 93 10.05 Safe Harbor/SIMPLE Plan
Exemption.............. 93 10.06 Definitions
........................................................ 93 ARTICLE XI,
EXCLUSIVE BENEFIT, AMENDMENT, AND TERMINATION 11.01 Exclusive Benefit
.............................................. 96 11.02 Amendment by Employer
................................. 96 © 2014 Great-West Trust Company, LLC or its
suppliers 2



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations060.jpg]
Defined Contribution Prototype Plan DEFINITIONS MASTER LIST Applicable Defined
Contribution Plan. 7.11(A)(1) Account. 1.01 Applicable Individual/Deferrals.
7.11(B)(1) Account Balance. 1.02 Applicable Individual/Employer Contributions.
Accounting Date. 1.03 7.11(C)(1) Accrued Benefit. 1.02 Applicable Percentage.
6.04(A)(8)(b) ACA. 3.02(B)(1) Associated Matching Contribution. 3.07(A)(1)(b)
ACP Limit. 4.10(C)(1) Automatic Contribution Arrangement (ACA). 3.02(B)(1) ACP
Participant. 4.11(A) Automatic Deferral. 1.21(C), 3.02(B)(4)(a) ACR (actual
contribution ratio). 4.10(C)(5)(a) Automatic Deferral Percentage/Increases.
Actual Method. 1.32(A)(1) 3.02(B)(4)(b) Actuarial Factor. 3.04(B)(5)(b)
Automatic Rollover. 6.08(D) Additional Matching Contribution. 1.35(G), Basic
Matching Contribution. 1.35(E), 3.05(E)(4) 3.05(F)(1) Beneficiary. 1.09 Ad-Hoc.
6.03(A)(6) Benefit Factor. 3.04(B)(5)(a) Administrative Checklist. 7.02(C)(2)
Break in Service. 1.32(A)(3)(i), 2.03(A), 5.06(A) Adoption Agreement. 1.04 Cash
or Deferred Arrangement (CODA). 3.02(C) ADP Limit. 4.10(B)(1) Cash-Out
Distribution. 5.04(A)(2) ADP Participant. 4.11(B) Catch-Up Deferral. 1.21(D),
3.02(D)(2) ADR (actual deferral ratio). 4.10(B)(4)(a) Catch-Up Eligible
Participant. 3.02(D)(1) Advisory Letter. 1.05 Cessation of Affiliation. 4.05(C)
Aggregate Contributions. 4.10(C)(2) Client Organization ("CO"). 12.02(D)(1)
Allocable Income. 4.11(C) Code. 1.10 Alternative Annuity. 1.06(B), 6.03(A)(5)
Code §415 Aggregated Plan. 4.05(D) Alternative Defined Contribution Plan.
11.05(F)(1) Code §415 Compensation. 1.11(B)(3), 4.05(F) Alternative (general)
415 Compensation. 1.11(B)(4) Code §3401(a) Wages. 1.11(B)(2) Anniversary Year.
2.02(C)(3) Collective Bargaining Employees. 1.22(D)(1) Annual Additions. 4.05(A)
Combined Plans Limitation. 4.05(E) Annual Additions Limit. 4.05(B) Compensation.
1.11, 1.22(E)(3), 3.01(B), 3.02(A)(2), Annuity Contract. 1.06 3.02(B)(4)(c),
3.02(C), 3.05(C), 3.10(C), 3.11(C), 3.12(C)(4)(c), 4.05(F), 4.07(D), 4.07(E),
4.11(D), Annuity Starting Date. 1.06(A), 6.01(A)(2)(h) 10.06(A) Appendix. 1.07
Compensation Dollar Limit. 1.11(E) Applicable Contribution Rate. 4.10(D)(1)(b)
Contract(s). 9.09(A) © 2014 Great-West Trust Company, LLC or its suppliers 1



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations061.jpg]
Defined Contribution Prototype Plan Contrary Election. 3.02(B)(4)(d) Elective
Deferrals. 1.21 Contrary Election Effective Date. 3.02(B)(4)(e) Elective
Deferral Limit. 4.10(A)(1) Contribution Types. 1.12 Elective Transfer.
11.06(E)(1) Cross-Over Date. 4.06(C)(1)(c) Eligible Automatic Contribution
Arrangement (EACA). 3.02(B)(2) Current Year Testing. 4.11(E) Eligible Employee.
1.22(C) Custodian. 1.67 Eligible Retirement Plan. 6.08(F)(2) DCD. 6.02(E)(3)
Eligible Rollover Distribution. 6.08(F)(3) DCY. 6.02(E)(2) Eligibility
Computation Period. 2.02(C)(1) Deductible Employee Contributions (DECs). 1.23,
3.13 Employee. 1.22, 12.02(A) Deemed Disability Compensation. 1.11(K) Employee
Contribution. 1.23 Deemed 125 Compensation. 1.11(C) Employer. 1.24, 4.05(G),
10.06(D) Defined Benefit Plan. 1.14 Employer Contribution. 1.25 Defined
Contribution Plan. 1.13 Employment Commencement Date. 2.02(C)(4) Designated
Beneficiary. 1.09(A), 6.02(E)(1) Enhanced Matching Contribution. 1.35(F),
3.05(E)(6) Designated IRA Contribution. 1.17 Entry Date. 1.26, 2.02(D)(1)
Determination Date. 10.06(B) EPCRS. 1.27 Determination (look-back) Period.
10.06( C ) Equivalency Method. 1.32(A)(2) Differential Wage Payment. 1.15 ERISA.
1.28 Direct Rollover. 6.08(F)(1) ERISA Fee Recapture Account. 7.04(D)(1)
Disability. 1.16 Excess Aggregate Contributions. 4.10(C)(3) Discretionary
Matching Contribution. 1.35(B) Excess Amount. 4.05(H) Discretionary Nonelective
Contribution. 1.38(B) Excess Contributions. 4.10(B)(2) Distribution Requiring
Consent. 6.01(A)(2)(a) Excess Deferral. 4.10(A)(2) Dividends. 9.09(B) Excluded
Compensation. 1.11(G) DOL. 1.18 Excluded Employee. 1.22(D) EACA. 3.02(B)(2)
Exempt Participants. 6.04(G)(1) EACA Effective Date. 3.02(B)(2)(a)(i) Fixed
Matching Contribution. 1.35(A) Early Retirement Age. 5.01 Fixed Nonelective
Contribution. 1.38(A) Earned Income. 1.11(J) Forfeiture Break in Service.
5.06(B) Earnings. 1.19 Formerly Affiliated Plan. 4.05(I) Effective Date. 1.20
Frozen Plan. 1.42(B) Elapsed Time Method. 1.32(A)(3) 401(k) Plan. 1.29 © 2014
Great-West Trust Company, LLC or its suppliers 2



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations062.jpg]
Defined Contribution Prototype Plan 401(m) Plan. 1.30 Mass Submitter. 11.03(A)
Gap Period. 4.11(F) Master Plan. 1.50 Gateway Contribution. 4.07(A)(1) Matching
Contribution. 1.35 HCE. 1.22(E) Matching Rate. 4.10(D)(2)(b) HCE Group.
4.10(B)(4))(b), 4.10(C)(5)(b), 4.11(G) Modified AGI. 3.12(C)(4)(b) HEART Act.
1.31 Money Purchase Pension Contribution. 1.36 Highest Allocation Rate.
4.07(E)(1) Money Purchase Pension Plan. 1.36 Multiple Employer Plan. 1.42(A)
Highest Contribution Rate. 10.06(E) Named Fiduciary. 1.37, 8.03(A) Hour of
Service. 1.32 NHCE. 1.22(F) Includible Employees. 4.06(C)(1)(a) NHCE Group.
4.10(B)(4)(b), 4.10(C)(5)(b), 4.11(H) Individual Beneficiary. 1.09(B) Non-cash
Compensation. 1.11(G) Individual Retirement Plan (IRA). 6.08(F)(4) Nonelective
Contribution. 1.38 Initial Eligibility Computation Period. 2.02(C)(2)
Nonelective Transfer. 11.06(D) In-Plan Roth Rollover Contribution. 1.55(A)
Non-Key Employee. 10.06(G) In-Plan Roth Rollover Contribution Account. 1.55(B)
Nonresident Aliens. 1.22(D)(2) In-Service Distribution. 6.01(C)(1)
Nonstandardized Plan. 1.04(A) Installments. 6.03(A)(4) Nontransferable Annuity.
1.06(C) Insurable Participant. 9.09(C) Normal Retirement Age. 5.01 Investment
Manager(s). 7.02(C)(8) Operational QMAC. 3.03(C)(2) IRA. 6.08(F)(4) Operational
QNEC. 3.04(C)(2) IRS. 1.33 Opinion Letter. 1.39 Issuing Company. 9.09(D)
Otherwise Excludible Employees. 4.06(C)(1)(a) JLT. 6.02(E)(4) Paid Time Off
Plan. 1.40 Key Employee. 10.06(F) Partially-Vested Participant. 5.04(A)(1) Lead
Employer. 1.24(B), 12.02(B) Participant. 1.41, 10.06(H) Leased Employee. 1.22(B)
Participant-Directed Accounts. 7.04(A)(2)(b) Life Annuity. 6.04(A)(4)
Participant's RMD Account Balance. 6.02(E)(6) Life Expectancy. 6.02(E)(5)
Participating Compensation. 1.11(H)(1) Limitation Year. 1.34, 4.05(J)
Participating Employer. 1.24(D), 12.02(C) Lump –Sum. 6.03(A)(3) Participation
Agreement. 1.04(C) M&P Plan. 1.50 Part-Time/Temporary/Seasonal Employees.
1.22(D)(4) Mandatory Distribution. 6.01(A)(1)(a) PEO. 12.02(D) © 2014 Great-West
Trust Company, LLC or its suppliers 3



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations063.jpg]
Defined Contribution Prototype Plan Period of Severance. 1.32(A)(3)(ii) QTA.
11.05(B)(1) Permissive Aggregation Group. 10.06(I) Qualified Automatic
Contribution Arrangement (QACA). 3.02(B)(3) Plan. 1.42 Qualified Military
Service. 1.52 Plan Administrator. 1.43 Qualified Optional Survivor Annuity
(QOSA). Plan Designated QMAC. 3.03(C)(1) 1.06(F), 6.04(A)(8)(a) Plan Designated
QNEC. 3.04(C)(1) Qualified Preretirement Survivor Annuity (QPSA). 1.06(E),
6.04(B)(1) Plan Year. 1.44 Qualified Reservist Distribution (QRD). 1.53, Plan
Year Compensation. 1.11(H)(2) 6.01(C)(4)(b)(iii) Pooled Accounts. 7.04(A)(2)(a)
Qualified Termination Administrator (QTA). 11.05(B)(1) Post-Severance
Compensation. 1.11(I) RBD. 6.02(E)(7) Practitioner. 1.45 Reclassified Employees.
1.22(D)(3) Predecessor Employer. 1.46(A), 4.05(K) Re-Employment Commencement
Date. 2.02(C)(4) Predecessor Employer Service. 1.59(B) Regular Matching
Contribution. 1.35(D) Predecessor Plan. 1.46(B) Related Employer. 1.24(C)
Predecessor Plan Service. 1.59(B) Pre-Entry Compensation. 1.11(H) Related
Employer Service. 1.59(A) Pre-Tax Deferral. 1.21(A) Related Group. 1.24(C)
Prevailing Wage Contract/Contribution. 1.47 Representative Contribution Rate.
4.10(D)(1)(a) Prior Year Testing. 4.11(I) Representative Matching Rate.
4.10(D)(2)(a) Professional Employer Organization (PEO). Required Aggregation
Group. 10.06(J) 12.02(D) Restated Plan. 1.54 Profit Sharing Plan. 1.48
Restorative Payment. 4.05(L) Protected Benefit. 1.49 Restricted 401(k) Accounts.
6.01(C)(4)(b)(ii) Prototype Plan/Master Plan (M&P Plan). 1.50 Restricted Pension
Accounts. 6.01(C)(4)(c)(ii) Publicly Traded Securities. 7.11(A)(2) RMD.
6.02(E)(8) QACA. 3.02(B)(3) Rollover Contribution. 1.55 QACA Basic Matching
Contribution. 1.35(H), 3.05(E)(5) Roth Deferral. 1.21(B) QACA Effective Date.
3.02(B)(3)(a)(i) Safe Harbor Contribution. 1.56, 3.05(E)(2), QDRO. 1.51
3.05(E)(3) QJSA. 1.06(D), 6.04(A)(1),6.04(A)(2) Safe Harbor 401(k) Plan. 1.29(B)
QMAC. 1.35(C) Safe Harbor Matching Contribution. 1.35(J), 3.05(E)(3) QNEC.
1.38(C) Safe Harbor Nonelective Contribution. 1.38(E), 3.05(E)(2) QOSA. 1.06(F),
6.04(A)(8)(a) Salary Reduction Agreement. 1.57 QPSA. 1.06(E), 6.04(B)(1)
Segregated Accounts. 7.04(A)(2)(c) QRD. 1.53, 6.01(C)(4)(b)(iii) © 2014
Great-West Trust Company, LLC or its suppliers 4



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations064.jpg]
Defined Contribution Prototype Plan Self-Employed Individual. 1.22(A) W-2 Wages.
1.11(B)(1) Separation from Service. 1.58 Worksite Employee. 12.02(D)(2) Service.
1.59 Year of Service. 1.32(A)(3)(iii), 2.02(A), 5.05(A) Severance from
Employment. 1.58 0% Vested Participant. 5.04(C)(1) Signatory Employer. 1.24(A)
SIMPLE Contribution. 1.60, 3.10(E)(1) SIMPLE 401(k) Plan. 1.29(C) SIMPLE
Matching Contribution. 1.35(I), 3.10(E)(1) SIMPLE Nonelective Contribution.
1.38(D), 3.10(E)(1) SLT. 6.02(E)(9) Sponsor. 1.61 Spouse. 7.05(A)(5)
Standardized Plan. 1.04(A) Subsequent Eligibility Computation Period. 2.02(C)(5)
Successor Plan. 1.62 Survivor Annuity. 6.04(A)(4) Taxable Wage Base.
3.04((B)(2)(c) Taxable Year. 1.63 Testing Year. 4.11(J) Top-Heavy Minimum
Allocation. 10.06(L) Top-Heavy Ratio. 10.06(K) Traditional 401(k) Plan. 1.29(A)
Transfer. 1.64 Trust. 1.65 Trust Fund. 1.66 Trustee. 1.67 ULT. 6.02(E)(10)
USERRA. 1.68 Valuation Date. 1.69, 7.04(B)(2) Valuation Period. 7.04(B)(3) VCY.
6.02(E)(11) Vested/Vesting. 1.70 Vesting Computation Period. 5.05(B) Volume
Submitter Plan. 1.71 © 2014 Great-West Trust Company, LLC or its suppliers 5



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations065.jpg]
Defined Contribution Prototype Plan GREAT-WEST TRUST COMPANY DEFINED
CONTRIBUTION PROTOTYPE PLAN AND TRUST BASIC PLAN DOCUMENT #11 Great-West Trust
Company, LLC, in its capacity as Prototype Plan Sponsor or as Volume Submitter
Practitioner, establishes this Prototype Plan or this Volume Submitter Plan
intended to conform to and qualify under §401 and §501 of the Internal Revenue
Code of 1986, as amended. An Employer establishes a Plan and Trust under this
Prototype Plan or this Volume Submitter Plan by executing an Adoption Agreement.
ARTICLE I DEFINITIONS 1.01 Account. Account means the separate Account(s)
Nonstandardized Plan, except as the Plan or Volume Submitter which the Plan
Administrator or the Trustee maintains under the Adoption Agreement otherwise
indicates. If the Employer Plan for a Participant. maintains its Plan pursuant
to a Volume Submitter Adoption Agreement, the Plan is a Volume Submitter Plan
and all 1.02 Account Balance or Accrued Benefit. Account provisions in this
basic plan which expressly or by their context Balance or Accrued Benefit means
the amount of a Participant's refer to a "Prototype Plan" are not applicable.
Account(s) as of any relevant date derived from Plan contributions and from
Earnings. (C) Participation Agreement. Participation Agreement, in the case of a
Standardized Plan means the Adoption Agreement 1.03 Accounting Date. Accounting
Date means the last page or pages executed by one or more Related Employers to
day of the Plan Year. The Plan Administrator will allocate become a
Participating Employer. In the case of a Employer Contributions and forfeitures
for a particular Plan Nonstandardized or Volume Submitter Plan, Participation
Year as of the Accounting Date of that Plan Year, and on such Agreement means
the Adoption Agreement page or pages other dates, if any, as the Plan
Administrator determines, executed by one or more Related Employers or, in the
case of a consistent with the Plan's allocation conditions and other Multiple
Employer Plan, by one or more Employers which are provisions. not Related
Employers (see Section 12.02(C)) to become a Participating Employer. 1.04
Adoption Agreement. Adoption Agreement means the document executed by each
Employer adopting this Plan. 1.05 Advisory Letter. Advisory Letter means an IRS
References to Adoption Agreement within this basic plan issued letter as to the
acceptability in form of a Volume document are to the Adoption Agreement as
completed and Submitter Plan as defined in Section 13.03 of Rev. Proc. executed
by a particular Employer unless the context clearly 2005-16. indicates
otherwise. An adopting Employer's Adoption Agreement and this basic plan
document together constitute a 1.06 Annuity Contract. Annuity Contract means an
single Plan and Trust of the Employer. Each elective provision annuity contract
that the Trustee purchases with the Participant's of the Adoption Agreement
corresponds (by its parenthetical Vested Account Balance. An Annuity Contract
includes a QJSA, section reference) to the section of the Plan which grants the
a QOSA, a QPSA and an Alternative Annuity. If the Plan election. All "Section"
references within an Adoption Administrator elects or is required to provide an
Annuity Agreement are to the basic plan document. All "Election" Contract, such
annuity must be a Nontransferable Annuity and references within an Adoption
Agreement are Adoption otherwise must comply with the Plan terms. Agreement
references. The Employer or Plan Administrator to facilitate Plan administration
or to generate written policies or (A) Annuity Starting Date. A Participant's
Annuity Starting forms for use with the Plan may maintain one or more Date means
the first day of the first period for which the Plan administrative checklists
as an attachment to the Adoption pays an amount as an annuity or in any other
form. Agreement or otherwise. Any such checklists are not part of the Plan. (B)
Alternative Annuity. See Section 6.03(A)(5). (A) Prototype/Standardized Plan or
Nonstandardized Plan. (C) Nontransferable Annuity. Nontransferable Annuity Each
Adoption Agreement offered under this Prototype Plan is means an Annuity
Contract which by its terms provides that it either a Standardized Plan or a
Nonstandardized Plan, as may not be sold, assigned, discounted, pledged as
collateral for a identified in that Adoption Agreement, under Rev. Proc. loan or
security for the performance of an obligation or for any 2011-41 §§4.09 and
4.10. The provisions of this Plan apply in purpose to any person other than the
insurance company. If the the same manner to Nonstandardized Plans and to
Standardized Plan distributes an Annuity Contract, the Annuity Contract must
Plans unless otherwise specified. If the Employer maintains its be a
Nontransferable Annuity. Plan pursuant to a Nonstandardized Adoption Agreement
or a Standardized Adoption Agreement, the Plan is a Prototype Plan (D) QJSA. See
Sections 6.04(A)(1) and (2). and all provisions in this basic plan which
expressly or by their context refer to a "Volume Submitter Plan" are not
applicable. (E) QPSA. See Section 6.04(B)(1). (B) Volume Submitter Adoption
Agreement. A Volume (F) QOSA. See Section 6.04(A)(8)(a). Submitter Adoption
Agreement for purposes of this Volume Submitter Plan is subject to the same
provisions as apply to a © 2014 Great-West Trust Company, LLC or its suppliers 1



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations066.jpg]
Defined Contribution Prototype Plan 1.07 Appendix. Appendix means one of the
Appendices to §3401(a), plus all other payments to an Employee in the course an
Adoption Agreement designated as "A", "B", "C", or "D" of the Employer's trade
or business, for which the Employer which are expressly authorized by the Plan
and as part of the must furnish the Employee a written statement under Code
Plan, are covered by the Advisory Letter or Opinion Letter. §§6041, 6051, and
6052, but determined without regard to any rules that limit the remuneration
included in wages based on the 1.08 [RESERVED] nature or location of the
employment or services performed (such as the exception for agricultural labor
in Code 1.09 Beneficiary. Beneficiary means a person designated §3401(a)(2)).
The Employer in Appendix B may elect to exclude by a Participant, a Beneficiary
or by the Plan who is or may from W-2 Compensation certain Employer paid or
reimbursed become entitled to a benefit under the Plan. A Beneficiary who moving
expenses as described therein. becomes entitled to a benefit under the Plan
remains a Beneficiary under the Plan until the Trustee has fully distributed (2)
Code §3401(a) Wages (income tax wage to the Beneficiary his/her Plan benefit. A
Beneficiary's right to withholding). Code §3401(a) Wages means wages within the
(and the Plan Administrator's or a Trustee's duty to provide to meaning of Code
§3401(a) for the purposes of income tax the Beneficiary) information or data
concerning the Plan does withholding at the source, but determined without
regard to any not arise until the Beneficiary first becomes entitled to receive
a rules that limit the remuneration included in wages based on the benefit under
the Plan. nature or the location of the employment or the services performed
(such as the exception for agricultural labor in Code (A) Designated
Beneficiary. Designated Beneficiary means a §3401(a)(2)). Beneficiary described
in Section 6.02(E)(1). (3) Code §415 Compensation (current income (B) Individual
Beneficiary. Individual Beneficiary means a definition/simplified compensation
under Treas. Reg. Beneficiary who is an individual. §1.415(c)-2(d)(2)). Code
§415 Compensation means the Employee's wages, salaries, fees for professional
service and 1.10 Code. Code means the Internal Revenue Code of other amounts
received (without regard to whether or not an 1986, as amended and includes
applicable Treasury regulations. amount is paid in cash) for personal services
actually rendered in the course of employment with the Employer maintaining the
1.11 Compensation. Plan to the extent that the amounts are includible in gross
income (including, but not limited to, commissions paid to (A) Uses and Context.
Any reference in the Plan to salespersons, compensation for services on the
basis of a Compensation is a reference to the definition in this Section
percentage of profits, commissions on insurance premiums, tips, 1.11, unless the
Plan reference, or the Employer in its Adoption bonuses, fringe benefits and
reimbursements or other expense Agreement, modifies this definition. Except as
the Plan allowances under a nonaccountable plan as described in Treas. otherwise
specifically provides, the Plan Administrator will take Reg. §1.62-2(c)). into
account only Compensation actually paid during (or as permitted under the Code,
paid for) the relevant period. A Code §415 Compensation does not include:
Compensation payment includes Compensation paid by the Employer through another
person under the common paymaster (a) Deferred compensation/SEP/SIMPLE.
provisions in Code §§3121 and 3306. In the case of a Employer contributions
(other than Elective Deferrals) to a plan Self-Employed Individual, Compensation
means Earned Income of deferred compensation (including a simplified employee as
defined in Section 1.11(J). However, if the Plan must use an pension plan under
Code §408(k) or to a simple retirement equivalent alternative compensation
amount (pursuant to Treas. account under Code §408(p)) to the extent the
contributions are Reg. §1.414(s)-1(g)(1)(i)) in performing nondiscrimination not
included in the gross income of the Employee for the testing relating to
Matching Contributions, Nonelective Taxable Year in which contributed, and any
distributions from a Contributions and other Employer Contributions (excluding
plan of deferred compensation (whether or not qualified), Elective Deferrals),
the Plan Administrator may limit the regardless of whether such amounts are
includible in the gross Compensation of such Self-Employed Individual to such
income of the Employee when distributed. equivalent alternative compensation
amount. The Employer in its Adoption Agreement may elect to allocate
contributions (b) Option exercise. Amounts realized from the based on
Compensation within a specified 12 month period exercise of a non-qualified
stock option (an option other than a which ends within a Plan Year. statutory
option under Treas. Reg. §1.421-1(b)), or when restricted stock or other
property held by an Employee either (B) Base Definitions and Modifications. The
Employer in its becomes freely transferable or is no longer subject to a
Adoption Agreement must elect one of the following base substantial risk of
forfeiture under Code §83. definitions of Compensation: W-2 Wages, Code §3401(a)
Wages, or 415 Compensation. The Employer may elect a (c) Sale of option stock.
Amounts realized from the different base definition as to different Contribution
Types. The sale, exchange or other disposition of stock acquired under a
Employer in its Adoption Agreement may specify any statutory stock option as
defined under Treas. Reg. §1.421-1(b). modifications thereto, for purposes of
contribution allocations under Article III. If the Employer fails to elect one
of the (d) Other amounts that receive special tax above-referenced definitions,
the Employer is deemed to have benefits. Other amounts that receive special tax
benefits, such as elected the W-2 Wages definition. premiums for group term life
insurance (but only to the extent that the premiums are not includible in the
gross income of the (1) W-2 Wages. W-2 Wages means wages for federal Employee
and are not salary reduction amounts under Code income tax withholding purposes,
as defined under Code §125). © 2014 Great-West Trust Company, LLC or its
suppliers 2



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations067.jpg]
Defined Contribution Prototype Plan less than the full Plan Year or the Plan
Administrator may pro (e) Other similar items. Other items of rate the
Compensation limit. remuneration which are similar to any of the items in
Sections 1.11(B)(3)(a) through (d). (F) Nondiscrimination. For purposes of
determining whether the Plan discriminates in favor of HCEs, Compensation means
(4) Alternative (general) 415 Compensation. The as the Plan Administrator
operationally determines provided that Employer in Appendix B may elect to apply
the 415 definition any such nondiscrimination testing definition which the Plan
of Compensation in Treas. Reg. §1.415(c)-2(a). Under this Administrator applies
must satisfy Code §414(s) and the definition, Compensation means as defined in
Section regulations thereunder. For this purpose the Plan Administrator
1.11(B)(3) but with the addition of: (a) amounts described in may, but is not
required, to apply for nondiscrimination testing Code §§104(a)(3), 105(a), or
105(h) but only to the extent that purposes the Plan's allocation definition of
Compensation under these amounts are includible in Employee's gross income; (b)
this Section 1.11 or Annual Additions Limit definition of amounts paid or
reimbursed by the Employer for moving Compensation under Section 4.05(B). The
Employer's election expenses incurred by the Employee, but only to the extent
that at in its Adoption Agreement relating to Pre-Entry Compensation the time of
payment it is reasonable to believe these amounts are for allocation purposes
(to limit Compensation to Participating not deductible by the Employee under
Code §217; (c) the value Compensation or to include Plan Year Compensation) is
of a nonstatutory option (an option other than a statutory option
nondiscriminatory. under Treas. Reg. §1.421-1(b)) granted by the Employer to an
Employee, but only to the extent that the value of the option is (G) Excluded
Compensation. Excluded Compensation means includible in the Employee's gross
income for the Taxable Year such Compensation as the Employer in its Adoption
Agreement of the grant; (d) the amount includible in the Employee's gross elects
to exclude for purposes of this Section 1.11. Regardless of income upon the
Employee's making of an election under Code the definition of Compensation
selected in the Adoption §83(b); and (e) amounts that are includible in the
Employee's Agreement, the Plan Administrator may adopt a uniform policy gross
income under Code §409A or Code §457(f)(1)(A) or for purposes of determining the
amount of a Participant's because the amounts are constructively received by the
elective deferrals of excluding Non-cash Compensation. For Participant. [Note if
the Plan's definition of Compensation is purposes of this Section 1.11(G),
Non-cash Compensation W-2 Wages or Code §3401(a) Wages, then Compensation means
tips, fringe benefits, and other items of Compensation not already includes the
amounts described in clause (e).] regularly paid in cash or cash equivalents, or
for which the Employer does not or may not have the ability to withhold (C)
Deemed 125 Compensation. Deemed 125 Compensation Elective Deferrals in cash for
the purpose of transmitting the means, in the case of any definition of
Compensation which Elective Deferrals to the Plan pursuant to the Participant's
includes a reference to Code §125, amounts under a Code §125 Deferral Election.
Additionally, the Employer may, on a plan of the Employer that are not available
to a Participant in uniform and nondiscriminatory basis, provide different
deferral cash in lieu of group health coverage, because the Participant is
elections for different items of Compensation (e.g., a separate unable to
certify that he/she has other health coverage. deferral election for bonuses),
and may exclude for purposes of Compensation under this Section 1.11 does not
include Deemed calculating elective deferrals one or more items of irregular pay
125 Compensation, unless the Employer in Appendix B elects to (e.g., car
allowance). include Deemed 125 Compensation under this Section 1.11. (H)
Pre-Entry Compensation. The Employer in its Adoption (D) Elective Deferrals.
Compensation under Section 1.11 Agreement for allocation purposes must elect
Participating includes Elective Deferrals unless the Employer in its Adoption
Compensation or Plan Year Compensation as to some or all Agreement elects to
exclude Elective Deferrals. In addition, for Contribution Types. purposes of
making Elective Deferrals, Compensation means as defined in Section 1.11 and as
the Employer elects in its (1) Participating Compensation. Participating
Adoption Agreement. Compensation for purposes of this Section 1.11 means
Compensation only for the period during the Plan Year in which (E) Compensation
Dollar Limitation. For any Plan Year, the the Participant is a Participant in
the overall Plan, or under the Plan Administrator in allocating contributions
under Article III plan resulting from disaggregation under the OEE or EP rules
or in testing the Plan for nondiscrimination, cannot take into under Section
4.06(C)(1), or as to a Contribution Type as account more than $200,000 (or such
larger amount as the applicable. If the Employer in its Adoption Agreement
elects Commissioner of Internal Revenue may prescribe pursuant to an
Participating Compensation, the Employer will elect whether to adjustment made
in the same manner as under Code §415(d)) of apply the election to all
Contribution Types or only to particular any Participant's Compensation.
Notwithstanding the foregoing, Contribution Type(s). an Employee under a 401(k)
Plan may make Elective Deferrals with respect to Compensation which exceeds the
Plan Year (2) Plan Year Compensation. Plan Year Compensation Compensation
limitation, provided such Elective Deferrals for purposes of this Section 1.11
means Compensation for a Plan otherwise satisfy the Elective Deferral Limit and
other Year, including Compensation for any period prior to the applicable Plan
limitations. In applying any Plan limitation on Participant's Entry Date in the
overall Plan or as to a the amount of Matching Contributions or any Plan limit
on Contribution Type as applicable. If the Employer in its Adoption Elective
Deferrals which are subject to Matching Contributions, Agreement elects Plan
Year Compensation, the Employer will where such limits are expressed as a
percentage of elect whether to apply the election to all Contribution Types or
Compensation, the Plan Administrator may apply the only to particular
Contribution Type(s). Compensation limit under this Section 1.11(E) annually,
even if the Matching Contribution formula is applied on a per pay (I)
Post-Severance Compensation. Compensation includes period basis or is applied
over any other time interval which is Post-Severance Compensation to the extent
the Employer elects © 2014 Great-West Trust Company, LLC or its suppliers 3



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations068.jpg]
Defined Contribution Prototype Plan in its Adoption Agreement or as the Plan
otherwise provides. 2008, this paragraph (2) will not apply to Differential Wage
Post-Severance Compensation is Compensation paid after a Payments, which instead
are subject to Section 1.11(L). Participant's Severance from Employment from the
Employer, as further described in this Section 1.11(I). In the absence of an (3)
Salary continuation for disabled Participants. election to the contrary by an
Employer in its Adoption Salary continuation for disabled Participants means
Agreement, Post-Severance Compensation includes any and all Compensation paid to
a Participant who is permanently and regular pay, leave cash-outs, and deferred
compensation paid totally disabled (as defined in Code §22(e)(3)). This Section
within the time period described in Section 1.11(I)(1), and 1.11(I)(3) will
apply, as the Employer elects in its Adoption excludes salary continuation for
military service and for disabled Agreement, either just to NHCEs (who are NHCEs
immediately Participants, all as defined below. An Employer in its Adoption
prior to becoming disabled) or to all Participants for a fixed or Agreement may
elect to exclude any or all of regular pay, leave determinable period specified
in the Adoption Agreement. cash-outs, or deferred compensation paid within the
time period described in Section 1.11(I)(1), and may also elect to include (J)
Earned Income. Earned Income means net earnings from salary continuation for
military service and/or for disabled self-employment in the trade or business
with respect to which Participants. Any other payment paid after Severance from
the Employer has established the Plan, provided personal Employment that is not
described in this Section 1.11(I) is not services of the Self-Employed
Individual are a material Compensation even if payment is made within the time
period income-producing factor. Earned Income also includes gains and described
below. Post-Severance Compensation does not earnings (other than capital gain)
from the sale or licensing of include severance pay, parachute payments under
property (other than goodwill) by the individual who created Code §280G(b)(2) or
payments under a nonqualified unfunded that property, even if those gains would
not ordinarily be deferred compensation plan unless the payments would have
considered net earnings from self-employment. The Plan been paid at that time
without regard to Severance from Administrator will determine net earnings
without regard to Employment. items excluded from gross income and the
deductions allocable to those items. The Plan Administrator will determine net
(1) Timing. Post-Severance Compensation includes earnings after the deduction
allowed to the Self-Employed regular pay, leave cash-outs, or deferred
compensation only to Individual for all contributions made by the Employer to a
the extent the Employer pays such amounts by the later of 2 1/2 qualified plan
and after the deduction allowed to the months after Severance from Employment or
by the end of the Self-Employed Individual under Code §164(f) for Limitation
Year that includes the date of such Severance from self-employment taxes.
Employment. (K) Deemed Disability Compensation. The Plan does not (a) Regular
pay. Regular pay means the payment of include Deemed Disability Compensation
under Code regular Compensation for services during the Participant's
§415(c)(3)(C) unless the Employer in Appendix B elects to regular working hours,
or Compensation for services outside the include Deemed Disability Compensation
under this Section Participant's regular working hours (such as overtime or
shift 1.11(K). Deemed Disability Compensation is the Compensation differential),
commissions, bonuses, or other similar payments, the Participant would have
received for the year if the but only if the payment would have been paid to the
Participant Participant were paid at the same rate as applied immediately prior
to a severance from employment if the Participant had prior to the Participant
becoming permanently and totally continued in employment with the Employer.
disabled (as defined in Code §22(e)(3)) if such deemed compensation is greater
than actual Compensation as determined (b) Leave cash-outs. Leave cash-outs
means without regard to this Section 1.11(K). This Section 1.11(K) payments for
unused accrued bona fide sick, vacation, or other applies only if the affected
Participant is an NHCE immediately leave, but only if the Employee would have
been able to use the prior to becoming disabled (or the Appendix B election
provides leave if employment had continued and if Compensation would for the
continuation of contributions on behalf of all such have included those amounts
if they were paid prior to the disabled participants for a fixed or determinable
period) and all Participant's severance from employment. contributions made with
respect to Compensation under this Section 1.11(K) are immediately Vested. (c)
Deferred compensation. As used in this Section 1.11(I), deferred compensation
means the payment of deferred (L) Differential Wage Payments. Unless the
Employer compensation pursuant to an unfunded deferred compensation otherwise
elects in Appendix B, for Plan Years beginning after plan, if Compensation would
have included the deferred December 31, 2008, the Plan will treat Differential
Wage compensation if it had been paid prior to the Participant's Payments as
Compensation for all Plan contribution and benefit Severance from Employment,
but only if the payment would purposes. have been paid at the same time if the
Participant had continued in employment with the Employer and only to the extent
that the 1.12 Contribution Types. Contribution Types means the payment is
includible in the Participant's gross income. contribution types required or
permitted under the Plan as the Employer elects in its Adoption Agreement. (2)
Salary continuation for military service. Salary continuation for military
service means payments to an 1.13 Defined Contribution Plan. Defined
Contribution individual who does not currently perform services for the Plan
means a retirement plan which provides for an individual Employer by reason of
Qualified Military Service to the extent account for each Participant and for
benefits based solely on the those payments do not exceed the amounts the
individual would amount contributed to the Participant's Account, and on any
have received if the individual had continued to perform Earnings, expenses, and
forfeitures which the Plan services for the Employer rather than entering
Qualified Military Administrator may allocate to such Participant's Account.
Service. However, for Plan Years beginning after December 31, © 2014 Great-West
Trust Company, LLC or its suppliers 4



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations069.jpg]
Defined Contribution Prototype Plan 1.14 Defined Benefit Plan. Defined Benefit
Plan means a retirement plan which does not provide for individual accounts 1.21
Elective Deferrals. Elective Deferrals means a for Employer contributions and
which provides for payment of Participant's Pre-Tax Deferrals, Roth Deferrals,
Automatic determinable benefits in accordance with the plan's formula. Deferrals
and, as the context requires, Catch-Up Deferrals under the Plan, and which the
Employer contributes to the Plan at the 1.15 Differential Wage Payment.
Differential Wage Participant's election (or automatically) in lieu of cash
Payment means differential wage payment as defined by Code compensation. As to
other plans, as may be relevant to the Plan, §3401(h)(2). Elective Deferrals
means amounts excludible from the Employee's gross income under Code §§125,
132(f)(4), 1.16 Disability. Except as otherwise provided in the Plan, 402(e)(3),
402(h)(1)(B), 403(b), 408(p) or 457(b), and includes Disability means, as the
Employer elects in its Adoption amounts included in the Employee's gross income
under Code Agreement, the basic Plan definition or an alternative definition,
§402A, and contributed by the Employer, at the Employee's as defined below. A
Participant who incurs a Disability is election, to a cafeteria plan, a
qualified transportation fringe "disabled." benefit plan, a 401(k) plan, a
SARSEP, a tax-sheltered annuity, a SIMPLE plan or a Code §457(b) plan. (A) Basic
Plan Definition. Disability means the inability to engage in any substantial
gainful activity by reason of any (A) Pre-Tax Deferral. Pre-Tax Deferral means
an Elective medically determinable physical or mental impairment that can
Deferral (including a Catch-Up Deferral or an Automatic be expected to result in
death or which has lasted or can be Deferral) which is not subject to income tax
when made. expected to last for a continuous period of not less than twelve
months. The permanence and degree of such impairment must (B) Roth Deferral.
Roth Deferral means an Elective Deferral be supported by medical evidence.
(including a Catch-Up Deferral or an Automatic Deferral) which a Participant
irrevocably designates as a Roth Deferral under (B) Alternative Definition. The
Employer in its Adoption Code §402A at the time of deferral and which is subject
to Agreement may specify any alternative definition of Disability. income tax
when made to the Plan. In the case of an Automatic Deferral, see Section
3.02(B). (C) Administration. For purposes of this Plan, a Participant is
disabled on the date the Plan Administrator determines the (C) Automatic
Deferral. See Section 3.02(B)(4)(a). Participant satisfies the definition of
Disability. The Plan Administrator may require a Participant to submit to a
physical (D) Catch-Up Deferral. See Section 3.02(D)(2). examination in order to
confirm the Participant's Disability. The Plan Administrator will apply the
provisions of this Section 1.16 1.22 Employee. Employee means any common law in
a nondiscriminatory, consistent, and uniform manner. employee, Self-Employed
Individual, Leased Employee or other person the Code treats as an employee of
the Employer for 1.17 Designated IRA Contribution. Designated IRA purposes of
the Employer's qualified plan. An Employee is Contribution means a Participant's
IRA contribution to the Plan either an Eligible Employee or an Excluded
Employee. An made in accordance with the Adoption Agreement. Employee is either
an HCE or an NHCE. 1.18 DOL. DOL means the U.S. Department of Labor. (A)
Self-Employed Individual. Self-Employed Individual means an individual who has
Earned Income (or who would 1.19 Earnings. Earnings means the net income, gain
or loss have had Earned Income but for the fact that the trade or earned by a
particular Account, by the Trust, or with respect to a business did not have net
profits) for the Taxable Year from the contribution or to a distribution, as the
context requires. trade or business for which the Plan is established. 1.20
Effective Date. The Effective Date of this Plan is the (B) Leased Employee.
Leased Employee means an individual date the Employer elects in its Adoption
Agreement, but not (who otherwise is not an Employee of the Employer) who,
earlier than January 1, 2007. The provisions of Sections 4.01 pursuant to an
agreement between the Employer and any other through 4.05 apply to Limitation
Years commencing on or after person (the "leasing organization"), has performed
services for July 1, 2007. However, as to a particular provision or action the
Employer (or for the Employer and any persons related to taken by any party
pursuant to the Plan (such as a Plan the Employer within the meaning of Code
§144(a)(3)) on a amendment or termination, or the giving of any notice), a
substantially full-time basis for at least one year and who different Effective
Date may apply such as the basic plan performs such services under primary
direction or control of the document may provide, as the Employer may elect in
its Employer within the meaning of Code §414(n)(2). Except as Adoption
Agreement, in a Participation Agreement or in an described in Section
1.22(B)(1), a Leased Employee is an Appendix, or as indicated in any other
document which Employee for purposes of the Plan. However, under a evidences the
action taken. Throughout the Plan, there are many Nonstandardized Plan or under
a Volume Submitter Plan, a provisions which have their own effective date (such
as that Leased Employee is an Excluded Employee unless the Employer described in
the second sentence of this Section), which may be in Appendix B elects not to
treat Leased Employees as Excluded earlier than the Restatement Effective Date.
If the Employer in Employees as to any or all Contribution Types. "Compensation"
its Adoption Agreement indicates that this plan is a Restated in the case of an
out-sourced worker who is an Employee or a Plan, and the Plan is a PPA
Restatement, then the earlier Leased Employee includes Compensation from the
leasing effective date applies. If the Plan is not a PPA Restatement, then
organization which is attributable to services performed for the the earlier
effective date does not apply, and the provisions are Employer. effective on the
Restatement Effective Date, or such other date as may apply pursuant to an
Appendix or other document. © 2014 Great-West Trust Company, LLC or its
suppliers 5



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations070.jpg]
Defined Contribution Prototype Plan (1) Safe Harbor Plan Exception. A Leased
Employee is (3) Reclassified Employees. A Reclassified Employee not an Employee
for Plan purposes if the leasing organization under a Nonstandardized Plan or a
Volume Submitter Plan is an covers the employee in a safe harbor plan and, prior
to Excluded Employee unless the Employer in Appendix B elects: application of
this safe harbor plan exception, 20% or fewer of (a) to include all Reclassified
Employees as Eligible Employees; the NHCEs, excluding those NHCEs who do not
satisfy the (b) to include one or more categories of Reclassified Employees
"substantially full-time" standard of Code §414(n)(2)(B), are as Eligible
Employees; or (c) to include Reclassified Employees Leased Employees. A safe
harbor plan is a Money Purchase (or one or more groups of Reclassified
Employees) as Eligible Pension Plan providing immediate participation, full and
Employees as to one or more Contribution Types. A immediate vesting, and a
nonintegrated contribution formula Reclassified Employee is any person the
Employer does not equal to at least 10% of the employee's compensation, without
treat as a common law employee or as a self-employed regard to employment by the
leasing organization on a specified individual (including, but not limited to,
independent date. The safe harbor plan must determine the 10% contribution
contractors, persons the Employer pays outside of its payroll on the basis of
compensation as defined in Code §415(c)(3) system and out-sourced workers) for
federal income tax including Elective Deferrals. withholding purposes under Code
§3401(a), irrespective of whether there is a binding determination that the
individual is an (2) Other Requirements. The Plan Administrator must Employee or
a Leased Employee of the Employer. apply this Section 1.22 in a manner
consistent with Code Self-Employed Individuals are not Reclassified Employees.
§§414(n) and 414(o) and the regulations issued under those Code sections. The
Plan Administrator for 415 testing under (4) Part-Time/Temporary/Seasonal
Employees. The Article IV, for satisfaction of the Top-Heavy Minimum Employer in
its Adoption Agreement may elect to exclude any Allocation under Article X will
treat contributions or benefits Employees who it defines in the Adoption
Agreement as provided to a Leased Employee under a plan of the leasing
"part-time," "temporary" or "seasonal" based on their regularly organization,
and which are attributable to services performed scheduled Service being less
than a specified number of Hours by the Leased Employee for the Employer, as
provided by the of Service during a relevant Eligibility Computation Period.
Employer. However, the Employer will not offset (reduce) Notwithstanding any
such exclusion, if the Part-Time, contributions to this Plan by such
contributions or benefits Temporary or Seasonal Excluded Employee actually
completes provided to the Leased Employee under the leasing at least 1,000 Hours
of Service in the relevant Eligibility organization's plan unless the Employer
in Appendix B elects to Computation Period, the affected Excluded Employee is no
do so. longer an Excluded Employee and will enter the Plan on the next Entry
Date following completion of the Eligibility (C) Eligible Employee. Eligible
Employee means an Computation Period in which he/she completed 1,000 Hours of
Employee other than an Excluded Employee. Service, provided the Employee is
employed by the Employer on that Entry Date. (D) Excluded Employee. Excluded
Employee means, as the Plan provides or as the Employer elects in its Adoption
(E) HCE. HCE means a highly compensated Employee, Agreement, any Employee, or
class or group of Employees, not defined under Code §414(q) as an Employee who
satisfies one eligible to participate in the Plan, or as to any Contribution of
Sections 1.22(E)(1) or (2) below. Type, as the context requires. The Employer
may not impose a maximum age in defining Excluded Employees. (1) More than 5%
owner. During the Plan Year or during the preceding Plan Year, the Employee is a
more than 5% (1) Collective Bargaining Employees. If the Employer owner of the
Employer (applying the constructive ownership elects in its Adoption Agreement
to exclude Collective rules of Code §318 as modified by Code
§416(i)(1)(B)(iii)(I), Bargaining Employees from eligibility to participate, the
and applying the principles of Code §318 as modified by Code exclusion applies
to any Employee included in a unit of §416(i)(1)(B)(iii)(I), for an
unincorporated entity). Employees covered by an agreement which the Secretary of
Labor finds to be a collective bargaining agreement between (2) Compensation
Threshold. During the preceding Plan employee representatives and one or more
employers if: (a) Year (or in the case of a short Plan Year, the immediately
retirement benefits were the subject of good faith bargaining; preceding 12
month period) the Employee had Compensation in and (b) two percent or fewer of
the employees covered by the excess of $80,000 (as adjusted for the relevant
year by the agreement are "professional employees" as defined in Treas.
Commissioner of Internal Revenue at the same time and in the Reg. §1.410(b)-9,
unless the collective bargaining agreement same manner as under Code §415(d),
except that the base period requires the Employee to be included within the
Plan. The term is the calendar quarter ending September 30, 1996) and, if the
"employee representatives" does not include any organization Employer under its
Adoption Agreement makes the top-paid more than half the members of which are
owners, officers, or group election, was part of the top-paid 20% group of
executives of the Employer. Employees (based on Compensation for the preceding
Plan Year). (2) Nonresident Aliens. If the Employer elects in its Adoption
Agreement to exclude Nonresident Aliens from (3) Compensation Definition. For
purposes of this eligibility to participate, the exclusion applies to any
Section 1.22(E), "Compensation" means Compensation as Nonresident Alien Employee
who does not receive any earned defined in Section 4.05(F). income, as defined
in Code §911(d)(2), from the Employer which constitutes United States source
income, as defined in (4) Top-paid Group and Calendar Year Data. The Plan Code
§861(a)(3). Administrator must make the determination of who is an HCE,
including the determinations of the number and identity of the top-paid 20%
group, consistent with Code §414(q) and © 2014 Great-West Trust Company, LLC or
its suppliers 6



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations071.jpg]
Defined Contribution Prototype Plan regulations issued under that Code section.
The Employer in its Years of Service and Breaks in Service under Articles II and
V, Adoption Agreement may make a calendar year data election to determining
Separation from Service, applying the coverage test determine the HCEs for the
Plan Year, as prescribed by under Code §410(b), applying the Annual Additions
Limit and Treasury regulations or by other guidance published in the
nondiscrimination testing in Article IV, applying the top-heavy Internal Revenue
Bulletin. A calendar year data election must rules and the minimum allocation
requirements of Article X, apply to all plans of the Employer which reference
the HCE applying the definitions of Employee, HCE, Compensation definition in
Code §414(q). For purposes of this Section 1.22(E), (except as the Employer may
elect in its Adoption Agreement if the current Plan Year is the first year of
the Plan, then the term relating to allocations) and Leased Employee, applying
the safe "preceding Plan Year" means the 12-consecutive month period harbor
401(k) provisions of Article III, applying the SIMPLE immediately preceding the
current Plan Year. 401(k) provisions of Article III, applying the ESOP exception
under Section 7.11(A)(1)(a), and for any other purpose the Code (5) Highly
compensated former employee. The or the Plan require. determination of highly
compensated former employee status and the rules applicable thereto are
determined in accordance (D) Participating Employer. Participating Employer
means a with Temporary Reg. §1.414(q)-1T, A-4 and Notice 97-45. Related Employer
(to the Signatory Employer or another Related Employer) which signs the
Execution Page of the (F) NHCE. NHCE means a nonhighly compensated employee,
Adoption Agreement or a Participation Agreement to the which is any Employee who
is not an HCE. Adoption Agreement. Only a Participating Employer (or Employees
thereof) may contribute to the Plan. A Participating (G) Differential Wage
Payment recipient. For years Employer is an Employer for all purposes of the
Plan except as beginning after December 31, 2008, an individual receiving a
provided in Sections 1.24(A) or (B). Differential Wage Payment from the Employer
is treated as an Employee of the Employer. (1) Standardized/Nonstandardized
Plan. If the Employer's Plan is a Standardized Plan, all Employees of the 1.23
Employee Contribution and DECs. Employee Employer or of any Related Employer,
are Eligible Employees, Contribution means a Participant's after-tax
contribution to the irrespective of whether the Related Employer directly Trust
and which the Participant designates as an Employee employing the Employee is a
Participating Employer. Contribution at the time of contribution. An Elective
Deferral Notwithstanding the immediately preceding sentence, (Pre-Tax or Roth)
is not an Employee Contribution. A individuals who become Employees of a Related
Employer as a deductible employee contribution (DEC) means certain pre-1987
result of a transaction described in Code §410(b)(6)(C) are contributions
described in Section 3.13. Excluded Employees during the Plan Year in which such
transaction occurs and in the following Plan Year, unless the 1.24 Employer.
Employer means each Signatory Related Employer which employs such Employees
becomes Employer, Lead Employer, Related Employer, and Participating during such
period a Participating Employer by executing a Employer as the Plan indicates or
as the context requires. Participation Agreement to the Adoption Agreement; or
the Plan benefits or coverage change significantly during the transition (A)
Signatory Employer. The Signatory Employer is the period resulting in the
termination of the transition period. If the Employer who establishes a Plan
under this Prototype Plan or Plan is a Nonstandardized Plan, the Employees of a
Related under this Volume Submitter Plan by executing an Adoption Employer are
Excluded Employees unless the Related Employer Agreement. The Employer for
purposes of acting as Plan is a Participating Employer. Administrator, making
Plan amendments, restating the Plan, terminating the Plan or performing other
ERISA settlor (2) Volume Submitter/Multiple Employer Plan. If functions, means
the Signatory Employer and does not include Article XII applies, a Participating
Employer includes an any Related Employer or Participating Employer. The
Signatory unrelated Employer who executes a Participation Agreement. Employer
also may terminate the participation in the Plan of any See Section 12.02(C).
Participating Employer upon written notice. The Signatory Employer will provide
such notice not less than 30 days prior to 1.25 Employer Contribution. Employer
Contribution the date of termination unless the Signatory Employer means a
Nonelective Contribution, a Matching Contribution, an determines that the
interest of Plan Participants requires earlier Elective Deferral, a Prevailing
Wage Contribution, or a Money termination. See Article XII if the Plan is a
Volume Submitter Purchase Pension Contribution, as the context may require. Plan
and is a Multiple Employer Plan. 1.26 Entry Date. Entry Date means the date(s)
the (B) Lead Employer. Lead Employer means the Signatory Employer elects in its
Adoption Agreement upon which an Employer under a plan which is a Multiple
Employer Plan. See Eligible Employee who has satisfied the Plan's eligibility
Section 12.02(B). conditions and who remains employed by the Employer on the
Entry Date, commences participation in the Plan or in a part of (C) Related
Group/Related Employer. A Related Group is a the Plan. controlled group of
corporations (as defined in Code §414(b)), trades or businesses (whether or not
incorporated) which are 1.27 EPCRS. EPCRS means the IRS's Employee Plans under
common control (as defined in Code §414(c)), an Compliance Resolution System for
resolving plan defects, or affiliated service group (as defined in Code §414(m))
or an any successor program. arrangement otherwise described in Code §414(o).
Each Employer/member of the Related Group is a Related Employer. 1.28 ERISA.
ERISA means the Employee Retirement The term "Employer" includes every Related
Employer for Income Security Act of 1974, as amended, and includes purposes of
crediting Service and Hours of Service, determining applicable DOL regulations.
© 2014 Great-West Trust Company, LLC or its suppliers 7



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations072.jpg]
Defined Contribution Prototype Plan layoff, jury duty or military duty. The Plan
Administrator will 1.29 401(k) Plan. 401(k) Plan means the 401(k) Plan the
credit no more than 501 Hours of Service under this Paragraph Employer
establishes under a 401(k) Plan Adoption Agreement. (iii) to an Employee on
account of any single continuous period The Plan as the Employer elects under
its 401(k) Adoption during which the Employee does not perform any duties
Agreement may be a Traditional 401(k) Plan, a Safe Harbor (whether or not such
period occurs during a single computation 401(k) Plan or a SIMPLE 401(k) Plan. A
401(k) Plan is also a period). The Plan Administrator credits Hours of Service
under Profit Sharing Plan for purposes of applying the Plan terms, this
Paragraph (iii) in accordance with the rules of paragraphs except as to Elective
Deferrals, Matching Contributions or (b) and (c) of Labor Reg. §2530.200b-2,
which the Plan, by this otherwise where the Plan specifies provisions which
apply either reference, specifically incorporates in full within this Paragraph
to such Contribution Types or to the overall Plan on account of (iii). its
status as a 401(k) Plan. (iv) Crediting and computation. The Plan (A)
Traditional 401(k) Plan. A Traditional 401(k) Plan is a Administrator will not
credit an Hour of Service under more 401(k) Plan under which Elective Deferrals
are subject to than one of the above Paragraphs (i), (ii) or (iii). A
computation nondiscrimination testing under the ADP test and any Matching period
for purposes of this Section 1.32 is the Plan Year, Year of Contributions and
Employee Contributions also are subject to Service period, Break in Service
period or other period, as nondiscrimination testing under the ACP test.
determined under the Plan provision for which the Plan Administrator is
measuring an Employee's Hours of Service. (B) Safe Harbor 401(k) Plan. A Safe
Harbor 401(k) Plan is a The Plan Administrator will resolve any ambiguity with
respect 401(k) Plan under which Elective Deferrals are not subject to to the
crediting of an Hour of Service in favor of the Employee. nondiscrimination
testing under the ADP test because the Plan satisfies the ADP test safe harbor.
Any Matching Contributions (A) Method of Crediting Hours of Service. The
Employer are subject to the ACP test unless the Plan also satisfies the ACP must
elect in its Adoption Agreement the method the Plan test safe harbor. Any
Employee Contributions are subject to the Administrator will use in crediting an
Employee with Hours of ACP test. Service and the purpose for which the elected
method will apply. (C) SIMPLE 401(k) Plan. A SIMPLE 401(k) Plan is a 401(k) Plan
which satisfies the contribution and other requirements in (1) Actual Method.
Under the Actual Method as Section 3.10 and which is not subject to
nondiscrimination determined from records, an Employee receives credit for Hours
testing or certain other requirements as provided in Section 3.10. of Service
for hours worked and hours for which the Employer makes payment or for which
payment is due from the Employer. 1.30 401(m) Plan. 401(m) Plan means the 401(m)
plan, if any, the Employer establishes under its Adoption Agreement. (2)
Equivalency Method. Under an Equivalency Method, The definitions under Sections
1.29(A), (B), and (C) also apply for each equivalency period for which the Plan
Administrator as to a 401(m) Plan. would credit the Employee with at least one
Hour of Service, the Plan Administrator will credit the Employee with: (a) 10
Hours 1.31 HEART Act. HEART Act means the Heroes Earnings of Service for a daily
equivalency; (b) 45 Hours of Service for a Assistance and Relief Tax Act of
2008, as amended. weekly equivalency; (c) 95 Hours of Service for a semi-monthly
payroll period equivalency; and (d) 190 Hours of Service for a 1.32 Hour of
Service. Hour of Service means: monthly equivalency. (i) Paid and duties. Each
Hour of Service for (3) Elapsed Time Method. Under the Elapsed Time which the
Employer, either directly or indirectly, pays an Method, an Employee receives
credit for Service for the Employee, or for which the Employee is entitled to
payment, for aggregate of all time periods (regardless of the Employee's the
performance of duties. The Plan Administrator credits Hours actual Hours of
Service) commencing with the Employee's of Service under this Paragraph (i) to
the Employee for the Employment Commencement Date, or with his/her computation
period in which the Employee performs the duties, Re-Employment Commencement
Date, and ending on the date a irrespective of when paid; Break in Service
begins in accordance with Treas. Reg. §1.410(a)-7. See Section 2.02(C)(4). In
applying the Elapsed (ii) Back pay. Each Hour of Service for back Time Method,
the Plan Administrator will credit an Employee's pay, irrespective of mitigation
of damages, to which the Service for any Period of Severance of less than
12-consecutive Employer has agreed or for which the Employee has received an
months and will express fractional periods of Service in days. award. The Plan
Administrator credits Hours of Service under this Paragraph (ii) to the Employee
for the computation (i) Elapsed Time - Break in Service. Under the period(s) to
which the award or the agreement pertains rather Elapsed Time Method, a Break in
Service is a Period of than for the computation period in which the award,
agreement Severance of at least 12 consecutive months. In the case of an or
payment is made; and Employee who is absent from work for maternity or paternity
reasons, the 12-consecutive month period beginning on the first (iii) Payment
but no duties. Each Hour of anniversary of the first date the Employee is
otherwise absent Service for which the Employer, either directly or indirectly,
from Service does not constitute a Break in Service. pays an Employee, or for
which the Employee is entitled to payment (irrespective of whether the
employment relationship is (ii) Elapsed Time - Period of Severance. A Period
terminated), for reasons other than for the performance of duties of Severance
is a continuous period of time during which the during a computation period,
such as leave of absence, vacation, Employee is not employed by the Employer.
The continuous holiday, sick leave, illness, incapacity (including disability),
period begins on the date the Employee retires, quits, is © 2014 Great-West
Trust Company, LLC or its suppliers 8



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations073.jpg]
Defined Contribution Prototype Plan discharged, or dies or if earlier, the first
12-month anniversary of include Participant forfeitures allocated on account of
such the date on which the Employee otherwise is absent from Elective Deferrals
or Employee Contributions. Service for any other reason (including disability,
vacation, leave of absence, layoff, etc.). (A) Fixed Matching Contribution.
Fixed Matching Contribution means a Matching Contribution which the (iii)
Elapsed Time - Year of Service. For purposes Employer, subject to satisfaction
of allocation conditions, if any, of any plan provision which refers to Year of
Service and does must make pursuant to a formula in the Adoption Agreement. not
specifically reference the Elapsed Time Method, the plan Under the formula, the
Employer contributes a specified will credit a Participant with a Year of
Service for each 1-year percentage or dollar amount on behalf of a Participant
based on period of service or 365 days of service, as described in Treas. that
Participant's Elective Deferrals or Employee Contributions Reg. §1.410(a)-7, as
modified by relevant elections in the eligible for a match. Adoption Agreement.
(B) Discretionary Matching Contribution. Discretionary (B) Maternity/Paternity
Leave/Family and Medical Leave Matching Contribution means a Matching
Contribution which Act. Solely for purposes of determining whether an Employee
the Employer in its sole discretion elects to make to the Plan. incurs a Break
in Service under any provision of this Plan, the The Employer retains discretion
over the Discretionary Plan Administrator must credit Hours of Service during
the Matching Contribution rate or amount, the limit(s) on Elective Employee's
unpaid absence period: (1) due to maternity or Deferrals or Employee
Contributions subject to match, the per paternity leave; or (2) as required
under the Family and Medical Participant match allocation limit(s), the
Participants who will Leave Act. An Employee is on maternity or paternity leave
if the receive the allocation, and the time period applicable to any Employee's
absence is due to the Employee's pregnancy, the matching formula(s)
(collectively, the "matching formula"), birth of the Employee's child, the
placement with the Employee except as the Employer otherwise elects in its
Adoption of an adopted child, or the care of the Employee's child Agreement.
immediately following the child's birth or placement. The Plan Administrator
credits Hours of Service under this Section (C) QMAC. QMAC means a qualified
matching contribution 1.32(B) on the basis of the number of Hours of Service for
which is 100% Vested at all times and which is subject to the which the Employee
normally would receive credit or, if the distribution restrictions described in
Section 6.01(C)(4)(b). Any Plan Administrator cannot determine the number of
Hours of Matching Contributions allocated to a Participant's QMAC Service the
Employee would receive credit for, on the basis of 8 Account under the Plan
automatically satisfy and are subject to hours per day during the absence
period. The Plan Administrator the QMAC definition. See Section 3.07(A)(7) for a
limitation on will credit only the number (not exceeding 501) of Hours of the
source of QMACs. Service necessary to prevent an Employee's Break in Service.
The Plan Administrator credits all Hours of Service described in (D) Regular
Matching Contribution. A Regular Matching this Section 1.32(B) to the
computation period in which the Contribution is a Matching Contribution which is
not a QMAC, absence period begins or, if the Employee does not need these a Safe
Harbor Matching Contribution or an Additional Matching Hours of Service to
prevent a Break in Service in the Contribution. computation period in which
his/her absence period begins, the Plan Administrator credits these Hours of
Service to the (E) Basic Matching Contribution. See Section 3.05(E)(4).
immediately following computation period. (F) Enhanced Matching Contribution.
See Section (C) Qualified Military Service. Hour of Service also includes
3.05(E)(6). any Service the Plan must credit for eligibility, vesting,
contributions and benefits in order to satisfy the crediting of (G) Additional
Matching Contribution. See Section Service requirements of Code §414(u).
3.05(F)(1). 1.33 IRS. IRS means the Internal Revenue Service. (H) QACA Basic
Matching Contribution. See Section 3.05(E)(5). 1.34 Limitation Year. Limitation
Year means the consecutive month period the Employer specifies in its Adoption
(I) SIMPLE Matching Contribution. See Section 3.10(E)(1). Agreement as
applicable to allocations under Article IV. If the Employer elects the same Plan
Year and Limitation Year, the (J) Safe Harbor Matching Contribution. See Section
Limitation Year is always a 12-consecutive month period even if 3.05(E)(3). the
Plan Year is a short period, unless the short Plan Year results from an
amendment, in which case, the Limitation Year also is a 1.36 Money Purchase
Pension Plan/Money short year. If the Employer amends the Limitation Year to a
Purchase Pension Contribution. Money Purchase Pension different 12-consecutive
month period, the new Limitation Year Plan means the Money Purchase Pension Plan
the Employer must begin on a date within the Limitation Year for which the
establishes under a Money Purchase Pension Plan Adoption Employer makes the
amendment, creating a short Limitation Agreement. The Employer Contribution to
its Money Purchase Year. Pension Plan is a Money Purchase Pension Contribution.
The Employer will make its Money Purchase Pension Contribution 1.35 Matching
Contribution. Matching Contribution as the Employer elects in its Adoption
Agreement. As the means a fixed or discretionary contribution the Employer makes
context requires, Money Purchase Pension Plan also includes a on account of
Elective Deferrals under a 401(k) Plan or on target benefit plan. account of
Employee Contributions. Matching contributions also © 2014 Great-West Trust
Company, LLC or its suppliers 9



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations074.jpg]
Defined Contribution Prototype Plan 1.37 Named Fiduciary. The Named Fiduciary is
the document are Plan section references unless the context clearly Employer.
The Employer in writing also may designate the Plan indicates otherwise. The
Plan includes any Appendix permitted Administrator (if the Plan Administrator is
not the Employer) by the basic plan document or by the Employer's Adoption and
other persons as additional Named Fiduciaries. See Section Agreement and which
the Employer attaches to its Adoption 8.03. If the Plan is a restated Plan and
under the prior plan Agreement. document a different Named Fiduciary is in
place, this Section 1.37 becomes effective on the date the Employer executes
this (A) Multiple Employer Plan (Article XII). Multiple restated Plan unless the
Employer designates otherwise in Employer Plan means a Plan in which at least
one Employer writing. which is not a Related Employer participates. This Plan
may be a Multiple Employer Plan only if maintained on a 1.38 Nonelective
Contribution. Nonelective Contribution Nonstandardized Adoption Agreement or on
a Volume means a fixed or discretionary Employer Contribution which is Submitter
Adoption Agreement. Article XII of the Plan applies not a Matching Contribution
or a Money Purchase Pension to a Multiple Employer Plan, but otherwise does not
apply to the Contribution. Plan. (A) Fixed Nonelective Contribution. Fixed
Nonelective (B) Frozen Plan. See Section 3.01(J). Contribution means a
Nonelective Contribution which the Employer, subject to satisfaction of
allocation conditions, if any, 1.43 Plan Administrator. Plan Administrator means
the must make pursuant to a formula (based on Compensation of Employer unless
the Employer designates another person or Participants who will receive an
allocation of the contributions persons to hold the position of Plan
Administrator. Any or otherwise) in the Adoption Agreement. See 3.04(A)(2).
person(s) the Employer appoints as Plan Administrator may or may not be
Participants in the Plan. In addition to its other (B) Discretionary Nonelective
Contribution. Discretionary duties, the Plan Administrator has full
responsibility for the Nonelective Contribution means a Nonelective Contribution
Plan's compliance with the reporting and disclosure rules under which the
Employer in its sole discretion elects to make to the ERISA. If the Employer is
the Plan Administrator, any Plan. See 3.04(A)(1). requirement under the Plan for
communication between the Employer and the Plan Administrator automatically is
deemed (C) QNEC. QNEC means a qualified nonelective contribution satisfied, and
the Employer has discretion to determine the which is 100% Vested at all times
and which is subject to the manner of documenting any decision deemed to be
distribution restrictions described in Section 6.01(C)(4)(b). Any communicated
under this provision. Nonelective Contributions allocated to a Participant's
QNEC Account under the Plan automatically satisfy and are subject to 1.44 Plan
Year. Plan Year means the consecutive month the QNEC definition. See Section
3.07(A)(7) for a limitation on period the Employer specifies in its Adoption
Agreement. the source of QNECs. 1.45 Practitioner. Practitioner means the
sponsor as to its (D) SIMPLE Nonelective Contribution. See Section Employer
clients of the Volume Submitter Plan and as defined 3.10(E)(1). in Section 13.05
of Rev. Proc. 2011-49. (E) Safe Harbor Nonelective Contribution. See Section
1.46 Predecessor Employer/Predecessor Plan. 3.05(E)(2). (A) Predecessor
Employer. A Predecessor Employer is an 1.39 Opinion Letter. Opinion Letter means
an IRS issued employer that previously employed one or more of the letter as to
the acceptability of the form of a Prototype Plan as Employees. defined in
Section 4.06 of Rev. Proc. 2011-49. (B) Predecessor Plan. A Predecessor Plan is
a Code §401(a) or 1.40 Paid Time Off Plan. A Paid Time Off Plan is any §403(a)
qualified plan the Employer terminated within the plan or similar arrangement
under which the Employer provides five-year period beginning before or after the
Employer to Employees vacation, sick or other leave for which the establishes
this Plan, as described in Treas. Reg. Employer pays the Employee, and agrees to
compensate the §1.411(a)-5(b)(3)(v)(B). Employee for part or all of the unused
leave. 1.47 Prevailing Wage Contract/Contribution. Prevailing 1.41 Participant.
Participant means an Eligible Employee Wage Contract means a contract under
which Employees are who becomes a Participant in the Plan or as to any
Contribution performing services subject to the Davis-Bacon Act, the Type as the
context requires, in accordance with the provisions McNamara-O'Hara Contract
Service Act or any other federal, of Section 2.01. state or municipal prevailing
wage law. A Prevailing Wage Contribution is a contribution the Employer makes to
the Plan in 1.42 Plan. Plan means the retirement plan established or accordance
with a Prevailing Wage Contract. A Prevailing continued by the Employer in the
form of this Prototype Plan or Wage Contribution is treated as a Nonelective
Contribution or Volume Submitter Plan, including the Adoption Agreement other
Employer Contribution except as the Plan otherwise under which the Employer has
elected to establish this Plan. The provides. Employer must designate the name
of the Plan in its Adoption Agreement. An Employer may execute more than one
Adoption 1.48 Profit Sharing Plan. Profit Sharing Plan means the Agreement
offered under this Plan, each of which will constitute Profit Sharing Plan the
Employer establishes under a Profit a separate Plan and Trust established or
continued by that Sharing Plan Adoption Agreement. Employer. All section
references within this basic plan © 2014 Great-West Trust Company, LLC or its
suppliers 10



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations075.jpg]
Defined Contribution Prototype Plan 1.49 Protected Benefit. Protected Benefit
means any the Plan Administrator establishes for the purpose of separately
accrued benefit described in Treas. Reg. §1.411(d)-4, including accounting for a
Participant's Rollover Contributions attributable any optional form of benefit
provided under the Plan which may to the Participant's In-Plan Roth Rollover
Contributions. The not (except in accordance with such regulations) be reduced,
Plan Administrator has authority to establish such a sub-account, eliminated or
made subject to Employer discretion. and to the extent necessary, may establish
sub-accounts based on the source of the In-Plan Roth Rollover Contribution. The
Plan 1.50 Prototype Plan/Master Plan (M&P Plan). Prototype Administrator will
administer an In-Plan Roth Rollover Plan means as described in Section 4.02 of
Rev. Proc. 2011-49 Contribution Account in accordance with Applicable Law and or
in any successor thereto under which each adopting Employer the Plan provisions.
establishes a separate Trust. This Plan is not a Master Plan as described in
Section 4.01 of Rev. Proc. 2011-49 under which 1.56 Safe Harbor Contribution.
Safe Harbor Contribution unrelated adopting employers participate in a single
funding means a Safe Harbor Nonelective Contribution or a Safe Harbor medium
(trust or custodial account). However, the Plan could be Matching Contribution
as the Employer elects in its Adoption a Master Trust under DOL Reg.
§2525.103-2(e). A Prototype Agreement. See Sections 3.05(E)(2) and (3). Plan or
a Master Plan must have an Opinion Letter as described in Section 4.06 of Rev.
Proc. 2011-49. 1.57 Salary Reduction Agreement. A Salary Reduction Agreement
means a Participant's written election to make 1.51 QDRO. QDRO means a qualified
domestic relations Elective Deferrals to the Plan (including a Contrary Election
order under Code §414(p). under Section 3.02(B)(4)(d)), made on the form the
Plan Administrator provides for this purpose. 1.52 Qualified Military Service.
Qualified Military Service means qualified military service as defined in Code
(A) Effective Date. A Salary Reduction Agreement may not be §414(u)(5).
Notwithstanding any provision in the Plan to the effective earlier than the
following date which occurs last: (1) contrary, as to Qualified Military
Service, the Plan will credit under Article II, the Participant's Entry Date or,
in the case of a Service under Section 1.32(C), the Employer will make re-hired
Employee, his/her re-participation date; (2) the contributions to the Plan and
the Plan will provide benefits in execution date of the Salary Reduction
Agreement; (3) the date accordance with Code §414(u). the Employer adopts the
401(k) Plan; or (4) the Effective Date of the 401(k) Plan (or Elective Deferral
provision within the 1.53 Qualified Reservist Distribution (QRD). See Section
Plan). Subject to the foregoing limitations, a Participant's Salary
6.01(C)(4)(b)(iii). Reduction Agreement will be effective for the first pay
period that is within an administratively reasonable period after the date 1.54
Restated Plan. A Restated Plan means a plan the the Plan Administrator receives
the Agreement, unless the Employer adopts in substitution for, and in amendment
of, an Participant specifies a later effective date. existing plan, as the
Employer elects in its Adoption Agreement. If a Participant incurs a Separation
from Service or Severance (B) Compensation. A Salary Reduction Agreement must
from Employment before the Employer executes the Adoption specify the dollar
amount of Compensation or the percentage of Agreement as a Restated Plan, the
provisions of the Restated Compensation the Participant wishes to defer. The
Salary Plan do not apply to the Participant unless he/she has an Reduction
Agreement: (1) applies only to Compensation for Account Balance as of the
execution date or unless the Elective Deferral allocation as the Employer elects
in its Employer rehires the Participant. Adoption Agreement and which becomes
currently available after the effective date of the Salary Reduction Agreement;
and 1.55 Rollover Contribution. A Rollover Contribution (2) applies to all or to
such Elective Deferral Compensation as means an amount of cash or property
(including a participant the Salary Reduction Agreement indicates, including any
loan from another plan) which the Code permits an Eligible Participant elections
made in the Salary Reduction Agreement. Employee or Participant to transfer
directly or indirectly to this Plan from another Eligible Retirement Plan (or
vice versa) (C) Additional Rules. The Plan Administrator in the Plan's within
the meaning of Code §402(c)(8)(B) and Section Salary Reduction Agreement form,
or in a Salary Reduction 6.08(F)(2), except that a 401(k) Plan may permit an
In-Plan Agreement policy will specify additional rules and restrictions Roth
Rollover Contribution as provided in Section 3.08(E). A applicable to a
Participant's Salary Reduction Agreement, Rollover Contribution will be made to
the Plan and not to a including but not limited to those regarding the timing,
Designated IRA within the Plan under Section 3.12, if any. frequency and
mechanics of changing or revoking a Salary Reduction Agreement. Any such rules
and restrictions must be (A) In-Plan Roth Rollover Contribution. An In-Plan Roth
consistent with the Plan. The Plan Administrator may provide Rollover
Contribution means a Rollover Contribution to the Plan more than one Salary
Reduction Agreement form for use in that consists of a distribution from a
Participant's Plan Account, specific situations. other than a Roth Deferral
Account, that the Participant rolls over to the Participant's In-Plan Roth
Rollover Contribution 1.58 Separation from Service/Severance from Account in the
Plan, in accordance with Code §402(c)(4). Employment. Separation from Service
means an event after In-Plan Roth Rollover Contributions will be subject to the
Plan which the Employee no longer has an employment relationship rules related
to Roth Deferral Accounts, subject to preservation with the Employer maintaining
this Plan or with a Related of Protected Benefits in accordance with clause (c)
of Section Employer. The Plan applies Separation from Service for all
3.08(E)(4). purposes except as otherwise provided. For purposes of distribution
of Restricted 401(k) Accounts, the application of (B) In-Plan Roth Rollover
Contribution Account. An Post-Severance Compensation and top-heavy look-back
period In-Plan Roth Rollover Contribution Account is a sub-account
distributions, the plan will apply the definition of Severance © 2014 Great-West
Trust Company, LLC or its suppliers 11



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations076.jpg]
Defined Contribution Prototype Plan from Employment under EGTRRA §646 (as
modified for Code Year were eligible under a cash or deferred arrangement §415
purposes in applying the parent-subsidiary controlled maintained by the Employer
in the prior year, as described in group rules). Treas. Reg.
§1.401k-2(c)(2)(iii). 1.59 Service. Service means any period of time the 1.63
Taxable Year. Taxable Year means the taxable year Employee is in the employ of
the Employer, including any of a Participant or of the Employer as the context
requires. period the Employee is on an unpaid leave of absence authorized by the
Employer under a uniform, nondiscriminatory policy 1.64 Transfer. Transfer means
the Trustee's movement of applicable to all Employees. Plan assets from the Plan
to another plan (or vice versa) directly as between the trustees and not by
means of a distribution. A (A) Related Employer Service. See Section 1.24(C).
Transfer may be an Elective Transfer or a Nonelective Transfer. See Section
11.06. A Direct Rollover under Section 6.08(F)(1) is (B) Predecessor
Employer/Plan Service. See Section 1.46. If not a Transfer. the Employer
maintains (by adoption, plan merger or Transfer) the plan of a Predecessor
Employer, service of the Employee 1.65 Trust. Trust means the separate Trust
created under with the Predecessor Employer is Service with the Employer. If the
Plan. the Employer maintained a Predecessor Plan, for purposes of vesting
Service, the Plan Administrator must count service 1.66 Trust Fund. Trust Fund
means all property of every credited to any Employee covered under the
Predecessor Plan. If kind acquired by the Plan and held by the Trust, other than
the Employer in its Adoption Agreement elects to disregard incidental benefit
insurance contracts. vesting Service prior to the time that the Employer
maintained the Plan, the Plan Administrator will treat a Predecessor Plan as
1.67 Trustee/Custodian. Trustee or Custodian means the the Plan for purposes of
such election. person or persons who as Trustee or Custodian execute the
Adoption Agreement (or other Trust or Custodial Agreement in (C) Elective
Service Crediting. If the Employer does not substitution of the provisions in
Article VIII as applicable), or maintain the plan of a Predecessor Employer, the
Plan does not any successor in office who in writing accepts the position of
credit Service with the Predecessor Employer, unless the Trustee or Custodian.
The Employer must designate in its Employer in its Adoption Agreement (or in a
Participation Adoption Agreement whether the Trustee will administer the
Agreement, if applicable) elects to credit designated Predecessor Trust as a
discretionary Trustee or as a nondiscretionary Trustee. Employer Service and
specifies the purposes for which the Plan See Article VIII. If the Sponsor or
Practitioner is a bank, savings will credit service with that Predecessor
Employer. Unless the and loan association, credit union, mutual fund, insurance
Employer under its Adoption Agreement provides for this company, or other
institution qualified to serve as Trustee, a purpose specific Entry Dates, an
Employee who satisfies the person other than the Sponsor or Practitioner (or its
affiliate) Plan's eligibility condition(s) by reason of the crediting of may not
serve as Trustee or as Custodian of the Plan without the predecessor service
will enter the Plan in accordance with the written consent of the Sponsor or
Practitioner. provisions of Article II as if the Employee were a re-employed
Employee on the first day the Plan credits predecessor service. 1.68 USERRA.
USERRA means the Uniformed Services Employment and Reemployment Rights Act of
1994, as (D) Standardized Plan. If the Employer's Plan is a amended.
Standardized Plan, the Plan limits the elective crediting of past Predecessor
Employer Service to the period which does not 1.69 Valuation Date. Valuation
Date means the exceed 5 years immediately preceding the year in which an
Accounting Date, such additional dates as the Employer in its amendment
crediting such service becomes effective, such credit Adoption Agreement may
elect, and any other date that the Plan must be granted to all Employees on a
reasonably uniform basis, Administrator designates for the valuation of the
Trust Fund. and the crediting must otherwise comply with Treas. Reg.
§1.401(a)(4)-5(a)(3). 1.70 Vested. Vested means a Participant or a Beneficiary
has an unconditional claim, legally enforceable against the Plan, 1.60 SIMPLE
Contribution. SIMPLE Contribution means to the Participant's Account Balance or
Accrued Benefit or to a a SIMPLE Nonelective Contribution or a SIMPLE Matching
portion thereof if not 100% Vested. Vesting means the degree to Contribution.
See Section 3.10(E). which a Participant is Vested in one or more Accounts. 1.61
Sponsor. Sponsor means the sponsor of this Prototype 1.71 Volume Submitter Plan.
Volume Submitter Plan Plan as to the Sponsor's adopting Employer clients and as
means as described in Section 13.01 of Rev. Proc. 2011-49 or in defined in
Section 4.07 of Rev. Proc. 2011-49. any successor thereto. A Volume Submitter
Plan must have an Advisory Letter as described in Section 13.03 of Rev. Proc.
1.62 Successor Plan. Successor Plan means a plan in 2011-49. which at least 50%
of the Eligible Employees for the first Plan © 2014 Great-West Trust Company,
LLC or its suppliers 12



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations077.jpg]
Defined Contribution Prototype Plan ARTICLE II ELIGIBILITY AND PARTICIPATION
2.01 ELIGIBILITY. Each Eligible Employee becomes a (C) Initial and Subsequent
Eligibility Computation Periods. Participant in the Plan in accordance with the
eligibility If the Plan requires one Year of Service for eligibility and an
conditions the Employer elects in its Adoption Agreement. The Employee does not
complete one Year of Service during the Employer may elect different age and
service conditions for Initial Eligibility Computation Period, the Plan measures
different Contribution Types under the Plan. Subsequent Eligibility Computation
Periods in accordance with the Employer's election in its Adoption Agreement. If
the Plan (A) Maximum Age and Years of Service. For purposes of an measures
Subsequent Eligibility Computation Periods on a Plan Eligible Employee's
participation in the Plan, the Plan may not Year basis, an Employee who receives
credit for the required impose an age condition exceeding age 21 and may not
require number of Hours of Service during the Initial Eligibility completion of
more than one Year of Service, except under Computation Period and also during
the first applicable Plan Section 2.02(E). Year receives credit for two Years of
Service under Article II. (B) New Plan. Any Eligible Employee who has satisfied
the (1) Definition of Eligibility Computation Period. An Plan's eligibility
conditions and who has reached his/her Entry Eligibility Computation Period is a
12-consecutive month Date as of the Effective Date is eligible to participate as
of the period. Effective Date, assuming the Employer continues to employ the
Employee on that date. Any other Eligible Employee becomes (2) Definition of
Initial Eligibility Computation Period. eligible to participate: (1) upon
satisfaction of the eligibility The Initial Eligibility Computation Period is
the Employee's conditions and reaching his/her Entry Date; or (2) upon reaching
Anniversary Year which begins on the Employee's Employment his/her Entry Date if
such Employee had already satisfied the Commencement Date. eligibility
conditions prior to the Effective Date. (3) Definition of Anniversary Year. An
Employee's (C) Restated Plan. If this Plan is a Restated Plan, each Anniversary
Year is the 12-consecutive month period beginning Employee who was a Participant
in the Plan on the day before on the Employee's Employment Commencement Date or
the restated Effective Date continues as a Participant in the beginning on
anniversaries thereof. Restated Plan, irrespective of whether he/she satisfies
the eligibility conditions of the Restated Plan, unless the Employer (4)
Definitions of Employment Commencement provides otherwise in its Adoption
Agreement. Date/Re-Employment Commencement Date. An Employee's Employment
Commencement Date is the date on which the (D) Prevailing Wage Contribution. If
the Employer makes Employee first performs an Hour of Service for the Employer.
Prevailing Wage Contributions to the Plan, no minimum age or An Employee's
Re-Employment Commencement Date is the service conditions apply to an Eligible
Employee's eligibility to date on which the Employee first performs an Hour of
Service receive Prevailing Wage Contributions under the Plan. The for the
Employer after the Employer re-employs the Employee. Employer's Adoption
Agreement elections imposing age and service eligibility conditions apply to
such an Employee as to (5) Definition of Subsequent Eligibility Computation
non-Prevailing Wage Contributions under the Plan. Period. A Subsequent
Eligibility Computation Period is any Eligibility Computation Period after the
Initial Eligibility (E) Special Eligibility Effective Date (Dual Eligibility).
The Computation Period, as the Employer elects in its Adoption Employer in its
Adoption Agreement may elect to provide a Agreement. special Effective Date for
the Plan's eligibility conditions, with the effect that such conditions may
apply only to Employees (D) Entry Date. The Employer in its Adoption Agreement
who are employed by the Employer after a specified date. elects the Entry
Date(s) and elects whether such Entry Date(s) are retroactive, coincident with
or next following an Employee's 2.02 APPLICATION OF SERVICE CONDITIONS. The
satisfaction of the Plan's eligibility conditions. The Employer Plan
Administrator will apply this Section 2.02 in administering may elect to apply
different Entry Dates to different the Plan's eligibility service condition(s),
if any. Contribution Types. (A) Definition of Year of Service. A Year of Service
for (1) Definition of Entry Date. See Section 1.26. purposes of an Employee's
participation in the Plan, means the applicable Eligibility Computation Period
under Section (2) Maximum delay in participation. An Entry Date 2.02(C), during
which the Employee completes the number of may not result in an Eligible
Employee who has satisfied the Hours of Service (not exceeding 1,000) the
Employer specifies Plan's eligibility conditions being held out of Plan
participation in its Adoption Agreement, without regard to whether the longer
than six months, or if earlier, the first day of the next Plan Employer
continues to employ the Employee during the entire Year, following completion of
the Code §410(a) maximum Eligibility Computation Period. eligibility
requirements. (B) Counting Years of Service. For purposes of an (3) Prevailing
Wage Contributions. If the Employer Employee's participation in the Plan, the
Plan counts all of an makes Prevailing Wage Contributions to the Plan, an
Eligible Employee's Years of Service, except as provided in Section Employee's
Entry Date with regard to such contributions is the 2.03. Employee's Employment
Commencement Date. The Employer's Adoption Agreement elections regarding Entry
Dates apply to © 2014 Great-West Trust Company, LLC or its suppliers 13



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations078.jpg]
Defined Contribution Prototype Plan such an Employee as to non-Prevailing Wage
Contributions after incurring a one year Break in Service and the Plan under the
Plan. disregards a Participant's Service completed prior to a Break in Service
until the Participant completes one Year of Service (E) Alternative Service
Conditions. The Employer in its following the Break in Service. The Plan
suspends the Adoption Agreement may elect to impose for eligibility a
Participant's participation in the Plan as of the first day of the condition of
less than one Year of Service or of more than one Eligibility Computation Period
following the Eligibility Year of Service, but not exceeding two Years of
Service. If the Computation Period in which the Participant incurs the Break in
Employer elects an alternative Service condition to one Year of Service. Service
or two Years of Service, the Employer must elect in its Adoption Agreement the
Hour of Service and other (1) Completion of one Year of Service. If a
Participant requirement(s), if any, after the Employee completes one Hour
completes one Year of Service following his/her Break in of Service. Under any
alternative Service condition election, the Service, the Plan restores the
Participant's pre-break Service and Plan may not require an Employee to complete
more than one the Participant resumes active participation in the Plan Year of
Service (1,000 Hours of Service in 12-consecutive retroactively to the first day
of the Eligibility Computation months) or two Years of Service if applicable.
Period in which the Participant first completes one Year of Service following
his/her Break in Service. (1) Vesting requirement. If the Employer elects to
impose more than a one Year of Service eligibility condition, the (2)
Eligibility Computation Period. The Plan Plan Administrator must apply 100%
vesting on any Employer Administrator measures the Initial Eligibility
Computation Contributions (and the resulting Accounts) subject to that period
under this Section 2.03(C) from the date the Participant eligibility condition.
first receives credit for an Hour of Service following the one year Break in
Service. The Plan Administrator measures any (2) One Year of Service maximum for
specified Subsequent Eligibility Computation Periods, if necessary, in a
Contributions. The Plan may not require more than one Year of manner consistent
with the Employer's Eligibility Computation Service for eligibility for an
Eligible Employee to make Elective Period election in its Adoption Agreement,
using the Deferrals, to receive Safe Harbor Contributions or to receive
Re-Employment Commencement Date in determining the SIMPLE Contributions.
Anniversary Year if applicable. (F) Equivalency or Elapsed Time. If the Employer
in its (3) Election to limit application to separated Adoption Agreement elects
to apply the Equivalency Method or Employees. If the Employer elects to apply
the one year the Elapsed Time Method in applying the Plan's eligibility hold-out
rule, the Employer also may elect in its Adoption Service condition, the Plan
Administrator will credit Service in Agreement to limit application of the rule
only to a Participant accordance with Sections 1.32(A)(2) and (3). who has
incurred a Separation from Service. 2.03 BREAK IN SERVICE - PARTICIPATION. The
Plan (4) Application to Employee who did not enter. The Administrator will apply
this Section 2.03 if any Break in Plan Administrator also will apply the one
year hold-out rule, if Service rule applies for eligibility under the Plan.
applicable, to an Employee who satisfies the Plan's eligibility conditions, but
who incurs a Separation from Service and a one (A) Definition of Break in
Service. For purposes of this year Break in Service prior to becoming a
Participant. Article II, an Employee incurs a Break in Service if during any
applicable Eligibility Computation Period he/she does not (5) No effect on
vesting or Earnings. This Section complete more than 500 Hours of Service with
the Employer. 2.03(C) does not affect a Participant's vesting credit under The
Eligibility Computation Period under this Section 2.03(A) is Article V and,
during a suspension period, the Participant's the same as the Eligibility
Computation Period the Plan uses to Account continues to share fully in Earnings
under Article VII. measure a Year of Service under Section 2.02. If the Plan
applies the Elapsed Time Method of crediting Service under (6) No restoration
under two year break rule. The Plan Section 1.32(A)(3), a Participant incurs a
Break in Service if the Administrator in applying this Section 2.03(C) does not
restore Participant has a Period of Severance of at least 12 consecutive any
Service disregarded under the Break in Service rule of months. Section 2.03(B).
(B) Two Year Eligibility. If the Employer under the Adoption (7) No application
to Elective Deferrals in 401(k) Plan. Agreement elects a two Years of Service
eligibility condition, an If the Plan is a 401(k) Plan and the Employer in its
Adoption Employee who incurs a one year Break in Service prior to Agreement
elects to apply the Section 2.03(C) one year hold-out completing two Years of
Service: (1) is a new Employee on the rule, the Plan Administrator will not
apply such provisions to the date he/she first performs an Hour of Service for
the Employer Elective Deferral portion of the Plan. after the Break in Service;
(2) the Plan disregards the Employee's Service prior to the Break in Service;
and (3) the (8) USERRA. An Employee who has completed Employee establishes a new
Employment Commencement Date Qualified Military Service and who the Employer has
rehired for purposes of the Initial Eligibility Computation Period under under
USERRA, does not incur a Break in Service under the Section 2.02(C). Plan by
reason of the period of such Qualified Military Service. (C) One Year Hold-Out
Rule-Participation. The Employer in (D) Rule of Parity - Participation. For
purposes of Plan its Adoption Agreement must elect whether to apply the "one
participation, the Plan does not apply the "rule of parity" under year hold-out"
rule under Code §410(a)(5)(C). Under this rule, a Code §410(a)(5)(D), unless the
Employer in Appendix B elects Participant will incur a suspension of
participation in the Plan to apply the rule of parity. © 2014 Great-West Trust
Company, LLC or its suppliers 14



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations079.jpg]
Defined Contribution Prototype Plan accruing for any non-excluded period and as
to Contribution 2.04 PARTICIPATION UPON RE-EMPLOYMENT. Types for which the
Participant is not an Excluded Employee; (c) to receive Service credit in
applying the Break in Service (A) Rehired Participant/Immediate Re-Entry. A
Participant rules; and (d) to share fully in Earnings under Article VII. who
incurs a Separation from Service will re-enter the Plan as a Participant on
his/her Re-Employment Commencement Date (2) Resumption of Eligible Employee
status. If a (provided he/she is not an Excluded Employee), subject to any
Participant who becomes an Excluded Employee subsequently Break in Service rule,
if applicable, under Section 2.03. resumes status as an Eligible Employee, the
Participant will participate in the Plan immediately upon resuming eligible (B)
Rehired Eligible Employee Who Had Satisfied status, subject to the Break in
Service rules, if applicable, under Eligibility. An Eligible Employee who
satisfies the Plan's Section 2.03. eligibility conditions, but who incurs a
Separation from Service prior to becoming a Participant, subject to any Break in
Service (B) Excluded Employee Becomes Eligible. If an Excluded rule, if
applicable, under Section 2.03, will become a Participant Employee who is not a
Participant becomes an Eligible on the later of: (1) the Entry Date on which
he/she would have Employee, he/she will participate immediately in the Plan if
entered the Plan had he/she not incurred a Separation from he/she has satisfied
the Plan's eligibility conditions and would Service; or (2) his/her
Re-Employment Commencement Date. have been a Participant had he/she not been an
Excluded Employee during his/her period of Service. An Excluded (C) Rehired
Eligible Employee Who Had Not Satisfied Employee receives Service credit for
eligibility, for allocation Eligibility. An Eligible Employee who incurs a
Separation from conditions under Section 3.06 (but the Plan disregards Service
prior to satisfying the Plan's eligibility conditions Compensation paid while
excluded) and for vesting under becomes a Participant in accordance with the
Employer's Article V for each included vesting Year of Service, Adoption
Agreement elections. The Plan Administrator, for notwithstanding the Employee's
Excluded Employee status. purposes of applying any shift in the Eligibility
Computation Period, takes into account the Employee's prior Service and the 2.06
PARTICIPATION OPT-OUT. Employee is not treated as a new hire. (A) Volume
Submitter Plan. If the Plan is a Volume 2.05 CHANGE IN EMPLOYMENT STATUS. The
Plan Submitter Plan, the Plan Administrator may elect to permit an Administrator
will apply this Section 2.05 if the Employer in its Eligible Employee to elect
irrevocably to not participate in the Adoption Agreement elected to exclude any
Employees as Plan (to "opt-out"). The Eligible Employee prior to his/her Entry
Excluded Employees. Date and prior to first becoming eligible under any plan of
the Employer as described in Code §219(g)(5)(A), including (A) Participant
Becomes an Excluded Employee. If a terminated plans, must file an opt-out
election in writing with Participant has not incurred a Separation from Service
but the Plan Administrator on a form the Plan Administrator becomes an Excluded
Employee (as to any or all Contribution provides for this purpose. An Employee's
election not to Types), during the period of exclusion the Excluded Employee:
participate, pursuant to this Section 2.06(A), includes his/her (i) will not
share in the allocation of the applicable Employer right to make Elective
Deferrals, Employee Contributions, Contributions (including a Top-Heavy Minimum
Allocation Rollover Contributions or Designated IRA Contributions, unless under
Section 10.02 if the Employee is excluded as to all the Plan Administrator's
opt-out form permits an Eligible Contribution Types) or Participant forfeitures,
based on Employee to opt-out of specified Contribution Types prior to
Compensation paid to the Excluded Employee during the period becoming eligible
to participate in such Contribution Type. A of exclusion; (ii) may not make
Employee Contributions, Participant's mere failure to make Elective Deferrals or
Rollover Contributions or Designated IRA Contributions; and Employee
Contributions is not an opt-out under this Section (iii) if the Plan is a 401(k)
Plan and the Participant is an 2.06(A). Excluded Employee as to Elective
Deferrals, may not make Elective Deferrals as to Compensation paid to the
Excluded (B) Prototype Plan. If the Plan is a Prototype Plan, the Plan Employee
during the period of exclusion. does not permit an otherwise Eligible Employee
or any Participant to elect to opt-out. However, if the Plan is a (1) Vesting,
accrual, Break in Service and Earnings. A Nonstandardized Plan, an Eligible
Employee may opt-out in Participant who becomes an Excluded Employee under this
accordance with Section 2.06(A) provided: (1) the Plan terms as Section 2.05(A)
continues: (a) to receive Service credit for in effect prior to restatement
under this Plan permitted the vesting under Article V for each included vesting
Year of opt-out; and (2) the Employee executes the opt-out prior to the Service;
(b) to receive Service credit for applying any allocation date of the Employer's
execution of this Plan as a Restated Plan. conditions under Section 3.06 as to
Employer Contributions © 2014 Great-West Trust Company, LLC or its suppliers 15



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations080.jpg]
Defined Contribution Prototype Plan ARTICLE III PLAN CONTRIBUTIONS AND
FORFEITURES 3.01 CONTRIBUTION TYPES. The Employer in its the Employer the amount
of the Employer Contribution made by Adoption Agreement will elect the
Contribution Type(s) and any the Employer by mistake of fact or the amount of
the Employer formulas, allocation methods, conditions and limitations
Contribution disallowed as a deduction under Code §404. The applicable thereto,
except where the Plan expressly reserves Trustee will not return any portion of
the Employer Contribution discretion to the Employer or to the Plan
Administrator. under the provisions of this Section 3.01(H) more than one year
after: (a) the Employer made the contribution by mistake of fact; (A)
Application of Limits. The Employer's contribution to the or (b) the IRS's
disallowance of the contribution as a deduction, Trust for any Plan Year is
subject to Article IV limits and other and then, only to the extent of the
disallowance. Plan limits. (2) Earnings. The Trustee will not increase the
amount of (B) Compensation for Allocations/Limit. The Plan the Employer
Contribution returnable under this Section 3.01(H) Administrator will allocate
all Employer Contributions and for any Earnings increases attributable to the
contribution, but Elective Deferrals based on the definition of Compensation the
Trustee will decrease the Employer Contribution returnable under Section 1.11
the Employer elects in its Adoption for any Earnings losses attributable
thereto. Agreement for a particular Contribution Type. The Plan Administrator in
allocating such contributions must limit each (3) Evidence. The Trustee may
require the Employer to Participant's Compensation to the amount described in
Section furnish the Trustee whatever evidence the Trustee deems 1.11(E).
necessary to enable the Trustee to confirm the amount the Employer has requested
be returned is properly returnable. (C) Allocation Conditions. The Plan
Administrator will allocate Employer Contributions only to those Participants
who (I) Money Purchase Pension and Defined Benefit Plans. If satisfy the Plan's
allocation conditions under Section 3.06, if the Employer's Plan is a Money
Purchase Pension Plan and the any, for the Contribution Type being allocated.
Employer also maintains a defined benefit pension plan, notwithstanding the
Money Purchase Pension Contribution (D) Top-Heavy. If the Plan is top-heavy, the
Employer will formula in the Employer's Adoption Agreement, the Employer's
satisfy the Top-Heavy Minimum Allocation requirements in required contribution
to its Money Purchase Pension Plan for a accordance with Article X. Plan Year is
limited to the amount which the Employer may deduct under Code §404(a)(7). If
the Employer under Code (E) Net Profit Not Required. The Employer need not have
net §404(a)(7) must reduce its Money Purchase Pension Plan profits to make a
contribution under the Plan, unless the contribution, the Plan Administrator
will allocate the reduced Employer in its Adoption Agreement specifies a fixed
formula contribution amount in accordance with the Plan's allocation based on
net profits. formula. (F) Form of Contribution. Subject to the consent of the
(J) Frozen Plan. The Employer in its Adoption Agreement Trustee under Article
VIII, the Employer may make may elect to treat the Plan as a Frozen Plan. Under
a Frozen discretionary Employer Contributions to a Profit Sharing Plan, Plan,
the Employer and the Participants will not make any to a 401(k) Plan or to a
401(m) Plan (excluding Elective contributions to the Plan. A Frozen Plan remains
subject to all Deferrals or Employee Contributions) in the form of qualification
and reporting requirements except as the Plan unencumbered property instead of
cash, provided the provisions (other than those relating to ongoing permitted or
contribution of property is not a prohibited transaction. The required
contributions) continue in effect until the Employer Employer may not make
contributions in the form of property to terminates the Plan. An Eligible
Employee will not become a its Money Purchase Pension Plan. Participant in a
Frozen Plan. (G) Time of Payment of Contribution. The Employer may 3.02 ELECTIVE
DEFERRALS. If the Plan is a 401(k) Plan pay to the Trust its Employer
Contributions for any Plan Year in and the Employer in its Adoption Agreement
elects to permit one or more installments, without interest. Unless otherwise
Elective Deferrals, the Plan Administrator will apply the required by applicable
contract, the Employer may make an provisions of this Section 3.02. A
Participant's Elective Employer Contribution to the Plan for a particular Plan
Year at Deferrals will be made pursuant to a Salary Reduction such time(s) as
the Employer in its sole discretion determines. If Agreement unless the Employer
elects in its Adoption the Employer makes a contribution for a particular Plan
Year Agreement to apply the Automatic Deferral provision under after the close
of that Plan Year, the Employer will designate to Section 3.02(B) or the CODA
provision under Section 3.02(C). the Plan Administrator and to the Trustee the
Plan Year for A Participant's Elective Deferrals may include the cash which the
Employer is making the Employer Contribution. The equivalent of the
Participant's unused paid time off that the Plan Administrator will allocate the
contribution accordingly. Participant otherwise may elect to receive in cash
under the Employer's Paid Time Off Plan, if any, if such cash equivalent (H)
Return of Employer Contribution. The Employer otherwise satisfies the Plan's
definition of Compensation for contributes to the Plan on the condition its
contribution is not purposes of Elective Deferrals (including following
Severance due to a mistake of fact and the IRS will not disallow the from
Employment). The Plan will treat any Elective Deferrals deduction of the
Employer Contribution. described in the preceding sentence in the same manner as
other Elective Deferrals for all purposes under the Plan. (1) Request for
contribution return/timing. The Trustee, upon written request from the Employer,
must return to © 2014 Great-West Trust Company, LLC or its suppliers 16



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations081.jpg]
Defined Contribution Prototype Plan (A) Limitations. Except as described below
regarding Catch-Up Deferrals, the Employer in its Adoption Agreement (a)
Participants subject to ACA. The Employer in must elect the Plan limitations, if
any, which apply to Elective its Adoption Agreement will elect which
Participants are subject Deferrals (or separately to Pre-Tax Deferrals or to
Roth to the ACA Automatic Deferral on the Effective Date thereof, Deferrals, if
applicable). Such Plan limitations are in addition to including some or all
current Participants and those Employees those mandatory limitations imposed
under Article IV. In who become Participants after the ACA Effective Date.
applying any such additional Plan limitation, the Plan Administrator will take
into account the Compensation for (b) Effect of Contrary Election. A Participant
who Elective Deferral purposes the Employer elects in the Adoption makes a
Contrary Election is not thereafter subject to the Agreement. The Plan
Administrator in the Salary Reduction Automatic Deferral or to any scheduled
increases thereto, even Agreement form or in a Salary Reduction Agreement policy
(see if the Participant later revokes or modifies the Contrary Election. Section
1.57(C)) may specify additional rules and restrictions A Participant's Contrary
Election continues in effect until the applicable to Salary Reduction
Agreements, including those Participant subsequently changes his/her Salary
Reduction applicable to a deferral of a Participant's unused paid time off,
Agreement. under the Employer's Paid Time Off Plan, if applicable. The Employer
in a SIMPLE 401(k) Plan may not impose any Plan (2) Eligible Automatic
Contribution Arrangement. limit on Elective Deferrals except as provided under
Code (EACA). If the Employer elects in its Adoption Agreement, the §408(p). See
Section 3.05(C)(2) regarding limits on Elective Employer maintains a Plan with
Automatic Deferral provisions Deferrals under a safe harbor plan. Unless
otherwise provided as an Eligible Automatic Contribution Arrangement (EACA), on
the Salary Reduction form or in the Salary Reduction effective as of the date
the Employer elects in its Adoption Agreement policy, the termination of a
Participant's employment Agreement (but not earlier than Plan Years beginning
after with the Employer automatically revokes the Participant's Salary December
31, 2007) and the provisions of this Section Reduction Agreement with regard to
periods after the Participant 3.02(B)(2) will apply. is rehired. (a)
Participants subject to EACA. The Employer in (1) Plan Administrator discretion
if no stated Plan its Adoption Agreement will elect which Participants are
subject limit. The Employer may elect a Plan limit in its Adoption to the EACA
Automatic Deferral on the Effective Date thereof Agreement, but if the Employer
does not so elect, the Plan which may include some or all current Participants
or may be Administrator may establish or change a Plan limit on Elective limited
to those Employees who become Participants after the Deferrals from time to time
by providing notice to the EACA Effective Date. Participants. Any such limit
change made during a Plan Year applies only prospectively and applies until the
Plan (i) EACA Effective Date. EACA Effective Administrator changes or revokes
the limit. Date means the date on which the EACA goes into effect, either as to
the overall Plan or as to an individual Participant as the (2) Compensation from
which Deferrals may be made. context requires. An EACA becomes effective as to
the Plan as Participants may not make Elective Deferrals from amounts that of
the date the Employer elects in its Adoption Agreement. A are not Code §415
Compensation under Section 4.05(F). In Participant's EACA Effective Date is as
soon as practicable after addition, a Participant may not make Elective
Deferrals from the Participant is subject to Automatic Deferrals under the
amounts which are not Compensation under Section 1.11, even EACA, consistent
with the objective of affording the Participant if 415 Compensation is more
inclusive. In determining a reasonable period of time after receipt of the EACA
notice to Compensation from which a Participant may make Elective make a
Contrary Election (and, if applicable, an investment Deferrals, the Compensation
dollar limitation described in election). Section 1.11(E) does not apply. (b)
Uniformity. The Automatic Deferral Percentage (B) Automatic Deferrals. The
Employer in its Adoption must be a uniform percentage of Compensation. However,
the Agreement will elect whether to apply or not apply the Plan does not violate
the uniform Automatic Deferral Percentage Automatic Deferral provisions. The
Employer may elect the merely because the Plan applies any of the following
provisions: Automatic Deferral provisions under a Section 3.02(B)(1) (ACA), a
Section 3.02(B)(2) (EACA), or a Section 3.02(B)(3) (i) Years of participation.
The Automatic (QACA). If the QACA provisions apply, the safe harbor Deferral
Percentage varies based on the number of Plan Years provisions of Section
3.05(J) and EACA provisions of Section (or portions of years) the Participant
has participated in the Plan 3.02(B)(2) also apply. The Plan Administrator will
treat while the Plan has applied EACA provisions; Automatic Deferrals as
Elective Deferrals for all purposes under the Plan, including application of
limitations, nondiscrimination (ii) No reduction from prior default testing and
distributions. If the Employer in its Adoption percentage. The Employer elects
in the Adoption Agreement Agreement has elected to permit Roth Deferrals,
Automatic not to apply Automatic Deferrals to a Participant whose Elective
Deferrals are Pre-Tax Deferrals unless the Employer in deferrals immediately
prior to the EACA's Effective Date were Appendix B elects otherwise. higher than
the Automatic Deferral Percentage; (1) Automatic Contribution Arrangement (ACA).
If (iii) Applying statutory limits. The Plan limits the Employer elects in its
Adoption Agreement, the Employer the Automatic Deferral amount so as not to
exceed the limits of maintains a Plan with Automatic Deferral provisions as an
Code §§401(a)(17), 402(g) (determined without regard to Age Automatic
Contribution Arrangement ("ACA"), effective as of 50 Catch-Up Deferrals), or
415; the date the Employer elects in the Adoption Agreement, and the provisions
of this Section 3.02(B)(1) will apply. © 2014 Great-West Trust Company, LLC or
its suppliers 17



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations082.jpg]
Defined Contribution Prototype Plan (iv) No deferrals during hardship
suspension. permissible distribution amount by any generally applicable The Plan
does not apply the Automatic Deferral during the fees. However, the Plan may not
charge a greater fee for period of suspension, under the Plan's hardship
distribution distribution under this Section 3.02(B)(2)(d)(ii), than applies to
provisions, of Participant's right to make Elective Deferrals to other
distributions. The Plan Administrator may adopt a policy the Plan following a
hardship distribution; or regarding charging such fees consistent with this
paragraph. (v) Disaggregated groups. The Plan applies (iii) Timing. The
Participant may make an different Automatic Deferral Percentages to different
groups if election to withdraw the Automatic Deferrals under the EACA the groups
can be disaggregated under Treas. Reg. no later than 90 days, or such shorter
period as the Employer §1.401(k)-1(b)(4). specifies in its Adoption Agreement
(but not less than 30 days), after the date of the first Automatic Deferral
under the EACA. (c) EACA notice. The Plan Administrator annually For this
purpose, the date of the first Automatic Deferral is the will provide a notice
to each Covered Employee a reasonable date that the Compensation subject to the
Automatic Deferral period prior to each Plan Year the Employer maintains the
Plan otherwise would have been includible in the Participant's gross as an EACA
("EACA Plan Year"). income. For purposes of the preceding sentence, EACAs under
the Plan are aggregated, except that the mandatory (i) Deemed reasonable
notice/new disaggregation rules of Code §410(b) apply. In addition, a
Participant. The Plan Administrator is deemed to provide Participant's
withdrawal right is not restricted due to the timely notice if the Plan
Administrator provides the EACA Participant making a Contrary Election during
the 90-day period notice at least 30 days and not more than 90 days prior to the
(or shorter period as the Employer specifies in its Adoption beginning of the
EACA Plan Year. Agreement). (ii) Mid-year notice/new Participant or Plan. (iv)
Rehired Employees. For purposes of If: (A) an Employee becomes eligible to make
Elective Section 3.02(B)(2)(d)(iii), the Plan will treat an Employee who
Deferrals in the Plan during an EACA Plan Year but after the for an entire Plan
Year did not have contributions made pursuant Plan Administrator has provided
the annual EACA notice for to a default election under the EACA as having not
had such that Plan Year; or (B) the Employer adopts mid-year a new Plan
contributions for any prior Plan Year as well. as a EACA, the Plan Administrator
must provide the EACA notice no later than the date the Employee becomes
eligible to (v) Effective date of the actual withdrawal make Elective Deferrals.
However, if it is not practicable for the election. The effective date of the
permissible withdrawal will Plan Administrator to provide the notice on or
before the date an be as soon as practicable, but in no event later than the
earlier of: Employee becomes a Participant, then the notice nonetheless (A) the
pay date of the second payroll period beginning after the will be treated as
provided timely if the Plan Administrator Participant makes the election; or (B)
the first pay date that provides the notice as soon as practicable after that
date and the occurs at least 30 days after the Participant makes the election.
Employee is permitted to elect to defer from all types of The election also will
be deemed to be the Participant's Contrary Compensation that may be deferred
under the Plan earned Election to have no Elective Deferrals made to the Plan.
beginning on that date. However, the Participant may subsequently make a
deferral election hereunder. (iii) Content. The EACA notice must provide
comprehensive information regarding the Participants' rights and (vi) Related
Matching Contributions. The Plan obligations under the Plan and must be written
in a manner Administrator will not take into account any deferrals withdrawn
calculated to be understood by the average Participant. pursuant to this Section
3.02(B)(2)(d) in computing and allocating Matching Contributions. If the
Employer already has (d) EACA permissible withdrawal. The Employer allocated
Matching Contributions to the Participant's account will elect in its Adoption
Agreement whether a Participant who with respect to Elective Deferrals being
withdrawn pursuant to has Automatic Deferrals under the EACA may elect to
withdraw this Section, the Plan must forfeit the Matching Contributions, all the
Automatic Deferrals (and allocable earnings) under the as adjusted for Earnings.
provisions of this Section 3.02(B)(2)(d). Any distribution made pursuant to this
Section will be processed in accordance with (vii) Treatment of withdrawals.
With regard to normal distribution provisions of the Plan. Elective Deferrals
withdrawn pursuant to this Section 3.02(B)(2)(d): (A) the Plan Administrator
will disregard such (i) Amount. If a Participant elects a deferrals in the ADP
test (if applicable) under Section 4.10(B); permissible withdrawal under this
Section 3.02(B)(2)(d), then (B) the Plan Administrator will disregard such
Deferrals for the Plan must make a distribution equal to the amount (and only
purposes of the Elective Deferral Limit under Section 4.10(A); the amount) of
the Automatic Deferrals made under the EACA and (C) such Deferrals are not
subject to the consent (adjusted for Earnings to the date of the
distribution).The Plan requirements of Code §§401(a)(11) or 417. The Plan may
account separately for Automatic Deferrals, in which case Administrator will
disregard any Matching Contributions the Plan will distribute the entire
Account. If the Plan does not forfeited under Section 3.02(B)(2)(d)(vi) in the
ACP test (if account separately for the Automatic Deferrals, then the Plan
applicable) under Section 4.10(C). must determine Earnings in the same manner
applied to determine Allocable Income to the refund of Excess (e) Effect of
Contrary Election/Covered Employee Contributions under Section 4.11(C)(2)(a).
status. A Participant's Contrary Election continues in effect until the
Participant subsequently revokes or modifies his/her Salary (ii) Fees.
Notwithstanding Section Reduction Agreement, or the Contrary Election expires. A
3.02(B)(2)(d)(i), the Plan Administrator may reduce the Participant who makes a
Contrary Election is not thereafter © 2014 Great-West Trust Company, LLC or its
suppliers 18



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations083.jpg]
Defined Contribution Prototype Plan subject to the Automatic Deferral or to any
scheduled increases (i) Initial period. 3% for the period that begins thereto,
even if the Participant later revokes the Contrary when the Participant first
has contributions made pursuant to a Election or the Contrary Election expires,
unless the Participant default election under the QACA and ends on the last day
of the is a Covered Employee. following Plan Year; (i) Covered Employee. A
Covered Employee (ii) Third Plan Year. 4% for the third Plan is a Participant
who is subject to the EACA. The Employer in its Year of the Participant's
participation in the QACA; Adoption Agreement will elect whether a Participant
who makes a Contrary Election is a Covered Employee. A Covered (iii) Fourth Plan
Year. 5% for the fourth Plan Employee must receive the annual EACA notice even
though Year of the Participant's participation in the QACA; and the
Participant's Contrary Election remains in effect. In addition, a Covered
Employee who revokes his/her Contrary Election or (iv) Fifth and later Plan
Years. 6% for the fifth whose Contrary Election expires, is thereafter
immediately Plan Year of the Participant's participation in the QACA and for
subject to the EACA Automatic Deferral. each subsequent Plan Year. (3) Qualified
Automatic Contribution Arrangement For purposes of this Section 3.02(B)(3)(b),
the Plan will treat a (QACA). If the Employer elects in its Adoption Agreement,
the Participant who for an entire Plan Year did not have Automatic Employer
maintains a Plan with Automatic Deferral provisions Deferral contributions made
under the QACA as not having as a Qualified Automatic Contribution Arrangement
(QACA), made such contributions for any prior Plan Year. effective as of the
date the Employer elects in it Adoption Agreement (but not earlier than Plan
Years beginning after (c) Uniformity. The uniformity provisions of December 31,
2007) and the provisions of this Section Section 3.02(B)(2)(b) applicable to an
EACA, also apply to a 3.02(B)(3) and of Section 3.05(J) will apply. If this Plan
is a QACA. QACA, then the Employer may elect in its Adoption Agreement to
provide EACA permissible withdrawals, as described in (d) QACA Notice. See
Section 3.05(H)(5) as to Section 3.02(B)(2)(d). QACA notice provisions. (a)
Participants subject to QACA. The Employer (e) Effect of Contrary Election and
termination of in its Adoption Agreement will elect which Participants are
Election. A Participant's Contrary Election continues in effect subject to the
QACA Automatic Deferral on the Effective Date until a Participant modifies or
revokes the Election, or until the thereof including some or all current
Participants and those Election expires. A Participant who revokes his/her
Contrary Employees who become Participants after the QACA Effective Election or
whose Contrary Election expires, is thereafter Date. The Employer must elect to
apply the QACA Automatic immediately subject to the QACA Automatic Deferral.
Deferral at least to those Participants as of the QACA Effective Date who do not
have in effect a Salary Reduction Agreement (4) Automatic Contribution
Definitions. The following and may also elect to apply the QACA Automatic
Deferral to definitions apply to all Automatic Contribution Arrangements such
Participants who have an existing Salary Reduction under this Section 3.02(B):
Agreement in effect as provided in the Adoption Agreement. (a) Automatic
Deferral. An Automatic Deferral is (i) QACA Effective Date. QACA Effective an
Elective Deferral that results from the operation of Section Date means the date
on which the QACA goes into effect, either 3.02(B)(1), Section 3.02(B)(2) or
Section 3.02(B)(3). Under the as to the overall Plan or as to an individual
Participant as the Automatic Deferral, the Employer automatically will reduce by
context requires. A QACA becomes effective as to the Plan as of the Automatic
Deferral Percentage or Amount the the date the Employer elects in its Adoption
Agreement. A Compensation of each Participant subject to the Automatic
Participant's QACA Effective Date is as soon as practicable after Deferral,
except those Participants who timely make a Contrary the Participant is subject
to Automatic Deferrals under the Election. QACA, consistent with the objective
of affording the Participant a reasonable period of time after receipt of the
QACA notice to (b) Automatic Deferral Percentage/Increases. The make a Contrary
Election (and, if applicable, an investment Automatic Deferral Percentage is the
percentage of Automatic election). However, in no event will the Automatic
Deferral be Deferral which the Employer elects in its Adoption Agreement
effective later than the earlier of: (1) the pay date for the second including
any scheduled increase to the Automatic Deferral payroll period that begins
after the date the QACA safe harbor Percentage which the Employer may elect. If
a Participant notice (described in Section 3.05(H)(5)) is provided to the
subject to the Automatic Deferral elected, before the Effective Employee, or (2)
the first pay date that occurs at least 30 days Date of the Automatic Deferral,
to defer an amount which is less after the QACA safe harbor notice is provided
to the Employee. than the Automatic Deferral Percentage the Employer has elected
in its Adoption Agreement, the Automatic Deferral (b) QACA Automatic Deferral
Percentage. Except Percentage includes only the incremental percentage amount as
provided in Section 3.02(B)(3)(c) (relating to uniformity necessary to increase
the Participant's Elective Deferral to equal requirements), the Plan must apply
to all Participants subject to the Automatic Deferral Percentage, including any
scheduled the QACA as described in Section 3.02(B)(3)(a), a uniform increases
thereto. See Section 3.02(B)(3)(b) as to the QACA Automatic Deferral Percentage,
as a percentage of each required Automatic Deferral Percentage. Participant's
Compensation, which does not exceed 10%, and which is at least the following
minimum amount: (c) Compensation. Compensation for purposes of determining the
amount of Automatic Deferrals by applying the Automatic Deferral Percentage
means Compensation for purposes of allocating Elective Deferrals under the Plan.
For © 2014 Great-West Trust Company, LLC or its suppliers 19



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations084.jpg]
Defined Contribution Prototype Plan Plan Years beginning on or after January 1,
2010, Compensation (2) Definition of Catch-Up Deferral. A Catch-Up must be
nondiscriminatory Compensation as described in Deferral is an Elective Deferral
by a Catch-up Eligible Section 1.11(F); provided that the Employer in its
Adoption Participant and which exceeds: (a) a Plan limit on Elective Agreement
may not elect to limit NHCE Compensation to a Deferrals under Section 3.02(A);
(b) the Annual Additions Limit specified dollar amount. under Section 4.05(B);
(c) the Elective Deferral Limit under Section 4.10(A); or (d) the ADP Limit
under Section 4.10(B). (d) Contrary Election. A Contrary Election is a
Participant's election made after the ACA, EACA or QACA (3) Limit on Catch-Up
Deferrals. A Participant's Effective Date not to defer any Compensation or to
defer an Catch-Up Deferrals for a Taxable Year may not exceed the amount which
is more or less than the Automatic Deferral lesser of: (a) 100% of the
Participant's Compensation for the Percentage. Taxable Year when added to the
Participant's other Elective Deferrals; or (b) the Catch-Up Deferral dollar
limit in effect for (e) Contrary Election Effective Date. A the Taxable Year
($5,000 for 2006). Participant's Contrary Election generally is effective as of
the first payroll period which follows the payroll period in which the (4)
Adjustment after 2006. After the 2006 Taxable Year, Participant makes the
Contrary Election. However, a Participant the Secretary of the Treasury will
adjust the Catch-Up Deferral may make a Contrary Election which is effective:
(i) for the first dollar limit in multiples of $500 under Code §414(v)(2)(C).
payroll period in which he/she becomes a Participant if the Participant makes a
Contrary Election within a reasonable (5) Treatment of Catch-Up Deferrals.
Catch-Up period following the Participant's Entry Date and before the Deferrals
are not: (a) subject to the Annual Additions Limit Compensation to which the
Election applies becomes currently under Section 4.05(B); (b) subject to the
Elective Deferral Limit available; or (ii) for the first payroll period
following the under Section 4.10(A); (c) included in a Participant's ADR in
Effective Date of the Automatic Deferral, if the Participant calculating the
Plan's ADP under Section 4.10(B); or (d) taken makes a Contrary Election not
later than the Effective Date of into account in determining the Highest
Contribution Rate under the Automatic Deferral. Section 10.06(E). Catch-Up
Deferrals are taken into account in determining the Plan's Top-Heavy Ratio under
Section (C) Cash or Deferred Arrangement (CODA). The Employer 10.06(K).
Otherwise, Catch-Up Deferrals are treated as other in its Adoption Agreement may
elect to apply the CODA Elective Deferrals. provisions of this Section 3.02(C).
Under a CODA, a Participant may elect to receive in cash his/her proportionate
share of the (6) Universal availability. If the Employer permits Employer's cash
or deferred contribution, in accordance with the Catch-Up Deferrals to its Plan,
the right of all Catch-Up Eligible Employer's Adoption Agreement election. A
Participant's Participants to make Catch-Up Deferrals must satisfy the
proportionate share of the Employer's cash or deferred universal availability
requirement of Treas. Reg. §1.414(v)-1(e). contribution is the percentage of the
total cash or deferred If the Employer maintains more than one applicable plan
within contribution which bears the same ratio that the Participant's the
meaning of Treas. Reg. §1.414(v)-1(g)(1), and any of the Compensation for the
Plan Year bears to the total Compensation applicable plans permit Catch-Up
Deferrals, then any Catch-up of all Participants for the Plan Year. For purposes
of Eligible Participant in any such plans must be permitted to have determining
each Participant's proportionate share of the cash or the same effective
opportunity to make the same dollar amount deferred contribution, a
Participant's Compensation is his/her of Catch-Up Deferrals. Any Plan-imposed
limit on total Elective Compensation for Nonelective Contribution allocations
(unless Deferrals including Catch-Up Deferrals may not be less than the Employer
elects otherwise in its Adoption Agreement) as 75% of a Participant's gross
Compensation. determined under Section 1.11, excluding any effect the
proportionate share may have on the Participant's Compensation (E) Roth
Deferrals. The Employer in its 401(k) Plan Adoption for the Plan Year. The Plan
Administrator will determine the Agreement may elect to permit Roth Deferrals.
The Employer proportionate share prior to the Employer's actual contribution
must also elect to permit Pre-Tax Deferrals if the Employer to the Trust, to
provide the Participants with the opportunity to elects to permit Roth
Deferrals. The Plan Administrator will file cash elections. The Employer will
pay directly to the administer Roth Deferrals in accordance with this Section
Participant the portion of his/her proportionate share the 3.02(E). Participant
has elected to receive in cash. (1) Treatment of Roth Deferrals. The Plan (D)
Catch-Up Deferrals. Unless the Employer otherwise elects Administrator will
treat Roth Deferrals as Elective Deferrals for in its Adoption Agreement, the
Plan permits Catch-Up Eligible all purposes of the Plan, except where the Plan
indicates Participants to make Catch-Up Deferrals to the Plan under this
otherwise. Section 3.02(D). (2) Separate accounting. The Plan Administrator will
(1) Definition of Catch-Up Eligible Participant. A establish a Roth Deferral
Account for each Participant who Catch-Up Eligible Participant is a Participant
who is eligible to makes any Roth Deferrals and Earnings thereon in accordance
make Elective Deferrals and who has attained at least age 50 or with Section
7.04(A)(1). The Plan Administrator will establish a who will attain age 50
before the end of the Taxable Year in Pre-Tax Account and Earnings thereon for
each Participant who which he/she will make a Catch-Up Deferral. A Participant
who makes any Pre-Tax Deferrals in accordance with Section dies or who incurs a
Separation from Service before actually 7.04(A)(1). The Plan Administrator will
credit only Roth attaining age 50 in such Taxable Year is a Catch-Up Eligible
Deferrals and Earnings thereon (allocated on a reasonable and Participant.
consistent basis) to a Participant's Roth Deferral Account. © 2014 Great-West
Trust Company, LLC or its suppliers 20



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations085.jpg]
Defined Contribution Prototype Plan (3) No re-classification. An Elective
Deferral contributed formula and if the Participant satisfies the allocation
conditions to the Plan either as a Pre-Tax Deferral or as a Roth Deferral for
Fixed Matching Contributions, if any, the Employer elects in may not be
re-classified as the other type of Elective Deferral; its Adoption Agreement.
provided, however that a Pre-Tax Deferral may be converted to a Roth Deferral by
means of an In-Plan Roth Rollover under (2) Discretionary Match. The Employer in
its Adoption Section 3.08(E). Agreement may elect to make a Discretionary
Matching Contribution to the Plan. (F) Elective Deferrals as Employer
Contributions. Where the context requires under the Plan, Elective Deferrals are
(a) Allocation. To the extent the Employer makes Employer Contributions except:
(1) under Section 3.04 relating Discretionary Matching Contributions, the Plan
Administrator to allocation of Employer Contributions; (2) under Section 3.06
will allocate the Discretionary Matching Contributions to the relating to
allocation conditions; and (3) under Section 5.03 Account of each Participant
entitled to the match under the relating to vesting. Employer's discretionary
matching allocation formula and who satisfies the allocation conditions for
Discretionary Matching (G) Automatic Escalation. The Employer in its Adoption
Contributions, if any, the Employer elects in its Adoption Agreement will elect
whether to apply the Automatic Escalation Agreement. The Employer under a
Discretionary Matching provisions of this Section 3.02(G) to Salary Reduction
Contribution retains discretion over the amount of its Matching Agreements. Such
provisions shall apply to affirmative deferral Contributions, and, except as the
Employer otherwise elects in elections and will not apply to participants for
whom the its Adoption Agreement, the Employer also retains discretion Employer
is withholding Automatic Deferrals under Section over the matching formula. See
Section 1.35(B). 3.02(B). In its Adoption Agreement, the Employer will specify
the Participants to whom automatic escalation applies, the (3) Roth Deferrals.
Unless the Employer elects otherwise amount by which the Elective Deferrals will
increase, and the in its Adoption Agreement, the Employer's Matching timing of
the increase. Contributions apply in the same manner to Roth Deferrals as they
apply to Pre-Tax Deferrals. 3.03 MATCHING CONTRIBUTIONS. If the Employer elects
in its Adoption Agreement to provide for Matching (4) Contribution timing.
Except as described in Section Contributions (or if Section 3.03(C)(2) applies),
the Plan 3.05 regarding a Safe Harbor 401(k) Plan, the time period that
Administrator will apply the provisions of this Section 3.03. the Employer
elects for computing its Matching Contributions does not require that the
Employer actually contribute the (A) Matching Formula: Type, Rate/Amount,
Limitations Matching Contribution at any particular time. As to Matching and
Time Period. Except as provided in Section 3.03(C)(2), the Contribution timing
and the ACP test, see Section Employer in its Adoption Agreement must elect the
type(s) of 4.10(C)(5)(e)(iii). Matching Contributions (Fixed or Discretionary
Matching Contributions), and as applicable, the Matching Contribution (5)
Participating Employers. If any Participating rate(s)/amount(s), the limit(s) on
Elective Deferrals or Employee Employers contribute Matching Contributions to
the Plan, the Contributions subject to match, the limit(s) on the amount of
Employer in its Adoption Agreement must elect: (a) whether Matching
Contributions, and the time period the Plan each Participating Employer will be
subject to the same or Administrator will apply in the computation of any
Matching different Matching Contribution formulas than the Signatory
Contributions. If the Employer in its Adoption Agreement elects Employer; and
(b) whether the Plan Administrator will allocate to apply any limit on Matching
Contributions based on pay Matching Contributions only to Participants directly
employed periods or on any other time period which is less than the Plan by the
contributing Employer or to all Participants regardless of Year, the Plan
Administrator will determine the limits in which Employer contributes or how
much any Employer accordance with the time period specified and will not take
into contributes. The allocation of Matching Contributions under this account
any other Compensation or Elective Deferrals not Section 3.03(A)(5) also applies
to the allocation of any forfeiture within the applicable time period, even in
the case of a attributable to Matching Contributions and which the Plan
Participant who becomes eligible for the match mid-Plan Year allocates to
Participants. and regardless of the Employer's election as to Pre-Entry
Compensation. If the Employer in its Adoption Agreement (B) Regular Matching
Contributions. If the Employer in its elects to use "Participating Compensation"
for Matching Adoption Agreement elects to make Matching Contributions,
Contributions, the Plan Administrator will take Elective such contributions are
Regular Matching Contributions unless: Deferrals into account in computing
Matching Contributions (i) the Employer in its Adoption Agreement elects to
treat some only if the Elective Deferrals were made after the Participant or all
Matching Contributions as a Plan-Designated QMAC became eligible for the match.
An Employee becomes "eligible under Section 3.03(C)(1); or (ii) the Employer
makes an for the match" when the Employee becomes a Participant in the
Operational QMAC under Section 3.03(C)(2). Matching Contribution portion of the
plan. (1) Separate Account. The Plan Administrator will (1) Fixed Match. The
Employer in its Adoption establish a separate Regular Matching Contribution
Account for Agreement may elect to make a Fixed Matching Contribution to each
Participant who receives an allocation of Regular Matching the Plan under one or
more formulas. Contributions in accordance with Section 7.04(A)(1). (a)
Allocation. The Employer may contribute on a (C) QMAC. The provisions of this
Section 3.03(C) apply to Participant's behalf under a Fixed Matching
Contribution QMAC contributions. formula only to the extent that the Participant
makes Elective Deferrals or Employee Contributions which are subject to the ©
2014 Great-West Trust Company, LLC or its suppliers 21



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations086.jpg]
Defined Contribution Prototype Plan (1) Plan-Designated QMAC. The Employer in
its 401(k) Plan Adoption Agreement will elect whether or not to treat some 3.04
NONELECTIVE/EMPLOYER CONTRIBUTIONS. or all Matching Contributions as a QMAC
("Plan-Designated If the Employer elects to provide for Nonelective
Contributions QMAC"). If the Employer elects any Plan-Designated QMAC, to a
Profit Sharing Plan or 401(k) Plan (or if Section 3.04(C)(2) the Employer in its
Adoption Agreement will elect whether to applies), or the Plan is a Money
Purchase Pension Plan, the Plan allocate the QMAC to all Participants or only to
NHCE Administrator will apply the provisions of this Section 3.04. Participants.
The Plan Administrator will allocate a Plan-Designated QMAC only to those
Participants who have (A) Amount and Type. The Employer in its Adoption
satisfied eligibility conditions under Article II to receive Agreement must
elect the type and amount of Nonelective Matching Contributions (or if
applicable, to receive QMACs) Contributions or other Employer Contributions. and
who have satisfied any allocation conditions under Section 3.06 the Employer has
elected in the Adoption Agreement as (1) Discretionary Nonelective Contribution.
The applicable to QMACs. Employer in its Adoption Agreement may elect to make
Discretionary Nonelective Contributions. (2) Operational QMAC. The Employer, to
facilitate the Plan Administrator's correction of test failures under Section
(2) Fixed Nonelective or other Employer 4.10, (or to lessen the degree of such
failures), but only if the Contributions. The Employer in its Adoption Agreement
may Plan is using Current Year Testing, also may make elect to make Fixed
Nonelective Contributions or Money Discretionary Matching Contributions as QMACs
to the Plan Purchase Pension Plan Contributions. The Employer must ("Operational
QMAC"), irrespective of whether the Employer in specify the time period to which
any fixed contribution formula its Adoption Agreement has elected to provide for
any Matching will apply (which is deemed to be the Plan Year if the Employer
Contributions or Plan-Designated QMACs. The Plan does not so specify) and must
elect the allocation method which Administrator, in its discretion, will
allocate the Operational may be the same as the contribution formula or may be a
QMAC, but will limit the allocation of any Operational QMAC different allocation
method under Section 3.04(B). only to some or all NHCEs who are ADP Participants
or ACP Participants under Sections 4.11(A) and (B). The Plan (a) Cash value of
unused paid time off. The Administrator may allocate an Operational QMAC to any
such Employer in its Adoption Agreement may elect to make a Fixed NHCE
Participants who are eligible to make (and who actually Nonelective Contribution
on behalf of each Participant who make) Elective Deferrals or Employee
Contributions even if participates in the Employer's Paid Time Off Plan. Under
this such Participants have not satisfied any eligibility conditions provision,
provided such amounts are Compensation for under Article II applicable to
Matching Contributions (including purposes of Nonelective Contributions
(including QMACs) or have not satisfied any allocation conditions under
Post-Severance Compensation as applicable), the Employer will Section 3.06
applicable to Matching Contributions (or to make a Nonelective Contribution in
an amount equal to the cash QMACs). Where the Plan Administrator disaggregates
the Plan equivalent of each Participant's unused paid time off, as the for
coverage and for nondiscrimination testing under the Employer determines such
amount, at the end of the Plan Year "otherwise excludible employees" rule
described in Section or other period determined by the Employer on a uniform and
4.06(C), the Plan Administrator also may limit the QMAC nondiscriminatory basis.
The contributions described in this allocation to those NHCEs in any
disaggregated plan which Section 3.04(A)(2)(a) are Fixed Nonelective
Contributions for actually is subject to ADP and ACP testing (because there are
all purposes under the Plan, including the allocation conditions HCEs in that
disaggregated plan). described in Section 3.06(B) and (C), and the Vesting
provisions described in Section 5.03. (3) Separate Account. The Plan
Administrator will establish a separate QMAC Account for each Participant who
(3) Prevailing Wage Contribution. The Employer in its receives an allocation of
QMACs in accordance with Section Nonstandardized Plan or Volume Submitter Plan
may elect to 7.04(A)(1). make fixed Employer Contributions pursuant to a
Prevailing Wage Contract. In such event, the Employer's Prevailing Wage (D)
Matching Catch-Up Deferrals. The Employer in its Contributions will be made in
accordance with the Prevailing 401(k) Plan Adoption Agreement must elect whether
or not to Wage Contract, based on hourly rate, employment category, match any
Catch-Up Deferrals if the Plan permits Catch-Up employment classification and
such other factors as such Deferrals. The Employer's election to match Catch-Up
Deferrals contract specifies. The Employer in its Adoption Agreement will apply
to all Matching Contributions or will specify the must elect whether to offset
the Employer Contributions (which Fixed Matching Contributions or Discretionary
Matching are not Prevailing Wage Contributions) to this Plan or to another
Contributions which apply to the Catch-Up Deferrals. Employer plan, by the
amount of the Participant's Prevailing Regardless of the Employer's Adoption
Agreement election, in a Wage Contributions. To offset any Employer
Contribution, the Safe Harbor 401(k) Plan, the Plan will apply the Basic
Matching Prevailing Wage Contribution must comply with any Contribution or
Enhanced Matching Contribution to Catch-Up distribution restriction under
Section 6.01(C)(4) otherwise Deferrals and if the Plan will satisfy the ACP test
safe harbor applicable to the Employer Contribution being offset and the under
Section 3.05(G), the Employer will apply any Additional Plan Administrator must
account for the Prevailing Wage Matching Contribution to Catch-Up Deferrals.
Contribution accordingly. See Section 5.03(E) regarding vesting of Prevailing
Wage Contributions. (E) Targeting Limitations. Matching Contributions, for
nondiscrimination testing purposes, are subject to the targeting (4)
Participating Employers. If any Participating limitations in Section 4.10(D).
The Employer will not make an Employers contribute Nonelective Contributions or
other Operational QMAC in an amount which exceeds the targeting Employer
Contributions to the Plan, the Employer in its limitations. Adoption Agreement
must elect: (a) whether each Participating © 2014 Great-West Trust Company, LLC
or its suppliers 22



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations087.jpg]
Defined Contribution Prototype Plan Employer will be subject to the same or
different Nonelective/Employer Contribution formulas under Section (b)
Four-tiered. 3.04(A) and allocation methods under Section 3.04(B) than the
Signatory Employer; and (b) whether, under Section 3.04(B), (i) Tier one. Under
the first tier, the Plan the Plan Administrator will allocate
Nonelective/Employer Administrator will allocate the Employer Contributions for
a Contributions only to Participants directly employed by the Plan Year in the
same ratio that each Participant's Compensation contributing Employer or to all
Participants regardless of which for the Plan Year bears to the total
Compensation of all Employer contributes or how much any Employer contributes.
Participants for the Plan Year, but not exceeding 3% of each The allocation of
Nonelective/Employer Contributions under Participant's Compensation. Solely for
purposes of this first tier this Section 3.04(A)(4) also applies to the
allocation of any allocation, a "Participant" means, in addition to any
Participant forfeiture attributable to Nonelective/Employer Contributions who
satisfies the allocation conditions of Section 3.06 for the and which the Plan
allocates to Participants. Plan Year, any other Participant entitled to a
Top-Heavy Minimum Allocation. (B) Method of Allocation. The Employer in its
Adoption Agreement must specify the method of allocating Nonelective (ii) Tier
two. Under the second tier, the Plan Contributions or other Employer
Contributions to the Trust. The Administrator will allocate the Employer
Contributions for a Plan Administrator will apply this Section 3.04(B) by
including Plan Year in the same ratio that each Participant's Excess in the
allocation only those Participants who have satisfied the Compensation (as the
Employer defines that term in its Plan's allocation conditions under Section
3.06, if any, Adoption Agreement) for the Plan Year bears to the total Excess
applicable to the contribution. The Plan Administrator, in Compensation of all
Participants for the Plan Year, but not allocating a contribution under any
allocation formula which is exceeding 3% of each Participant's Excess
Compensation. based in whole or in part on Compensation, will take into account
Compensation under Section 1.11 as the Employer (iii) Tier three. Under the
third tier, the Plan elects in its Adoption Agreement and only will take into
account Administrator will allocate the Employer Contributions for a the
Compensation of the Participants entitled to an allocation. In Plan Year in the
same ratio that each Participant's Compensation addition, if the Employer has
elected in its Adoption Agreement plus Excess Compensation for the Plan Year
bears to the total to define allocation Compensation over a time period which is
Compensation plus Excess Compensation of all Participants for less than a full
Plan Year, the Plan Administrator will apply the the Plan Year. The allocation
under this third tier, as a allocation methods in this Section 3.04(B) based on
Participant percentage of each Participant's Compensation plus Excess
Compensation within the relevant time period. Compensation, must not exceed the
applicable percentage (2.7%, 2.4%, or 1.3%) listed under Section 3.04(B)(2)(c).
(1) Pro rata allocation formula. The Employer in its Adoption Agreement may
elect a pro rata allocation formula. (iv) Tier four. Under the fourth tier, the
Plan Under a pro rata allocation formula, the Plan Administrator will
Administrator will allocate any remaining Employer allocate the Employer
Contributions for a Plan Year in the same Contributions for a Plan Year in the
same ratio that each ratio that each Participant's Compensation for the Plan
Year (or Participant's Compensation for the Plan Year bears to the total other
applicable period) bears to the total Compensation of all Compensation of all
Participants for the Plan Year. Participants for the Plan Year (or other
applicable period). (c) Maximum disparity table. For purposes of the (2)
Permitted disparity allocation formula. The permitted disparity allocation
formulas under this Section Employer in its Adoption Agreement may elect a
two-tiered or a 3.04(B)(2), the applicable percentage is: four-tiered permitted
disparity formula, providing allocations described in (a) or (b) below,
respectively. The Employer also Integration level % Applicable % for Applicable
% for may elect a two-tiered permitted disparity formula which of taxable wage
base 2-tiered formula for 4-tiered formula changes to four-tiered in any Plan
Year in which the Plan is top-heavy. 100% 5.7% 2.7% (a) Two-tiered. More than
80% but less than 100% 5.4% 2.4% (i) Tier one. Under the first tier, the Plan
Administrator will allocate the Employer Contributions for a More than 20% Plan
Year in the same ratio that each Participant's Compensation (but not less than
plus Excess Compensation (as the Employer defines that term in $10,001) and not
its Adoption Agreement) for the Plan Year bears to the total more than 80% 4.3%
1.3% Compensation plus Excess Compensation of all Participants for the Plan
Year. The allocation under this first tier, as a percentage 20% (or $10,000, if
of each Participant's Compensation plus Excess Compensation, greater) or less
5.7% 2.7% must not exceed the applicable percentage (5.7%, 5.4%, or 4.3%) listed
under Section 3.04(B)(2)(c). For this purpose, the Taxable Wage Base is the
contribution and benefit base under Section 230 of the Social Security Act in
(ii) Tier two. Under the second tier, the Plan effect at the beginning of the
Plan Year. The integration level is Administrator will allocate any remaining
Employer the uniform amount specified in the Employer's Adoption Contributions
for a Plan Year in the same ratio that each Agreement. Participant's
Compensation for the Plan Year bears to the total Compensation of all
Participants for the Plan Year. (d) Overall permitted disparity limits. © 2014
Great-West Trust Company, LLC or its suppliers 23



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations088.jpg]
Defined Contribution Prototype Plan Contribution for the Plan Year within each
classification as the (i) Annual overall permitted disparity limit. Employer
elects in its Adoption Agreement which may be: (i) in Notwithstanding Sections
3.04(B)(2)(a) and (b), for any Plan the same ratio that each Participant's
Compensation for the Plan Year the Plan benefits any Participant who benefits
under Year bears to the total Plan Year Compensation for all another qualified
plan or under a simplified employee pension Participants within the same
classification (pro rata); or (ii) the plan (as defined in Code §408(k))
maintained by the Employer same dollar amount to each Participant within a
classification. that provides for permitted disparity (or imputes disparity),
the Plan Administrator will allocate Employer Contributions to the (c) Shifting
classifications within the Plan Year. If Account of each Participant in the same
ratio that each a Participant during a Plan Year shifts from one classification
to Participant's Compensation bears to the total Compensation of another, the
Plan Administrator will apportion the Participant's all Participants for the
Plan Year. allocation for each classification pro rata based on the
Participant's Compensation for the part of the Plan Year the (ii) Cumulative
permitted disparity limit. Participant was a member of the classification,
unless the Effective for Plan Years beginning after December 31, 1994, the
Employer in Appendix B: (i) specifies apportionment based on cumulative
permitted disparity limit for a Participant is 35 total the number of months or
days a Participant spends in a cumulative permitted disparity years. "Total
cumulative classification; or (ii) elects that the Employer in a permitted
disparity years" means the number of years credited to nondiscriminatory manner
will direct the Plan Administrator as the Participant for allocation or accrual
purposes under the Plan, to which classification the Participant will
participate in during any other qualified plan or simplified employee pension
plan that entire Plan Year. (whether or not terminated) ever maintained by the
Employer. For purposes of determining the Participant's cumulative (4)
Super-integrated allocation formula. The Employer permitted disparity limit, the
Plan Administrator will treat all in its Volume Submitter Plan may elect a
super-integrated years ending in the same calendar year as the same year. If the
allocation formula. The Plan Administrator will allocate the Participant has not
benefited under a Defined Benefit Plan or Employer Contribution for the Plan
Year in accordance with the under a target benefit plan of the Employer for any
year tiers of priority that the Employer elects in its Adoption beginning after
December 31, 1993, the Participant does not Agreement. The Plan Administrator
will not allocate to the tier have a cumulative permitted disparity limit. with
the next lower priority until the Employer has contributed an amount sufficient
to maximize the allocation under the For purposes of this Section 3.04(B)(2)(d),
a immediately preceding tier. Participant "benefits" under a plan for any Plan
Year during which the Participant receives, or is deemed to receive, a (5)
Age-based allocation formula. The Employer in its contribution allocation in
accordance with Treas. Reg. Nonstandardized Plan or Volume Submitter Plan may
elect an §1.410(b)-3(a). age-based allocation formula. The Plan Administrator
will allocate the Employer Contribution for the Plan Year in the (e) Pro-ration
of integration level. In the event that same ratio that each Participant's
Benefit Factor for the Plan the Plan Year is less than 12 months and the Plan
Administrator Year bears to the sum of the Benefit Factors of all Participants
will allocate the Employer Contribution based on Compensation for the Plan Year.
As such, the total employer contribution will for the short Plan Year, the Plan
Administrator will pro rate the be allocated to each Participant sharing in the
allocation such integration level based on the number of months in the short
that the equivalent benefit accrual rate for each such Participant Plan Year.
The Plan Administrator will not pro rate the is identical. integration level in
the case of: (i) a Participant who participates in the Plan for less than the
entire 12 month Plan Year and (a) Definition of Benefit Factor. A Participant's
whose allocation is based on Participating Compensation; (ii) a Benefit Factor
is his/her Compensation for the Plan Year new Plan established mid-Plan Year,
but with an Effective Date multiplied by the Participant's Actuarial Factor.
which is as of the beginning of the Plan Year; or (iii) a terminating Plan which
bases allocations on Compensation (b) Definition of Actuarial Factor. A
Participant's through the effective date of the termination, but where the Plan
Actuarial Factor is the factor that the Plan Administrator Year continues for
the balance of the full 12 month Plan Year. establishes based on the interest
rate and mortality table the Employer elects in its Adoption Agreement. If the
Employer (3) Classifications allocation formula. The Employer in elects to use
the UP-1984 table, a Participant's Actuarial Factor its Nonstandardized Plan or
Volume Submitter Plan may elect to is the factor in Table I of Appendix D to the
Adoption specify classifications of Participants to whom the Plan Agreement or
is the product of the factors in Tables I and II of Administrator will allocate
any Employer Contribution. Appendix D to the Adoption Agreement if the Plan's
Normal Retirement Age is not age 65. If the Employer in its Adoption (a)
Classifications. The Employer may elect to Agreement elects to use a table other
than the UP-1984 table, the specify any number of classifications and a
classification may Plan Administrator will determine a Participant's Actuarial
consist of any number of Participants. The Employer also may Factor in
accordance with the designated table (which the elect to put each Participant in
his/her own classification. Employer will attach to the Adoption Agreement as a
substituted Appendix D) and the Adoption Agreement elected interest rate. (b)
Allocation of contribution within classifications. The Plan Administrator will
apportion the (6) Uniform points allocation formula. The Employer in Employer
Contribution for a Plan Year to the classifications as its Nonstandardized Plan
or Volume Submitter Plan may elect a the Employer designates in writing at the
time that the Employer uniform points allocation formula. The Plan Administrator
will makes the contribution. If there is more than one Participant in a allocate
any Employer Contribution for a Plan Year in the same classification, the Plan
Administrator will allocate the Employer ratio that each Participant's points
bear to the total points of all © 2014 Great-West Trust Company, LLC or its
suppliers 24



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations089.jpg]
Defined Contribution Prototype Plan Participants for the Plan Year. The Plan
Administrator conditions under Article II applicable to Nonelective determines a
Participant's points in accordance with the Contributions (including QNECs) or
have not satisfied any Employer's Adoption Agreement elections under which the
allocation conditions under Section 3.06 applicable to Employer will elect to
define points based on Years of Service, Nonelective Contributions (or to
QNECs). Where the Plan Compensation and/or age. Administrator disaggregates the
Plan for coverage and for nondiscrimination testing under the "otherwise
excludible (7) Incorporation of fixed or Prevailing Wage employees" rule
described in Section 4.06(C), the Plan Contribution formula. The Employer in its
Adoption Administrator also may limit the QNEC allocation to those Agreement may
elect to allocate Employer Contributions in NHCEs in any disaggregated "plan"
which actually is subject to accordance with the Plan's fixed Employer
Contribution ADP and ACP testing (because there are HCEs in that formula. In
such event, the Plan Administrator will allocate the disaggregated plan), The
Employer may designate all or any part Employer Contributions for a Plan Year in
accordance with the of its Prevailing Wage Contribution as a QNEC, provided that
Fixed Nonelective or other Employer Contribution formula or in the Prevailing
Wage Contribution qualifies as a QNEC. accordance with the Prevailing Wage
Contribution formula the Employer has elected under Sections 3.04(A)(2) or (3).
(3) Reverse QNEC allocation. Under the reverse QNEC allocation method, the Plan
Administrator (subject to Section (8) Money Purchase allocation formula. The
Plan 3.06 if applicable), will allocate a QNEC first to the NHCE Administrator
will allocate the Employer Contributions for a Participant(s) with the lowest
Compensation for the Plan Year in Plan Year to its Money Purchase Pension Plan
as provided in the an amount not exceeding the Annual Additions Limit for each
Employer's Adoption Agreement. Participant, with any remaining amounts allocated
to the next highest paid NHCE Participant(s) not exceeding his/her Annual (C)
QNEC. The provisions of this Section 3.04(C) apply to Additions Limit and
continuing in this manner until the Plan QNEC contributions. Administrator has
fully allocated the QNEC. (1) Plan-Designated QNEC. The Employer in its 401(k)
(4) Separate Account. The Plan Administrator will Plan Adoption Agreement will
elect whether or not to treat some establish a separate QNEC Account for each
Participant who or all Nonelective Contributions as a QNEC ("Plan-Designated
receives an allocation of QNECs in accordance with Section QNEC"). If the
Employer elects any Plan-Designated QNECs, 7.04(A)(1). the Employer in its
Adoption Agreement will elect whether to allocate a Plan-Designated QNEC to all
Participants or only to (5) Anti-conditioning and targeting. The Employer in
NHCE Participants and the Employer in its Adoption Agreement its Adoption
Agreement and the Plan Administrator in operation also must elect a QNEC
allocation method as follows: (a) pro may not condition the allocation of any
QNEC under this rata in relation to Compensation; (b) in the same dollar amount
Section 3.04(C), on whether a Participant has made Elective without regard to
Compensation (flat dollar); (c) under the Deferrals. The nondiscrimination
testing of QNECs also is reverse allocation method; or (d) under any other
method subject subject to the targeting limitations of Section 4.10(D). The to
the testing limitations of Section 3.04(C)(5). The Plan Employer will not make
an Operational QNEC in an amount Administrator will allocate a QNEC under this
Section which exceeds the targeting limitations. 3.04(C)(1) only to those
Participants who have satisfied eligibility conditions under Article II to
receive Nonelective (6) Standardized Plan limitation. The Employer in its
Contributions (or if applicable, to QNECs) and who have Standardized Plan may
not elect a reverse QNEC allocation satisfied any allocation conditions under
Section 3.06 the method or any similar QNEC allocation method even if such
Employer has elected in the Adoption Agreement as applicable allocation would
comply with Section 3.04(C)(5). to QNECs. (D) Qualified Replacement Plan. The
Employer may establish (2) Operational QNEC. The Employer, to facilitate the or
maintain this Plan as a qualified replacement plan as Plan Administrator's
correction of test failures under Section described in Code §4980 under which
the Plan may receive a 4.10, (or to lessen the degree of such failures), but
only if the Transfer from a terminating qualified plan the Employer also Plan is
using Current Year Testing, also may make maintains. The Plan Administrator will
credit the transferred Discretionary Nonelective Contributions as QNECs to the
Plan amounts to a suspense account under the Plan and thereafter the
("Operational QNEC"), irrespective of whether the Employer in Plan Administrator
will allocate the transferred amounts under its Adoption Agreement has elected
to provide for any this Section 3.04(D) in the same manner as the Plan
Nonelective Contributions or Plan-Designated QNECs. The Plan Administrator
allocates Employer Nonelective Contributions. Administrator, in its discretion,
will allocate the Operational QNEC, but will limit the allocation of any
Operational QNEC 3.05 SAFE HARBOR 401(k) CONTRIBUTIONS. The only to some or all
NHCE Participants who are ADP Employer in its 401(k) Plan Adoption Agreement may
elect to Participants or ACP Participants under Sections 4.11(A) and apply to
its Plan the safe harbor provisions of this Section 3.05. (B). The Plan
Administrator operationally must elect whether to allocate an Operational QNEC
to NHCE ADP Participants: (a) (A) Prior Election and Notice/12 Month Plan Year.
Except pro rata in relation to Compensation; (b) in the same dollar as otherwise
provided in this Plan an Employer: (i) prior to amount without regard to
Compensation (flat dollar); (c) under beginning of the Plan Year to which the
safe harbor provisions the reverse allocation method; or (d) under any other
method; apply, must elect the safe harbor plan provisions of this Section
provided, that any QNEC allocation is subject to the limitations 3.05; (ii)
prior to the beginning of the Plan Year to which the of Section 3.04(C)(5). The
Plan Administrator may allocate an safe harbor provisions apply, must satisfy
the applicable notice Operational QNEC to any NHCE ADP or ACP Participants
requirements; and (iii) must apply the safe harbor provisions for even if such
Participants have not satisfied any eligibility the entire 12 month safe harbor
Plan Year. © 2014 Great-West Trust Company, LLC or its suppliers 25



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations090.jpg]
Defined Contribution Prototype Plan 4.05(B) or the maximum Deferral Limit in
Section 4.10(A). If (1) Short Plan Year. An Employer's Plan may be a Safe the
Plan permits Roth Deferrals in addition to Pre-Tax Deferrals, Harbor 401(k) Plan
in a short Plan Year: (a) as provided in Elective Deferrals for purposes of
Section 3.05 includes both Sections 3.05(I)(3) or (5), relating to the initial
safe harbor Plan Roth Deferrals and Pre-Tax Deferrals. Year; (b) if the Employer
creates a short Plan Year by changing its Plan Year, provided that the Employer
maintains the Plan as (D) "Early" Elective Deferrals/Delay of Safe Harbor a Safe
Harbor 401(k) Plan in the Plan Years both before and Contribution. If the
Employer in its Adoption Agreement elects after the short Plan Year as described
in Treas. Reg. any age and service eligibility requirements for Elective
§1.401(k)-3(e)(3); or (c) if the short Plan Year is the result of the Deferrals
that are less than age 21 and one Year of Service (with Employer's termination
of the Plan under Section 3.05(I)(6). one Year of Service being defined as
completion of 1,000 Hours of Service during the relevant Eligibility Computation
Period), (B) Effect/Remaining Terms/Testing Status. The provisions the Employer
in its Adoption Agreement may elect to apply the of this Section 3.05 apply to
an electing Employer OEE rule described in Section 4.06(C) to the Safe Harbor
notwithstanding any contrary provision of the Plan and all other Contributions.
If the Employer so elects, then (1) Only those remaining Plan terms continue to
apply to the Employer's Safe Participants who are Includible Employees will
receive the Safe Harbor 401(k) Plan. An Employer which elects and Harbor
Contributions; (2) the disaggregated plan which covers operationally satisfies
the safe harbor provisions of this Section the Includible Employees is a Safe
Harbor 401(k) Plan under 3.05 is not subject to the nondiscrimination provisions
of this Section 3.05; (3) the Plan Administrator will perform the Section
4.10(B) (ADP test). An electing Employer which ADP (and ACP) tests as necessary
for the disaggregated plan provides for an Enhanced Matching Contribution under
Section which covers the Otherwise Excludible Employees, as provided 3.05(E)(6)
or for Additional Matching Contributions under in Section 4.06(B)(1). If the
Employer in its Adoption Section 3.05(F) is subject to the nondiscrimination
provisions of Agreement has elected "Participating Compensation" for Section
4.10(C) (ACP test), unless the Employer elects in its allocating Nonelective
Contributions or Matching Contributions Adoption Agreement to apply the ACP test
safe harbor (as applicable), the Plan Administrator, in allocating the Safe
described in Section 3.05(G). If the Plan is a Safe Harbor 401(k) Harbor
Contribution for the Plan Year in which a Participant Plan, for purposes of
testing in future (non-safe harbor) Plan crosses over to the Includible
Employees group, will count Years, the Plan in the safe harbor Plan Year is
deemed to be Compensation and Elective Deferrals only on and following the using
Current Year Testing as to the ADP test and is deemed to Cross-Over Date. See
Section 4.06(C) for the definitions of be using Current Year Testing for the ACP
test if the Plan in the "OEE rule," "Includible Employees," "Otherwise
Excludible safe harbor Plan Year satisfies the ACP test safe harbor. If a
Employees," and "Cross-Over Date." Nothing in this Section Safe Harbor 401(k)
Plan is subject to Sections 3.05(I)(1) or (2), 3.05(D) affects the obligation of
the Employer under Article X the Plan in such Plan Year is deemed to be using
Current Year in the event that the Plan is top-heavy, to provide a Top-Heavy
Testing for both the ADP and ACP tests. Minimum Allocation for Non-Key Employee
Participants. Under this Section 3.05(D), eligibility for Additional Matching
(C) Compensation for Allocation. In allocating Safe Harbor Contributions and for
Nonelective Contributions which are not Contributions and Additional Matching
Contributions that Safe Harbor Nonelective Contributions is controlled by the
satisfy the ACP test safe harbor under Section 3.05(G) and for Employer's
Adoption Agreement elections and is not necessarily Elective Deferral allocation
under this Section 3.05, the limited to age 21 and one Year of Service as is the
case for Safe following provisions apply: Harbor Contributions. However, as to
ACP test safe harbor treatment for Additional Matching Contributions, see
Section (1) Safe Harbor and Additional Matching allocation. 3.05(F)(2). For
purposes of allocating the Employer's Safe Harbor Contributions and ACP test
safe harbor Additional Matching (E) Safe Harbor Contributions/ADP Test Safe
Harbor. An Contributions, if any, Compensation is limited as described in
Employer which elects under this Section 3.05(E) to apply the Section 1.11(E)
and Employer must elect under its Adoption safe harbor provisions, must satisfy
the ADP test safe harbor Agreement a nondiscriminatory definition of
Compensation as contribution requirement under either Code §401(k)(12) or Code
described in Section 1.11(F). The Employer in its Adoption §401(k)(13) by making
a Safe Harbor Contribution to the Plan. Agreement may not elect to limit NHCE
Compensation to a Except as otherwise provided in this Section 3.05, the
Employer specified dollar amount, except as required under Section must make its
Safe Harbor Contributions (and any Additional 1.11(E). Matching Contributions
which will satisfy the ACP test safe harbor), no later than twelve months after
the end of the Plan (2) Deferral allocation. An Employer in its Adoption Year to
which such contributions are allocated. If the Employer Agreement may elect to
limit the type of Compensation from satisfies this Section 3.05(E) and the
remaining applicable which a Participant may make an Elective Deferral to any
provisions of Section 3.05, Elective Deferrals are not subject to reasonable
definition. The Employer in its Adoption Agreement nondiscrimination testing
under Section 4.10(B) (ADP test). The also may elect to limit the amount of a
Participant's Elective Employer in its Adoption Agreement may elect to apply
Deferrals to a whole percentage of Compensation or to a whole forfeitures toward
satisfaction of the Employer's required Safe dollar amount, provided each
Eligible NHCE Participant may Harbor Contribution. make Elective Deferrals in an
amount sufficient to receive the maximum Matching Contribution, if any,
available under the (1) Definition of Safe Harbor Contribution. A Safe Plan and
may defer any lesser amount. However, a Participant Harbor Contribution is a
Safe Harbor Nonelective Contribution may not make Elective Deferrals in the
event that the Participant or a Safe Harbor Matching Contribution as the
Employer elects is suspended from doing so under Section 6.07(A)(2), relating to
in its Adoption Agreement and includes a QACA Safe Harbor hardship distributions
or to the extent that the allocation would Contribution. exceed a Participant's
Annual Additions Limit in Section © 2014 Great-West Trust Company, LLC or its
suppliers 26



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations091.jpg]
Defined Contribution Prototype Plan (2) Definition of Safe Harbor Nonelective to
contribute by the foregoing deadline, the Employer will Contribution. A Safe
Harbor Nonelective Contribution is a correct the operational failure by
contributing the Safe Harbor Fixed Nonelective Contribution in an amount the
Employer Matching Contribution as soon as is possible and also will elects in
its Adoption Agreement, which must equal at least 3% contribute Earnings on the
Contribution. See Section 7.08. If the of each Participant's Compensation unless
the Employer elects time period for computing the Safe Harbor Matching to limit
Safe Harbor Nonelective Contributions to NHCEs under Contribution is the Plan
Year, the Employer must contribute the Section 3.05(E)(9) or unless Section
3.05(D) applies. A Safe Safe Harbor Matching Contribution to the Plan no later
than Harbor Nonelective Contribution is a QNEC, except that the twelve months
after the end of the Plan Year to which the Safe Employer in its Adoption
Agreement may elect to apply a Harbor Contribution is allocated. QACA vesting
schedule to a Safe Harbor Nonelective Contribution the Employer makes to a QACA.
(8) No allocation conditions. The Plan Administrator must allocate the
Employer's Safe Harbor Contribution without (3) Definition of Safe Harbor
Matching Contribution. regard to the Section 3.06 allocation conditions, if any,
the A Safe Harbor Matching Contribution is a Basic Matching Employer has elected
as to non-Safe Harbor Contributions. Contribution, a QACA Basic Matching
Contribution, or an Enhanced Matching Contribution. Under a Safe Harbor (9)
NHCEs must receive allocation; further election of Matching Contribution an HCE
may not receive a greater rate of allocation group. Subject to Section 3.05(D),
the Plan match at any level of Elective Deferrals than any NHCE. A Safe
Administrator must allocate the Safe Harbor Contribution to Harbor Matching
Contribution is a QMAC, except that the NHCE Participants, which for purposes of
Section 3.05 means Employer in its Adoption Agreement may elect to apply a NHCEs
who are eligible to make Elective Deferrals. The QACA vesting schedule to a QACA
Basic Matching Employer in its Adoption Agreement, must elect whether to
Contribution or to an Enhanced Matching Contribution the allocate Safe Harbor
Contributions: (a) to all Participants; (b) Employer makes to a QACA. only to
NHCE Participants; or (c) to NHCE Participants and to designated HCE
Participants. The Employer in its Adoption (4) Definition of Basic Matching
Contribution. A Basic Agreement also may elect to exclude Collective Bargaining
Matching Contribution is a Fixed Matching Contribution equal Employees from the
allocation of Safe Harbor Contributions. to 100% of a Participant's Elective
Deferrals which do not exceed 3% of Compensation, plus 50% of Elective Deferrals
(10) 100% vesting/distribution restrictions. A which exceed 3%, but do not
exceed 5% of Compensation. Participant's Account Balance attributable to Safe
Harbor Contributions: (a) at all times is 100% Vested, unless the (5) Definition
of QACA Basic Matching Contribution. Employer maintains a QACA and elects in its
Adoption A QACA Basic Matching Contribution is a Fixed Matching Agreement to
apply a QACA vesting schedule; and (b) is subject Contribution equal to 100% of
a Participant's Elective Deferrals to the distribution restrictions described in
Section which do not exceed 1% of Compensation, plus 50% of Elective
6.01(C)(4)(b). Deferrals which exceed 1%, but do not exceed 6% of Compensation.
(11) Possible application of ACP test. If the Plan's sole Matching Contribution
is a Basic Matching Contribution or a (6) Definition of Enhanced Matching
Contribution. An QACA Basic Matching Contribution, the Basic Matching Enhanced
Matching Contribution is a Fixed Matching Contribution or QACA Basic Matching
Contribution is not Contribution made in accordance with any formula the subject
to nondiscrimination testing under Section 4.10(C) (ACP Employer elects in its
Adoption Agreement under which: (a) at test). The Employer in its Adoption
Agreement must elect any rate of Elective Deferrals, a Participant receives a
Matching whether to satisfy the ACP test safe harbor amount limitations
Contribution which is at least equal to the match the Participant under Section
3.05(G) with respect to the Employer's Enhanced would receive under the Basic
Matching Contribution formula Matching Contributions or to test its Enhanced
Matching or under the QACA Basic Matching Contribution formula, as Contributions
under Section 4.10(C) (ACP test). The Employer applicable; and (b) the rate of
match does not increase as the rate in its Adoption Agreement may elect to test
Enhanced Matching of Elective Deferrals increases. Contributions using Current
Year Testing or Prior Year Testing. (7) Time period for computing/contributing
Safe (12) Application to other allocations/testing. Except as Harbor Matching
Contribution. the Employer otherwise elects in Appendix B and as described below
as to permitted disparity, any Safe Harbor Nonelective (a) Computation. The
Employer in its Adoption Contributions will be applied toward (offset) any other
Agreement must elect the applicable time period for computing allocation to a
Participant of a non-Safe Harbor Nonelective the Employer's Safe Harbor Matching
Contributions. If the Contribution. An Employer electing to apply the general
Employer fails to so elect, the Employer is deemed to have nondiscrimination
test under Section 4.06(C), may include Safe elected to compute its Safe Harbor
Matching Contribution based Harbor Nonelective Contributions in applying the
general test. on the Plan Year. An Employer which has elected in its Adoption
Agreement to apply permitted disparity in allocating the Employer's (b)
Contribution deadline. If the Employer elects to Nonelective Contributions made
in addition to Safe Harbor compute its Safe Harbor Matching Contribution based
on a time Nonelective Contributions may not include within the permitted period
which is less than the Plan Year, the Employer must disparity formula allocation
any of the Employer's Safe Harbor contribute the Safe Harbor Matching
Contributions to the Plan Nonelective Contributions. no later than the end of
the Plan Year quarter which follows the quarter in which the Elective Deferral
that gave rise to the Safe (13) Contribution to another plan. An Employer in its
Harbor Matching Contribution was made. If the Employer fails Adoption Agreement
may elect to make the Safe Harbor © 2014 Great-West Trust Company, LLC or its
suppliers 27



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations092.jpg]
Defined Contribution Prototype Plan Contribution to another Defined Contribution
Plan the Employer (4) Time period for computing/contributing maintains provided:
(a) this Plan and the other plan have the Additional Matching Contributions.
same Plan Years; (b) each Participant eligible for Safe Harbor Contributions
under this Plan is eligible to participate in the (a) Computation. The Employer
in its Adoption other plan; and (c) the other plan provides that 100% vesting
and Agreement must elect the applicable time period for computing the
distribution restrictions under Section 6.01(C)(4)(b) apply to the Employer's
Additional Matching Contributions. If the the Safe Harbor Contribution Account
maintained within the Employer fails to so elect, the Employer is deemed to have
other plan. An Employer cannot apply any Safe Harbor elected to compute its
Additional Matching Contribution based Contributions to satisfy the 401(k) safe
harbor requirements in on the Plan Year. more than one plan. (b) Contribution
deadline. This Section (F) Additional Matching Contributions. The Employer in
its 3.05(F)(4)(b) applies if the Employer in its Adoption Agreement Adoption
Agreement may elect to make Additional Matching elects to apply the ACP test
safe harbor under Section 3.05(G) to Contributions to its safe harbor Plan under
this Section 3.05(F). its Additional Matching Contributions. If the Employer
elects to compute its Additional Matching Contribution based on a time (1)
Definition of Additional Matching Contributions. period which is less than the
Plan Year, the Employer must Additional Matching Contributions are Fixed or
Discretionary contribute the Additional Matching Contributions to the Plan no
Matching Contributions ("Fixed Additional Matching later than the end of the
Plan Year quarter which follows the Contributions" or "Discretionary Additional
Matching quarter in which the Elective Deferral that gave rise to the
Contributions") the Employer makes to its Safe Harbor 401(k) Additional Matching
Contribution was made. If the Employer Plan (including a Safe Harbor 401(k) Plan
the Employer elected fails to contribute by the foregoing deadline, the Employer
will into during the Plan Year under Section 3.05(I)(1)) and are not correct the
operational failure by contributing the Additional Safe Harbor Matching
Contributions. Additional Matching Matching Contribution as soon as is possible
and will also Contributions are in addition to whatever type of Safe Harbor
contribute Earnings on the Contribution. See Section 7.08. If the Contributions
the Employer makes to satisfy the ADP test safe Employer elects to apply the ACP
test safe harbor and elects the harbor under Section 3.05(E). If the Employer
under Section Plan Year as the time period for computing the Additional
3.05(I)(1) does not elect into the safe harbor as of a Plan Year, Matching
Contribution, the Employer must contribute the any Matching Contributions for
that Plan Year are not Additional Matching Contribution to the Plan no later
than Additional Matching Contributions and as such cannot qualify twelve months
after the end of the Plan Year to which the for the ACP test safe harbor.
Additional Matching Contribution is allocated. (2) Safe harbor or testing. The
Employer in its Adoption (G) ACP test safe harbor. The Employer in its Adoption
Agreement must elect whether to subject the Additional Agreement will elect
whether (i) to apply the amount limitations Matching Contributions to the ACP
test safe harbor under this Section 3.05(G) in order to comply with the ACP test
requirements of Section 3.05(G), or for the Plan Administrator safe harbor as
described in this Section 3.05(G); or (ii) the Plan to test the Additional
Matching Contributions (and any Safe Administrator must test all Matching
Contributions under the Harbor Matching Contribution) for nondiscrimination
under ACP test unless the Plan's only Matching Contribution is a Basic Section
4.10(C) (ACP test). The Employer in its Adoption Matching Contribution or a QACA
Basic Matching Agreement may elect to test Additional Matching Contributions
Contribution. If the Employer elects to test, the Employer also (and any Safe
Harbor Matching Contribution) using Current will elect whether to perform the
ACP test using Current Year or Year Testing or Prior Year Testing. See Section
3.05(I)(1)(a) Prior Year Testing. with regard to ACP testing Matching
Contributions in connection with the maybe notice. (1) Amount limitations. Under
the ACP test safe harbor: (a) the Employer may not make Matching Contributions
as to a (3) Eligibility, vesting, allocation conditions and Participant's
Elective Deferrals which exceed 6% of the distributions. The Employer must elect
in its Adoption Participant's Plan Year Compensation; (b) the amount of any
Agreement the eligibility conditions, vesting schedule, Discretionary Additional
Matching Contribution allocated to any allocation conditions and distribution
provisions applicable to Participant may not exceed 4% of the Participant's Plan
Year the Employer's Additional Matching Contributions. To satisfy Compensation;
(c) the rate of Matching Contributions may not the ACP test safe harbor under
Section 3.05(G), any allocation increase as the rate of Elective Deferrals
increases; and (d) an conditions the Employer otherwise elects in its Adoption
HCE may not receive a rate of match greater than any NHCE Agreement do not apply
to Additional Matching Contributions. (taking into account HCE aggregation under
Section However, regardless of whether the Employer elects to treat the
4.10(C)(6)). Additional Matching Contributions as being subject to the ACP test
safe harbor, the Employer may elect: (a) to apply a vesting (2) No partial ACP
test safe harbor. If the Employer's schedule to the Additional Matching
Contributions; and (b) to Plan has more than one Matching Contribution formula,
each treat the Additional Matching Contributions Account as not Matching
Contribution formula must satisfy the ACP test safe subject to the distribution
restrictions under Section harbor or the Plan Administrator must test all of the
Employer's 6.01(C)(4)(b). If the Employer wishes to apply the ACP test safe
Matching Contributions together under Section 4.10(C) (ACP harbor to Additional
Matching Contributions, the Employer test). must not elect eligibility
conditions applicable to the Additional Matching Contribution which exceed age
21 and one Year of (3) Employee Contributions. If the Employer in its Service
and the Employer must elect eligibility conditions which Adoption Agreement has
elected to permit Employee are the same as it elects for the Safe Harbor
Contribution. Contributions under the Plan: (a) any Employee Contributions do
not satisfy the ACP test safe harbor and the Plan © 2014 Great-West Trust
Company, LLC or its suppliers 28



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations093.jpg]
Defined Contribution Prototype Plan Administrator must test the Employee
Contributions under Participant-Directed Accounts, and the Participant does not
Section 4.10(C) (ACP test) using Current Year Testing unless make an investment
election. the Employer elects in its Adoption Agreement to apply Prior Year
Testing; and (b) if the Employer in its Adoption (I) Mid-Year Changes in Safe
Harbor Status. Agreement elects to match the Employee Contributions, the Plan
Administrator in applying the 6% amount limit in Section (1) Contingent
("maybe") notice and supplemental 3.05(G)(1) must aggregate a Participant's
Elective Deferrals and notice-delayed election of Safe Harbor Nonelective
Employee Contributions which are subject to the 6% limit. Contributions. The
Employer during any Plan Year may elect for its Plan to become a Safe Harbor
401(k) Plan under this (H) Safe Harbor Notice. The Plan Administrator must
provide Section 3.05(I)(1) for that Plan Year, provided: (i) the Plan is a safe
harbor notice to each Participant a reasonable period prior using Current Year
Testing; (ii) the Employer elects to satisfy to each Plan Year for which the
Employer in its Adoption the Safe Harbor Contribution requirement using the Safe
Harbor Agreement has elected to apply the safe harbor provisions. Nonelective
Contribution; (iii) the Employer amends the Plan to add such Safe Harbor
Contribution not later than 30 days prior (1) Deemed reasonable notice. The Plan
Administrator is to the end of the Plan Year, computed with regard to the entire
deemed to provide timely notice if the Plan Administrator Plan Year; and (iv)
the Plan Administrator provides a notice provides the safe harbor notice at
least 30 days and not more ("maybe notice") to Participants prior to the
beginning of the than 90 days prior to the beginning of the safe harbor Plan
Year. Plan Year for which the safe harbor amendment may become effective, that
the Employer later may elect to become a Safe (2) Mid-year notice/new
Participant or Plan. If: (a) an Harbor 401(k) Plan for that Plan Year using the
Safe Harbor Employee becomes eligible to participate in the Plan during a
Nonelective Contribution and that if the Employer does so, the safe harbor Plan
Year, but after the Plan Administrator has Plan Administrator will provide a
supplemental notice to provided the annual safe harbor notice for that Plan
Year; (b) the Participants at least 30 days prior to the end of that Plan Year
Employer adopts mid-year a new Safe Harbor 401(k) Plan; or informing
Participants of the Employer's election to provide the (c) the Employer amends
mid-year its existing Profit Sharing Safe Harbor Nonelective Contribution for
that Plan Year. The Plan to add a 401(k) feature and also elects safe harbor
status, Employer elects into the safe harbor by timely giving the the Plan
Administrator must provide the safe harbor notice a supplemental notice and by
amending the Plan as described reasonable period (with 90 days being deemed
reasonable) prior above and thereby elects not to be subject to the ADP test, to
and no later than the Employee's Entry Date. However, if it is regardless of the
Employer's Adoption Agreement Elections. not practicable for the Plan
Administrator to provide the notice Except as otherwise specified, the
Participant notices described on or before the date an Employee becomes a
Participant, then in this Section 3.05(I)(1) also must satisfy the requirements
the Plan nonetheless will treat the notice as provided timely if applicable to
safe harbor notices under Section 3.05(H). the Plan Administrator provides the
notice as soon as practicable after that date and the Participant is permitted
to elect to defer (a) Effect on Additional Matching Contributions. from all
types of Compensation that may be deferred under the If the Employer gives a
maybe notice under this Section Plan earned beginning on that date. 3.05(I)(1),
and then gives the supplemental notice electing into the ADP test safe harbor
for the Plan Year, any Additional (3) Content. The safe harbor notice must
provide Matching Contribution the Employer elects in its Adoption comprehensive
information regarding the Participants' rights and Agreement will be subject to
the ACP test safe harbor regardless obligations under the Plan and must be
written in a manner of the Employer's Adoption Agreement Elections, unless one
or calculated to be understood by the average Participant. The Plan more
Matching Contributions, as described in the Adoption Administrator's notice must
satisfy the content requirements of Agreement, fails to satisfy the limitations
of Sections 3.05(G)(1) Treas. Reg. §1.401(k)-3(d). and (2). If the Employer does
not give a supplemental notice, or any Matching Contribution fails to satisfy
such limitations, any (4) Election following notice. A Participant may make or
Matching Contributions are not Additional Matching modify a Salary Reduction
Agreement under the Employer's Contributions in that Plan Year and the Plan
Administrator will Safe Harbor 401(k) Plan for 30 days following receipt of the
test all such Matching Contributions under Section 4.10(C) safe harbor notice,
or if greater, for the period the Plan (ACP test) using Current Year Testing.
Administrator specifies in the Salary Reduction Agreement. (2) Exiting Safe
Harbor Contributions. The Employer (5) Additional QACA notice requirements. If
the Plan may amend its Safe Harbor 401(k) Plan during a Plan Year to is a QACA,
in addition to the other requirements of this Section reduce or eliminate
prospectively, any or all Safe Harbor 3.05(H), the Employer must provide the
initial QACA safe Matching Contributions or Additional Matching Contributions,
harbor notice sufficiently early so that a Participant has a or Safe Harbor
Nonelective Contributions, provided: (a) the Plan reasonable period after
receiving the notice and before the first Administrator provides a notice to the
Participants which Automatic Deferral (see Section 3.02(B)(3)(a)(i)) to make a
explains the effect of the amendment, specifies the amendment's Contrary
Election and, as applicable, to make an election as to Effective Date and
informs Participants they will have a the investment of his/her Account. In
addition, the notice will reasonable opportunity to modify their Salary
Reduction state: (a) the Automatic Deferral Percentage that will apply in
Agreements, and if applicable, Employee Contributions; (b) absence of the
Participant's Contrary Election; (b) the Participants have a reasonable
opportunity and period prior to Participant's right under a Contrary Election to
elect not to have the Effective Date of the amendment to modify their Salary any
Automatic Deferral made on the Participant's behalf or to Reduction Agreements,
and if applicable, Employee elect to make Elective Deferrals in a different
amount or Contributions; (c) the amendment is not effective earlier than the
percentage of Compensation; and (c) how the Plan will invest later of: (i) 30
days after the Plan Administrator gives notice of the Automatic Deferrals in the
event that the Plan permits the amendment; or (ii) the date the Employer adopts
the © 2014 Great-West Trust Company, LLC or its suppliers 29



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations094.jpg]
Defined Contribution Prototype Plan amendment and (d) the employer otherwise
complies with (b) Other termination. If the Employer terminates Treas. Reg.
1.401(k)-3(g) and, if applicable, Treas. Reg. its Safe Harbor 401(k) Plan for
any reason other than as §1.401(m)-3(h). An Employer which amends its Safe
Harbor described in Section 3.05(I)(6)(a), and the termination results in 401(k)
Plan to eliminate or reduce any Matching Contribution or a short Plan Year, the
Employer must conduct the termination the Nonelective Contribution under this
Section 3.05(I)(2), under the provisions of Section 3.05(I)(2), except that the
effective during the Plan Year, must continue to apply all of the Employer need
not provide Participants with the right to change safe harbor requirements of
this Section 3.05 until the their Salary Reduction Agreements. amendment becomes
effective and also must apply for the entire Plan Year, using Current Year
Testing, the nondiscrimination (J) Qualified Automatic Contribution Arrangement
test under Section 4.10(B) (ADP test) and the nondiscrimination (QACA). If the
Employer under Section 3.02(B)(3) elects in its test under Section 4.10(C) (ACP
test). However, any Employer Adoption Agreement to apply the QACA provisions,
this which eliminates only an Additional Matching Contribution Section 3.05(J)
also applies. Except as modified in this Section does not need to test under the
ADP test provided that the Plan 3.05(J), the safe harbor provisions of this
Section 3.05 apply to still satisfies the ADP test safe harbor. the QACA. (3)
Amendment of non-401(k) Plan into safe harbor (1) QACA Safe Harbor
Contributions. The Employer status. An Employer maintaining a Profit Sharing
Plan or will provide Safe Harbor Contributions as specified in its pre-ERISA
Money Purchase Pension Plan, during a Plan Year, Adoption Agreement to the
Participants specified in the may amend prospectively its Plan to become a Safe
Harbor Adoption Agreement. Compensation for purposes of allocating 401(k) Plan
provided: (a) the Employer's Plan is not a Successor QACA Safe Harbor
Contributions means as described in Section Plan; (b) the Participants may make
Elective Deferrals for at 3.05(C)(1). least 3 months during the Plan Year; (c)
the Plan Administrator provides the safe harbor notice described in Section
3.05(H) a (2) Vesting and Distributions. A Participant's Account reasonable time
prior to and not later than the Effective Date of Balance attributable to QACA
Safe Harbor Contributions is the 401(k) arrangement; and (d) the Plan commencing
on the subject to: (a) vesting as the Employer elects in its Adoption Effective
Date of the amendment (or such earlier date as the Agreement; and (b) the
distribution restrictions under Section Employer will specify in its Adoption
Agreement), satisfies all 6.01(C)(4)(b) that apply to Safe Harbor Contributions.
of the safe harbor requirements of this Section 3.05. 3.06 ALLOCATION
CONDITIONS. The Employer in its (4) Amendment to add Roth Deferrals or
Beneficiary Adoption Agreement will elect the allocation conditions, if any,
Hardship Distributions. The Employer during any Plan Year which the Plan
Administrator will apply in allocating Employer may amend its Safe Harbor 401(k)
Plan to: (a) permit Contributions (except for those contributions described
below) Participants to make Roth Deferrals, as defined in Section and in
allocating forfeitures allocated as an Employer 1.21(B), and subject to Section
3.02(E) and other Plan Contribution under the Plan. provisions as applicable; or
(b) to add a Beneficiary hardship distribution provision under Section 6.07(H).
(A) Contributions Not Subject to Allocation Conditions. The Employer may not
elect to impose any allocation conditions on: (5) New Plan/new Employer. An
Employer (including a (1) Elective Deferrals; (2) Safe Harbor Contributions; (3)
new Employer) may establish a new Safe Harbor 401(k) Plan Additional Matching
Contributions to which the Employer which is not a Successor Plan, provided; (a)
the Plan Year is at elects to apply the ACP test safe harbor; (4) Employee least
3 months long; (b) the Plan Administrator provides the safe Contributions; (5)
Rollover Contributions; (6) Designated IRA harbor notice described in Section
3.05(H) a reasonable time Contributions; (7) SIMPLE Contributions; or (8)
Prevailing prior to and not later than the Effective Date of the Plan; and (c)
Wage Contributions. The Plan Administrator also may elect the Plan commencing on
the Effective Date of the Plan satisfies under Sections 3.03(C)(2) and
3.04(C)(2), not to apply to any all of the safe harbor requirements of this
Section 3.05. If the Operational QMAC or Operational QNEC any allocation
Employer is new, the Plan Year may be less than 3 months conditions otherwise
applicable to Matching Contributions provided the Plan is in effect as soon
after the Employer is (including QMACs) or to Nonelective Contributions
(including established as it is administratively feasible for the Employer to
QNECs). establish the Plan. (B) Conditions. The Employer in its Adoption
Agreement may (6) Plan termination. An Employer may terminate its elect to
impose allocation conditions based on Hours of Service Safe Harbor 401(k) Plan
mid-Plan Year in accordance with or employment at a specified time (or both), in
accordance with Article XI and this Section 3.05(I)(6). this Section 3.06(B).
The Employer may elect to impose different allocation conditions to different
Employer (a) Acquisition/disposition or substantial business Contribution Types
under the Plan. A Participant does not hardship. If the Employer terminates its
Safe Harbor 401(k) accrue an Employer Contribution or forfeiture allocated as an
Plan resulting in a short Plan Year, and the termination is on Employer
Contribution with respect to a Plan Year or other account of an acquisition or
disposition transaction described in applicable period, until the Participant
satisfies the allocation Code §410(b)(6)(C), or if termination is on account the
conditions for that Employer Contribution Type. Employer's substantial business
hardship, within the meaning of Code §412(c), the Plan remains a Safe Harbor
401(k) Plan for (1) Hours of Service requirement. Except as required to the
short Plan Year provided that the Employer satisfies this satisfy the Top-Heavy
Minimum Allocation, the Plan Section 3.05 through the Effective Date of the Plan
termination. Administrator will not allocate any portion of an Employer
Contribution for a Plan Year to any Participant's Account if the Participant
does not complete the applicable minimum Hours of © 2014 Great-West Trust
Company, LLC or its suppliers 30



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations095.jpg]
Defined Contribution Prototype Plan Service (or consecutive calendar days of
employment under the the same time period to all Contribution Types or to elect
a Elapsed Time Method) requirement the Employer specifies in its different time
period based on Contribution Type. Adoption Agreement for the relevant period.
(D) Death, Disability or Retirement Age. The Employer in its (a) 1,000 HOS in
Plan Year/other HOS Adoption Agreement will elect whether any elected allocation
requirement. The Employer in its Nonstandardized Plan or condition applies or is
waived for a Plan Year if a Participant Volume Submitter Plan may elect to
require a Participant to incurs a Separation from Service during the Plan Year
on complete: (i) 1,000 Hours of Service during the Plan Year (or to account of
the Participant's death, Disability or attainment of be employed for at least
182 consecutive calendar days under Normal Retirement Age or Early Retirement
Age in the current the Elapsed Time Method); (ii) a specified number of Hours of
Plan Year or on account of the Participant's Disability or Service during the
Plan Year which is less than 1,000 Hours of attainment of Normal Retirement Age
or Early Retirement Age Service; or (iii) a specified number of Hours of Service
within in a prior Plan Year. The Employer's election may be based on the time
period the Employer elects in its Adoption Agreement, Contribution Type or may
apply to all Contribution Types. but not exceeding 1,000 Hours of Service in a
Plan Year. (E) No Other Conditions. In allocating Employer (b) 501
HOS/terminees. The Employer in its Contributions under the Plan, the Plan
Administrator will not Adoption Agreement may elect to require a Participant to
apply any other allocation conditions except those the Employer complete during
a Plan Year 501 Hours of Service (or to be elects in its Adoption Agreement or
otherwise as the Plan may employed for at least 91 consecutive calendar days
under the require. Elapsed Time Method) to share in the allocation of Employer
Contributions for that Plan Year where the Participant is not (F) Suspension of
Allocation Conditions in a employed by the Employer on the last day of that Plan
Year, Nonstandardized or Volume Submitter Plan. The Employer including the Plan
Year in which the Employer terminates the in its Nonstandardized Plan or Volume
Submitter Plan will elect Plan. whether to apply the suspension provisions of
this Section 3.06(F). If: (i) Section 3.06(F) applies; (ii) the Plan (or any (c)
Short Plan Year or allocation period. This component part of the Plan) in any
Plan Year must perform Section 3.06(B)(1)(c) applies to any Plan Year or to any
other coverage testing; and (iii) the Plan (or component part of the allocation
time period under the Adoption Agreement which is Plan) fails to satisfy
coverage under the ratio percentage test less than 12 months, where in either
case, the Employer creates under Treas. Reg. §1.410(b)-2(b)(2), the Plan
suspends for that a short allocation period on account of a Plan amendment, the
Plan Year any Plan (or component part of the Plan) allocation termination of the
Plan or the adoption of the Plan with an initial conditions in accordance with
this Section 3.06(F). If the Plan short Plan Year. In the case of any short
allocation period, the Administrator must perform coverage testing, the
Administrator Plan Administrator will prorate any Hour of Service requirement
will apply testing separately as required to each component part based on the
number of days in the short allocation period of the Plan after applying the
aggregation and disaggregation divided by the number of days in the normal
allocation period, rules under Treas. Reg. §§1.410(b)-6 and -7. using 365 days
in the case of Plan Year allocation period. The Employer in Appendix B may elect
not to pro-rate Hours of (1) No average benefit test. If the Employer elects to
Service in any short allocation period or to apply a monthly apply this Section
3.06(F), the Plan Administrator may not apply pro-ration method. the average
benefit test under Treas. Reg. §1.410(b)-2(b)(3), to determine satisfaction of
coverage or to correct a coverage (2) Last day requirement. failure, as to the
Plan or to the component part of the Plan to which this Section 3.06(F) applies,
unless the Plan or component (a) Standardized Plan. If the Plan is a
Standardized still fails coverage after application of this Section 3.06(F). The
Plan, a Participant who is employed by the Employer on the last restriction in
this Section 3.06(F)(1) does not apply as to day of a Plan Year will share in
the allocation of Employer application of the average benefit test in performing
Contributions for that Plan Year without regard to the nondiscrimination
testing. Participant's Hours of Service completed during that Plan Year. (2)
Methodology. If this Section 3.06(F) applies for a (b) Nonstandardized or Volume
Submitter Plan. Plan Year, the Plan Administrator, in the manner described The
Employer in its Nonstandardized Plan or Volume Submitter herein, will suspend
the allocation conditions for the NHCEs Plan may elect to require a Participant
to be employed by the who are included in the coverage test and who are
Participants Employer on the last day of the Plan Year or other specified in the
Plan (or component part of the Plan) but who are not period or on a specified
date. If the Plan is a Nonstandardized or benefiting thereunder (within the
meaning of Treas. Reg. Volume Submitter Money Purchase Pension Plan, the Plan
§1.410(b)-3), such that enough additional NHCEs are benefiting expressly
conditions Employer Contribution allocations on a under the Plan (or component
part of the Plan) to pass coverage Participant's employment with the Employer on
the last day of under the ratio percentage test. The ordering of suspension of
the Plan Year for the Plan Year in which the Employer allocation conditions is
in the following priority tiers and if more terminates or freezes the Plan, even
if the Employer in its than one NHCE in any priority tier satisfies the
conditions for Adoption Agreement did not elect the "last day of the Plan
suspension (but all are not needed to benefit to pass coverage), Year"
allocation condition. the Plan Administrator will apply the suspension beginning
first with the NHCE(s) in that suspension tier with the lowest (C) Time Period.
The Employer in its Adoption Agreement Compensation during the Plan Year: will
elect the time period to which the Plan Administrator will apply any allocation
condition. The Employer may elect to apply (a) Last day. Those NHCE(s) employed
by the Employer on the last day of the Plan Year, without regard to the © 2014
Great-West Trust Company, LLC or its suppliers 31



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations096.jpg]
Defined Contribution Prototype Plan number of Hours of Service in the Plan Year.
If necessary to forfeiture is: (i) from the non-Vested portion of a Matching
pass coverage, the Plan Administrator then will apply Section Contribution
Account forfeited in accordance with Section 5.07 3.06(F)(2)(b). or, if
applicable, Section 7.07; (ii) a non-Vested Excess Aggregate Contribution
(including Allocable Income) forfeited (b) Latest Separation. Those NHCE(s) who
have in correcting for nondiscrimination failures under Section the latest
Separation from Service date during the Plan Year, 4.10(C); or (iii) an
Associated Matching Contribution. without regard to the number of Hours of
Service in the Plan Year. If necessary to pass coverage, the Plan Administrator
then (b) Definition of Associated Matching will apply Section 3.06(F)(2)(c).
Contribution. An Associated Matching Contribution includes any Vested or
non-Vested Matching Contribution (including (c) Most Hours of Service (more than
500). Those Allocable Income) made as to Elective Deferrals or Employee NHCE(s)
with the greatest number of Hours of Service during Contributions the Plan
Administrator distributes under Section the Plan Year but who have more than 500
Hours of Service. 4.02(E) (Excess Amount), Section 4.10(A) (Excess Deferrals),
Section 4.10(B) (ADP test), Section 4.10(C) (ACP test) or (3) Appendix B. The
Employer in Appendix B may elect Section 7.08 relating to Plan correction. a
different order of the suspension tiers, may elect to use Hours of Service (in
lieu of Compensation) as a tiebreaker within any (c) Forfeiture or distribution
of Associated tier or may elect additional or other suspension tiers which are
Match. An Employee forfeits an Associated Matching objective and not subject to
Employer discretion. Contribution unless the Matching Contribution is a Vested
Excess Aggregate Contribution distributed in accordance with (4) Separate
Application to Nonelective and Matching. Section 4.10(C) (ACP test). A
forfeiture under this Section If applicable under the Plan, the Employer in its
Adoption 3.07(A)(1)(c) occurs in the Plan Year following the Testing Agreement
will elect whether to apply this Section 3.06(F): (a) Year (unless the Employer
in Appendix B elects that the to both Nonelective Contributions and to Matching
forfeiture occurs in the Testing Year) and the forfeiture is Contributions if
both components fail the ratio percentage test; allocated in the Plan Year
described in Section 3.07(B). See (b) only to Nonelective Contributions if this
component fails the Section 3.07(B)(1) as to nondiscrimination testing of
allocated ratio percentage test; or (c) only to Matching Contributions if
forfeitures. In the event of correction under Section 7.08 this component fails
the ratio percentage test. resulting in forfeiture of Associated Matching
Contributions, the forfeiture occurs in the Plan Year of correction. (G)
Conditions Apply to Re-Hired Employees. If a Participant incurs a Separation
from Service and subsequently is (2) Application of "reduce" option/excess
forfeitures. re-hired and resumes participation in the same Plan Year as the If
the Employer elects to allocate forfeitures to reduce Separation from Service or
in any subsequent Plan Year, the Nonelective or Matching Contributions and the
allocable allocation conditions under this Section 3.06, if any, continue to
forfeitures for the forfeiture allocation Plan Year described in apply to the
re-hired Employee/Participant in the Plan Year in Section 3.07(B) exceed the
amount of the applicable which he/she is re-hired, unless the Employer elects
otherwise in contribution for that Plan Year to which the Plan Administrator
Appendix B. would apply the forfeitures (or there are no applicable
contributions under the Plan), the Plan Administrator will 3.07 FORFEITURE
ALLOCATION. The amount of a allocate the remaining forfeitures in the forfeiture
allocation Participant's Account forfeited under the Plan is a Participant Plan
Year. In such event, the Plan Administrator will allocate forfeiture. The
Employer may direct the Administrator to use the remaining forfeitures to pay
Plan expenses, as an additional Forfeitures to reinstate previously forfeited
Account balances of Discretionary Nonelective Contribution or as a Discretionary
Participants, if any, in accordance with Section 5.07, or to Matching
Contribution, as the Plan Administrator determines. satisfy any contribution
that may be required pursuant to Section 7.07. (3) Plan expenses. If the
Employer in its Adoption Agreement elects to apply forfeitures to the payment of
Plan (A) Allocation Method. The Employer in its Adoption expenses under Section
7.04(C), the Employer must elect at Agreement must specify the method or methods
the Plan least one additional allocation method so that if the Plan
Administrator will apply to allocate forfeitures. If the Employer Administrator
elects to first apply the forfeitures to the payment elects more than one
method, unless the Employer designates a of Plan expenses, and the forfeitures
exceed the Plan's expenses, specific ordering in its Adoption Agreement, the
Plan the Plan Administrator will apply any remaining forfeitures Administrator
may allocate the forfeitures by applying one or under the additional method the
Employer has elected in its more of such elected methods in any order as the
Plan Adoption Agreement. The Plan Administrator may elect not to Administrator
operationally may determine, until the forfeitures apply forfeitures to the
payment of Plan expenses which are are fully allocated to the applicable
forfeiture allocation Plan allocated to specific Participant accounts under
Section Year. 7.04(C)(2)(b). (1) 401(k) forfeiture source. If the Plan is a
401(k) Plan, (4) Safe harbor-top-heavy exempt fail-safe. If the the Employer in
its Adoption Agreement may elect a different Employer has a Safe Harbor 401(k)
Plan which otherwise allocation method based on the forfeiture source (from
qualifies for exemption from the top-heavy requirements of Nonelective
Contributions or from Matching Contributions) or Article X, the Employer in its
Adoption Agreement may elect to may elect to apply the same allocation method to
all forfeitures. limit the allocation of all Plan forfeitures in such a manner
as to avoid inadvertent application of the top-heavy requirements on (a)
Attributable to Matching. A Participant's account of a forfeiture allocation. If
the Employer in its forfeiture is attributable to Matching Contributions if the
Adoption Agreement elects this "fail-safe" provision, the Plan © 2014 Great-West
Trust Company, LLC or its suppliers 32



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations097.jpg]
Defined Contribution Prototype Plan Administrator will allocate forfeitures in
the following order of may elect to apply the same allocation timing to all
forfeitures. priority: (a) first to reduce Safe Harbor Contributions to the If
the 401(k) Plan is subject to the ACP test and allocates any extent permitted by
Section 3.07(A)(7); (b) then to reduce Fixed forfeiture as a Matching
Contribution, the following re-testing Additional Matching Contributions if any,
which satisfy the rules apply. If, under the Plan, the Plan Administrator will
ACP test safe harbor under Section 3.05(G); and (c) then as allocate the
forfeiture in the same Plan Year in which the Discretionary Additional Matching
Contributions which satisfy forfeiture occurs and the Plan Administrator runs
the ACP test the ACP test safe harbor (without regard to whether the before the
forfeiture allocation occurs, the Plan Administrator Employer in its Adoption
Agreement has elected Discretionary will not re-run the ACP test for the
forfeiture allocation Plan Additional Matching Contributions). Notwithstanding
the Year. If the Plan Administrator allocates the forfeiture in the ordering
rule of the preceding sentence, the Plan Administrator, Plan Year which follows
the Plan Year in which the forfeiture either before or after applying the
ordering rule, or any tier occurs, the Plan Administrator will include the
allocated thereunder, may elect to allocate any forfeitures to pay Plan
forfeiture in the ACP test for the forfeiture allocation Plan Year. expenses. If
the Employer elects to allocate forfeitures under this If the Plan allocates any
forfeiture as a Nonelective Section 3.07(A)(4), the Plan Administrator will
apply this Contribution, the allocation, in the forfeiture allocation Plan
Section 3.07(A)(4) regardless of whether the Employer in any Year, is subject to
any nondiscrimination testing which applies Plan Year actually satisfies all
conditions necessary for the Plan to Nonelective Contributions for that Plan
Year. to be top-heavy exempt. The Employer in Appendix B may elect to alter the
forfeiture allocation ordering rules of this Section (2) Contribution amount and
timing not relevant. 3.07(A)(4). The forfeiture allocation timing rules in this
Section 3.07(B) apply irrespective of when the Employer makes its Employer (5)
No allocation to Elective Deferral Accounts. The Contribution for the forfeiture
allocation Plan Year, and Plan Administrator will not allocate forfeitures to
any irrespective of whether the Employer makes an Employer Participant's
Elective Deferral Account, including his/her Roth Contribution for that Plan
Year. Deferral Account. (C) Administration of Account Pending/Incurring (6)
Allocation under classifications. If the Employer in Forfeiture. The Plan
Administrator will continue to hold the its Adoption Agreement has elected to
allocate its Nonelective undistributed, non-Vested portion of the Account of a
Contributions based on classifications of Participants, the Plan Participant who
has incurred a Separation from Service solely Administrator will allocate any
forfeitures which under the Plan for his/her benefit until a forfeiture occurs
at the time specified are allocated as additional Nonelective Contributions: (a)
first to in Section 5.07 or if applicable, until the time specified in each
classification pro rata in relation to the Employer's Section 7.07. Nonelective
Contribution to that classification for the forfeiture allocation Plan Year
described in Section 3.07(B); and (b) (D) Participant Does Not Share in Own
Forfeiture. A second, the total amount of forfeitures allocated to each
Participant will not share in the allocation of a forfeiture of any
classification under (a) are allocated in the same manner as are portion of
his/her Account, even if the Participant otherwise is the Nonelective
Contributions to be allocated to that entitled to an allocation of Employer
Contributions and classification. forfeitures in the forfeiture allocation Plan
Year described in Section 3.07(B). If the forfeiting Participant is entitled to
an (7) Limitation on forfeiture uses. Effective for plan allocation of Employer
Contributions and forfeitures in the years beginning after the adoption of the
2010 Cumulative List forfeiture allocation Plan Year, the Plan Administrator
only will (Notice 2010-90) restatement, forfeitures cannot be used as allocate
to the Participant a share of the allocable forfeitures QNECs, QMACs, Elective
Deferrals, or Safe Harbor attributable to other forfeiting Participants.
Contributions (Code §401(k)(12)) other than QACA Safe Harbor Contributions (Code
§401(k)(13)). However, forfeitures (E) Plan Merger. In the event that the
Employer merges can be used to reduce Fixed Additional Matching Contributions
another plan into this Plan, and does not fully vest upon merger which satisfy
the ACP test safe harbor or as Discretionary the participant accounts in the
merging plan, the Plan Additional Matching Contributions. Administrator will
allocate any post-merger forfeitures attributable to the merging plan in
accordance with the (B) Timing (forfeiture allocation Plan Year). The Plan
Employer's elections in its Adoption Agreement. The Employer Administrator will
allocate Participant forfeitures (including the may elect to limit any such
forfeiture allocation only to those Earnings thereon) no later than the last day
of the Plan Year Participants who were also participants in the merged plan, but
following the Plan Year in which the forfeiture occurs. See in the absence of
such an election, all Participants who have Sections 3.07(A)(1)(c), 5.07 and
7.07 as to when a forfeiture satisfied any applicable allocation conditions
under Section 3.06 occurs. If the Employer in its Adoption Agreement elects to
will share in the forfeiture allocation. apply forfeitures to the payment of
Plan expenses, the Plan Administrator, consistent with this election, may apply
3.08 ROLLOVER CONTRIBUTIONS. The Plan forfeitures to pay Plan expenses which the
Plan incurs in the Administrator will apply this Section 3.08 in administering
forfeiture allocation Plan Year, but which the Plan Rollover Contributions to
the Plan, if any. Administrator pays within a reasonable time after the end of
the forfeiture allocation Plan Year. (A) Policy Regarding Rollover Acceptance.
The Plan Administrator, operationally (except as to In-Plan Roth Rollover (1)
401(k) Plans/allocation timing and re-testing. Contributions under Section
3.08(E)) and on a If the Plan is a 401(k) Plan, the Employer may elect different
nondiscriminatory basis, may elect to permit or not to permit allocation timing
based on the forfeiture source (from Rollover Contributions to this Plan or may
elect to limit an Nonelective Contributions or from Matching Contributions) or
Eligible Employee's right or a Participant's right to make a © 2014 Great-West
Trust Company, LLC or its suppliers 33



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations098.jpg]
Defined Contribution Prototype Plan Rollover Contribution. The Plan
Administrator also may adopt, (E) In-Plan Roth Rollover Contributions. amend or
terminate any policy regarding the Plan's acceptance of Rollover Contributions.
If the Employer in its Adoption (1) Employer Election. The Employer in its
401(k) Agreement elects to permit In-Plan Roth Rollover Contributions, Adoption
Agreement in which the Employer has elected to the Plan Administrator will
administer In-Plan Roth Rollover permit Roth Deferrals also will elect whether
to permit an Contributions in accordance with Section 3.08(E) and the In-Plan
Roth Rollover Contribution in accordance with this Employer's Adoption Agreement
elections. Section 3.08(E). If the Employer elects to permit such contributions,
the Employer in its Adoption Agreement will (1) Rollover documentation. If the
Plan Administrator specify the Effective Date thereof which may not be earlier
than permits Rollover Contributions, any Participant (or as distributions made
after September 27, 2010. applicable, any Eligible Employee), with the Plan
Administrator's written consent and after filing with the Plan (2) Eligibility
for Distribution and Rollover. A Administrator the form prescribed by the Plan
Administrator, Participant must be eligible for a distribution from the affected
may make a Rollover Contribution to the Trust. Before Account in order to roll
over the distribution to an In-Plan Roth accepting a Rollover Contribution, the
Plan Administrator may Rollover Account. A Participant may not make an In-Plan
Roth require a Participant (or Eligible Employee) to furnish Rollover
Contribution with regard to an amount which is not an satisfactory evidence the
proposed transfer is in fact a "rollover Eligible Rollover Distribution.
contribution" which the Code permits an employee to make to a qualified plan.
(a) Parties eligible to elect. For purposes of eligibility for an In-Plan Roth
Rollover, the Plan will treat a (2) Declination/related expense. The Plan
Administrator, Participant's surviving spouse Beneficiary or alternate payee in
its sole discretion in a nondiscriminatory manner, may decline spouse or
alternate payee former spouse as a Participant, unless to accept a Rollover
Contribution of property which could: (a) the Employer in Appendix B limits to
Employees the right to generate unrelated business taxable income; (b) create
difficulty elect an In-Plan Roth Rollover. A non-spouse Beneficiary may or undue
expense in storage, safekeeping or valuation; or (c) not make an In-Plan Roth
Rollover. create other practical problems for the Plan or Trust. The Plan
Administrator also may accept the Rollover Contribution on (b) Distribution from
partially Vested account. condition that the Participant's or Employee's Account
is In-Plan Roth Rollovers are permitted only from Vested amounts charged with
all expenses associated therewith. allocated to a qualifying source but may be
made from partially Vested Accounts unless the Employer elects otherwise in (B)
Limited Testing. A Rollover Contribution is not an Annual Appendix B. If a
distribution is made to a Participant who has Addition under Section 4.05(A) and
is not subject to not incurred a Severance from Employment and who is not fully
nondiscrimination testing except as a "right or feature" within Vested in the
Participant's Account from which the In-Plan Roth the meaning of Treas. Reg.
§1.401(a)(4)-4. Rollover Contribution is to be made, and the Participant may
increase the Vested percentage in such Account, then at any (C)
Pre-Participation Rollovers. If an Eligible Employee relevant time Section
5.03(C) will apply to determine the makes a Rollover Contribution to the Trust
prior to satisfying Participant's Vested portion of the Account. the Plan's
eligibility conditions or prior to reaching his/her Entry Date, the Plan
Administrator and Trustee must treat the (3) Form and Source of Rollover.
Employee as a limited Participant (as described in Rev. Rul. 96-48). A limited
Participant does not share in the Plan's (a) Direct Rollover. An In-Plan Roth
Rollover allocation of Employer Contributions nor Participant forfeitures
Contribution may be made only by a Direct Rollover. and may not make Elective
Deferrals if the Plan is a 401(k) Plan, until he/she actually becomes a
Participant in the Plan. If a (b) Account source. A Participant may make an
limited Participant has a Separation from Service prior to In-Plan Roth Rollover
from any account (other than a Roth becoming a Participant in the Plan, the
Trustee will distribute account) unless the Employer otherwise elects in
Appendix B. his/her Rollover Contributions Account to him/her in Also see
Section 6.01(C)(7). accordance with Section 6.01(A). (c) Cash or in-kind. The
Plan Administrator may (D) May Include Employee Contributions and Roth permit an
In-Plan Roth Rollover Contribution either by Deferrals. A Rollover Contribution
may include Employee converting to cash any non-cash investments prior to
rolling Contributions and Roth Deferrals made to another plan, as over the
Participant's distribution election amount to the In-Plan adjusted for Earnings.
In the case of Employee Contributions: Roth Rollover Account, or by rolling over
the Participant's (1) such amounts must be directly rolled over into this Plan
from current investments to the In-Plan Roth Rollover Account. A another plan
which is qualified under Code §401(a); and (2) the plan loan so transferred
without changing the repayment Plan must account separately for the Rollover
Contribution, schedule is not treated as a new loan. including the Employee
Contribution and the Earnings thereon. In the case of Roth Deferrals: (1) such
amounts must be directly (4) No Rollover or Distribution Treatment. rolled over
into this Plan from another plan which is qualified Notwithstanding any other
Plan provision, an In-Plan Roth under Code §401(a) or from a 403(b) plan; (2)
the Plan must Rollover Contribution is not a Rollover Contribution for account
separately for the Rollover Contribution, including the purposes of the Plan.
Accordingly: (a) if the Employer in its Roth Deferrals and the Earnings thereon;
and (3) as to rollovers Adoption Agreement has elected $5,000 as the Plan limit
on which occur on or after April 30, 2007, this Plan must be a Mandatory
Distributions, the Plan Administrator will take into 401(k) Plan which permits
Roth Deferrals. account amounts attributable to an In-Plan Roth Rollover
Contribution, in determining if the $5,000 limit is exceeded, © 2014 Great-West
Trust Company, LLC or its suppliers 34



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations099.jpg]
Defined Contribution Prototype Plan regardless of the Employer's election as to
whether to count in the case of an Employee, means Code §3401(a) Wages but
Rollover Contributions for this purpose; (b) no spousal consent increased by the
Employee's Elective Deferrals under this Plan is required for a Participant to
elect to make an In-Plan Roth or any other 401(k) arrangement, SIMPLE IRA,
SARSEP, Rollover Contribution; (c) Protected Benefits with respect to the 403(b)
annuity or 457 plan of the Employer; and (2) in the case amounts subject to the
In-Plan Roth Rollover are preserved; and of a Self-Employed Individual, means
Earned Income (d) mandatory 20% federal income tax withholding does not
determined by disregarding contributions made to this Plan. apply to the In-Plan
Roth Rollover Contribution. (D) Participant Elective Deferrals. Each Participant
may 3.09 EMPLOYEE CONTRIBUTIONS. An Employer must enter into a Salary Reduction
Agreement to make Elective elect in its Adoption Agreement whether to permit
Employee Deferrals in each calendar year to the SIMPLE 401(k) Plan in
Contributions. If the Employer elects to permit Employee accordance with this
Section 3.10(D). Contributions, the Employer also must specify in its Adoption
Agreement any limitations which apply to Employee (1) Amount Table. A
Participant's annual Elective Contributions. If the Employer permits Employee
Contributions, Deferrals may not exceed the amount as in effect under Code the
Plan Administrator operationally will determine if a §408(p)(2)(E) ($10,000 in
2005) under which Treasury adjusts Participant will make Employee Contributions
through payroll the limit in $500 increments. deduction or by other means. (2)
Catch-Ups. If the Employer in its Adoption (A) Testing. Employee Contributions
must satisfy the Agreement elects to permit Catch-Up Deferrals, a Catch-Up
nondiscrimination requirements of Section 4.10(C) (ACP test). Eligible
Participant also may make Catch-Up Deferrals to the SIMPLE 401(k) Plan in
accordance with Section 3.02(D). (B) Matching. The Employer in its Adoption
Agreement must elect whether the Employer will make Matching Contributions (3)
Election timing. A Participant may elect to make as to any Employee
Contributions and, as applicable, the Elective Deferrals or to modify a Salary
Reduction Agreement matching formula. Any Matching Contribution must satisfy the
at any time in accordance with the Plan Administrator's SIMPLE nondiscrimination
requirements of Section 4.10(C) (ACP test), 401(k) Plan Salary Reduction
Agreement form, but the form unless the Matching Contributions satisfy the ACP
test safe must be provided at least 60 days prior to the beginning of each
harbor under a Safe Harbor 401(k) Plan. SIMPLE Plan Year or at least 60 days
prior to commencement of participation for the Participant to make or modify
his/her 3.10 SIMPLE 401(k) CONTRIBUTIONS. The Employer Salary Reduction
Agreement. A Participant also may at any time in its Adoption Agreement may
elect to apply to its Plan the terminate prospectively his/her Salary Reduction
Agreement SIMPLE 401(k) provisions of this Section 3.10 if the Employer
applicable to the Employer's SIMPLE 401(k) Plan. is eligible under Section
3.10(B). The provisions of this Section 3.10 apply to an electing Employer
notwithstanding any (E) Employer SIMPLE 401(k) contributions. An Employer
contrary provision in the Plan. which elects to apply this Section 3.10 must
make an annual SIMPLE Contribution to the Plan as described in this Section (A)
Plan Year. An Employer electing to apply this Section 3.10(E). The Employer
operationally must elect for each 3.10 must have a 12 month calendar year Plan
Year except that SIMPLE Plan Year which type of SIMPLE Contribution the in the
case of an Employer adopting a new SIMPLE 401(k) Employer will make. Plan, the
Employer must adopt the Plan no later than October 1 with a calendar year Plan
Year of at least 3 months. (1) Definition of SIMPLE Contribution. A SIMPLE
Contribution is one of the following Employer Contribution (B) Eligible
Employer. An Employer may elect to apply this types: (a) a SIMPLE Matching
Contribution equal to 100% of Section 3.10 if: (i) the Plan Year is the calendar
year; (ii) the each Participant's Elective Deferrals but not exceeding 3% of
Employer (including Related Employers under Section 1.24(C)) Plan Year
Compensation or such lower percentage as the has no more than 100 Employees who
received Compensation Employer may elect under Code §408(p)(2)(C)(ii)(II); or
(b) a of at least $5,000 in the immediately preceding calendar year; SIMPLE
Nonelective Contribution equal to 2% of Plan Year and (iii) the Employer
(including Related Employers under Compensation for each Participant whose
Compensation is at Section 1.24(C)) does not maintain any other plan as
described least $5,000. in Code §219(g)(5), to which contributions were made or
under which benefits were accrued for Service by an Eligible (F) SIMPLE 401(k)
notice. The Plan Administrator must Employee in the Plan Year to which the
SIMPLE 401(k) provide a notice to each Participant a reasonable period of time
provisions apply. before the 60th day prior to the beginning of each SIMPLE
401(k) Plan Year, describing the Participant's Elective Deferral (1) Loss of
eligible employer status. If an electing rights and the Employer's SIMPLE
Contributions which the Employer fails for any subsequent calendar year to
satisfy all of Employer will make for the Plan Year described in the notice. the
Section 3.10(B) requirements, including where the Employer is involved in an
acquisition, disposition or similar transaction (G) Application of remaining
Plan provisions. under which the Employer satisfies Code §410(b)(6)(C)(i), the
Employer remains eligible to maintain the SIMPLE 401(k) Plan (1) Annual
Additions. All contributions to the SIMPLE for two additional calendar years
following the last year in 401(k) Plan are Annual Additions under Section
4.05(A) and which the Employer satisfied the requirements. subject to the Annual
Additions Limit. (C) Compensation. For purposes of this Section 3.10, (2) No
allocation conditions. The Employer in its Compensation is limited as described
in Section 1.11(E) and: (1) Adoption Agreement may not elect to apply any
Section 3.06 © 2014 Great-West Trust Company, LLC or its suppliers 35



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations100.jpg]
Defined Contribution Prototype Plan allocation conditions to the Plan
Administrator's allocation of the maximum amount of Elective Deferrals or
Employee SIMPLE Contributions. Contributions which he/she under the Plan terms
would have been able to contribute during the period of Qualified Military (3)
No other contributions. No contributions other than Service (less any such
amounts the Participant actually those described in this Section 3.10 or
Rollover Contributions contributed during such period) and the Participant must
be described in Section 3.08 may be made to the SIMPLE 401(k) permitted to
contribute any lesser amount as the Plan would Plan. have permitted. The
Participant must make up any contribution under this Section 3.11(D) commencing
on his/her (4) Vesting. All SIMPLE Contributions and Accounts Re-Employment
Commencement Date and not later than 5 years attributable thereto are 100%
Vested at all times and in the event following reemployment (or if less, a
period equal to 3 times the of a conversion of a non-SIMPLE 401(k) Plan into a
SIMPLE length of the Participant's Qualified Military Service triggering 401(k)
Plan, all Account Balances in existence on the first day such make-up
contribution). of the Plan Year to which the SIMPLE 401(k) provisions apply,
become 100% Vested. (E) Matching Contributions. The Employer will make-up any
Matching Contribution that the Employer would have made and (5) No
nondiscrimination testing. A SIMPLE 401(k) which the Plan Administrator would
have allocated to the Plan is not subject to nondiscrimination testing under
Section Participant's Account during the period of Qualified Military 4.10(B)
(ADP test) or Section 4.10(C) (ACP test) of the Plan. Service, but based on any
make-up Elective Deferrals or make-up Employee Contributions that the
Participant makes (6) No top-heavy. A SIMPLE 401(k) Plan is not subject under
Section 3.11(D). to the top-heavy provisions of Article X. (F)
Limitations/Testing. Any contribution made under this (7) Remaining Plan terms.
Except as otherwise Section 3.11 does not cause the Plan to violate and is not
subject described in this Section 3.10, if an Employer has elected in its to
testing under: (1) nondiscrimination requirements including Adoption Agreement
to apply the SIMPLE 401(k) provisions of under Code §401(a)(4), the ADP test,
the ACP test, the safe this Section 3.10, the Plan Administrator will apply the
harbor 401(k) rules or the SIMPLE 401(k) rules; (2) top-heavy remaining Plan
provisions to the Employer's Plan. requirements under Article X; or (3) coverage
under Code §410(b). Contributions under this Section 3.11 are Annual 3.11
USERRA/HEART ACT CONTRIBUTIONS. Additions and are tested under Section 4.10(A)
(Elective Deferral Limit) in the year to which such contributions are (A)
Application. This Section 3.11 applies to an Employee allocated, but not in the
year in which such contributions are who: (1) has completed Qualified Military
Service under made. USERRA; (2) the Employer has rehired under USERRA; and (3)
is a Participant entitled to make-up contributions under Code (1) Differential
Wage Payments. Effective for §414(u). This Section 3.11 also applies to an
Employee who dies Differential Wage Payments made after December 31, 2008, the
or becomes disabled while performing Qualified Military Plan is not treated as
failing to meet the requirements of any Service, as provided in Sections 3.11(K)
and 3.11(L) and the provision described in this Section 3.11(F) by reason of any
Employer's Adoption Agreement elections. contribution or benefit which is based
on a Differential Wage Payment. The preceding sentence applies only if all
Employees (B) Employer Contributions. The Employer will make-up any performing
service in the uniformed services described in Code Employer Contribution the
Employer would have made and §3401(h)(2)(A) are entitled to receive Differential
Wage which the Plan Administrator would have allocated to the Payments on
reasonably equivalent terms and, if eligible to Participant's Account had the
Participant remained employed by participate in a retirement plan maintained by
the Employer, to the Employer during the period of Qualified Military Service.
make contributions based on the payments on reasonably equivalent terms (taking
into account Code §§410(b)(3), (4), and (C) Compensation. For purposes of this
Section 3.11, the Plan (5)). The Plan Administrator operationally may determine,
for Administrator will determine an effected Participant's purposes of any
provision described in this Section 3.11(F), Compensation as follows. A
Participant during his/her period of whether to take into account any Elective
Deferrals, and if Qualified Military Service is deemed to receive Compensation
applicable, any Matching Contributions, attributable to equal to that which the
Participant would have received had Differential Wage Payments. he/she remained
employed by the Employer, based on the Participant's rate of pay that would have
been in effect for the (G) No Earnings. A Participant receiving any make-up
Participant during the period of Qualified Military Service. If the contribution
under this Section 3.11 is not entitled to an Compensation during such period
would have been uncertain, allocation of any Earnings on any such contribution
prior to the the Plan Administrator will use the Participant's actual average
time that the Employer actually makes the contribution (or Compensation for the
12 month period immediately preceding timely deposits the Participant's own
make-up Elective Deferrals the period of Qualified Military Service, or if less,
for the period or Employee Contributions) to the Trust. of employment. (H) No
Forfeitures. A Participant receiving any make-up (D) Elective Deferrals/Employee
Contributions. If the Plan allocation under this Section 3.11 is not entitled to
an allocation provided for Elective Deferrals or for Employee Contributions of
any forfeitures allocated during the Participant's period of during a
Participant's period of Qualified Military Service, the Qualified Military
Service. Plan Administrator must allow a Participant under this Section 3.11 to
make up such Elective Deferrals or Employee Contributions to his/her Account.
The Participant may make up © 2014 Great-West Trust Company, LLC or its
suppliers 36



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations101.jpg]
Defined Contribution Prototype Plan (I) Allocation Conditions. For purposes of
applying any Plan (1) Trustee or Custodian. A trustee or custodian allocation
conditions under Section 3.06, the Plan Administrator satisfying the
requirements of Code §408(a)(2) must hold will treat any period of Qualified
Military Service as Service. Designated IRA Contributions Accounts. If the
Trustee holding the Designated IRA Contribution assets is a non-bank trustee,
(J) HEART Act Death Benefits. In the case of a death the Trustee, upon receipt
of notice from the Commissioner of occurring on or after January 1, 2007, if a
Participant dies while Internal Revenue that substitution is required because
the performing Qualified Military Service, the Participant's Trustee has failed
to comply with the requirements of Treas. Beneficiary is entitled to any
additional benefits (other than Reg. §1.408-2(e), will substitute another
trustee in its place. benefit accruals relating to the period of Qualified
Military Service) provided under the Plan as if the Participant had (2)
Additional IRA requirements. All Designated IRA resumed employment and then
terminated employment on Contributions: (a) must be made in cash; (b) are
subject to the account of death. Moreover, the Plan will credit the
Participant's IRA contribution limit under Code §408(a)(1) ($5,000 in 2008),
Qualified Military Service as service for vesting purposes, as including
cost-of-living adjustments after 2011 in $500 though the Participant had resumed
employment under increments under Code §219(b)(5)(C) and as to Catch-Up USERRA
immediately prior to the Participant's death. Eligible Participants to the IRA
Catch-Up limit of $1,000 beginning in 2006; and (c) must be 100% Vested. (K)
HEART Act Continued Benefit Accrual. This Section 3.11(K) does not apply unless
the Employer in Appendix B (3) Not for deposit of SEP or SIMPLE IRA elects to
apply such provisions. If this Section 3.11(K) applies, amounts/no Rollover
Contributions. An Employer which then effective as of the date specified in
Appendix B, for benefit maintains a SEP or a SIMPLE IRA may not deposit accrual
purposes, the Plan treats an individual who dies or contributions under these
arrangements to the Designated IRA becomes disabled while performing Qualified
Military Service Contribution Accounts under this Section 3.12. A Participant
with respect to the Employer as if the individual had resumed may not make a
Rollover Contribution to his/her Designated employment in accordance with the
individual's reemployment IRA Contribution Account. rights under USERRA, on the
day preceding death or Disability (as the case may be) and terminated employment
on the actual (4) Designated Roth IRA Contributions. date of death or
Disability. (a) Contribution Limit. A Participant's contribution (1)
Determination of benefits. The Plan will determine to the Designated Roth IRA
and to all other Roth IRAs for a the amount of Employee Contributions and the
amount of Taxable Year may not exceed the lesser of the amount described
Elective Deferrals of an individual treated as reemployed under in Section
3.12(C)(2) or the Participant's Compensation under this Section 3.11(K) for
purposes of applying paragraph Code Section 3.12(C)(4)(c). However, if (i)
and/or (ii) below apply, §414(u)(8)(C) on the basis of the individual's average
actual the maximum (non-rollover) contribution that can be made to all Employee
Contributions or Elective Deferrals for the lesser of: the Participant's Roth
IRAs (including to this Designated Roth (a) the 12-month period of service with
the Employer IRA which must be a non-Rollover Contribution) for a Taxable
immediately prior to Qualified Military Service; or (b) the actual Year is the
smaller amount determined under (i) or (ii). length of continuous service with
the Employer. (i) General. The maximum contribution is 3.12 DESIGNATED IRA
CONTRIBUTIONS. The phased out ratably between certain levels of modified
adjusted Employer in its Adoption Agreement may elect to permit gross income
("modified AGI," defined in Section Participants to make Designated IRA
Contributions to its Plan. 3.12(C)(4)(b)) as follows: Designated IRA
Contributions are subject to the provisions of this Section 3.12. Filing Full
Phase-out No Status Contribution Range Contribution (A) Effective Date. The
Employer may elect in its Adoption Agreement to apply the Designated IRA
Contribution Single/ $95,000 $95,000- $110,000 or provisions. The Employer may
accept Designated IRA Head of or less $110,000 more Contributions during such
Plan Year only if the Employer elects Household to apply the provisions of this
Section 3.12 (or otherwise adopted a good faith amendment under Code §408(q)),
prior to Joint/Qualifying $150,000 $150,000- $160,000 or the Plan Year for which
the Designated IRA Contribution Widow(er) or less $160,000 more provisions will
apply. Married- $0 $0-$10,000 $10,000 or (B) Traditional or Roth IRA. The
Employer in its Adoption Separate more Agreement may elect to treat Designated
IRA Contributions as traditional IRA contributions, as Roth IRA contributions or
as If the Participant's modified AGI for a Taxable Year is in the consisting of
either type, at the Participant's election. phase-out range, the maximum
contribution determined above for that Taxable Year is rounded up to the next
multiple of $10 (C) Account or Annuity. The Employer in its Adoption and is not
reduced below $200. Agreement may elect to establish Accounts to receive
Designated IRA Contributions either as individual retirement (ii) Roth and
non-Roth IRA contributions. If accounts, as individual retirement annuities or
as consisting of the Participant makes (non-rollover) contributions to both Roth
either type, at the Participant's election. and non-Roth IRAs for a Taxable
Year, the maximum contribution that can be made to all of the Participant's Roth
© 2014 Great-West Trust Company, LLC or its suppliers 37



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations102.jpg]
Defined Contribution Prototype Plan IRAs for that Taxable Year is reduced by the
contributions made invested in life insurance contracts and a Participant may
not to the Participant's non-Roth IRAs for the Taxable Year. borrow from a
Designated IRA Contributions Account or take such amounts into account in
determining the maximum amount (iii) Conversion. After December 31, 2009, a
available for a loan from the Participant's other Plan assets. The Participant
may convert a Designated non-Roth IRA Plan Administrator or Trustee/Custodian
may not cause Contributions Account to a Designated Roth IRA Contributions
Designated IRA Contribution Accounts to be commingled with Account in accordance
with Treas. Reg. §1.408A-4. A any non-Plan assets. Any Designated IRA
Contribution Account Participant may not effect a conversion by means of
contributing is established for the exclusive benefit of the affected
Participant a Rollover Contribution to his/her Designated IRA under this and
his/her Beneficiaries. No part of the Trust attributable to Plan. Designated IRA
Contributions may be invested in collectibles as described in Code §408(m),
except as may be permitted under (b) Modified AGI. For purposes of Section Code
§408(m)(3). 3.12(C)(4)(a), a Participant's modified AGI for a Taxable Year is
defined in Code §408A(c)(3)(C)(i) and does not include any (E) Participant
Contribution and Designation. A Participant amount included in adjusted gross
income as a result of a may make Designated IRA Contributions directly or
through non-Roth IRA conversion. payroll withholding as the Plan Administrator
may permit. At the time of the Participant's contribution (or when the (c)
Compensation. For purposes of Section Designated IRA Contribution is withheld
from payroll), the 3.12(C)(4)(a), Compensation is defined as wages, salaries,
Participant must designate the contribution as a Designated IRA professional
fees, or other amounts derived from or received for Contribution and if
applicable, also must designate whether the personal services actually rendered
(including, but not limited to contribution is traditional or Roth and whether
the account is an commissions paid salesmen, compensation for services on the
individual retirement account or an individual retirement basis of a percentage
of profits, commissions on insurance annuity. premiums, tips, and bonuses) and
includes earned income, as defined in Code §401(c)(2) (reduced by the deduction
the (F) Treatment as IRA. For all purposes of the Code except as Self-Employed
Individual takes for contributions made to a otherwise provided in this Section
3.12, Designated IRA self-employed retirement plan). For purposes of this
definition, Contributions are subject to the IRA rules under Code §§408 Code
§401(c)(2) shall be applied as if the term "trade or and 408A as applicable.
Designated IRA Contributions are not business" for purposes of Code §1402
included service Annual Additions under Section 4.05(A) and are not subject to
described in subsection (c)(6). Compensation does not include any testing under
Article IV. amounts derived from or received as earnings or profits from
property (including but not limited to interest and dividends) or (G) Reporting.
The Designated IRA Contribution Trustee or amounts not includible in gross
income. Compensation also does Custodian must comply with all Code §408(i)
reporting not include any amount received as a pension or annuity or as
requirements, including providing required information deferred compensation.
Compensation includes any amount regarding RMDs. includible in the Participant's
gross income under Code §71 with respect to a divorce or separation instrument
described in Code (H) Distribution/RMDs. Designated IRA Contribution
§71(b)(2)(A). In the case of a married Participant filing a joint Accounts are
distributable under Section 6.01(C)(4)(g) and are return, the greater
compensation of his or her spouse is treated as subject to the RMD requirements
of Section 6.02 (and to the the Participant's Compensation, but only to the
extent that such Adoption Agreement elections described therein) except that:
spouse's compensation is not being used for purposes of the (1) the
Participant's RBD (only as it relates to the Designated spouse making a
contribution to a Roth IRA or a deductible IRA Contribution Account) is
determined under Section contribution to a non-Roth IRA. 6.02(E)(7)(a)
referencing age 70 1/2 and without regard to 5% owner or continuing employment
status; (2) if the Designated (D) Accounting and Investments. The Plan
Administrator IRA Contribution Account is a Roth Account, there are no may cause
Designated IRA Contributions to be held and lifetime RMDs; and (3) to the extent
that the provisions of invested: (1) in a separate trust for each Participant;
(2) as a Section 6.02 differ, RMDs from Designated IRA Contribution single trust
holding all Participant Designated IRA Accounts otherwise are subject to the
required minimum Contributions; or (3) as part of a single trust holding all of
the distribution rules applicable to IRAs under Code §§408(a)(6) or assets of
the Plan. If the Plan Administrator establishes a single 408A(c)(5) as
applicable, and under the corresponding Treasury trust under clause (2) or (3),
the Plan Administrator must regulations, which are incorporated by reference
herein. account separately for each Participant's Designated IRA Contributions
and for the Earnings attributable thereto. If the 3.13 DEDUCTIBLE EMPLOYEE
CONTRIBUTIONS Designated IRA Contributions are invested in an individual (DECs).
A DEC is a Deductible Employee Contribution made to retirement annuity, the Plan
Administrator may establish the Plan for a Taxable Year commencing prior to
1987. If a separate annuity contracts for each Participant's Designated IRA
Participant has made DECs to the Plan, the Plan Administrator Contributions or
may establish a single annuity contract for all must maintain a separate Account
for the Participant's DECs as Participants, with separate accounting for each
Participant. If the adjusted for Earnings, including DECs which are part of a
Plan Administrator establishes a single annuity contract, such Rollover
Contribution described in Section 3.08. The DECs contract must be separate from
any other annuity contract under Account is part of the Participant's Account
for all purposes of the Plan. The Plan Administrator also may invest Designated
the Plan, except for purposes of determining the Top-Heavy IRA Contributions in
any common or collective fund under Ratio under Section 10.01. The Plan
Administrator may not use Sections 8.02 or 8.09. The Trust provisions of Article
VIII a Participant's DECs Account to purchase life insurance on the otherwise
apply to the investment of Designated IRA Participant's behalf. DECs are
distributable under Section Contributions except that no part of such
contributions may be 6.01(C)(4)(e). © 2014 Great-West Trust Company, LLC or its
suppliers 38



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations103.jpg]
Defined Contribution Prototype Plan ARTICLE IV LIMITATIONS AND TESTING 4.01
ANNUAL ADDITIONS LIMIT. The amount of Annual Additions which the Plan
Administrator may allocate (1) Break-up of an affiliate employer or an
affiliated under this Plan to a Participant's Account for a Limitation Year
service group. For purposes of aggregating plans for Code may not exceed the
Annual Additions Limit. §415, a Formerly Affiliated Plan of an employer is taken
into account for purposes of applying the Code §415 limitations to (A) Actions
to Prevent Excess Amount. If the Annual the employer, but the Formerly
Affiliated Plan is treated as if it Additions the Plan Administrator otherwise
would allocate had terminated immediately prior to the Cessation of Affiliation.
under the Plan to a Participant's Account for the Limitation Year would exceed
the Annual Additions Limit, the Plan (2) Mid-year Aggregation. Two or more
Defined Administrator will not allocate the Excess Amount, but instead
Contribution Plans that are not Code §415 Aggregated Plans as will take any
reasonable, uniform and nondiscriminatory action of the first day of a
Limitation Year do not fail to satisfy the the Plan Administrator determines
necessary to avoid allocation requirements of Code §415 with respect to a
Participant for the of an Excess Amount. Such actions include, but are not
limited Limitation Year merely because later in that Limitation Year to, those
described in this Section 4.01(A). If the Plan is a they become Code §415
Aggregated Plans, provided that no 401(k) Plan, the Plan Administrator may apply
this Section 4.01 Annual Additions are credited to the Participant's Account
after in a manner which maximizes the allocation to a Participant of the date on
which the Plans are required to be aggregated. Employer Contributions (exclusive
of the Participant's Elective Deferrals). Notwithstanding any contrary Plan
provision, the (B) Combined Plans Limitation. The amount of Annual Plan
Administrator, for the Limitation Year, may: (1) suspend or Additions which the
Plan Administrator may allocate under this limit a Participant's additional
Employee Contributions or Plan to a Participant's Account for a Limitation Year
may not Elective Deferrals; (2) notify the Employer to reduce the exceed the
Combined Plans Limitation. Employer's future Plan contribution(s) as necessary
to avoid allocation to a Participant of an Excess Amount; or (3) suspend (1)
Prevention. If the amount the Employer otherwise or limit the allocation to a
Participant of any Employer would allocate to the Participant's Account under
this Plan Contribution previously made to the Plan (exclusive of Elective would
cause the Annual Additions for the Limitation Year to Deferrals) or of any
Participant forfeiture. If an allocation of exceed this Section 4.02(B) Combined
Plans Limitation, the Employer Contributions previously made (excluding a
Employer will reduce the amount of its allocation to that Participant's Elective
Deferrals) or of Participant forfeitures Participant's Account in the manner
described in Section would result in an Excess Amount to a Participant's
Account, the 4.01(A), so the Annual Additions under all of the Code §415 Plan
Administrator will allocate the Excess Amount to the Aggregated Plans for the
Limitation Year will equal the Annual remaining Participants who are eligible
for an allocation of Additions Limit. Employer Contributions for the Plan Year
in which the Limitation Year ends. The Plan Administrator will make this (2)
Correction. If the Plan Administrator allocates to a allocation in accordance
with the Plan's allocation method as if Participant an amount attributed to this
Plan under Section the Participant whose Account otherwise would receive the
4.02(D) which exceeds the Combined Plans Limitation, the Plan Excess Amount is
not eligible for an allocation of Employer Administrator must dispose of the
Excess Amount in accordance Contributions. If the Plan Administrator allocates
to a with Section 4.03. Participant an Excess Amount, the Plan Administrator
must dispose of the Excess Amount in accordance with Section 4.03. (C) Estimated
and Actual Compensation. Prior to the determination of the Participant's actual
Compensation for the (B) Estimated and Actual Compensation. Prior to the
Limitation Year, the Plan Administrator may determine the determination of the
Participant's actual Compensation for the Combined Plans Limitation on the basis
of the Participant's Limitation Year, the Plan Administrator may determine the
estimated annual Compensation for such Limitation Year. The Annual Additions
Limit on the basis of the Participant's Plan Administrator will make this
determination on a reasonable estimated annual Compensation for such Limitation
Year. The and uniform basis for all Participants similarly situated. The Plan
Administrator will make this determination on a reasonable Plan Administrator
must reduce the allocation of any Employer and uniform basis for all
Participants similarly situated. The Contribution (including the allocation of
Participant forfeitures) Plan Administrator must reduce the allocation of any
Employer based on estimated annual Compensation by any Excess Contribution
(including the allocation of Participant forfeitures) Amounts carried over from
prior years. As soon as is based on estimated annual Compensation by any Excess
administratively feasible after the end of the Limitation Year, Amounts carried
over from prior years. As soon as is the Plan Administrator will determine the
Combined Plans administratively feasible after the end of the Limitation Year,
Limitation on the basis of the Participant's actual Compensation the Plan
Administrator will determine the Annual Additions for such Limitation Year.
Limit on the basis of the Participant's actual Compensation for such Limitation
Year. (D) Ordering Rules. If a Participant's Annual Additions under this Plan
and the Code §415 Aggregated Plans result in an 4.02 ANNUAL ADDITIONS LIMIT CODE
§415 Excess Amount, such Excess Amount will consist of the AGGREGATED PLANS.
Amounts last allocated. The Plan Administrator will determine the Amounts last
allocated by treating the Annual Additions (A) Aggregation of Code §415
Aggregated Plans. For attributable to a simplified employee pension as allocated
first, purposes of applying the Annual Additions Limit, all Code §415 followed
by allocation to a welfare benefit fund or individual Aggregated Plans are
treated as one plan. medical account, irrespective of the actual allocation
date. If the © 2014 Great-West Trust Company, LLC or its suppliers 39



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations104.jpg]
Defined Contribution Prototype Plan Plan Administrator allocates an Excess
Amount to a Participant §411(a)(7)(B) (in accordance with Code §411(a)(7)(C))
and on an allocation date of this Plan which coincides with an Code
§411(a)(3)(D) or repayment of contributions to a allocation date of another
plan, the Excess Amount attributed to governmental plan (as defined in Code
§414(d)) as described in this Plan will equal the product of: Code §415(k)(3),
as well as Employer restorations of benefits that are required pursuant to such
repayments. (1) the total Excess Amount allocated as of such date, multiplied by
(2) Date of tax-exempt Employer Contributions. Notwithstanding anything in the
Plan to the contrary, in the case (2) the ratio of (a) the Annual Additions
allocated to the of an Employer that is exempt from Federal income tax
Participant as of such date for the Limitation Year under the (including a
governmental employer), Employer Contributions Plan to (b) the total Annual
Additions allocated to the are treated as credited to a Participant's account
for a particular Participant as of such date for the Limitation Year under this
Limitation Year only if the contributions are actually made to Plan and the Code
§415 Aggregated Plans. the Plan no later than the 15th day of the tenth calendar
month following the end of the calendar year or fiscal year (as (E) Disposition
of Allocated Excess Amount Attributable to applicable, depending on the basis on
which the Employer keeps Plan. The Plan Administrator will dispose of any
allocated its books) with or within which the particular Limitation Year Excess
Amounts described in and attributed to this Plan under ends. Section 4.02(D) as
provided in Section 4.03. (B) Annual Additions Limit. Annual Additions Limit
means (F) Override. The Employer in Appendix B may specify the lesser of: (i)
$40,000 (or, if greater, the $40,000 amount as overriding provisions which will
apply to satisfy the adjusted under Code §415(d)), or (ii) 100% of the
Participant's 0requirements of Code §415 and the applicable regulations if the
Compensation paid or accrued for the Limitation Year. If there Employer
maintains more than one qualified plan. is a short Limitation Year because of a
change in Limitation Year, the Plan Administrator will multiply the $40,000 (as
4.03 DISPOSITION OF EXCESS ANNUAL adjusted) limitation by the following
fraction: ADDITIONS. If a Participant's Account exceeds the Annual Additions
Limit for the Limitation Year, then the Plan may Number of months (or fractional
parts thereof) in the short correct such excess in accordance with the Employee
Plans Limitation Year Compliance Resolution System (EPCRS). 12 4.04 NO COMBINED
DCP/DBP LIMITATION. If the The 100% Compensation limitation in clause (ii) above
does not Employer maintains a Defined Benefit Plan, or has ever apply to any
contribution for medical benefits within the maintained a Defined Benefit Plan
which the Employer has meaning of Code §401(h) or Code §419A(f)(2) which
otherwise terminated, this Plan does not calculate a combined 415 limit is an
Annual Addition. based on the Defined Benefit Plan and this Plan. (1) Certain
contributions treated as made to a Defined 4.05 DEFINITIONS: SECTIONS 4.01-4.04.
The following Contribution Plan. Solely for purposes of Sections 4.01
definitions apply for purposes of Sections 4.01 through 4.04, and through 4.04,
the following contributions are treated as supersede any contrary definitions in
Article I: contributions to a Defined Contribution Plan: (i) mandatory employee
contributions under Code §411(c)(2)(C) made to a (A) Annual Additions. Annual
Additions means the sum of the Defined Benefit Plan maintained by the Employer,
unless such following amounts allocated to a Participant's Account for a
contributions are "picked up" by the Employer under Code Limitation Year: (1)
Employer Contributions (including Elective §414(h)(2); (ii) contributions to an
individual medical account Deferrals); (2) forfeitures; (3) Employee
Contributions; (4) (as defined in Code §415(l)(2)) included as part of a Defined
amounts allocated to an individual medical account (as defined Benefit Plan or
annuity plan under Code §401(h) maintained by in Code §415(l)(2)) included as
part of a pension or annuity plan the Employer; and (iii) a welfare benefit fund
under Code maintained by the Employer; (5) contributions paid or accrued §419(e)
maintained by the Employer to the extent there are attributable to
post-retirement medical benefits allocated to the post-retirement medical
benefits allocated to the separate separate account of a key-employee (as
defined in Code account of a key employee (as defined in Code §419A(d)(3)).
§419A(d)(3)) under a welfare benefit fund (as defined in Code §419(e))
maintained by the Employer; (6) amounts allocated (2) Change of Limitation
Year/Plan termination. The under a Simplified Employee Pension Plan; and (7)
corrected Employer may change the Limitation Year only by a Plan (distributed)
Excess Contributions under Section 4.10(B)(8) and amendment. If the Employer
terminates the Plan effective as of corrected (distributed) Excess Aggregate
Contributions under a date other than the last day of the Limitation Year, then
the Section 4.10(C)(8). Plan is treated as if the Plan had been amended to
change its Limitation Year. (1) Exclusions. Annual Additions do not include: (a)
Catch-Up Contributions; (b) Excess Deferrals which the Plan (C) Cessation of
Affiliation. A Cessation of Affiliation means Administrator corrects by
distribution by April 15 of the the event that causes an entity to no longer be
aggregated with following calendar year; (c) Designated IRA Contributions; (d)
one or more other entities as a single employer under the Restorative Payments;
(e) Transfers to this Plan; (f) Rollover employer affiliation rules described in
Treas. Reg. Contributions (as described in Code §§401(a)(31), 402(c)(1),
§§1.415(a)-1(f)(1) and (2) (such as the sale of a subsidiary 403(a)(4),
403(b)(8), 408(d)(3), and 457(e)(16)); (g) In-Plan outside a controlled group),
or that causes a plan to not actually Roth Rollovers, (h) Repayments of loans
made to a Participant be maintained by any of the entities that constitute the
employer from the Plan; and (i) Repayments of amounts described in Code under
the employer affiliation rules of Treas. Reg. © 2014 Great-West Trust Company,
LLC or its suppliers 40



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations105.jpg]
Defined Contribution Prototype Plan §§1.415(a)-1(f)(1) and (2) (such as a
transfer of plan and will take into account tax-exempt organizations under
Treas. sponsorship outside of a controlled group). Reg. §1.414(c)-5. If this
Plan is a Multiple Employer Plan, then as to each Participating Employer, the
term "Employer" means (D) Code §415 Aggregated Plans. Code §415 Aggregated the
Participating Employer and any Related Employer to the Plans means all Defined
Contribution Plans (without regard to Participating Employer. whether a plan has
been terminated) ever maintained by the Employer (or a Predecessor Employer)
under which the (H) Excess Amount. Excess Amount means the excess of the
Participant receives Annual Additions and as described under Participant's
Annual Additions for the Limitation Year over the Treas. Reg. §1.415(f)-1.
Annual Additions Limit. (E) Combined Plans Limitation. The Combined Plans (I)
Formerly Affiliated Plan. Formerly Affiliated Plan means Limitation means the
Annual Additions Limit, reduced by the a plan that, immediately prior to the
Cessation of Affiliation, sum of any Annual Additions allocated to the
Participant's was actually maintained by one or more of the entities that
accounts for the same Limitation Year under the Code §415 constitute the
Employer (as determined under the employer Aggregated Plans. affiliation rules
described in Treas. Reg. §§1.415(a)-1(f)(1) and (2)), and immediately after the
cessation of affiliation, is not (F) Compensation. Compensation for purposes of
Code §415 actually maintained by any of the entities that constitute the testing
means Compensation as defined in Section 1.11(B)(1), Employer (as determined
under the employer affiliation rules (2), (3), or (4), except: (i) Compensation
includes Elective described in Treas. Reg. §§1.415(a)-1(f)(1) and (2)).
Deferrals under Section 1.11(D), irrespective of whether the Employer has
elected in its Adoption Agreement to include (J) Limitation Year. See Section
1.34. Elective Deferrals in Compensation for allocation purposes; (ii)
Compensation for the entire Limitation Year is taken into (K) Predecessor
Employer. Predecessor Employer means a account even if the Employer in its
Adoption Agreement has former employer with respect to a participant in a plan
elected to include only Participating Compensation for maintained by an employer
if the employer maintains a plan allocation purposes; (iii) Compensation
includes regular pay under which the participant had accrued a benefit while
Post-Severance Compensation under Section 1.11(I)(1)(a) performing services for
the employer, but only if that benefit is regardless of whether the Employer
elected in its Adoption provided under the plan maintained by the employer. For
this Agreement under Section 1.11 to exclude such amounts in purpose, the
formerly affiliated plan rules in Treas. Reg. allocation Compensation; (iv) if
the Employer elects on §1.415(f)-1(b)(2) apply as if the Employer and
Predecessor Appendix B to use different selections for Post-Severance Employer
constituted a single employer under the rules Compensation under this Section
4.05(F) than it does under described in Treas. Reg. §§1.415(a)-1(f)(1) and (2)
immediately Section 1.11, then Compensation includes or excludes such prior to
the cessation of affiliation (and as if they constituted other items of
Post-Severance Compensation as the Employer two, unrelated employers under the
rules described in Treas. elected in Appendix B, without regard to whether the
Employer Reg. §§1.415(a)-1(f)(1) and (2) immediately after the cessation elected
under Section 1.11 to include or to exclude such of affiliation) and cessation
of affiliation was the event that amounts in allocation Compensation and (v)
except as elected gives rise to the predecessor employer relationship, such as a
under (iv), any other Compensation adjustment or exclusion the transfer of
benefits or plan sponsorship. With respect to an Employer has elected in its
Adoption Agreement for allocation Employer of a Participant, a former entity
that antedates the purposes does not apply. Employer is a Predecessor Employer
with respect to the Participant if, under the facts and circumstances, the
Employer (1) "First few weeks rule." If the Employer elects in constitutes a
continuation of all or a portion of the trade or Appendix B, the Plan
Administrator on a uniform and consistent business of the former entity. basis
as to similarly situated Participants, will include in Compensation for Code
§415 purposes Compensation earned in (L) Restorative Payment. A Restorative
Payment means a such Limitation Year but which, solely because of pay period
payment made to restore losses to a Plan resulting from actions and pay date
timing, is paid in the first few weeks of the next by a fiduciary for which
there is reasonable risk of liability for following Limitation Year as described
in Treas. Reg. breach of a fiduciary duty under ERISA or under other
§1.415(c)-2(e)(2). This Section 4.05(F)(1) applies to Code §415 applicable
federal or state law, where Participants who are testing Compensation but does
not affect Compensation for similarly situated are treated similarly with
respect to the allocation purposes. payments. Generally, payments are
Restorative Payments only if the payments are made in order to restore some or
all of the (2) Differential Wage Payment. For years beginning Plan's losses due
to an action (or a failure to act) that creates a after December 31, 2008, the
Plan treats a Differential Wage reasonable risk of liability for such a breach
of fiduciary duty Payment to an Employee as Compensation for purposes of: (i)
(other than a breach of fiduciary duty arising from failure to application the
Annual Additions Limit; (ii) application of remit contributions to the Plan).
This includes payments to the Article X (top-heavy); (iii) determination of HCEs
under Section Plan made pursuant to a DOL order, the DOL's Voluntary 1.22(E);
and (iv) application of the 5% Gateway Contribution Fiduciary Correction
Program, or a court-approved settlement, requirement described in Section
4.07(A). to restore losses to a qualified Defined Contribution Plan on account
of the breach of fiduciary duty (other than a breach of (G) Employer. Employer
means the Signatory Employer and fiduciary duty arising from failure to remit
contributions to the any Related Employer. Solely for purposes of applying the
Plan). Payments made to the Plan to make up for losses due Annual Additions
Limit, the Plan Administrator will determine merely to market fluctuations and
other payments that are not Related Employer status by modifying Code §§414(b)
and (c) in made on account of a reasonable risk of liability for breach of a
accordance with Code §415(h) and Treas. Reg. §1.415(a)-1(f)(1) fiduciary duty
under ERISA are not Restorative Payments and © 2014 Great-West Trust Company,
LLC or its suppliers 41



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations106.jpg]
Defined Contribution Prototype Plan generally constitute contributions that are
considered Annual imputed permitted disparity under Treas. Reg. §1.401(a)(4)-7;
Additions. (vii) application of restructuring under Treas. Reg. §1.401(a)(4)-9;
(viii) application of the average benefit test 4.06 ANNUAL TESTING ELECTIONS.
The Plan under Code §410(b)(2), except as limited under Section 3.06(F);
Administrator may elect to test for coverage and (ix) application of permissive
aggregation under Code nondiscrimination by applying, as applicable, annual
testing §410(b)(6)(B); (x) application of the "qualified separate line of
elections under this Section 4.06. business rules" under Code §410(b)(5); (xi)
shifting Elective Deferrals from the ADP test to the ACP test; (xii) shifting
(A) Changes and Uniformity. In applying any testing election, QMACs from the ACP
test to the ADP test; or (xiii) application the Plan Administrator may elect to
apply or not to apply such of the "2 1/2 month rule" in the ADP test under
Treas. Reg. election in any Testing Year, consistent with this Section 4.06.
§1.401(k)-2(a)(4)(i)(B)(2). However, the Plan Administrator will apply the
testing elections in effect within a Testing Year uniformly to all similarly
situated (1) Application of otherwise excludible employees and Participants.
early participation rules. In applying the OEE and EP rules in clauses (i) and
(ii) of Section 4.06(C) above, the Plan (B) Plan Specific Elections. The
Employer in its Adoption Administrator will apply the following provisions.
Agreement must elect for the Plan Administrator to apply the following annual
testing elections: (1) nondiscrimination testing (a) Definitions of Otherwise
Excludible under the ADP and ACP tests as a Traditional 401(k) Plan; (2)
Employees and Includible Employees. For purposes of this no nondiscrimination
testing as a Safe Harbor 401(k) Plan or Section 4.06(C), an Otherwise Excludible
Employee means a nondiscrimination testing under the ACP test as an ADP only
Participant who has not reached the Cross-Over Date. For Safe Harbor 401(k)
Plan; (3) no nondiscrimination testing as a purposes of this Section 4.06(C), an
Includible Employee means SIMPLE 401(k) Plan; (4) the top-paid group election
under a Participant who has reached the Cross-Over Date. Code §414(q)(1)(B)(ii);
(5) the calendar year data election under Notice 97-45; (6) Current or Prior
Year Testing as a Traditional (b) Satisfaction of coverage. To apply the OEE or
401(k) Plan or as an ADP only Safe Harbor 401(k) Plan under EP rules for
nondiscrimination testing, the Plan must satisfy Treas. Reg.
§§1.401(k)-2(a)(2)(ii) and 1.401(m)-2(a)(2)(ii) as coverage as to the
disaggregated plans under Code applicable; and (7) any other testing election
which the IRS in §410(b)(4)(B). the future specifies in written guidance as
being subject to a requirement of the Employer making a Plan (versus an (c)
Definition of Cross-Over Date. The Cross-Over operational) election. Date under
the OEE rule means the date on which an Employee changes status from the
disaggregated plan benefiting the (1) Special Rules relating to ADP/ACP Testing.
If the Otherwise Excludible Employees to the disaggregated plan Adoption
Agreement elects both ADP test safe harbor status and benefiting the Includible
Employees. The Cross-Over Date has nondiscrimination testing under the ADP test,
the elections the same meaning under the EP rule except it is limited only to
relating to Safe Harbor status will apply only to a disaggregated NHCEs. Under
the EP rule, all HCE Participants remain subject plan under Treas. Reg.
§1.401(k)-1(b)(4) which is a Safe Harbor to nondiscrimination testing. 401(k)
Plan under Section 3.05. If a disaggregated plan is a Safe Harbor 401(k) Plan
and there are other disaggregated plans (d) Determination of Cross-Over Date.
The Plan which are not Safe Harbor 401(k) Plans (such as through Administrator
may elect to determine the Cross-Over Date for operation of the OEE rule
described in Section 4.06(C) and an Employee by applying any date which is not
later than the Section 3.05(D)), Current Year Testing will apply to the maximum
permissible entry date under Code §410(a)(4). disaggregated plan covering
Otherwise Excludible Employees unless the Employer otherwise elects in the
Adoption (e) Amounts in testing in Cross-Over Plan Year. Agreement. See Section
3.05(I)(1) regarding ADP and ACP For purposes of the OEE rule, the Plan
Administrator will count testing in connection with the maybe notice. See
Section the total Plan Year Elective Deferrals, Matching Contributions, 3.05(G)
regarding the application of the ACP test to Employee Employer Contributions,
and Compensation in the Includible Contributions if the Plan qualifies for the
ACP test safe harbor. Employees plan test for the Employees who become
Includible See Section 3.10(G)(5) regarding SIMPLE 401(k) plans. Employees at
any time during such Plan Year. For purposes of applying the EP rule, the Plan
Administrator will count the (C) Operational Elections. The Plan Administrator
Elective Deferrals, Matching Contributions, Employer operationally may apply any
testing election available under Contributions, and Compensation in the single
test for the Treasury regulations or other guidance published in the Internal
Includible Employees, but only such of these items as are Revenue Bulletin,
other than those plan specific elections attributable to the period on and
following the Cross-Over Date. described in 4.06(B), including but not limited
to: (i) the "otherwise excludible employees rule" ("OEE rule") under Code (f)
Application of other conventions. §410(b)(4)(B); (ii) the "early participation
rule" ("EP rule") Notwithstanding Sections 4.06(C)(1)(c), (d), and (e) the Plan
under Code §§401(k)(3)(F) and 401(m)(5)(C); (iii) except as Administrator under
a Restated Plan operationally may apply the Section 4.07 may limit, the
application of any Code §414(s) Plan terms commencing in the Plan Year beginning
after the nondiscriminatory definition of compensation for Employer executes the
Restated Plan in lieu of applying the Plan nondiscrimination testing, regardless
of the Plan's definitions of terms retroactive to the Plan's restated Effective
Date; and (iii) Compensation for any other purpose; (iv) application of the the
Plan Administrator operationally may apply any other general nondiscrimination
test under Treas. Reg. reasonable conventions, uniformly applied within a Plan
Year. §1.401(a)(4)-2(c); (v) application of the "compensation ratio test" under
Treas. Reg. §1.414(s)-1(d)(3); (vi) application of © 2014 Great-West Trust
Company, LLC or its suppliers 42



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations107.jpg]
Defined Contribution Prototype Plan (g) Allocations not effected by testing. The
Plan minimum aggregate allocation gateway as further defined in Administrator's
election to apply the OEE or EP rules for testing Treas. Reg.
§1.401(a)(4)-9(b)(2)(v). does not control the Plan allocations, or the
Compensation or Elective Deferrals taken into account for Plan allocations. The
(B) Eligibility for Gateway Contribution. The Plan Plan Administrator will
determine Plan allocations, and Administrator will allocate any Gateway
Contribution for a Plan Compensation and Elective Deferrals for Plan
allocations, based Year to each NHCE Participant who receives an allocation of
on the Employer's Adoption Agreement elections, including any Employer
Contribution or Nonelective Contribution for elections relating to Participating
Compensation or Plan Year such Plan Year. The Plan Administrator will allocate
the Compensation. For this purpose, an election of Participating Gateway
Contribution without regard to any allocation Compensation means Compensation
and Elective Deferrals on conditions under Section 3.06 otherwise applicable to
Employer and following the Cross-Over Date as to the allocations for the
Contributions or Nonelective Contributions under the Plan. disaggregated plan
benefiting the Includible Employees. However, if the Plan Administrator
disaggregates the Plan for testing pursuant to the OEE rule under Section
4.06(C), the (D) Election Timing. Except where the Plan specifies another
Otherwise Excludible Employees will not receive an allocation deadline for
making a Plan specific annual testing election under of any Gateway
Contribution. Section 4.06(B), the Plan Administrator may make any such testing
election, and the Employer must amend the Plan as (C) Amount of Gateway
Contribution. The Plan necessary to reflect the election, by the end of the
Testing Year. Administrator will allocate any Gateway Contribution pro rata The
Plan Administrator may make operational testing elections based on the
Compensation of each Participant who receives a under Section 4.06(C). If the
Employer is correcting an Gateway Contribution allocation for the Plan Year, but
in no operational Plan failure under EPCRS, the Employer may make event will an
allocation of the Gateway Contribution to any an annual testing election for any
Testing Year at the time the Participant exceed the lesser of: (1) 5% of
Compensation; or (2) Employer makes the correction. one-third (1/3) of the
Highest Allocation Rate for the Plan Year. The Plan Administrator will reduce
(offset) the Gateway (E) Coverage Transition Rule. The Plan Administrator in
Contribution allocation for a Participant under either the 5% or determining the
Plan's compliance with the coverage the 1/3 Gateway Contribution alternative, by
the amount of any requirements of Code §410(b), in the case of certain
acquisitions other Employer Contributions or Nonelective Contributions the or
dispositions described in Code §410(b)(6)(C) and in the Plan Administrator
allocates (including forfeitures allocated as regulations thereunder, will apply
the "coverage transition rule" an Employer Contribution or Nonelective
Contribution and Safe described therein. Harbor Nonelective Contributions, but
excluding other QNECs, as defined under Section 1.38(C)) for the same Plan Year
to 4.07 TESTING BASED ON BENEFITS. In applying the such Participant; provided
that if an NHCE is receiving only a general nondiscrimination test under Section
4.06(C) to any QNEC and the QNEC amount equals or exceeds the Gateway
non-uniform Plan allocation, the Plan Administrator may elect Contribution, the
QNEC satisfies the Gateway Contribution to test using allocation rates or using
equivalent accrual (benefit) requirement as to that NHCE. Notwithstanding the
foregoing, rates ("EBRs") as defined in Treas. Reg. §1.401(a)(4)-(8)(b)(2). the
Employer may increase the Gateway Contribution to satisfy In the event that the
Plan Administrator elects to test using the provisions of Treas. Reg.
§1.401(a)(4)-9(b)(2)(v)(D) if the EBRs, the Plan must comply with this Section
4.07. Plan consists (for nondiscrimination testing purposes) of one or more
Defined Contribution Plans and one or more Defined (A) Gateway Contribution.
Except as provided in Section Benefit Plans. 4.07(A)(2), if the Plan
Administrator will perform nondiscrimination testing using EBRs, the Employer
must make (D) Compensation for 5% Gateway Contribution. For a Gateway
Contribution. allocation purposes under the 5% Gateway Contribution alternative,
"Compensation" means under Section 4.05(F) except (1) Definition of Gateway
Contribution. A Gateway that Compensation is limited to Participating
Compensation. Contribution is an additional Employer Contribution or Nonelective
Contribution in an amount necessary to satisfy the (E) Compensation for
Determination of Highest Rate and minimum allocation gateway requirement
described in Treas. 1/3 Gateway Contribution. The Plan Administrator under the
Reg. §1.401(a)(4)-8(b)(1)(vi). 1/3 Gateway Contribution alternative: (i) will
determine the Highest Allocation Rate and the resulting Gateway Contribution (2)
Exception to Gateway Contribution requirement. rate for the NHCE Participants
entitled to the Gateway An Employer is not required to make any Gateway
Contribution Contribution; and (ii) will allocate the Gateway Contribution, in
the event that the Employer's elected allocation under Section based on
Compensation the Employer elects in its Adoption 4.07(A) satisfies; (a) the
"broadly available allocation rate" Agreement, provided that such definition
satisfies Code §414(s) requirements; (b) the "age-based allocation with a
gradual age or and if it does not, the Plan Administrator will allocate the
service schedule" requirements; or (c) the uniform target benefit Gateway
Contribution based on a Code §414(s) definition which allocation requirements
each as described in Treas. Reg. the Plan Administrator operationally selects.
§1.401(a)(4)-8(b)(1)(B). Moreover, an Employer is not required to make any
Gateway Contribution in the event that the Plan is (1) Definition of Highest
Allocation Rate. The Highest permissively aggregated (pursuant to Section
4.06(C)(ix)) with Allocation Rate means the greatest allocation rate of any HCE
one or more defined benefit plans for purposes of coverage and Participant and
is equal to the Participant's total Employer nondiscrimination testing under
Treas. Reg. §1.401(a)(4)-8(b)(2) Contribution or Nonelective Contribution
allocation (including and the aggregated plan is eligible to be tested on a
benefits any QNECs, Safe Harbor Nonelective Contributions and basis, either
because the aggregated plan is primarily defined forfeitures allocated as a
Nonelective Contribution or forfeitures benefit in character, or the aggregated
plan provided the © 2014 Great-West Trust Company, LLC or its suppliers 43



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations108.jpg]
Defined Contribution Prototype Plan allocated as a Money Purchase Pension
Contribution) divided by Taxable Year (or if later, the date permitted under
Code §§7503 his/her Compensation, as described in this Section 4.07(E). or
7508A). See Section 4.11(C)(1) as to Gap Period income. (F) Employer
Contribution Excludes Match. For purposes of (6) 415 interaction. If the Plan
Administrator distributes this Section 4.07, an Employer Contribution excludes
Matching the Excess Deferrals by the April 15 deadline under Section
Contributions. 4.10(A)(5), the Excess Deferrals are not an Annual Addition under
Section 4.05, and the Plan Administrator may make the 4.08 AMENDMENT TO PASS
TESTING. In the event distribution irrespective of any other provision under
this Plan or that the Plan fails to satisfy Code §§410(b) or 401(a)(4) in any
under the Code. Elective Deferrals distributed to a Participant as Plan Year,
the Employer may elect to amend the Plan consistent an Excess Amount in
accordance with Section 4.03 are not taken with Treas. Reg. §1.401(a)(4)-11(g)
to correct the failure, or as into account in determining the Participant's
Elective Deferral otherwise permitted in the regulation. The Employer may make
Limit. such an amendment in any form or manner as the Employer deems reasonable,
but otherwise consistent with Section 11.02. (7) ADP interaction. The Plan
Administrator will reduce Any amendment under this Section 4.08 will not affect
reliance the amount of Excess Deferrals for a Taxable Year distributable on the
Plan's Opinion Letter or Advisory Letter. to a Participant by the amount of
Excess Contributions (as determined in Section 4.10(B)), if any, previously
distributed to 4.09 APPLICATION OF COMPENSATION LIMIT. The the Participant for
the Plan Year beginning in that Taxable Year. Plan Administrator in performing
any nondiscrimination testing under this Article IV will limit each
Participant's Compensation (8) More than one plan. If a Participant participates
in to the amount described in Section 1.11(E). another plan subject to the Code
§402(g) limitation under which he/she makes elective deferrals pursuant to a
401(k) Plan, 4.10 401(k) (OR OTHER PLAN) TESTING. The Plan elective deferrals
under a SARSEP, elective contributions under Administrator will test Elective
Deferrals, Matching a SIMPLE IRA or salary reduction contributions to a
Contributions and Employee Contributions under the tax-sheltered annuity
(irrespective of whether the Employer Employer's 401(k) Plan or other Plan as
applicable, in maintains the other plan), the Participant may provide to the
accordance with this Section 4.10. Plan Administrator a written claim for Excess
Deferrals made to the Plan for a Taxable Year. The Participant must submit the
(A) Annual Elective Deferral Limitation. A Participant's claim no later than the
March 1 following the close of the Elective Deferrals for a Taxable Year may not
exceed the particular Taxable Year and the claim must specify the amount
Elective Deferral Limit. of the Participant's Elective Deferrals under this Plan
which are Excess Deferrals. The Plan Administrator may require the (1)
Definition of Elective Deferral Limit. The Elective Participant to provide
reasonable evidence of the existence of Deferral Limit is the Code §402(g)
limitation on each and the amount of the Participant's Excess Deferrals. If the
Plan Participant's Elective Deferrals for each Taxable Year. If the
Administrator receives a timely claim which it approves, the Participant's
Taxable Year is not a calendar year, the Plan Plan Administrator will distribute
the Excess Deferrals (as Administrator must apply the Code §402(g) limitation in
effect adjusted for Allocable Income under Section 4.11(C)(1)) the for the
calendar year in which the Participant's Taxable Year Participant has assigned
to this Plan, in accordance with this begins. Section 4.10(A). If a Participant
has Excess Deferrals because of making Elective Deferrals to this Plan and other
plans of the (2) Definition of Excess Deferral. A Participant's Excess Employer
(but where the Elective Deferral Limit is not exceeded Deferral is the amount of
Elective Deferrals for a Taxable Year based on Deferrals to any single plan),
the Participant for which exceeds the Elective Deferral Limit. purposes of this
Section 4.10(A)(8) is deemed to have notified the Plan Administrator of this
Plan of the Excess Deferrals. (3) Elective Deferral Limit. The Elective Deferral
Limit is the amount as in effect under Code §402(g) ($16,500 in (9) Roth and
Pre-Tax Deferrals. If a Participant who 2011), subject to adjustment by the
Treasury in multiples of will receive a distribution of Excess Deferrals, in the
Taxable $500 under Code §402(g)(4). Year for which the corrective distribution
is made, has contributed both Pre-Tax Deferrals and Roth Deferrals, the Plan (4)
Suspension after reaching limit. If, pursuant to a Administrator operationally
will determine the Elective Deferral Salary Reduction Agreement or pursuant to a
CODA election, Account source(s) from which it will direct the Trustee to make
the Employer determines a Participant's Elective Deferrals to the the corrective
distribution. The Plan Administrator also may Plan for a Taxable Year would
exceed the Elective Deferral permit the affected Participant to elect the
source(s) from which Limit, the Employer will suspend the Participant's Elective
the Trustee will make the corrective distribution. However, the Deferrals under
his/her Salary Reduction Agreement, if any, amount of a corrective distribution
of Excess Deferrals to any until the following January 1 and will pay to the
Participant in Participant from the Pre-Tax Deferral or Roth Deferral sources
cash the portion of the Elective Deferrals which would result in under this
Section 4.10(A)(9) may not exceed the amount of the the Participant's Elective
Deferrals for the Taxable Year Participant's Pre-Tax Deferrals or Roth Deferrals
for the Taxable exceeding the Elective Deferral Limit. Year of the correction.
(5) Correction. If the Plan Administrator determines a (B) Actual Deferral
Percentage (ADP) Test. If the Employer Participant's Elective Deferrals already
contributed to the Plan in its Adoption Agreement has elected to test its 401(k)
Plan as a for a Taxable Year exceed the Elective Deferral Limit, the Plan
Traditional 401(k) Plan, a Participant's Elective Deferrals for a Administrator
will distribute the Excess Deferrals as adjusted for Plan Year may not exceed
the ADP Limit. However, this Allocable Income, no later than April 15 of the
following Section 4.10(B) will not apply to a Plan Year if: (1) for the Plan ©
2014 Great-West Trust Company, LLC or its suppliers 44



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations109.jpg]
Defined Contribution Prototype Plan Year no NHCE was an ADP Participant, (2) for
the Plan Year Deferrals the Plan Administrator operationally elects to shift to
no HCE was an ADP Participant, or (3) the Plan is a Volume the ACP test;
provided that the Plan must pass the ADP test both Submitter Plan and the plan
is a governmental plan described in taking into account and disregarding the
Elective Deferrals the Code §414(d). In accordance with Treas. Reg.
§1.401(k)-1(e)(7), Plan Administrator shifts to the ACP test. it is
impermissible for the Plan to use ADP testing for a Plan Year in which it is
intended for the Plan through its written (f) Current/Prior Year Testing. terms
to use the ADP test safe harbor, even though the Plan fails to satisfy the
requirements of such safe harbor for the Plan Year. (i) Election. In determining
whether the Plan's 401(k) arrangement satisfies the ADP test, the Plan (1)
Definition of ADP Limit. The ADP Limit is the Administrator will use Current
Year Testing or Prior Year maximum dollar amount of Elective Deferrals each HCE
Testing as the Employer elects in its Adoption Agreement. Any Participant may
defer under the Plan such that the Plan passes such election applies for such
Testing Years as the Employer the ADP test for that Plan Year. elects (and
retroactively as the Employer may elect in the case of a Restated Plan). (2)
Definition of Excess Contributions. Excess Contributions are the amount of
Elective Deferrals made by the (ii) Permissible changes. The Employer may HCEs
which exceed the ADP Limit and which may not be amend its Adoption Agreement to
change from Prior Year recharacterized as Catch-Up Contributions or as Employee
Testing to Current Year Testing at any time, subject to Section Contributions.
4.06(D). The Employer under Section 4.06(D) may amend its Adoption Agreement to
change from Current Year Testing to (3) ADP test. For each Plan Year, Elective
Deferrals Prior Year Testing only: (A) if the Plan has used Current Year satisfy
the ADP test if they satisfy either of the following tests: Testing in at least
the 5 immediately preceding Plan Years (or if the Plan has not been in existence
for 5 Plan Years, the number (a) 1.25 test. The ADP for the HCE Group does not
of Plan Years the Plan has been in existence); (B) the Plan is the exceed 1.25
times the ADP of the NHCE Group; or result of aggregation of 2 or more plans and
each of the aggregated plans used Current Year Testing for the period (b) 2
percent test. The ADP for the HCE Group described in clause (A); or (C) a
transaction occurs to which the does not exceed the ADP for the NHCE Group by
more than coverage transition rule under Code §410(b)(6)(C) applies and two
percentage points and the ADP for the HCE Group is not as a result, the Employer
maintains a plan using Prior Year more than twice the ADP for the NHCE Group.
Testing and a plan using Current Year Testing. Under clause (C), the Employer
may make an amendment to change to Prior (4) Calculation of ADP. The ADP for
either group is the Year Testing at any time during the coverage transition
period. average of the separate ADRs calculated to the nearest one-hundredth of
one percent for each ADP Participant who is a (iii) Deferrals and QNEC/QMAC
member of that group. The Plan Administrator will include in deadline/limitation
under Prior Year Testing. The Plan the ADP test as a zero an ADP Participant who
elects not to Administrator includes Elective Deferrals, QNECs or QMACs make
Elective Deferrals to the Plan for the Testing Year. in determining the HCE or
NHCE ADP only if the Employer makes such contribution to the Plan within 12
months following (a) Definition of ADR (actual deferral ratio). An the end of
the Testing Year to which the Elective Deferral ADP Participant's ADR for a Plan
Year is the ratio of the ADP relates or to which the Plan Administrator will
allocate the Participant's Elective Deferrals, but excluding Catch-Up QNEC or
QMAC. For this purpose, an Elective Deferral is Contributions, for the Plan Year
to the ADP Participant's considered allocated as of a date within a Testing Year
if the Compensation for the Plan Year. allocation is not contingent on
participation or performance of services after such date. Under Prior Year
Testing, to count the (b) Definitions of ADP Participant and HCE and QNEC or
QMAC in the ADP test, the Employer must contribute NHCE Groups. See Sections
4.11(B), (G), and (H). a QNEC or QMAC by the end of the Testing Year. The
Employer may not make an Operational QNEC or QMAC if the (c) Excess Deferrals
interaction. In determining the Plan uses Prior Year Testing. ADP, the Plan
Administrator must include any HCE's Excess Deferrals (whether or not
corrected), as described in Section (iv) First Plan Year under Prior Year
Testing. 4.10(A), to this Plan or to any other Plan of the Employer and For the
first Plan Year the Plan permits Elective Deferrals, if the the Plan
Administrator will disregard any NHCE's Excess Plan is not a Successor Plan and
is using Prior Year Testing, the Deferrals. prior year ADP for the NHCE Group is
equal to the greater of 3% or the actual ADP for the NHCE Group in the first
Plan (d) QNECs and QMACs. The Plan Administrator Year. If the Plan continues to
use Prior Year Testing in the operationally may include in the ADP test, QNECs,
and second Plan Year, the Plan Administrator must use the actual QMACs the Plan
Administrator does not use in the ACP test, first Plan Year ADP for the NHCE
Group in the ADP test for provided that the Plan passes the ACP test before and
after the the second Plan Year. shifting of any amount from the ACP test to the
ADP test. The Plan Administrator may use QNECs or QMACs in the ADP test (v) Plan
coverage changes under Prior Year provided such amounts are not impermissibly
targeted under Testing. If the Employer's Plan is using Prior Year Testing and
Section 4.10(D). the Plan experiences a plan coverage change under Treas. Reg.
§1.401(k)-2(c)(4), the Plan Administrator will make any (e) Shifting Elective
Deferrals to ACP. The Plan adjustments such regulations may require to the
NHCEs' ADP Administrator will not count in the ADP test any Elective for the
prior year. © 2014 Great-West Trust Company, LLC or its suppliers 45



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations110.jpg]
Defined Contribution Prototype Plan (a) Calculation of total Excess
Contributions. The (vi) Shifting contributions and switching from Plan
Administrator will determine the total amount of the Current Year Testing to
Prior Year Testing. If the Plan Excess Contributions to the Plan by starting
with the HCE(s) Administrator is using Current Year Testing and shifts an who
has the greatest ADR, reducing his/her ADR (but not below Elective Deferral to
the ACP test or shifts a QMAC to the ADP the next highest ADR), then, if
necessary, reducing the ADR of test, then, in the subsequent Testing Year for
which the Plan the HCE(s) at the next highest ADR, including the ADR of the
Administrator switched to Prior Year Testing, the Plan HCE(s) whose ADR the Plan
Administrator already has reduced Administrator in applying Prior Year Testing
must disregard the (but not below the next highest ADR), and continuing in this
shifted amount. The Plan Administrator in applying Prior Year manner until the
ADP for the HCE Group is equal to the ADP Testing in such subsequent Testing
Year will restore the ADP Limit. All reductions under this Section 4.10(B)(8)(a)
are to the and ACP to their original amounts, leaving the shifted amount in ADR
only and do not result in any actual distributions. the original test without
regard to the shift in the previous Testing Year. (b) Apportionment and
distribution of Excess Contributions. After the Plan Administrator has
determined the (5) Special aggregation rule for HCEs. To determine the total
Excess Contribution amount, the Trustee, as directed by the ADR of any HCE, the
Plan Administrator must take into Plan Administrator, then will distribute to
each HCE his/her account any Elective Deferrals made by the HCE (and if used in
respective share of the Excess Contributions. The Plan the ADP test, any QNECs
and QMACs allocated to the HCE) Administrator will determine each HCE's share of
Excess under any other 401(k) Plan maintained by the Employer. If the
Contributions by starting with the HCE(s) who has the highest 401(k) Plans have
different Plan Years, the Plan Administrator dollar amount of Elective
Deferrals, reducing his/her Elective will determine the combined Elective
Deferrals on the basis of Deferrals (but not below the next highest dollar
amount of the Plan Years ending in the same calendar year. If the 401(k)
Elective Deferrals), then, if necessary, reducing the Elective Plans have
different Plan Years, all Elective Deferrals made Deferrals of the HCE(s) at the
next highest dollar amount of during the Plan Year will be aggregated.
Notwithstanding the Elective Deferrals including the Elective Deferrals of the
foregoing, the Plan Administrator will not apply the aggregation HCE(s) whose
Elective Deferrals the Plan Administrator already rule of this Section
4.10(B)(5) to plans which may not be has reduced (but not below the next highest
dollar amount of aggregated under Treas. Reg. §1.401(k)-2(a)(3)(ii)(B). Elective
Deferrals), and continuing in this manner until the Trustee has distributed all
Excess Contributions. (6) Aggregation of certain 401(k) plans. If the Employer
treats two or more plans as a single plan for coverage or (c) Roth and Pre-Tax
Deferrals. If an HCE who nondiscrimination purposes, the Employer must combine
the will receive a distribution of Excess Contributions, in the Plan 401(k)
Plans to determine whether the plans satisfy the ADP Year for which the
corrective distribution is made, has test. This aggregation rule applies to the
ADR determination for contributed both Pre-Tax Deferrals and Roth Deferrals, the
Plan all ADP Participants (and ADP participants under the other Administrator
operationally will determine the Elective Deferral plans), irrespective of
whether an ADP Participant is an HCE or Account source(s) from which it will
direct the Trustee to make an NHCE. An Employer may not aggregate: (a) plans
with the corrective distribution. The Plan Administrator also may different Plan
Years; (b) a Safe Harbor 401(k) Plan with a permit the affected Participant to
elect the source(s) from which non-Safe Harbor 401(k) Plan; (c) plans which use
different the Trustee will make the corrective distribution. However, the
testing methods (Current Year Testing versus Prior Year amount of a corrective
distribution of Excess Contributions to Testing); or (d) any other plans which
must be disaggregated any Participant from the Pre-Tax Deferral or Roth Deferral
under Treas. Reg. §1.401(k)-1(b)(4)(iv). If the Employer sources under this
Section 4.10(B)(8)(c) may not exceed the aggregating 401(k) Plans under this
Section 4.10(B)(6) is using amount of the Participant's Pre-Tax Deferrals or
Roth Deferrals Prior Year Testing, the Plan Administrator must adjust the for
the Testing Year. NHCE Group ADP for the prior year as provided in Section
4.10(B)(4)(f)(v). (d) Catch-Up Deferrals re-characterized. If the Plan permits
Catch-Up Contributions and a Catch-Up Eligible (7) Characterization of Excess
Contributions. If, Participant exceeds his/her ADP Limit and the Plan pursuant
to Section 4.10(B)(4)(d), the Plan Administrator has Administrator otherwise
would distribute the Participant's elected to include QMACs in the ADP test, any
Excess Excess Contributions, the Plan Administrator instead will Contributions
are attributable proportionately to Elective re-characterize as a Catch-Up
Deferral the portion of such Deferrals and to QMACs in the ADP test allocated on
the basis Excess Contributions as is equal to the Participant's unused of those
Elective Deferrals. The Plan Administrator will reduce Catch-Up Deferral Limit
applicable to the Testing Year. Any the amount of Excess Contributions for a
Plan Year distributable such re-characterized Excess Contribution, plus
Allocable to an HCE by the amount of Excess Deferrals (as determined in Income,
will remain in the Participant's Account and the Plan Section 4.10(A)), if any,
previously distributed to that Employee Administrator, for purposes of
determining ADP test correction, for the Employee's Taxable Year ending in that
Plan Year. will treat the re-characterized amount, including Allocable Income,
as having been distributed. If the Employer in its (8) Distribution of Excess
Contributions. If the Plan Adoption Agreement has elected to match Catch-Up
Deferrals, Administrator determines the Plan fails to satisfy the ADP test the
Plan Administrator will retain in the affected Participant's for a Plan Year,
the Trustee, as directed by the Plan Account any Matching Contributions made
with respect to any Administrator, by the end of the Plan Year which follows the
Excess Contributions which the Plan Administrator Testing Year (or any later
date determined under Code §7508A), re-characterizes under this Section
4.10(B)(8)(d). must distribute the Excess Contributions, as adjusted for
Allocable Income under Section 4.11(C)(2). © 2014 Great-West Trust Company, LLC
or its suppliers 46



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations111.jpg]
Defined Contribution Prototype Plan (9) Allocable Income/Testing Year and Gap
Period. A (3) Definition of Excess Aggregate Contributions. corrective
distribution under Section 4.10(B)(8) must include Excess Aggregate
Contributions are the amount of Aggregate Allocable Income. See Section
4.11(C)(2). Contributions allocated on behalf of the HCEs which exceed the ACP
Limit. (10) Treatment as Annual Additions. Distributed Excess Contributions are
Annual Additions under Sections 4.01 through (4) ACP test. For each Plan Year,
Aggregate 4.05 in the Limitation Year in which such amounts were Contributions
satisfy the ACP test if they satisfy either of the allocated. following tests:
(11) Re-characterization as Employee Contributions. In (a) 1.25 test. The ACP
for the HCE Group does not addition to the other correction methods under this
Section exceed 1.25 times the ACP of the NHCE Group; or 4.10(B), the Plan
Administrator operationally may elect to correct an ADP test failure by
re-characterizing the Elective (b) 2 percent test. The ACP for the HCE Group
does Deferrals in excess of the ADP Limit as Employee not exceed the ACP for the
NHCE Group by more than two Contributions in accordance with Treas. Reg.
§1.401(k)-2(b)(3). percentage points and the ACP for the HCE Group is not more
Elective Deferrals may not be re-characterized with respect to than twice the
ACP for the NHCE Group. HCE Participants to the extent that the re-characterized
amounts, in conjunction with Employee Contributions actually made by (5)
Calculation of ACP. The ACP for either group is the the HCE, exceed the maximum
amount of Employee average of the separate ACRs calculated to the nearest
Contributions (determined prior to performing the ACP Test) one-hundredth of one
percent for each ACP Participant who is a that the employee is permitted to make
under the plan in the member of that group. The Plan Administrator will include
in absence of re-characterization. Elective Deferrals may not be re- the ACP
test as a zero an ACP Participant who for the Testing characterized under this
paragraph after 2 1/2 months after the Year: (i) is eligible to make Employee
Contributions but who close of the plan year to which the re-characterization
relates. does not do so; or (ii) is eligible to make Elective Deferrals and The
amount of Excess Aggregate Contributions for a plan year to receive an
allocation of any Matching Contributions based on will be determined only after
first determining the amount of Elective Deferrals but who does not make any
Elective Elective Deferrals treated as Employee Contributions due to re-
Deferrals. An Employee who fails to satisfy an allocation characterization.
condition applicable to Matching Contributions is excluded from the ACP test
unless the Employee is eligible to make Employee (C) Actual Contribution
Percentage (ACP) Test. If: (i) the Contributions or the Plan Administrator
re-characterizes any of Employer in its Adoption Agreement has elected to test
its Plan the Employee's Elective Deferrals as Employee Contributions. as a
traditional 401(m) Plan; (ii) the Employer under its 401(k) Plan has elected
only ADP test safe harbor plan status and the (a) Definition of ACR (actual
contribution ratio). Employer makes Matching Contributions; or (iii) under any
Plan An ACP Participant's ACR for a Plan Year is the ratio of the there are
Employee Contributions or Matching Contributions ACP Participant's Aggregate
Contributions for the Plan Year to (not exempted from ACP testing), a
Participant's Aggregate the ACP Participant's Compensation for the Plan Year.
Contributions may not exceed the ACP Limit. However, this Section 4.10(C) will
not apply to a Plan Year if: (1) for the Plan (b) Definitions of ACP Participant
and HCE and Year no NHCE was an ACP Participant, (2) for the Plan Year no NHCE
Groups. See Section 4.11(A), (G), and (H). HCE was an ACP Participant, or (3)
the Plan is a Volume Submitter Plan and the plan is a governmental plan
described in (c) QNECs and Elective Deferrals. The Plan Code §414(d). In
accordance with Treas. Reg. §§1.401(k)- Administrator operationally may include
in the ACP test QNECs 1(e)(7) and 1.401(m)-1(c)(2), it is impermissible for the
Plan to and Elective Deferrals the Plan Administrator does not use in the use
ACP testing for a Plan Year in which it is intended for the ADP test, provided
that the Plan passes the ADP test before and Plan through its written terms to
use the ACP test safe harbor, after the shifting of any amount from the ADP test
to the ACP even though the Plan fails to satisfy the requirements of such test.
The Plan Administrator may use QNECs in the ACP test safe harbor for the Plan
Year. provided such amounts are not impermissibly targeted under Section
4.10(D). (1) Definition of ACP Limit. The ACP Limit is the maximum dollar amount
of Aggregate Contributions each HCE (d) Shifting QMACs to ADP. The Plan
Participant may receive or may make under the Plan such that Administrator will
not count in the ACP test any QMACs the the Plan passes the ACP test. Plan
Administrator operationally elects to shift to the ADP test; provided that the
Plan must pass the ACP test both taking into (2) Definition of Aggregate
Contributions. Aggregate account and disregarding the QMACs the Plan
Administrator Contributions are Matching Contributions and Employee shifts to
the ADP test. Contributions. Aggregate Contributions also include any QMACs,
QNECs and Elective Deferrals the Plan Administrator (e) Current/Prior Year
Testing. includes in the ACP test. If the Employer has elected ADP test safe
harbor plan status and the Employer makes a Safe Harbor (i) Election. In
determining whether the Plan's Matching Contribution for a Plan Year, then the
Plan 401(k) arrangement satisfies the ACP test, the Plan Administrator in
computing Aggregate Contributions may Administrator will use Current Year
Testing or Prior Year disregard each Participant's Matching Contributions which
do Testing as the Employer elects in its Adoption Agreement. Any not exceed 4%
of the Participant's Compensation for the Plan such election applies for such
Testing Years as the Employer Year. elects (and retroactively as the Employer
elects in the case of a Restated Plan). © 2014 Great-West Trust Company, LLC or
its suppliers 47



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations112.jpg]
Defined Contribution Prototype Plan the original test without regard to the
shift in the previous (ii) Permissible changes. The Employer may Testing Year.
amend its Adoption Agreement to change from Prior Year Testing to Current Year
Testing at any time, subject to Section (6) Special aggregation rule for HCEs.
To determine the 4.06(D). The Employer, under Section 4.06(D) may amend its ACR
of any HCE, the Plan Administrator must take into account Adoption Agreement to
change from Current Year Testing to any Aggregate Contributions allocated to the
HCE under any Prior Year Testing only: (A) if the Plan has used Current Year
other 401(m) Plan maintained by the Employer. If the 401(m) Testing in at least
the 5 immediately preceding Plan Years (or if Plans have different Plan Years,
the Plan Administrator will the Plan has not been in existence for 5 Plan Years,
the number determine the combined Aggregate Contributions on the basis of of
Plan Years the Plan has been in existence); (B) the Plan is the the Plan Years
ending in the same calendar year. If the 401(m) result of aggregation of 2 or
more plans and each of the Plans have different Plan Years, all Aggregate
Contributions aggregated plans used Current Year Testing for the period made
during the Plan Year will be aggregated. Notwithstanding described in clause
(A); or (C) a transaction occurs to which the the foregoing, the Plan
Administrator will not apply the coverage transition rule under Code
§410(b)(6)(C) applies and aggregation rule of this Section 4.10(C)(6) to plans
which may as a result, the Employer maintains a plan using Prior Year not be
aggregated under Treas. Reg. §1.401(m)-2(a)(3)(ii)(B). Testing and a plan using
Current Year Testing. Under clause (C), the Employer may make an amendment to
change to Prior (7) Aggregation of certain 401(m) plans. If the Year Testing at
any time during the coverage transition period. Employer treats two or more
plans as a single plan for coverage or nondiscrimination purposes, the Employer
must combine the (iii) Employee Contribution, Matching and 401(m) Plans under
such plans to determine whether the plans QNEC deadline/limitation under Prior
Year Testing. The satisfy the ACP test. This aggregation rule applies to the ACR
Plan Administrator includes Employee Contributions in the ACP determination for
all ACP Participants (and ACP participants test in the Testing Year in which the
Employer withholds the under the other plans), irrespective of whether an ACP
Employee Contributions from the Participant's pay, provided Participant is an
HCE or an NHCE. An Employer may not such contributions are contributed to the
Trust within a aggregate: (a) plans with different Plan Years; (b) a Safe Harbor
reasonable period thereafter. The Plan Administrator may 401(k) Plan with a
non-Safe Harbor 401(k) Plan; (c) plans which include Matching Contributions and
QNECs in determining the use different testing methods (Current Year Testing
versus Prior HCE or NHCE ACP only if the Employer makes such Year Testing); or
(d) any other plans which must be contribution to the Plan within 12 months
following the end of disaggregated under Treas. Reg. §1.401(k)-1(b)(4)(iv). If
the the Testing Year to which the Plan Administrator will allocate Employer
aggregating 401(m) Plans under this Section the Matching Contribution or QNEC.
To be included in the ACP 4.10(C)(7) is using Prior Year Testing, the Plan
Administrator test, a Matching Contribution must be made on account of an must
adjust the NHCE Group ACP for the prior year as provided Employee's Elective
Deferrals or Employee Contributions for in Section 4.10(C)(5)(e)(v). the Testing
Year. Under Prior Year Testing, to count the QNEC in the ACP test, the Employer
must contribute a QNEC by the (8) Distribution of Excess Aggregate
Contributions. If end of the Testing Year. The Employer may not make an the Plan
Administrator determines the Plan fails to satisfy the Operational QNEC if the
Plan uses Prior Year Testing. ACP test for a Plan Year, the Trustee, as directed
by the Plan Administrator, by the end of the Plan Year which follows the (iv)
First Plan Year under Prior Year Testing. Testing Year (or any later date
determined under Code §7508A), For the first Plan Year the Plan permits Matching
Contributions must distribute the Vested Excess Aggregate Contributions, as or
Employee Contributions, if the Plan is not a Successor Plan adjusted for
Allocable Income under Section 4.11(C)(2). and is using Prior Year Testing, the
prior year ACP for the NHCE Group is equal to the greater of 3% or the actual
ACP for (a) Calculation of total Excess Aggregate the NHCE Group in the first
Plan Year. If the Plan continues to Contributions. The Plan Administrator will
determine the total use Prior Year Testing in the second Plan Year, the Plan
amount of the Excess Aggregate Contributions by starting with Administrator must
use the actual first Plan Year ACP for the the HCE(s) who has the greatest ACR,
reducing his/her ACR NHCE Group in the ACP test for the second Plan Year. (but
not below the next highest ACR), then, if necessary, reducing the ACR of the
HCE(s) at the next highest ACR, (v) Plan coverage changes under Prior Year
including the ACR of the HCE(s) whose ACR the Plan Testing. If the Employer's
Plan is using Prior Year Testing and Administrator already has reduced (but not
below the next the Plan experiences a plan coverage change under Treas. Reg.
highest ACR), and continuing in this manner until the ACP for §1.401(m)-2(c)(4),
the Plan Administrator will make any the HCE Group is equal to the ACP Limit.
All reductions under adjustments such regulations may require to the NHCEs' ACP
this Section 4.10(C)(8)(a) are to the ACR only and do not result for the prior
year. in any actual distributions. (vi) Shifting contributions and switching
from (b) Apportionment and distribution of Excess Current Year Testing to Prior
Year Testing. If the Plan Aggregate Contributions. After the Plan Administrator
has Administrator is using Current Year Testing and shifts an determined the
total Excess Aggregate Contribution amount, the Elective Deferral to the ACP
test or shifts a QMAC to the ADP Trustee, as directed by the Plan Administrator,
then will test, then, in the subsequent Testing Year for which the Plan
distribute (to the extent Vested) to each HCE his/her respective Administrator
switched to Prior Year Testing, the Plan share of the Excess Aggregate
Contributions. The Plan Administrator in applying Prior Year Testing must
disregard the Administrator will determine each HCE's share of Excess shifted
amount. The Plan Administrator in applying Prior Year Aggregate Contributions by
starting with the HCE(s) who has Testing in such subsequent Testing Year will
restore the ADP the highest dollar amount of Aggregate Contributions, reducing
and ACP to their original amounts, leaving the shifted amount in the amount of
his/her Aggregate Contributions (but not below © 2014 Great-West Trust Company,
LLC or its suppliers 48



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations113.jpg]
Defined Contribution Prototype Plan the next highest dollar amount of the
Aggregate Contributions), not contribute Operational QNECs or QMACs which would
then, if necessary, reducing the amount of Aggregate violate the targeting
restrictions. Contributions of the HCE(s) at the next highest dollar amount of
Aggregate Contributions, including the Aggregate Contributions (1) QNEC
targeting rules. The Plan Administrator may of the HCE(s) whose Aggregate
Contributions the Plan include in the ADP test or in the ACP test only such
amounts of Administrator already has reduced (but not below the next any QNEC as
are not impermissibly targeted. A QNEC is highest dollar amount of Aggregate
Contributions), and impermissibly targeted if the QNEC amount allocated to any
continuing in this manner until the Trustee has distributed all NHCE exceeds the
greater of: (a) 5% of Compensation; or (b) 2 Excess Aggregate Contributions.
times the Plan's Representative Contribution Rate. (9) Allocable Income/Testing
Year and Gap Period. (a) Definition of Representative Contribution The Plan
Administrator will calculate and will distribute Excess Rate. Aggregate
Contribution Allocable Income in the same manner and for the same Plan Years as
described in Section 4.10(B)(9) (i) ADP. The Plan's ADP Representative for
Excess Contributions. Contribution Rate is the lowest ADP Applicable
Contribution Rate of any ADP Participants who are NHCEs in a group (10) Testing
and correction ordering. If the Plan consisting of: (A) any one-half of the ADP
Participants who are Administrator must perform both the ADP and ACP tests in a
NHCEs for the Plan Year; or (B) if it would result in a greater given Plan Year,
the Plan Administrator may perform the tests Representative Contribution Rate
than under clause (A), all of and undertake correction of a failed test in any
order that the the ADP Participants who are NHCEs and who are employed by Plan
Administrator determines, with a view toward preserving the Employer on the last
day of the Plan Year. Plan benefits, maximizing Employer Contributions in the
Plan versus Employee Contributions or Elective Deferrals, and (ii) ACP. The
Plan's ACP Representative minimizing forfeitures. Toward this end, the Plan
Administrator Contribution Rate is the lowest ACP Applicable Contribution may
treat an HCE's allocable share of Excess Aggregate Rate of any ACP Participants
who are NHCEs in a group Contributions in the following priority: (a) first as
attributable to consisting of: (A) any one-half of the ACP Participants who are
his/her Employee Contributions and Matching Contributions NHCEs for the Plan
Year; or (B) if it would result in a greater thereon, if any; (b) then as
attributable to Matching Representative Contribution Rate than under clause (A),
all of Contributions allocable as to Excess Contributions determined the ACP
Participants who are NHCEs and who are employed by under the ADP test such that
the Plan Administrator distributes the Employer on the last day of the Plan
Year. any Vested Excess Aggregate Contribution to reduce the amount of
Associated Matching Contribution subject to forfeiture (b) Definition of
Applicable Contribution Rate. (irrespective of vesting). See Section 3.07(B)(1)
as to testing or re-testing related to forfeiture allocations. To the extent
that (i) ADP. The Applicable Contribution Rate of distributed Excess Aggregate
Contributions include Elective an ADP Participant who is an NHCE for the ADP
test is the sum Deferrals, and the Participant in that Testing Year made both of
the NHCE's QNECs and QMACs used in the ADP test, Pre-Tax Deferrals and Roth
Deferrals, the ordering rules under divided by the NHCE's Compensation. Sections
4.10(A)(9) and 4.10(B)(8)(c) apply. (ii) ACP. The Applicable Contribution Rate
of (11) Vesting/Forfeiture of non-Vested Excess an ACP Participant who is an
NHCE for the ACP test is the sum Aggregates. To the extent an HCE's Excess
Aggregate of the NHCE's Matching Contributions and QNECs used in the
Contributions are attributable to Matching Contributions, and ACP test, divided
by the NHCE's Compensation. he/she is not 100% Vested in his/her Matching
Contribution Account, the Plan Administrator will distribute only the Vested (c)
QNEC in ACP test. The Plan Administrator may portion and will forfeit the
non-Vested portion. The Vested not use in the ADP test or take into account in
determining the portion of the HCE's Excess Aggregate Contributions Plan's
Representative Contribution Rate, any QNEC the Plan attributable to Employer
Matching Contributions is the total Administrator applies to the ACP test.
amount of such Excess Aggregate Contributions (as adjusted for allocable income)
multiplied by his/her Vested percentage (d) Prevailing Wage Contribution.
(determined as of the last day of the Plan Year for which the Notwithstanding
Section 4.10(D)(1), the Plan Administrator Employer made the Matching
Contribution). may count in the ADP test QNECs which are Prevailing Wage
Contributions to the extent that such QNECs do not exceed 10% (12) Treatment as
Annual Addition. Distributed Excess of Compensation. The Plan Administrator also
may count in the Aggregate Contributions are Annual Additions under Sections ACP
test a QNEC which is a Prevailing Wage Contribution up 4.01 through 4.05 in the
Limitation Year in which such amounts to an additional 10% of Compensation, such
that the combined were allocated. QNEC amount does not exceed 20% of
Compensation and not more than 10% in either test. (D) QNEC, Matching and QMAC
Targeting Restrictions. The Plan Administrator in performing the ADP or ACP
tests (2) Matching Contribution targeting rules. The Plan may not include in the
tests any impermissibly targeted QNEC Administrator may include in the ACP test
only such Matching or Matching Contribution as described in this Section
4.10(D). Contribution amounts (including QMACs) as are not These targeting
restrictions apply to Matching Contributions, to impermissibly targeted. A
Matching Contribution is Plan-Designated and Operational QNECs and to
impermissibly targeted if the Matching Contribution amount Plan-Designated and
Operational QMACs. The Employer will allocated to any NHCE exceeds the greatest
of: (i) 5% of Compensation; (ii) the amount of the NHCE's Elective © 2014
Great-West Trust Company, LLC or its suppliers 49



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations114.jpg]
Defined Contribution Prototype Plan Deferrals; or (iii) the product of 2 times
the Plan's (1) Excess Deferrals. For purposes of making a Representative
Matching Rate and the NHCE's Elective distribution of Excess Deferrals pursuant
to Section 4.10(A), Deferrals for the Plan Year. Allocable Income means Earnings
allocable to the Excess Deferrals for the Taxable Year in which the Participant
made the (a) Definition of Representative Matching Rate. Excess Deferral. The
Plan Administrator also will distribute Gap The Plan's Representative Matching
Rate is the lowest Matching Period income with respect to Excess Deferrals in
Taxable Rate for any ACP Participants who are NHCEs in a group Years which began
during 2007, if the Plan Administrator in consisting of: (i) any one-half of the
ACP Participant NHCEs accordance with the Plan terms otherwise would allocate
the who make Elective Deferrals for the Plan Year; or if it would Gap Period
Allocable Income to the Participant's Account. The result in a greater
Representative Matching Rate, (ii) all of the Plan Administrator will not
calculate and distribute Gap Period ACP Participant NHCEs who make Elective
Deferrals for the income with respect to Excess Deferrals made in Taxable Years
Plan Year and who are employed by the Employer on the last which begin after
December 31, 2007. day of the Plan Year. (a) Reasonable or alternative (pro
rata) method. (b) Definition of Matching Rate. The Matching To calculate such
Allocable Income for the Taxable Year, the Rate for an NHCE is the NHCE's
Matching Contributions Plan Administrator will use: (i) a uniform and
nondiscriminatory divided by his/her Elective Deferrals; provided that if the
method which reasonably reflects the manner used by the Plan Matching Rate is
not the same for all levels of Elective Administrator to allocate Earnings to
Participants' Accounts; or Deferrals, the Plan Administrator will determine each
NHCE's (ii) the "alternative method" under Treas. Reg. Matching Rate by assuming
an Elective Deferral equal to 6% of §1.402(g)-1(e)(5)(iii). See Section
4.11(C)(2)(a) as to the Compensation. alternative method except the Plan
Administrator will apply such modifications as are necessary to determine
Taxable Year (c) Employee Contributions. If the Plan permits Allocable Income
with respect to the Excess Deferrals. Employee Contributions, the Plan
Administrator will apply this Section 4.10(D)(2) by adding together an NHCE's
Employee (b) Gap Period. To calculate Gap Period Allocable Contributions and
Elective Deferrals. If the Plan provides a Income, the Plan Administrator may
use either of the Section Matching Contribution only as to Employee
Contributions, the 4.11(C)(1)(a) methods, or may apply the "safe harbor method"
Plan Administrator will apply this Section 4.10(D)(2) by under Treas. Reg.
§1.402(g)-1(e)(5)(iv). See Section substituting the Employee Contributions for
Elective Deferrals. 4.11(C)(2)(b) as to the safe harbor method except the Plan
Administrator will apply such modifications as are necessary to (3) Accrued
fixed contributions. The Employer must determine Gap Period Allocable Income
with respect to the contribute any accrued fixed contribution, even if any or
all of Excess Deferrals. Under a reasonable method described in such
contribution is impermissibly targeted under this Section Section 4.11(C)(1)(a),
clause (i), the Plan Administrator may 4.10(D). determine the Allocable Income
as of a date which is no more than 7 days prior to the date of the corrective
distribution. 4.11 DEFINITIONS: SECTIONS 4.06-4.10. For purposes of Sections
4.06 through 4.10: (2) Excess Contributions/Aggregates. For purposes of making a
distribution of Excess Contributions under Section (A) ACP Participant. ACP
Participant means an Eligible 4.10(B) and Excess Aggregate Contributions under
Section Employee who has satisfied the eligibility requirements under 4.10(C),
Allocable Income means Earnings allocable to such Article II and the allocation
conditions under Section 3.06 amounts. For Plan Years beginning on or after the
final 401(k) applicable to any Matching Contributions such that the regulations
effective date, and before January 1, 2008, the Plan Participant would be
entitled to a Matching Contribution Administrator must calculate Allocable
Income for the Testing allocable to the Testing Year if he/she makes an Elective
Year and also for the Gap Period; provided that the Plan Deferral. An ACP
Participant also includes an Eligible Administrator will calculate and
distribute the Gap Period Employee who has satisfied the eligibility
requirements under Allocable Income only if the Plan Administrator in accordance
Article II applicable to Employee Contributions and who has the with the Plan
terms otherwise would allocate the Gap Period right at any time during the
Testing Year to make Employee Allocable Income to the Participant's Account. The
Plan Contributions. Any Employee with zero Compensation for the Administrator
will not calculate and distribute Gap Period Testing Year is not an ACP
Participant. income with respect to Excess Contributions or Excess Aggregate
Contributions made in Plan Years beginning after (B) ADP Participant. ADP
Participant means an Eligible December 31, 2007. Employee who has satisfied the
eligibility requirements under Article II applicable to any Elective Deferrals
and who has the (a) Reasonable or alternative (pro rata) method. right at any
time during the Testing Year to make Elective To calculate such Allocable Income
for the Testing Year, the Deferrals. Any Employee with zero Compensation for the
Plan Administrator will use: (i) a uniform and nondiscriminatory Testing Year is
not an ADP Participant. A Participant is an ADP method which reasonably reflects
the manner used by the Plan Participant even if he/she may not make Elective
Deferrals for Administrator to allocate Earnings to Participants' Accounts; or
all or any part of the Testing Year because of the Annual (ii) the "alternative
method" under Treas. Reg. Additions Limit or suspension based on a hardship
distribution §§1.401(k)-2(b)(2)(iv)(C) and 1.401(m)-2(b)(2)(iv)(C). Under under
Section 6.07. the alternative method, the Plan Administrator will determine the
Allocable Income for the Testing Year by multiplying the (C) Allocable Income.
Allocable Income means as follows: Testing Year income with respect to
Participant's Excess Contributions (or Excess Aggregate Contributions) by a
fraction, the numerator of which is the Participant's Excess Contributions ©
2014 Great-West Trust Company, LLC or its suppliers 50



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations115.jpg]
Defined Contribution Prototype Plan (or Excess Aggregate Contributions) and the
denominator of (F) Gap Period. Gap Period means the period commencing on which
is the Participant's end of the Testing Year Account the first day of the next
Plan Year following the Testing Year Balance attributable to Elective Deferrals
(or Matching and ending on the date the Plan Administrator distributes Excess
Contributions and Employee Contributions) and any other Contributions or Excess
Aggregate Contributions for the Testing amounts included in the ADP test (or ACP
test), but Year. As to Excess Deferrals, Gap Period means the period
disregarding Earnings on such amounts for the Testing Year. commencing on the
first day of the next Taxable Year following the Taxable Year in which the
Participant made the Excess (b) Gap Period. To calculate Gap Period Allocable
Deferrals and ending on the date the Plan Administrator Income, the Plan
Administrator may use either of the Section distributes the Excess Deferrals.
4.11(C)(2)(a) "reasonable method" or "alternative method" (but as modified to
include the Gap Period), or may apply the "safe (G) HCE Group. HCE Group means
the group of ADP harbor method" under Treas. Reg. §§1.401(k)-2(b)(2)(iv)(D) and
Participants or ACP Participants (as the context requires) who
1.401(m)-2(b)(2)(iv)(D). Under the safe harbor method, the Gap are HCEs for the
Testing Year. Period Allocable Income is equal to 10% of the Testing Year income
determined under the alternative method, multiplied by (H) NHCE Group. NHCE
Group means the group of ADP the number of calendar months in the Gap Period. If
a corrective Participants or ACP Participants (as the context requires) who
distribution is made on or before the 15th day of a month, that are NHCEs for
the Testing Year, or for the immediately prior month is disregarded in
determining the number of months in Plan Year under Prior Year Testing, except
as the Testing Year the Gap Period. If the corrective distribution is made after
the may apply in the first Plan Year, in accordance with Sections 15th day of
the month, that month is included in such 4.10(B)(4)(f)(iv) or
4.10(C)(5)(e)(iv). calculation. Under a reasonable method described in Section
4.11(C)(2)(a), clause (i), the Plan Administrator may determine (I) Prior Year
Testing. Prior Year Testing means for the Allocable Income as of a date which is
no more than 7 days purposes of the ADP test described in Section 4.10(B) and
the prior to the date of the corrective distribution. ACP test described in
Section 4.10(C), the use of data from the Plan Year immediately prior to the
Testing Year in determining (D) Compensation. Compensation means, except as
otherwise the ADP or ACP for the NHCE Group, unless the first Plan Year provided
in this Article IV, Compensation as defined for provisions of Sections
4.10(B)(4)(f)(iv) or 4.10(C)(5)(e)(iv) nondiscrimination purposes in Section
1.11(F). apply. (E) Current Year Testing. Current Year Testing means for (J)
Testing Year. Testing Year means the Plan Year for which purposes of the ADP
test described in Section 4.10(B) and the the Plan Administrator is performing
coverage or ACP test described in Section 4.10(C), the use of data from the
nondiscrimination testing including the ADP test or the ACP Testing Year in
determining the ADP or ACP for the NHCE test. Group. © 2014 Great-West Trust
Company, LLC or its suppliers 51



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations116.jpg]
Defined Contribution Prototype Plan ARTICLE V VESTING 5.01 NORMAL/EARLY
RETIREMENT AGE. The December 31, 2006; and (iii) regardless of when the Employer
in its Adoption Agreement must specify the Plan's Contributions under (i) or
(ii) were made. Normal Retirement Age of at least age 55. If the Employer fails
to specify the Plan's Normal Retirement Age in its Adoption (2) Possible
non-top-heavy schedule and overrides as Agreement, the Employer is deemed to
have elected age 65 as to application of top-heavy schedule. Notwithstanding
Section the Plan's Normal Retirement Age. The Employer in its 5.03(A)(1), the
Employer in Appendix B may elect to apply a Adoption Agreement may specify an
Early Retirement Age. A non-top-heavy vesting schedule in Plan Years in which
the Plan Participant's Account Balance derived from Employer is not top-heavy.
The Employer also may elect to override the contributions is 100% Vested upon
and after his/her attaining application of top-heavy vesting schedules under
Section Normal Retirement Age (or if applicable, Early Retirement Age)
5.03(A)(1). Specifically, the Employer: (i) may elect to apply if the
Participant is employed by the Employer on or after that the top-heavy vesting
schedule only to Regular Matching date and regardless of the Participant's Years
of Service for Contributions and Additional Matching Contributions made in
vesting or the Employer's Adoption Agreement elected vesting Plan Years
beginning after December 31, 2001, and to the schedules. associated Earnings;
and (ii) may elect to apply top-heavy vesting to the affected Matching
Contributions for all (A) Pension Plans. If the Plan is a Money Purchase Pension
Participants even if they do not have one Hour of Service in a Plan, effective
as of the first Plan Year beginning after June 30, Plan Year beginning after
December 31, 2001; (iii) may elect to 2008, the Employer in its Adoption
Agreement must elect a apply the top-heavy vesting schedule only to non-Matching
Normal Retirement Age of at least age 62; provided that the Contributions made
in Plan Years beginning after December 31, Employer may designate a lower age,
not less than age 55, if 2006, and to the associated Earnings; and/or (iv) may
elect to that age is reasonably representative of the typical retirement apply
top-heavy vesting to the affected non-Matching age for the industry in which the
covered workforce is Contributions for all Participants even if they do not have
one employed. Hour of Service in a Plan Year beginning after December 31, 2006.
5.02 PARTICIPANT DEATH OR DISABILITY. The Employer must elect in its Adoption
Agreement whether a (a) Election of schedule once Plan is top-heavy. If
Participant's Account Balance derived from Employer the Employer elects in
Appendix B to apply a non-top-heavy Contributions is 100% Vested if the
Participant's Separation vesting schedule as permitted, in the event that the
Plan becomes from Service is a result of his/her death or Disability. top-heavy
and then later becomes non-top-heavy, the Employer must further elect whether
the Plan will continue to apply the 5.03 VESTING SCHEDULE. top-heavy schedule or
to return to the elected non-top-heavy schedule commencing in the non-top-heavy
Plan Year. (A) General. Except as provided in Sections 5.01 and 5.02, or unless
the Employer in its Adoption Agreement elects (3) Election of different
schedules. The Employer in its immediate vesting, for each Year of Service as
described in Adoption Agreement must elect whether the Plan will apply the
Section 5.05, a Participant's Vested percentage of his/her same vesting schedule
or a different vesting schedule to Account Balance derived from Nonelective
Contributions, Employer Contributions (other than Matching Contributions),
Regular Matching Contributions, Additional Matching Regular Matching
Contributions and Additional Matching Contributions, QACA Safe Harbor
Contributions, or Money Contributions. Purchase Pension Contributions equals the
percentage under the appropriate vesting schedule the Employer has elected in
its (4) Top-heavy default schedule. If the Employer elects a Adoption Agreement.
For purposes of this Section 5.03 and the non-compliant top-heavy schedule, the
Plan Administrator will corresponding Appendix B elections, "top-heavy vesting
apply a top-heavy schedule under the Plan which most closely schedule" means a
vesting schedule at least as rapid as a 6-year approximates the Employer's
elected schedule (graded or cliff). graded schedule or a 3-year cliff schedule.
Any vesting schedule which is not a top-heavy vesting schedule is a
"non-top-heavy (5) QACA vesting schedule. The Employer in its schedule."
Adoption Agreement as to QACA Safe Harbor Contributions will elect either: (a)
100% immediate vesting; or (b) any other (1) Top-heavy schedule. If the Employer
in it Adoption vesting schedule under which a Participant will become 100%
Agreement elects to apply a vesting schedule, it must elect a Vested after not
more than 2 Years of Service. top-heavy vesting schedule as to the Regular
Matching Contributions, Additional Matching Contributions and all other (B)
Vesting Schedules. For purposes of the Employer's (non-Matching) Employer
Contributions, except QACA Safe elections under its Adoption Agreement, "2 year
cliff," "6-year Harbor Contributions under Section 5.03(A)(5) or fully vested
graded," "3-year cliff," "7-year graded" or "5-year cliff" means contributions
under Section 5.03(E). The top-heavy vesting an Employee's Vested percentage,
based on each included Year schedule(s) the Employer elects in its Adoption
Agreement of Service (as the Employer elects in its Adoption Agreement), applies
to: (i) all Regular Matching Contributions Accounts and under the following
applicable schedule: Additional Matching Contributions Accounts of all
Participants who have at least one Hour of Service in a Plan Year beginning
after December 31, 2001; (ii) all other (non-Matching) Employer Contribution
Accounts of all Participants who have at least one Hour of Service in a Plan
Year beginning after © 2014 Great-West Trust Company, LLC or its suppliers 52



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations117.jpg]
Defined Contribution Prototype Plan Contributions), SIMPLE Contributions,
Rollover Contributions, 6-year graded 7-year graded DECs and Designated IRA
Contributions. A Participant has a 100% Vested interest at all times in his/her
Account attributable 0-1 year / 0% 0-2 years / 0% to Prevailing Wage
Contributions. 2 years / 20% 3 years / 20% 3 years / 40% 4 years / 40% (F)
Mergers/Transfers. A merger or other Transfer of assets 4 years / 60% 5 years /
60% from another Defined Contribution Plan to this Plan does not 5 years / 80% 6
years / 80% result, solely by reason of the merger or Transfer, in 100% 6 years
/ 100% 7 years / 100% vesting of the merged or transferred assets. The Plan
Administrator operationally and on a uniform and 2-year cliff nondiscriminatory
basis will determine in the case of a merger or other Transfer to the Plan
whether: (1) to vest immediately all 0-1 year/0% transferred assets; (2) to vest
the transferred assets in accordance 2 years/100% with the Plan's vesting
schedule applicable to the Contribution Type being transferred but subject to
the requirements of 3-year cliff 5-year cliff Section 5.08; or (3) to vest the
transferred assets in accordance with the transferor plan's vesting schedule(s)
applicable to the 0-2 years / 0% 0-4 years / 0% Contribution Types being
transferred, as such schedules existed 3 years / 100% 5 years / 100% on the date
of the Transfer. The Employer may elect to record such information in its
Adoption Agreement as a special vesting (C) "Grossed-Up" Vesting Formula. If the
Trustee makes a election. distribution (other than a Cash-Out Distribution
described in Section 5.04) to a Participant from an Account which is not fully
5.04 CASH-OUT DISTRIBUTION/POSSIBLE Vested, and the Participant has not incurred
a Forfeiture Break RESTORATION. in Service, the provisions of this Section
5.03(C) apply to the Participant's Account Balance. (A) Effect of Cash-Out
Distribution. If a Partially-Vested Participant receives a Cash-Out Distribution
before he/she (1) Separate Account/formula. The Plan Administrator incurs a
Forfeiture Break in Service the Participant will incur an will establish a
separate account for the Participant's Account immediate forfeiture of the
non-Vested portion of his/her Balance at the time of the distribution. At any
relevant time Account Balance. following the distribution, the Plan
Administrator will determine the Participant's Vested Account Balance in such
separate (1) Definition of Partially-Vested Participant. A account derived from
Employer Contributions in accordance Partially-Vested Participant is a
Participant whose Vested with the following formula: P(AB + D) - D. To apply
this percentage determined under Section 5.03 in any Account is less formula,
"P" is the Participant's current vesting percentage at the than 100%, who is not
a 0% Vested Participant as defined relevant time, "AB" is the Participant's
Employer-derived below. Account Balance at the relevant time and "D" is the
amount of the earlier distribution. If, under a Restated Plan, the Plan has (2)
Definition of Cash-Out Distribution. A Cash-Out made distribution to a
partially-Vested Participant prior to its Distribution is a distribution to the
Participant or a Direct restated Effective Date and is unable to apply the
cash-out Rollover for the Participant (whether a Mandatory Distribution
provisions of Section 5.04 to that prior distribution, this special or a
Distribution Requiring Consent as described in Article VI), vesting formula also
applies to that Participant's remaining of his/her entire Vested Account Balance
(including Elective Account Balance. Deferrals and Employee Contributions if
any) due to the Participant's Separation from Service or Severance from (2)
Alternative formula. The Employer, in Appendix B, Employment. may elect to
modify this formula to read as follows: P(AB + (R x D)) - (R x D). For purposes
of this alternative formula, "R" is (3) Allocation in Cash-Out Year. If a
Partially-Vested the ratio of "AB" to the Participant's Employer-derived Account
Participant's Account is entitled to an allocation of Employer Balance
immediately following the earlier distribution. Contributions or Participant
forfeitures for the Plan Year in which he/she otherwise would incur a forfeiture
by reason of a (3) Application to Contribution Type. If a Participant Cash-Out
Distribution, the Plan Administrator will make the will receive a distribution
from a particular Contribution Type, additional allocation of Employer
Contributions and forfeitures the Plan Administrator in applying this Section
5.03(C) will without regard to whether the Participant previously received a
determine the Participant's Vested Account Balance for the Cash-Out
Distribution; provided, that the Plan Administrator, in Participant's
Contribution Type separately. accordance with Section 3.07(D), will not allocate
to such Participant any of his/her own forfeiture resulting from the (D) Special
Vesting Elections. The Employer in its Adoption Cash-Out Distribution. Agreement
may elect other specified vesting provisions which are consistent with Code
§411. (B) Forfeiture Restoration and Conditions for Restoration. A
partially-Vested Participant re-employed by the Employer (E) Fully Vested
Amounts. A Participant has a 100% Vested after receiving a Cash-Out Distribution
of the Vested percentage interest at all times in his/her Accounts attributable
to Elective of his/her Account Balance may repay to the Trust the entire
Deferrals, Employee Contributions, QNECs, QMACs, Safe amount of the Cash-Out
Distribution (including Elective Harbor Contributions (except as the Employer
otherwise elects Deferrals and Employee Contributions if any) without any in its
Adoption Agreement as to QACA Safe Harbor © 2014 Great-West Trust Company, LLC
or its suppliers 53



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations118.jpg]
Defined Contribution Prototype Plan adjustment for Earnings, unless the
Participant no longer has a (6) Multiple restorations. If, for a particular Plan
Year, right to restoration under this Section 5.04(B). the Plan Administrator
must restore the Account Balance of more than one re-employed Participant, the
Plan Administrator (1) Restoration. If a re-employed Participant repays will
make the restoration allocations from the amounts described his/her Cash-Out
Distribution, the Plan Administrator, subject to in Section 5.04(B)(5), clauses
(a), (b) and (c) to each such the conditions of this Section 5.04(B), must
restore the Participant's Account in the same proportion that a Participant's
Participant's Account Balance to the same dollar amount as the restored amount
for the Plan Year bears to the restored amount dollar amount of his/her Account
Balance on the Accounting for the Plan Year of all re-employed Participants.
Date, or other Valuation Date, immediately preceding the date of the Cash-Out
Distribution, unadjusted for any Earnings (7) Employer must make-up shortfall.
To the extent the occurring subsequent to that Accounting Date (and prior to the
amounts described in Section 5.04(B)(5) are insufficient to Participant's
repayment or the Employer's restoration) or other enable the Plan Administrator
to make the required restoration, Valuation Date. the Employer must contribute,
without regard to any requirement or condition of Article III, the additional
amount (2) Source of repayment. A re-employed Participant may necessary to
enable the Plan Administrator to make the required make repayment from any
source, including an IRA Rollover restoration. Contribution. (8) Not an Annual
Addition. A cash-out restoration (3) No restoration. The Plan Administrator will
not allocation is not an Annual Addition under Article IV. restore a re-employed
Participant's Account Balance under this Section 5.04 (B) if: (C) Deemed
Cash-Out of 0% Vested Participant. Except as the Employer may elect in Appendix
B, the "deemed cash-out (a) 5 Years. 5 years have elapsed since the rule" of
this Section 5.04(C) applies to any 0% Vested Participant's first re-employment
date with the Employer Participant. Under a deemed cash-out, a Participant does
not following the Cash-Out Distribution; receive an actual Plan distribution but
the Plan Administrator treats the Participant as having received an actual
Cash-Out (b) Not employed. The Employer does not employ Distribution. the
Participant on the date the Participant repays his/her Cash-Out Distribution; or
(1) Definition of 0% Vested Participant. A Participant is not 0% Vested if, at
the time that the Plan Administrator (c) Forfeiture Break. The Participant has
incurred a applies the deemed cash-out rule: (i) the Participant has any
Forfeiture Break in Service. This condition also applies if the existing Account
Balance attributable to Elective Deferrals, Participant makes repayment within
the Plan Year in which Employee Contributions, Safe Harbor Contributions,
Prevailing he/she incurs the Forfeiture Break in Service and that Forfeiture
Wage Contributions, Rollover Contributions, QNECs, QMACs Break in Service would
result in a complete forfeiture of the or DECs; or (ii) the Participant has any
vesting in accordance amount the Plan Administrator otherwise would restore.
with the vesting schedule applicable to any other Contribution Type with a
positive (non-zero) balance in that Account. A (4) Restoration timing. If none
of the conditions in Participant is 0% Vested if the Participant is eligible to
make or Section 5.04(B)(3) preventing restoration of the Participant's to
receive any of the contributions described in clause (i) above, Account Balance
apply, the Plan Administrator will restore the but has not made or received such
contributions and if the Participant's Account Balance as of the Plan Year
Accounting Participant has no vesting or no Account Balance as to Date
coincident with or immediately following the repayment. Contribution Types
described in clause (ii) above. (5) Source of restoration. To restore the
Participant's (2) If not entitled to allocation. If a 0% Vested Account Balance,
the Plan Administrator, to the extent Participant's Account is not entitled to
an allocation of Employer necessary, will allocate to the Participant's Account:
Contributions for the Plan Year in which the Participant has a Severance from
Employment, the Plan Administrator will apply (a) Forfeitures. First, from the
amount, if any, of the deemed cash-out rule as if the 0% Vested Participant
Participant forfeitures the Plan Administrator otherwise would received a
Cash-Out Distribution on the date of the Participant's allocate in that Plan
Year under Section 3.07; Severance from Employment. (b) Earnings. Second, from
the amount, if any, of (3) If entitled to allocation. If a 0% Vested
Participant's the Earnings for the Plan Year, except to the extent Earnings are
Account is entitled to an allocation of Employer contributions or allocable to
specific Participant-Directed Accounts under Participant forfeitures for the
Plan Year in which the Participant Section 7.04(A)(2)(b); and has a Severance
from Employment, the Plan Administrator will apply the deemed cash-out rule as
if the 0% Vested Participant (c) Employer Contribution. Third, from the amount
received a Cash-Out Distribution on the first day of the first Plan of a
discretionary Employer Contribution for the Plan Year. Year beginning after
his/her Severance from Employment. The Employer in Appendix B may eliminate as a
(4) Timing of "deemed repayment." For purposes of source of restoration any of
the amounts described in clauses (a), applying the restoration provisions of
this Section 5.04, the Plan (b), and (c) or may change the order of priority of
these Administrator will treat a re-employed 0% Vested Participant as amounts.
repaying his/her cash-out "distribution" on the date of the Participant's
re-employment with the Employer. © 2014 Great-West Trust Company, LLC or its
suppliers 54



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations119.jpg]
Defined Contribution Prototype Plan (5) Pension plans. If the Plan is a Money
Purchase Pension Plan, all references in this Section 5.04(C) to (1) Forfeiture
Break in Service; Cash-Out. For the sole "Severance from Employment" mean
"Separation from Service." purpose of determining a Participant's Vested
percentage of his/her Account Balance derived from Employer Contributions (D)
Accounting for Cash-Out Repayment. which accrued for his/her benefit prior to a
Forfeiture Break in Service or receipt of a Cash-Out Distribution, the Plan (1)
Pending restoration. As soon as is administratively disregards any Year of
Service after the Participant first incurs a practicable, the Plan Administrator
will credit to the Participant's Forfeiture Break in Service or receives a
Cash-Out Distribution Account the Cash-Out Distribution amount a Participant has
(except where the Plan Administrator restores the Participant's repaid to the
Plan. Pending the restoration of the Participant's Account under Section
5.04(B)). Account Balance, the Plan Administrator under Section 7.04(A)(2)(c)
may direct the Trustee to place the Participant's (2) Rule of parity and
one-year hold-out rule. If the Cash-Out Distribution repayment in a Segregated
Account. rule of parity under Section 5.06(C) or the one-year hold-out rule
under Section 5.06(D) applies, the Plan disregards pre-break (2) Accounting by
contribution source. The Plan Service as described therein. Administrator will
account for a Participant's restored balance by treating the Account as
consisting of the same Contribution (3) Other exclusions. Consistent with Code
§411(a)(4), Types and amounts as existed on the date of the Cash-Out any Year of
Service the Employer elects to exclude under its Distribution. The Employer in
Appendix B may elect an Adoption Agreement, including Service during any period
for alternative accounting for a restored Account, either under the which the
Employer did not maintain the Plan or a Predecessor "nonelective rule" or under
the "rollover rule." Under the Plan. See Section 1.46(B). nonelective rule, the
Plan Administrator will treat the portion of the Participant's restored balance
attributable to the Participant's (D) Elapsed Time. If the Employer in its
Adoption Agreement cash-out repayment as a Nonelective Contribution (or other
elects to apply the Elapsed Time Method in applying the Plan's Employer
Contributions as applicable) for purposes of any vesting schedule, the Plan
Administrator will credit Service in subsequent distribution. Under the rollover
rule, the Plan accordance with Section 1.32(A)(3). Administrator will treat the
portion of the Participant's restored balance attributable to the Participant's
cash-out repayment as a 5.06 BREAK IN SERVICE AND FORFEITURE BREAK Rollover
Contribution for purposes of any subsequent IN SERVICE - VESTING. distribution;
provided however that if the cash-out repayment does not qualify as a Rollover
Contribution or if the Plan does (A) Definition of Break in Service. For
purposes of this not permit Rollover Contributions, the Plan Administrator will
Article V, a Participant incurs a Break in Service if during any apply the
nonelective rule. Under either the nonelective rule or Vesting Computation
Period he/she does not complete more the rollover rule the portion of the
Participant's restored balance than 500 Hours of Service. If the Plan applies
the Elapsed Time attributable to the Plan Administrator's restoration under
Section Method of crediting Service, a Participant incurs a Break in 5.04(B)(1),
consists of the same Contribution Types and Service if the Participant has a
Period of Severance of at least 12 amounts as existed as of the date of the
Cash-out Distribution. consecutive months. If, pursuant to Section 5.05(A), the
Plan does not require more than 500 Hours of Service to receive (3) Return if
failed repayment. Unless the cash-out credit for a Year of Service, a
Participant incurs a Break in repayment qualifies as a Participant Rollover
Contribution, the Service in a Vesting Computation Period in which he/she fails
to Plan Administrator will direct the Trustee to repay to the complete a Year of
Service. Participant as soon as is administratively practicable, the full amount
of the Participant's Cash-Out Distribution repayment if (B) Definition of
Forfeiture Break in Service. A Participant the Plan Administrator determines any
of the conditions of incurs a Forfeiture Break in Service when he/she incurs 5
Section 5.04(B)(3) prevents restoration as of the applicable consecutive Breaks
in Service. Accounting Date, notwithstanding the Participant's repayment. (C)
Rule of Parity-Vesting. The Employer in its Adoption 5.05 YEAR OF SERVICE -
VESTING. Agreement may elect to apply the "rule of parity" under Code
§411(a)(6)(D) for purposes of determining vesting Years of (A) Definition of
Year of Service. A Year of Service, for Service. Under the rule of parity, the
Plan Administrator purposes of determining a Participant's vesting under Section
excludes a Participant's Years of Service before a Break in 5.03, means the
Vesting Computation Period during which an Service if: (1) the number of the
Participant's consecutive Employee completes the number of Hours of Service (not
Breaks in Service equals or exceeds 5; and (2) the Participant is exceeding
1,000) the Employer specifies in its Adoption 0% Vested in his/her Account
Balance (as described under Agreement, without regard to whether the Employer
continues Section 5.04(C)(1)) at the time he/she has the Breaks in Service. to
employ the Employee during the entire Vesting Computation Period. (D) One-Year
Hold-out Rule-Vesting. The "one-year hold-out rule" under Code §411(a)(6)(B)
will not apply to this Article V (B) Definition of Vesting Computation Period. A
Vesting unless the Employer elects otherwise in Appendix B. If the Computation
Period is a 12-consecutive month period the one-year hold-out rule applies, an
Employee who has a one-year Employer elects in its Adoption Agreement. Break in
Service will not be credited for vesting purposes with any Years of Service
earned before such one-year Break in (C) Counting Years of Service. For purposes
of a Participant's Service, until the Employee has completed a Year of Service
vesting in the Plan, the Plan counts all of an Employee's Years after the
one-year Break in Service. of Service except: © 2014 Great-West Trust Company,
LLC or its suppliers 55



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations120.jpg]
Defined Contribution Prototype Plan 5.07 FORFEITURE OCCURS. under the
pre-amendment vesting schedule with respect to the Participant's pre-amendment
Account Balance. (A) Timing. A Participant's forfeiture of his/her non-Vested
Account Balance derived from Employer Contributions occurs (B) Hour of Service
Required. Except as the Plan otherwise under the Plan on the earlier of:
expressly provides, an amended vesting schedule will apply to a Participant only
if the Participant receives credit for at least one (1) Forfeiture Break. The
last day of the Vesting Hour of Service after the new vesting schedule becomes
Computation Period in which the Participant first incurs a effective. Forfeiture
Break in Service; or (C) Election. If the Employer amends the Plan's vesting (2)
Cash-Out. The date the Participant receives a schedule, each Participant having
completed at least 3 Years of Cash-Out Distribution. Service (as described in
Section 5.05) with the Employer prior to the expiration of the election period
described below, may (B) Vesting Schedule/Lost Participants. The Plan elect
irrevocably to have the Plan Administrator determine the Administrator
determines the percentage of a Participant's Vested percentage of his/her
Account Balance without regard to Account Balance forfeiture, if any, under this
Section 5.07 the amendment. solely by reference to the vesting schedule the
Employer elected in its Adoption Agreement. A Participant does not forfeit any
(1) Notice of amendment. The Plan Administrator will portion of his/her Account
Balance for any other reason or cause forward an appropriate notice of any
amendment to the vesting except as expressly provided by this Section 5.07 or as
provided schedule to each affected Participant, together with the under Sections
3.07 or 7.07. appropriate form upon which the Participant may make an election
to remain under the pre-amendment vesting schedule 5.08 AMENDMENT TO VESTING
SCHEDULE. The and notice of the time within which the Participant must make
Employer under Section 11.02 may amend the Plan's vesting an election to remain
under the pre-amendment vesting schedule(s) under Section 5.03 at any time,
subject to this schedule. Section 5.08. For purposes of this Section 5.08, an
amendment to the vesting schedule includes any Plan amendment which (2) Election
timing. The Participant must file his/her directly or indirectly affects the
computation of the Vested election with the Plan Administrator within 60 days of
the latest percentage of a Participant's Account Balance. In addition, any of:
(a) the Employer's adoption of the amendment; (b) the shift in the Plan's
vesting schedule under Article X, due to a effective date of the amendment; or
(c) the Participant's receipt change in the Plan's top-heavy status, is an
amendment to the of a notice of the amendment. vesting schedule for purposes of
this Section 5.08. (3) No election if no adverse effect. The election (A) No
Reduction. The Plan Administrator will not apply the described in this Section
5.08(C) does not apply to a Participant amended vesting schedule to reduce any
Participant's existing if the amended vesting schedule provides for vesting at
least as Vested percentage (determined on the later of the date the rapid at any
time as the vesting schedule in effect prior to the Employer adopts the
amendment, or the date the amendment amendment. becomes effective) in the
Participant's existing (pre-amendment) and future Account Balance attributable
to Employer 5.09 EMPLOYEE CONTRIBUTIONS. A Participant who Contributions, to a
percentage less than the Vested percentage is either fully or partially vested
in his or her Employer computed under the Plan without regard to the amendment.
Contributions will not forfeit any of those contributions merely Furthermore,
the Plan Administrator will not apply the amended as the result of a
distribution of all or any portion of the vesting schedule to affect adversely a
Participant's Vesting Participant's Employee Contributions. © 2014 Great-West
Trust Company, LLC or its suppliers 56



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations121.jpg]
Defined Contribution Prototype Plan ARTICLE VI DISTRIBUTIONS 6.01 TIMING OF
DISTRIBUTION. The Plan (b) Distribution of Mandatory Distribution before
Administrator will direct the Trustee to commence distribution 62/NRA; method
and timing. If a Participant will receive a of a Participant's Vested Account
Balance in accordance with Mandatory Distribution before attaining the later of
age 62 or this Section 6.01 upon the Participant's Separation from Service
Normal Retirement Age, the Plan Administrator will direct the (or Severance from
Employment) for any reason, upon the Trustee to distribute the Mandatory
Distribution to the Participant's death, or if the Participant exercises an
In-Service Participant in a Lump-Sum (without regard to Section 6.04)
Distribution right under the Plan. The Trustee may make Plan consisting of the
Participant's entire Vested Account Balance distributions on any
administratively practical date during the (including any Rollover Contribution
Account even if the Plan Plan Year, consistent with the Employer's elections in
its disregards a Rollover Contribution Account in determining Adoption
Agreement. For purposes of this Article VI, the Plan Mandatory Distribution
status). The Plan Administrator will applies Severance from Employment in place
of Separation from direct the Trustee to make a Mandatory Distribution at the
time Service where distribution is of Restricted 401(k) Accounts. the Employer
elects in its Adoption Agreement, but in no event Section 6.01(A) is controlling
as to distribution of all Accounts later than the 60th day following the close
of the Plan Year in upon Separation from Service or Severance from Employment.
which: (i) the Participant attains Normal Retirement Age or age Section 6.01(B)
is controlling as to distribution of all Accounts 65 if earlier; or (ii) occurs
the Participant's 10th anniversary of upon death (whether death occurs before or
after Separation Plan participation, whichever is later. See Section 6.08(D)
from Service or Severance from Employment). Section 6.01(C) regarding potential
Automatic Rollover of Mandatory applies only while a Participant remains
employed by the Distributions. The Plan Administrator, in accordance with
Employer and only to such Accounts described in the Plan and Section 6.08(B)
will give a rollover notice to a Participant who as the Employer elects in its
Adoption Agreement. will receive a Mandatory Distribution. The notice will
explain the Automatic Rollover under Section 6.08(D) as applicable in (A)
Distribution upon Separation from Service/Severance the case of the
Participant's failure to respond timely to the from Employment (other than
death). rollover notice. (1) Mandatory Distributions. The Employer in its (c)
Distribution of Mandatory Distribution if Adoption Agreement will elect whether
the Plan will make 62/NRA; method and timing. Mandatory Distributions and will
elect the timing of the Mandatory Distribution. If the Employer elects no
Mandatory (i) Balance not exceeding $5,000. If a Distributions, then all
distributions are Distributions Requiring Participant will receive a Mandatory
Distribution after attaining Consent under Section 6.01(A)(2). The timing of any
Mandatory the later of age 62 or Normal Retirement Age, and the Distribution
must comply with Code §401(a)(14). Participant's Vested Account Balance
(including any Rollover Contributions Account) does not exceed $5,000 (or such
lesser (a) Definition of Mandatory Distribution. A amount the Employer elects in
Appendix B), the Plan Mandatory Distribution is a Plan required distribution
without Administrator will direct the Trustee to distribute a Mandatory the
Participant's consent upon the Participant's Separation from Distribution to the
Participant in a Lump-Sum (without regard to Service. A Mandatory Distribution
does not include a Section 6.04) consisting of the Participant's entire Vested
distribution based on the Participant's death or on account of Account Balance.
The Plan Administrator will direct the Trustee Plan termination. to make a
Mandatory Distribution at the time the Employer elects in its Adoption
Agreement, but not later than the 60th day (i) Distribution after 62/NRA;
unlimited following the close of the Plan Year in which: (A) the amount. A
Mandatory Distribution in the case of a Participant Participant incurs a
Separation from Service; or (B) occurs the who will receive the distribution
after the Participant attains the Participant's 10th anniversary of Plan
participation, whichever is later of age 62 or Normal Retirement Age includes a
distribution later. of any amount. (ii) Balance exceeds $5,000. If a Participant
(ii) Distribution before 62/NRA; amount limit will receive a Mandatory
Distribution after attaining the later of and Rollovers. A Mandatory
Distribution in the case of a age 62 or Normal Retirement Age, and the
Participant's Vested Participant who will receive the distribution before the
Account Balance (including any Rollover Contributions Participant attains the
later of age 62 or Normal Retirement Age Account) exceeds $5,000 (or such lesser
amount the Employer may not exceed the amount (not exceeding $5,000) the elects
in Appendix B), the Participant may elect any method or Employer elects in its
Adoption Agreement. In applying the form of distribution available under the
Plan and the Plan elected Mandatory Distribution amount, the Plan Administrator
Administrator in accordance with Section 6.01(A)(2)(c) will will include or
exclude a Participant's Rollover Contributions provide the Participant with a
distribution notice. If under Account as the Employer elects in its Adoption
Agreement. The Section 6.01(A)(2)(f) the Plan permits a Participant receiving a
Plan Administrator will disregard accumulated DECs. Distribution Requiring
Consent to postpone distribution to any specified date (not beyond the
Participant's DCD as described in (iii) Remaining Installments. A Mandatory
Section 6.02), a Participant receiving a Mandatory Distribution Distribution
does not include the remaining balance of any under this Section
6.01(A)(1)(c)(ii) also may elect to postpone Installment distribution
(originally subject to Participant distribution. If a Participant may not elect
to postpone consent), but where the remaining Account Balance presently is
distribution or fails to elect to postpone distribution, the Plan less than the
Mandatory Distribution amount. Administrator will direct the Trustee to
distribute the Participant's Account at the time the Employer elects in its ©
2014 Great-West Trust Company, LLC or its suppliers 57



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations122.jpg]
Defined Contribution Prototype Plan Adoption Agreement, but not later than the
60th day following administratively practical time which is earlier than 30 days
the close of the Plan Year in which: (A) the Participant incurs a following the
Participant's receipt of the distribution notice, by Separation from Service; or
(B) occurs the Participant's 10th waiving in writing the balance of the 30 days.
However, if the anniversary of Plan participation, whichever is later.
requirements of Section 6.04 apply, the Participant may not elect to commence
distribution during the 7 days immediately (iii) Rollover notice but no
Automatic following the date of the Participant's receipt of the distribution
Rollover. The Plan Administrator, in accordance with Section notice. 6.08(B)
will give a rollover notice to a Participant who will receive a Mandatory
Distribution under this Section (f) Election to postpone. A Participant eligible
to 6.01(A)(1)(c). However, the Automatic Rollover under Section receive a
Distribution Requiring Consent prior to his/her 6.08(D), in the case of the
Participant's failure to respond timely Annuity Starting Date, may elect to
postpone distribution to the rollover notice, does not apply under this Section
beyond the time the Employer has elected in its Adoption 6.01(A)(1)(c).
Agreement, to any specified date including, but not beyond the Participant's RBD
as described in Section 6.02, unless the (2) Distributions Requiring Consent.
Employer, in its Adoption Agreement, specifically limits a Participant's right
to postpone distribution of his/her Account (a) Definition of Distribution
Requiring Consent. Balance only to the later of the date the Participant attains
age A Distribution Requiring Consent is a distribution upon the 62 or Normal
Retirement Age. The Plan Administrator will Participant's Separation from
Service other than on account of reapply the notice and consent requirements of
Section death and which is not a Mandatory Distribution, 6.01(A)(2) to any
distribution a Participant postpones under this Section 6.01(A)(2)(f). (b)
Distribution of Distribution Requiring Consent. The Plan Administrator, subject
to this Section (g) No election/deemed elected distribution date. 6.01(A)(2)
regarding Participant elections or the absence In the absence of a Participant's
consent and distribution election thereof, will direct the Trustee to commence
or make a (as described in Sections 6.01(A)(2)(d) and (e)) or in the
Distribution Requiring Consent, at the time or times and in the absence of the
Participant's election under Section 6.01(A)(2)(f), form the Adoption Agreement
specifies. made prior to his/her Annuity Starting Date, to postpone
distribution, the Plan Administrator, consistent with the (c) Distribution
notice. At least 30 days and not Employer's elections in its Adoption Agreement,
will treat the more than 180 days prior to the Participant's Annuity Starting
Participant as having elected (in accordance with the Treasury Date, the Plan
Administrator must provide a written distribution regulations under Code §§411
and 401(a)(14)) to postpone notice (or a summary notice as permitted under
Treasury his/her distribution until the later of the date the Participant
regulations) to a Participant who is eligible to receive a attains age 62 or
Normal Retirement Age. At the applicable date, Distribution Requiring Consent.
The distribution notice must the Plan Administrator then will direct the Trustee
to distribute explain the optional forms of benefit in the Plan, including the
the Participant's Vested Account Balance in a Lump-Sum (or, if material features
and relative values of those options, and the applicable, the annuity form of
distribution required under Participant's right to postpone distribution until
the applicable Section 6.04). The provisions Section 6.01(A)(2)(e) regarding
date described in Section 6.01(A)(2)(f). The notice will describe
reconsideration of distribution elections apply to any election or the
consequences of the Participant's failure to postpone the deemed election in
this Section 6.01(A)(2)(g). distribution. Also see Section 6.08(B) for
provisions relating to a rollover notice. (h) Definition of Annuity Starting
Date. See Section 1.06(A). (d) Consent requirements. A Participant must consent,
in writing, following receipt of the distribution notice, (3) Disability. If the
Participant's Separation from Service to any Distribution Requiring Consent. The
Participant's spouse is because of his/her Disability, except to the extent the
also must consent, in writing, to any distribution, for which Employer elects in
its Adoption Agreement to accelerate Section 6.04 requires the spouse's consent.
The consent distribution, the Plan Administrator will direct the Trustee to
requirements of this Section 6.01(A)(2)(d) do not apply to distribute the
Participant's Vested Account Balance at the same defaulted loans described in
Section 7.06(C), to RMDs under time and in the same form as if the Participant
had incurred a Section 6.02 or to corrective distributions under Article IV. See
Separation from Service without Disability. Section 11.05(D) as to consent
requirements related to distributions following Plan termination. (4)
Determination of Vested Account Balance. For purposes of the consent
requirements under this Article VI and (e) Distribution
election/reconsideration. A of determining whether a distribution is a Mandatory
Participant eligible to receive a Distribution Requiring Consent, Distribution,
the Plan Administrator determines a Participant's consistent with the Adoption
Agreement and subject to Sections Vested Account Balance as of the most recent
Valuation Date 6.02, 6.03 and 6.04, may elect the time and method of immediately
prior to the distribution date, and takes into account distribution of his/her
Account (or portion thereof) following the Participant's entire Account Balance,
including Elective receipt of the distribution notice. Unless the Plan
Administrator Deferrals, but including or excluding the Participant's Rollover
in a distribution form, notice, or other Plan disclosure indicates Contributions
Account as the Employer elects in its Adoption otherwise, a Participant may
reconsider his/her distribution Agreement. The Plan Administrator in determining
the election at any time prior to the Annuity Starting Date and may
Participant's Vested Account Balance at the relevant time, will elect to
commence distribution as of any other distribution date disregard a
Participant's Vested Account Balance existing on permitted under the Plan or
under the Adoption Agreement. A any prior date, except as related to Installment
distributions Participant may elect to receive a distribution at any under
Section 6.01(A)(1)(a)(iii). © 2014 Great-West Trust Company, LLC or its
suppliers 58



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations123.jpg]
Defined Contribution Prototype Plan (b) Other Conditions. The Employer in its
Adoption (5) Consent to Cash-Out Distribution/forfeiture. If a Agreement may
elect other conditions applicable to In-Service Participant is partially Vested
in his/her Account Balance, a Distributions. Participant's election under
Section 6.01(A)(2) to receive distribution prior to the Participant's incurring
a Forfeiture Break (3) Administration. in Service, must be in the form of a
Cash-Out Distribution. (a) Participant election. A Participant must make (6)
Return to employment. A Participant may not any permitted In-Service
Distribution election under this Section receive a distribution based on
Separation from Service, or 6.01(C) in writing and on a form prescribed by the
Plan continue any Installment distribution based on a prior Separation
Administrator which specifies the percentage or dollar amount from Service, if,
prior to the time the Trustee actually makes the of the distribution and the
Participant's Contribution Type or distribution, the Participant returns to
employment with the Account to which the election applies. Employer. (b)
Frequency, timing and method. If the Plan (B) Distribution upon Death. In the
event of the Participant's permits In-Service Distributions: (i) the Plan
Administrator may death (whether death occurs before or after Separation from
adopt a policy imposing frequency limitations or other Service or Severance from
Employment), the Plan Administrator reasonable administrative conditions; and
(ii) a Participant may will direct the Trustee, in accordance with this Section
6.01(B) elect as many In-Service Distributions per Plan Year as the to
distribute to the Participant's Beneficiary the Participant's election form
prescribed by the Plan Administrator allows, or as Vested Account Balance
remaining in the Trust at the time of any In-Service Distribution policy
permits, with a minimum of the Participant's death. one In-Service Distribution
permitted each Plan Year. If the Plan Administrator's form or policy does not
specify the permitted (1) Timing of commencement. The Plan Administrator number
of Plan Year In-Service Distributions, the number is not must direct the Trustee
to distribute or commence distribution of limited. The Trustee, as directed by
the Plan Administrator and the deceased Participant's Vested Account Balance
following the subject to Section 6.04, will distribute the amount(s) a date on
which the Plan Administrator receives notification of, or Participant elects, as
soon as administratively practical after the otherwise confirms, the
Participant's death. The actual timing of Participant files his/her properly
completed In-Service distribution will be in accordance with: (a) the Employer's
Distribution election with the Plan Administrator. The Trustee Adoption
Agreement elections; (b) any Participant or will distribute the Participant's
remaining Account Balance in Beneficiary permitted and timely made election
under Section accordance with the other provisions of this Article VI. 6.03(B);
and (c) the Plan terms including Section 6.02. (4) Account restrictions. (2)
Distribution method. The Plan Administrator must direct the Trustee to
distribute or commence distribution of the (a) Nonelective, Regular Matching,
Additional deceased Participant's Vested Account Balance under a method Matching
and SIMPLE Contribution distribution events. which is in accordance with: (a)
the Employer's Appendix B The Employer in its Adoption Agreement may elect to
permit an elections; (b) any Participant or Beneficiary permitted and In-Service
Distribution of the Nonelective, Regular Matching, timely made election under
Section 6.03(B); and (c) the Plan Additional Matching and SIMPLE Contribution
Accounts upon terms including Sections 6.02 and 6.04. a Participant's attainment
of a stated age, based on a fixed number of years or based upon some other
specified event, such (C) In-Service Distribution. The Employer in its Adoption
as hardship under Section 6.07. Such Adoption Agreement Agreement must elect the
Participants' In-Service Distribution elections include, but are not limited to,
the following: rights, if any. If the Employer elects to permit any In-Service
Distributions, the Employer will elect the eligible Contribution (i) Two year
"seasoned" contributions. The Type or Contribution Type Accounts and the age or
other events contributions which the Plan Administrator will distribute were
which entitle a Participant to an In-Service Distribution. An made at least 2
years (or such other greater period as the In-Service Distribution under this
Section 6.01(C) is subject to Employer elects in its Adoption Agreement) prior
to the date on all provisions and limitations described herein and in Sections
which the distribution will occur. Such distributions may include 6.04 and
11.02(C)(3) as to Protected Benefits. Earnings on the "seasoned" contributions.
(1) Definition of In-Service Distribution. An In-Service (ii) 60 months of
participation. The Participant distribution means distribution of a
Participant's Account or any has been a Participant for at least 60 months (or
for such other portion thereof prior to his/her Separation from Service. greater
period as the Employer elects in its Adoption Agreement) prior to the date on
which the Plan Administrator (2) Conditions. will make the distribution. This
election applies to all applicable contributions, regardless of when made. (a)
Vesting. The Employer must elect in its Adoption Agreement whether a
partially-Vested Participant may (b) 401(k) Plans. receive an In-Service
Distribution. If a Participant receives an In-Service Distribution as to a
partially-Vested Account, and the (i) Limitation. The Employer in its Adoption
Participant has not incurred a Forfeiture Break in Service, the Agreement may
elect to permit an In-Service Distribution of the Plan Administrator will apply
the vesting provisions of Section Restricted 401(k) Accounts only upon a
Participant's Disability, 5.03(C). attainment of age 59 1/2 (or any later age),
hardship in accordance with Section 6.07, and as a QRD. Also see Section 6.11
regarding deemed severance distributions. © 2014 Great-West Trust Company, LLC
or its suppliers 59



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations124.jpg]
Defined Contribution Prototype Plan from a Money Purchase Pension Plan (or from
a target benefit (ii) Definition of Restricted 401(k) Accounts. plan). In
applying the Normal Retirement Age restriction in A Participant's Restricted
401(k) Accounts are the Participant's Section 6.01(C)(4)(c), the plan is subject
to the limitations of Elective Deferral Account, QNEC Account, QMAC Account
Section 5.01(A). This limitation applies only to such transferred and Safe
Harbor Contributions Account. balances consisting of Restricted Pension
Accounts. (iii) Definition of QRD. A QRD means a (ii) Distribution restrictions:
transfers from qualified reservist distribution as defined under Code 401(k)
Plans to other plans. Except in the case of certain §72(t)(2)(G)(iii). A QRD is
any distribution to an individual Elective Transfers, if this Plan is a Profit
Sharing Plan or a who is ordered or called to active duty after September 11,
2001, Money Purchase Pension Plan, the Plan, except in accordance if: (A) the
distribution is from the Elective Deferral Account; with Section 6.01(C)(4)(b),
may not make any In-Service (B) the individual was (by reason of being a member
of a Distribution to the Participant of his/her Restricted 401(k) reserve
component, as defined in section 101 of title 37, United Accounts (including
post-transfer Earnings on those Accounts) States Code) ordered or called to
active duty for a period in previously transferred, within the meaning of Code
§414(l), to excess of 179 days or for an indefinite period; and (C) the Plan
this Plan from a 401(k) Plan. This limitation applies only to such makes the
distribution during the period beginning on the date of transferred balances
consisting of Restricted 401(k) Accounts. such order or call, and ending at the
close of the active duty period. (iii) Protected Benefit/Separate Accounting.
See Section 11.06 regarding preservation of Protected Benefits (c) Money
Purchase Pension (including target with regard to transferred amounts. The Plan
Administrator must benefit) Plans. apply proper separate accounting of
transferred amounts to comply with this Section 6.01(C)(4)(f). (i) Limitation.
The Employer in its Adoption Agreement may elect to permit an In-Service
distribution of the (g) Designated IRA. A Participant may request and Restricted
Pension Accounts only upon attainment of Normal receive distribution of his/her
Designated IRA Account at any Retirement Age (or any later age). For Plan Years
commencing time, subject to the requirements of Code §401(a)(9) and the after
2006, the Employer in its Adoption Agreement may elect regulations thereunder as
applicable to IRAs. Section 6.04 does to permit distribution on attainment of
age 62 (or any later age), not apply to Designated IRA Contributions. even if
Normal Retirement Age is later than age 62. (5) Hardship. See Section 6.07
regarding requirements (ii) Definition of Restricted Pension for In-Service
Distributions and for post-Separation from Accounts. A Participant's Restricted
Pension Accounts are the Service or Severance from Employment distribution
Participant's Money Purchase Pension Plan or as applicable, accelerations, based
on hardship. target benefit plan Accounts. (6) Plan termination. Notwithstanding
Section (d) Prevailing Wage Contributions. For purposes 6.01(C)(4), in the event
the Employer terminates the Plan, the of In-Service Distributions, a
Participant's Prevailing Wage Plan Administrator may instruct the Trustee to
make distribution Contribution Account is treated as a Nonelective or other of
any restricted accounts in accordance with Section 11.05. Employer Contribution
Account as applicable. However, if the Employer in its Adoption Agreement elects
to offset other (7) In-Plan Roth Rollover Contributions. Except as Contribution
Types with the Prevailing Wage Contribution, for otherwise elected in Appendix
B, if the Employer in its purposes of In-Service Distributions, the Plan
Administrator will Adoption Agreement elects under Section 3.08(E) to permit
treat that portion of the Prevailing Wage Contribution Account In-Plan Roth
Rollover Contributions, (a) all Accounts (except a which offsets another
Contribution Type, as the other Roth Account) which may be distributed in an
In-Service Contribution Type. Distribution are eligible for an In-Plan Roth
Rollover; (b) a Participant may distribute and roll over his/her Plan loan in an
(e) Rollover Contributions, Employee In-Plan Roth Rollover, but without changing
the loan repayment Contributions and DECs. Unless otherwise specified on
schedule; (c) any amount may be distributed in an In-Plan Roth Appendix B, a
Participant may elect to receive an In-Service Rollover with no minimum; (d) a
Participant may receive Distribution of his/her Accounts attributable to
Rollover In-Service Distributions from his/her In-Plan Roth Rollover
Contributions, Employee Contributions and DECs. Distribution Account under the
same conditions as the Participant's Roth of a Rollover Contribution is subject
to Section 6.04 if Section Elective Deferral Account; and (e) In-Service
distributions 6.04 otherwise applies to the Participant. which are eligible for
an In-Plan Roth Rollover are limited to those which are available for other
types of distributions. If the (f) Transferred amounts/distribution restrictions
Employer in Appendix B provides for In-Service Distributions and Protected
Benefits. which are limited to In-Plan Roth Rollovers, the Employer in Appendix
B may permit distribution of an additional amount (i) Distribution restrictions:
transfers from solely for the purpose of federal or state income tax withholding
pension plans to non-pension plans. Except in the case of for the Participant's
anticipated tax obligations regarding the certain Elective Transfers, if this
Plan is a Profit Sharing Plan or amount includible in the Participant's gross
income by reason of a 401(k) Plan, the Plan, except in accordance with Section
the In-Plan Roth Rollover (and the amount withheld for income 6.01(C)(4)(c), may
not make any In-Service Distribution to the taxes). The Plan Administrator may
limit the amount of the Participant of his/her Restricted Pension Accounts
(including 100% withholding distribution to the amount the Plan post-transfer
Earnings on those Accounts) previously Administrator reasonably determines is
sufficient to satisfy the transferred, within the meaning of Code §414(l), to
this Plan © 2014 Great-West Trust Company, LLC or its suppliers 60



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations125.jpg]
Defined Contribution Prototype Plan Participant's federal and/or state income
tax liability relating to surviving spouse is not the Participant's sole
Designated the Plan distribution. Beneficiary, then distributions to the
Designated Beneficiary will begin by December 31 of the calendar year
immediately (8) EACA permissible withdrawals. See Section following the calendar
year in which the Participant died. 3.02(B)(2)(d) regarding EACA permissible
withdrawals. (c) No Designated Beneficiary/"5-year rule." If 6.02 REQUIRED
MINIMUM DISTRIBUTIONS. there is no Designated Beneficiary as of September 30 of
the year following the calendar year of the Participant's death, the (A)
Lifetime RMDs. Participant's entire interest will be distributed by December 31
of the calendar year containing the fifth anniversary of the (1) RBD. The Plan
Administrator will direct the Trustee Participant's death. to distribute or to
commence distribution to the Participant of the Participant's entire Vested
Account Balance no later than the (d) Participant survived by Designated
Participant's RBD. Beneficiary/"Life Expectancy rule." If there is a Designated
Beneficiary, the RMD for each DCY after the year of the (2) Amount of RMD for
each DCY. During the Participant's death is the quotient obtained by dividing
the Participant's lifetime, the RMD that will be distributed for each
Participant's RMD Account Balance by the remaining Life DCY is the lesser of:
Expectancy of the Participant's Designated Beneficiary, determined as provided
in Section 6.02(B)(2)(a). (a) ULT amount. The quotient obtained by dividing the
Participant's RMD Account Balance by the distribution (e) 5-year or Life
Expectancy rule; possible period in the ULT, using the Participant's age as of
the election. This Section 6.02(B)(1)(e) applies if a Participant dies
Participant's birthday in the DCY; or before the DCD and determines whether the
Life Expectancy rule under Section 6.02(B)(1)(d) or the 5-year rule under
Section (b) SLT/younger spouse. If the Participant's sole 6.02(B)(1)(c) applies
to RMDs of a Beneficiary. If the Designated Beneficiary for the DCY is the
Participant's spouse Beneficiary is not a Designated Beneficiary, then the
5-year rule who is more than 10 years younger than the Participant, the applies.
Otherwise, a Designated Beneficiary may elect which of quotient obtained by
dividing the Participant's RMD Account these rules will apply unless the
Employer otherwise elects in Balance by the distribution period in the JLT using
the Appendix B. A permitted election under this Section Participant's and
spouse's attained ages as of the Participant's 6.02(B)(1)(e) must be made no
later than the earlier of and spouse's birthdays in the DCY. September 30 of the
calendar year in which distribution would be required to begin under Section
6.02(B)(1), or by September (3) Lifetime RMDs continue through year of 30 of the
calendar year which contains the fifth anniversary of Participant's death. RMDs
will be determined under this the Participant's (or, if applicable, surviving
spouse's) death. In Section 6.02(A) beginning with the first DCY and up to and
the absence of a timely election, the Life Expectancy rule including the DCY
that includes the Participant's date of death applies unless the Employer in
Appendix B elects to apply the or until the Participant's Vested Account Balance
is completely 5-year rule. The election of the Life Expectancy rule or the
distributed. 5-year rule does not (i) entitle a Beneficiary to receive
Installment distributions not otherwise provided in Section (B) Death RMDs.
6.03(A)(2), or (ii) delay the commencement or payment of distributions otherwise
provided in 6.01(B)(1). (1) Death of Participant before DCD. If the Participant
dies before the DCD, the Plan Administrator will direct the (2) Death on or
after DCD. This Section 6.02(B)(2) Trustee to distribute or commence
distribution to the Participant applies if the Participant dies on or after
his/her DCD. If of the Participant's Vested Accrued Benefit no later than as
distribution has commenced before the participant's death, the follows:
remaining interest will be distributed at least as rapidly as under the method
of distribution being used as of the date of the (a) Spouse sole Designated
Beneficiary. Except as participant's death, as provided and determined under
Treas. otherwise provided in Section 6.02(B)(1)(e), if the Participant's Reg.
§1.401(a)(9)-2, Q&A 5. surviving spouse is the Participant's sole Designated
Beneficiary, then distributions to the surviving spouse will begin (a)
Participant survived by Designated by December 31 of the calendar year
immediately following the Beneficiary. If there is a Designated Beneficiary, the
RMD for calendar year in which the Participant died, or by December 31 each DCY
after the year of the Participant's death is the quotient of the calendar year
in which the Participant would have attained obtained by dividing the
Participant's RMD Account Balance by age 70 1/2, if later. the longer of the
Participant's remaining Life Expectancy or the Designated Beneficiary's
remaining Life Expectancy, (i) Death of spouse. If the Participant's determined
as follows: surviving spouse is the Participant's sole Designated Beneficiary
and the surviving spouse dies after the Participant but before (i) Participant's
life expectancy. The distributions to the surviving spouse are required to
begin, then Participant's remaining Life Expectancy is calculated using the this
Section 6.02(B)(1) (other than Section 6.02(B)(1)(a)) will age of the
Participant in the year of death, reduced by one for apply as if the surviving
spouse were the Participant. each subsequent year. (b) Other Designated
Beneficiary. Except as (ii) Spouse as sole Designated Beneficiary. If otherwise
provided in Section 6.02(B)(1)(e), if the Participant's the Participant's
surviving spouse is the Participant's sole © 2014 Great-West Trust Company, LLC
or its suppliers 61



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations126.jpg]
Defined Contribution Prototype Plan Designated Beneficiary, the remaining Life
Expectancy of the (3) TEFRA Section 242(b)(2) elections. Notwithstanding
surviving spouse is calculated for each DCY after the year of the the other
provisions of this Section 6.02, distributions may be Participant's death using
the surviving spouse's age as of the made under Section 6.10. spouse's birthday
in that year. For DCYs after the year of the surviving spouse's death, the
remaining Life Expectancy of the (E) Definitions. The following definitions
apply to this Section surviving spouse is calculated using the age of the
surviving 6.02. spouse as of the spouse's birthday in the calendar year of the
spouse's death, reduced by one for each subsequent calendar (1) Designated
Beneficiary. A "Designated Beneficiary" year. means an individual who is a
Beneficiary under Section 7.05 (whether pursuant to a designation by the
Participant or (iii) Non-Spouse Designated Beneficiary. If the application of
the Plan terms) and who is a designated Participant's surviving spouse is not
the Participant's sole beneficiary under Code §401(a)(9) of the Internal Revenue
Code Designated Beneficiary, the Designated Beneficiary's remaining and Treas.
Reg. §1.401(a)(9)-4, Q&As-4 and -5. Life Expectancy is calculated using the age
of the Beneficiary in the year following the year of the Participant's death,
reduced by (2) DCY. A DCY is a distribution calendar year for which one for each
subsequent year. an RMD is required. For RMDs beginning before the Participant's
death, the first DCY is the calendar year (b) No Designated Beneficiary. If
there is no immediately preceding the calendar year which contains the
Designated Beneficiary as of September 30 of the year after the Participant's
RBD. For RMDs beginning after the Participant's year of the Participant's death,
the RMD for each DCY after the death, the first DCY is the calendar year in
which distributions year of the Participant's death is the quotient obtained by
are required to begin under Section 6.02(B). The RMD for the dividing the
Participant's RMD Account Balance by the Participant's first DCY will be made on
or before the Participant's remaining Life Expectancy calculated using the age
Participant's RBD. The RMD for other DCYs, including the of the Participant in
the year of death, reduced by one for each RMD for the DCY in which the
Participant's RBD occurs, will subsequent year. be made on or before December 31
of that DCY. (C) Distribution Methods. Nothing in this Section 6.02 gives (3)
DCD. A DCD is a distribution commencement date any Participant or any
Beneficiary the right to receive a and generally means the Participant's RBD.
However, if Section distribution of the Participant's Account under any method
or at 6.02(B)(1)(a)(i) applies, the DCD is the date distributions are a time
which the Plan does not permit. Unless the Participant's required to begin to
the surviving spouse under Section Vested Account Balance is distributed in the
form of an annuity 6.02(B)(1)(a). If distributions under an annuity purchased
from purchased from an insurance company or in a Lump Sum on or an insurance
company irrevocably commence to the Participant before the RBD, as of the first
DCY, distributions will be made before the otherwise applicable DCD, then the
DCD is the date in accordance with Section 6.02(A) and (B), but subject to the
distributions actually commence. Employer's Adoption Agreement elections
regarding the method of distribution. If the Participant's interest is
distributed in the (4) JLT. The JLT is the Joint and Last Survivor Table set
form of an annuity purchased from an insurance company, forth in Treas. Reg.
§1.401(a)(9)-9, Q/A-3. distributions thereunder will be made in accordance with
the requirements of Code §401(a)(9) and the applicable Treasury (5) Life
Expectancy. Life Expectancy refers to life regulations. Payments under such an
annuity will either be non- expectancy as computed under the SLT. increasing, or
will increase only in accordance with Treas. Reg. §1.401(a)(9)-6, Q&A 14. If the
Adoption Agreement limits (6) Participant's RMD Account Balance. A Participant's
distributions to a Lump Sum, the Plan will distribute the RMD Account Balance is
the account balance as of the last Participant's entire Vested Account Balance
in the form of a Valuation Date in the VCY increased by the amount of any Lump
Sum on or before the Participant's RBD, or if applicable, contributions made and
allocated or forfeitures allocated to the at the time determined in Section
6.02(B), but subject to the Account Balance as of dates in the VCY after the
Valuation Employer's Adoption Agreement elections regarding timing of Date and
decreased by distributions made in the VCY after the the distribution. See
Section 6.03(B) regarding Participant and Valuation Date. The Account Balance
for the VCY includes any Beneficiary elections. amounts rolled over or
transferred to the Plan either in the VCY or in the DCY if distributed or
transferred in the VCY. (D) Operating Rules. (7) RBD. A Participant's RBD is
his/her required (1) Precedence. The requirements of this Section 6.02 beginning
date determined as follows: will take precedence over any inconsistent
provisions of the Plan. (a) More than 5% owner. A Participant's RBD is the April
1 of the calendar year following the close of the (2) Requirements of Treasury
regulations calendar year in which the Participant attains age 70 1/2 if the
incorporated. All distributions required under this Section 6.02 Participant is
a more than 5% owner (as defined in Code will be determined and made in
accordance with the Treasury §416(i)(B)) as to the Plan Year ending in that
calendar year. If a regulations under Code §401(a)(9) and the minimum
Participant is a more than 5% owner at the close of the relevant distribution
incidental benefit requirement of Code Plan year, the Participant may not
discontinue RMDs §401(a)(9)(G). notwithstanding the Participant's subsequent
change in ownership status. © 2014 Great-West Trust Company, LLC or its
suppliers 62



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations127.jpg]
Defined Contribution Prototype Plan (b) Other Participants. If the Participant
is not a Appendix B elects to continue 2009 RMDs, a Participant or more than 5%
owner, his/her RBD is the April 1 of the calendar Beneficiary who would have
been required to receive a 2009 year following the close of the calendar year in
which the RMD will receive those distributions for 2009. The Plan Participant
incurs a Separation from Service or, if later, the April Administrator will not
have provided Participants and 1 following the close of the calendar year in
which the Beneficiaries with an election to suspend the 2009 RMDs, if this
Participant attains age 70 1/2. Section 6.02(F)(3) applies. (c) Election as to
RBD. The Employer in Appendix (4) Other treatment. The Employer in Appendix B
may B may elect that the Plan Administrator continue to apply describe such
other treatment of 2009 RMDs. (indefinitely or to a specified date) the RBD
definition in effect prior to 1997 ("pre-SBJPA RBD"). A Participant's pre-SBJPA
(5) Direct Rollovers. The Plan will offer a Direct RBD (if applicable) is April
1 following the close of the Rollover only for distributions that would be
Eligible Rollover calendar year in which the Participant attains age 70 1/2.
Distributions without regard to Code §401(a)(9)(H), except as the Employer
otherwise may elect in Appendix B. (8) RMD. An RMD is the required minimum
distribution the Plan must make to a Participant or Beneficiary for a DCY. 6.03
POST-SEPARATION (SEVERANCE), LIFETIME The Plan Administrator determines an RMD
without regard to RMD, AND BENEFICIARY DISTRIBUTION METHODS. vesting, but in
accordance with Treas. Reg. §1.401(a)(9)-5, the Distribution of a Participant's
Account: (i) after Separation from Plan only will distribute an RMD to the
extent that the amount Service (or Severance from Employment); (ii) during
distributed is Vested. employment but where the lifetime RMD requirements under
Section 6.02(A) apply; and (iii) to a Beneficiary after the (9) SLT. The SLT is
the Single Life Table set forth in Participant's death, are subject to the
distribution methods in this Treas. Reg. §1.401(a)(9)-9, Q/A-1. Section 6.03.
(10) ULT. The ULT is the Uniform Lifetime Table set (A) Plan Available Methods.
forth in Treas. Reg. §1.401(a)(9)-9, Q/A-2. (1) Participant methods. The
Employer in its Adoption (11) VCY. A VCY is a valuation calendar year, which is
Agreement will elect one or more of the following distribution the calendar year
immediately preceding a DCY. methods applicable to a Participant: (i) Lump-Sum;
(ii) Installments; (iii) Installments but only if the Participant is (F) 2009
RMDs. The provisions of this Section 6.02(F) apply required to receive lifetime
RMDs under Section 6.02(A); (iv) as to RMDs due for the 2009 DCY, but for the
enactment of Alternative Annuity; (v) Ad-Hoc; or (vi) any other method the Code
§401(a)(9)(H) ("2009 RMDs"). Such 2009 RMDs, if Employer describes in its
Adoption Agreement. If Section 6.04 required, would have been satisfied by one
or more distributions applies, the distribution must be a QJSA unless waived. In
the equal to or totaling the 2009 RMDs or by one or more event of a QJSA waiver,
the distribution will be made under the distributions in a series of
substantially equal distributions (that alternative method the Participant
elects (including a QOSA, as include the 2009 RMDs) made at least annually and
expected to applicable), in accordance with this Section 6.03. last for the life
(or life expectancy) of the Participant, the joint lives (or joint life
expectancy) of the Participant and the (2) Beneficiary Methods. If the Plan is
subject to Section Participant's Designated Beneficiary, or for a period of at
least 6.04, a surviving spouse Beneficiary may receive a QPSA. 10 years
("Extended 2009 RMDs"), However, a surviving spouse Beneficiary may elect to
waive the QPSA in favor of another Beneficiary distribution method the (1)
Suspension of 2009 RMDs unless otherwise elected Plan permits. See Section
6.04(B)(5). The balance of this by Participant. Notwithstanding the remaining
provisions of paragraph shall apply after a Participant's death in all other
Section 6.02, a Participant or Beneficiary who would have been situations,
except to the extent the Employer makes a contrary required to receive a 2009
RMD will not receive those election in Appendix B. If the only distribution
option available distributions for 2009, unless the Participant or Beneficiary
for Participants is a lump sum distribution, or the Employer elected to receive
such distributions. The Plan Administrator elects in the Adoption to require
immediate distribution of the will have provided Participants and Beneficiaries
the Participant or distribution on or before the end of the year opportunity to
receive the 2009 RMDs, if this Section 6.02(F)(1) following the year of the
Participant's death, then the Lump-Sum applies. method shall apply to
distributions to the beneficiary. Otherwise, (i) a Beneficiary may elect to
receive a distribution either as a (2) Continuation of RMDs unless otherwise
elected by Lump-Sum or in Installments, (ii) if the Plan permits Ad-Hoc
Participant. Notwithstanding Section 6.02(F)(1), if the distributions to
Participants the Beneficiary may elect to receive Employer in Appendix B elects
to continue 2009 RMDs subject Ad-Hoc distributions, and (iii) any Installments
or Ad-Hoc to a Participant's or Beneficiary's election, a Participant or
distributions in a DCY must be at least equal to the RMD for the Beneficiary who
would have been required to receive a 2009 DCY. See Sections 6.02(B)(1)(e) and
6.02(C) as to distribution RMD will receive those distributions for 2009 unless
the timing elections and elections relating to death of the Participant
Participant or Beneficiary elected not to receive such before the DCD.
distributions. The Plan Administrator will have provided Participants and
Beneficiaries the opportunity to not receive the (3) Definition of Lump-Sum. A
Lump-Sum means a 2009 RMDs, if this Section 6.02(F)(2) applies. single payment
and includes, but is not limited to, a "lump-sum distribution" under Code
§402(d)(4). If the Employer in its (3) Continuation of RMDs/no election offered.
Adoption Agreement elects to limit distributions to a Notwithstanding Section
6.02(F)(1), if the Employer in © 2014 Great-West Trust Company, LLC or its
suppliers 63



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations128.jpg]
Defined Contribution Prototype Plan Lump-Sum, all Plan distributions must be
made in this form, direct distribution under any other method the Plan permits.
If including all RMDs under Section 6.02. the Plan permits an election as to
cash or property, in the absence of an election, the Plan Administrator will
direct the (4) Definition of Installments. Installments means Trustee to
distribute cash, subject to Section 8.04. payment in monthly, quarterly,
semi-annual, annual or other installments over a fixed reasonable period of
time, not (3) Combination of methods. If the Plan permits more exceeding the
Life Expectancy of the Participant, or the joint life than one distribution
method under this Section 6.03, a and last survivor expectancy of the
Participant and his/her Participant or Beneficiary may elect any combination of
the Designated Beneficiary. To facilitate an Installment distribution available
methods either as to different Accounts or as to the Plan Administrator under
Section 7.04(A)(2)(c) may direct specified amounts subject to distribution. The
Plan the Trustee to place all or any part of the Participant's Account
Administrator may adopt a policy imposing a reasonable Balance in a Segregated
Account. minimum distribution amount as a condition of a Participant or
Beneficiary electing a combination of distribution methods. (a) Installments
only for Lifetime RMDs. If the Employer in its Adoption Agreement elects
Installments only if (4) No third party discretion. No third party, including a
Participant is subject to lifetime RMDs under Section 6.02(A), the Employer, the
Plan Administrator and the Trustee, may and does not elect Installments
generally, only the affected exercise discretion over any Participant or
Beneficiary election Participants are entitled to an Installment distribution
under the of the method of distribution, provided the election is made in Plan.
Any such Installment must satisfy Section 6.02(A). accordance with the Plan. (b)
Installment acceleration. A Participant or (5) Lump-Sum only if Account does not
exceed $5,000. Beneficiary receiving an Installment distribution may, at any Any
distribution elections permitted under this Section 6.03 are time, elect to
accelerate the payment of all, or any portion, of the available only if the
Participant's Vested Account Balance, as Participant's unpaid Vested Account
Balance. determined under Section 6.01(A)(4), exceeds $5,000, unless the
Employer elects to apply any lesser amount in Appendix B. If (5) Definition of
Alternative Annuity. An Alternative the Participant's Vested Account Balance
does not exceed Annuity means distribution of an Annuity Contract which is not
$5,000 (or such lesser amount the Employer elects in Appendix a QJSA, QPSA or a
QOSA. The Alternative Annuity must be B), the Trustee will distribute the
balance in a Lump-Sum based on the life of the Participant or upon the joint
lives of the (which will be a Cash-Out Distribution if the Participant's
Participant and an Individual Beneficiary. The Employer in its Account Balance
is not 100% Vested) without regard to Section Adoption Agreement will describe
the material characteristics of 6.04. any Alternative Annuity available under
the Plan. (6) Sourcing election. If a Participant or Beneficiary who (6)
Definition of Ad-Hoc. Ad-Hoc means the Participant will receive a partial
(non-corrective) distribution of his/her Plan or Beneficiary may at any time
after Separation from Service (or Account has both a Roth Deferral Account (or
some other Severance from Employment) elect distribution of all or any part
Account with tax basis) and one or more pre-tax Accounts of his/her Account or
of specified Accounts under the Plan. The including a Pre-Tax Deferral Account,
the Participant or Plan Administrator may adopt a policy regarding Ad-Hoc
Beneficiary may elect the Account source(s) and composition distributions
imposing a reasonable minimum distribution (contributions or Earnings) of the
distribution. This Section amount, frequency limitations or other reasonable
administrative 6.03(B)(6) as to election of Account sources from among
conditions. multiple sources does not apply to the extent that a Participant or
Beneficiary is eligible under the Plan terms to receive a (B) Participant and
Beneficiary Elections. Subject to any distribution only from one specific
Account source. In the contrary requirements imposed by Sections 6.01, 6.02,
this absence of a Participant or Beneficiary election, the Plan Section 6.03 or
6.04, and also subject to Section 8.04 as to the Administrator operationally
will determine the Account form of distribution (cash or property), a
Participant or source(s) from which the Trustee will make the distribution and
Beneficiary may elect any method, form or timing of will determine whether such
amounts distributed consist of the distribution the Plan permits. Account
contributions or of Account Earnings or both. (1) Participant election as to
Beneficiary. The (7) Application to alternate payees. This Section 6.03
Participant, on a form prescribed by the Plan Administrator, may applies to an
alternate payee in the same manner as if the elect the distribution method, form
and timing which will apply alternate payee were the Participant. See Section
6.05 as to the to any Beneficiary, including his/her surviving spouse. The right
of a QDRO alternate payee to elect the distribution Participant's election may
limit any Beneficiary's right to method, form and timing applicable to the
alternate payee's increase or to reduce the frequency or the amount of any
distribution. payments. (C) Modification. The Employer in its Adoption Agreement
(2) If no election. Unless the Employer otherwise elects may elect to modify the
methods of payment available under the in Appendix B, if a Participant or
Beneficiary does not make a Plan, consistent with this Section 6.03. If the
Employer's Plan is timely election as to the distribution method, form and
timing as a Restated Plan, or in any other permitted Plan amendment, the the
Plan may permit, the Plan Administrator will direct the Employer in accordance
with Treas. Reg. §1.411(d)-4, may elect Trustee to distribute a Lump-Sum as soon
as is practical and at to eliminate from the prior Plan certain Protected
Benefits. the earliest date the Plan permits distribution but not later than the
date the Plan requires distribution. If the Plan does not permit a Lump-Sum
distribution, the Plan Administrator will © 2014 Great-West Trust Company, LLC
or its suppliers 64



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations129.jpg]
Defined Contribution Prototype Plan 6.04 ANNUITY DISTRIBUTIONS TO PARTICIPANTS
acknowledges the effect of the election, and a notary public or AND TO SURVIVING
SPOUSES. the Plan Administrator (or his/her representative) witnesses the
spouse's consent; (ii) the spouse consents to the alternative (A) Qualified
Joint and Survivor Annuity (QJSA). The Plan method of payment designated by the
Participant or to any Administrator must direct the Trustee to distribute a
married or change in that designated method of payment; and (iii) unless
unmarried Participant's Vested Account Balance in the form of a the spouse is
the Participant's sole primary Beneficiary, the QJSA (or in the form of a QOSA
described in Section spouse consents to the Participant's Beneficiary
designation or to 6.04(A)(8)), unless the Participant, and spouse if the
Participant any change in the Participant's Beneficiary designation. is married,
waive the QJSA in accordance with this Section 6.04(A) or unless Section 6.04(G)
applies. (a) Effect of spousal consent/blanket waiver. The spouse's consent to a
waiver of the QJSA is irrevocable, unless (1) Definition of QJSA if married. If,
as of the Annuity the Participant revokes the waiver election. The spouse may
Starting Date, the Participant is married (even if the Participant execute a
blanket consent to the Participant's future payment has not been married
throughout the one year period ending on method election or Beneficiary
designation, if the spouse the Annuity Starting Date), a QJSA is an immediate
Annuity acknowledges the right to limit his/her consent to a specific Contract
which is purchasable with the Participant's Vested designation but, in writing,
waives that right. Account Balance and which provides a Life Annuity for the
Participant and a Survivor Annuity payable for the remaining (b) Spousal consent
not required. The Plan life of the Participant's surviving spouse equal to 50%
of the Administrator will accept as valid a waiver election which does amount of
the annuity payable during the life of the Participant. not satisfy the spousal
consent requirements if the Plan Administrator establishes: (i) the Participant
does not have a (2) Definition of QJSA if not married. If, as of the spouse;
(ii) the spouse cannot be located; or (iii) the Participant Annuity Starting
Date, the Participant is not married, a QJSA is is legally separated or has been
abandoned (within the meaning an immediate Life Annuity Contract for the
Participant which is of applicable state law) and the Participant has a court
order to purchasable with the Participant's Vested Account Balance. that effect.
If the Participant's spouse is legally incompetent to give consent, the spouse's
legal guardian (even if the guardian is (3) Modification of QJSA benefit. The
Employer in the Participant) may give consent. Appendix B may elect a different
percentage (more than 50% but not exceeding 100%) for the Survivor Annuity. (8)
Qualified Optional Survivor Annuity (QOSA). Effective for Plan Years beginning
after December 31, 2007, a (4) Definitions of Life/Survivor Annuity. A Life
Participant who elects to waive the QJSA form of benefit is Annuity means an
Annuity Contract payable to the Participant in entitled to elect the QOSA at any
time during the applicable equal installments for the life of the Participant
that terminates QJSA election period. The QJSA notice will explain the terms
upon the Participant's death. A Survivor Annuity means an and conditions of the
QOSA. The QJSA provisions of Section Annuity Contract payable to the
Participant's surviving spouse 6.04(A) apply to a QOSA the Participant elects
pursuant to this in equal installments for the life of the surviving spouse that
Section 6.04(A)(8). terminates upon the death of the surviving spouse. (a)
Definition of QOSA. A QOSA is an Annuity (5) QJSA notice/timing. A Participant
may elect Contract: (i) for the life of the Participant with a Survivor
distribution of the QJSA at the earliest retirement age under the Annuity for
the life of the spouse which is equal to the Plan, which is the earliest date on
which the Participant could Applicable Percentage of the amount of the annuity
which is elect to receive retirement benefits. A married Participant may payable
during the joint lives of the Participant and the spouse; elect distribution of
the QJSA without spousal consent. At least and (ii) which is the actuarial
equivalent of a single annuity for 30 days and not more than 180 days before the
Participant's the life of the Participant. A QOSA also includes any annuity in
Annuity Starting Date, the Plan Administrator must provide the a form having the
effect of an annuity described in the preceding Participant a written
explanation of the terms and conditions of sentence. the QJSA, the Participant's
right to make, and the effect of, an election to waive the QJSA benefit, the
rights of the Participant's (b) Definition of Applicable Percentage. For spouse
regarding the waiver election and the Participant's right purposes of this
Section 6.04(A)(8), the Applicable Percentage to make, and the effect of, a
revocation of a waiver election and is based on the Survivor Annuity percentage
under the Plan's which otherwise satisfies the requirements of Treas. Reg. QJSA.
If the Survivor Annuity percentage is less than 75%, then §1.417(a)(3)-1. the
Applicable Percentage is 75%. If the Survivor Annuity percentage is greater than
or equal to 75%, the Applicable (6) Waiver frequency and timing. The Plan does
not Percentage is 50%. limit the number of times the Participant may revoke a
waiver of the QJSA or make a new waiver during the election period. The (c) No
spousal consent requirement for QOSA. A Participant (and his/her spouse, if the
Participant is married), Participant may elect a QOSA without spousal consent.
may revoke an election to receive a particular form of benefit at any time until
the Annuity Starting Date. (B) Qualified Preretirement Survivor Annuity (QPSA).
If a married Participant dies prior to his/her Annuity Starting Date, (7)
Married Participant waiver. A married Participant's the Plan Administrator will
direct the Trustee to distribute a QJSA waiver election is not valid unless: (i)
the Participant's portion of the Participant's Vested Account Balance to the
spouse (to whom the Survivor Annuity is payable under the Participant's
surviving spouse in the form of a QPSA, unless the QJSA), after the Participant
has received the QJSA notice, has Participant has a valid QPSA waiver election
in effect, or unless consented in writing to the waiver election, the spouse's
consent Section 6.04(G) applies. The Employer in its Adoption © 2014 Great-West
Trust Company, LLC or its suppliers 65



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations130.jpg]
Defined Contribution Prototype Plan Agreement will elect whether to apply the
"one-year marriage 6.04(A)(5), and which otherwise satisfies the requirements of
rule." If the Employer elects to apply the one-year marriage rule, Treas. Reg.
§1.417(a)(3)-1. the QPSA benefit does not apply unless the Participant and
his/her spouse were married throughout the one year period (7) Waiver frequency
and timing. The Plan does not ending on the date of the Participant's death.
limit the number of times the Participant may revoke a waiver of the QPSA or
make a new waiver during the election period. The (1) Definition of QPSA. A QPSA
is an Annuity Contract election period for waiver of the QPSA ends on the date
of the which is purchasable with 50% of the Participant's Vested Participant's
death. A Participant's QPSA waiver election is not Account Balance (determined
as of the date of the Participant's valid unless the Participant makes the
waiver election after the death) and which is payable for the life of the
Participant's Participant has received the QPSA notice and no earlier than the
surviving spouse. first day of the Plan Year in which he/she attains age 35.
However, if the Participant incurs a Separation from Service (2) Modification of
QPSA. The Employer in Appendix B prior to the first day of the Plan Year in
which he/she attains age may elect a different percentage (more than 50% but not
35, the Plan Administrator will accept a waiver election as to the exceeding
100%) for the QPSA. Participant's Account Balance attributable to his/her
Service prior to his/her Separation from Service. In addition, if a (3) Ordering
rule. The value of the QPSA is attributable Participant who has not incurred a
Separation from Service to Employer Contributions, to Pre-Tax Deferrals, to Roth
makes a valid waiver election, except for the age 35 Plan Year Deferrals, and to
Employee Contributions in the same timing requirement above, the Plan
Administrator will accept proportion as the Participant's Vested Account Balance
is that election as valid, but only until the first day of the Plan Year
attributable to those contributions. in which the Participant attains age 35.
(4) Disposition of remaining balance. The portion of the (8) Spousal consent to
waiver. A Participant's QPSA Participant's Vested Account Balance not payable as
a QPSA is waiver is not valid unless the Participant's spouse (to whom the
payable to the Participant's Beneficiary, in accordance with the QPSA is
payable) satisfies or is excused from the consent remaining provisions of this
Article VI. requirements as described in Section 6.04(A)(7) as to a QJSA, except
the spouse need not consent to the method of benefit (5) Surviving spouse
elections. If the Participant's Vested payable to the Designated Beneficiary.
The spouse's consent to Account Balance which the Trustee would apply to
purchase the the waiver of the QPSA is irrevocable, unless the Participant QPSA
exceeds $5,000, the Participant's surviving spouse may revokes the waiver
election. The spouse also may execute a elect to have the Trustee commence
payment of the QPSA at blanket consent as to the QPSA waiver in the same manner
as any time following the date of the Participant's death, but not described in
Section 6.04(A)(7)(a) as to a QJSA. later than Section 6.02 requires, and may
elect any of the methods of payment described in Section 6.03, in lieu of the
(C) Effect of Waiver. If the Participant has in effect a valid QPSA. In the
absence of an election by the surviving spouse, the waiver election regarding
the QJSA or the QPSA, the Plan Plan Administrator must direct the Trustee to
distribute the Administrator must direct the Trustee to distribute the QPSA on
the earliest administratively practicable date following Participant's Vested
Account Balance in accordance with the close of the Plan Year in which the
latest of the following Sections 6.01, 6.02 and 6.03. events occurs: (a) the
Participant's death; (b) the date the Plan Administrator receives notification
of or otherwise confirms the (D) Loan Offset. The Plan Administrator will reduce
the Participant's death; (c) the date the Participant would have Participant's
Vested Account Balance by any security interest attained Normal Retirement Age;
or (d) the date the Participant (pursuant to any offset rights authorized by
Section 6.06) held would have attained age 62. by the Plan by reason of a
Participant loan, to determine the value of the Participant's Vested Account
Balance distributable (6) QPSA notice/timing. The Plan Administrator must in the
form of a QJSA or QPSA, provided the loan satisfied the provide a written
explanation of the QPSA to each married spousal consent requirement described in
Section 7.06(D). Participant within the following period which ends last: (a)
the period beginning on the first day of the Plan Year in which the (E) Effect
of QDRO. For purposes of applying this Article VI, Participant attains age 32
and ending on the last day of the Plan a former spouse (in lieu of the
Participant's current spouse) is the Year in which the Participant attains age
34; (b) a reasonable Participant's spouse or surviving spouse to the extent
provided period after an Employee becomes a Participant; or (c) a under a QDRO
described in Section 6.05. The provisions of this reasonable period after
Section 6.04 of the Plan becomes Section 6.04 apply separately to the portion of
the Participant's applicable to the Participant. A "reasonable period" described
in Vested Account Balance subject to a QDRO and to the portion clauses (b) and
(c) is the period beginning one year before and of the Participant's Vested
Account Balance not subject to the ending one year after the applicable event.
If the Participant QDRO. incurs a Separation from Service before attaining age
35, clauses (a), (b), and (c) do not apply and the Plan Administrator must (F)
Vested Account Balance Not Exceeding $5,000. The provide the QPSA notice within
the period beginning one year Trustee must distribute in a Lump-Sum a
Participant's Vested before and ending one year after the Separation from
Service. If Account Balance which the Trustee otherwise under Section the
Participant thereafter returns to employment with the 6.04 would apply to
provide a QJSA or QPSA benefit, where the Employer, the Plan Administrator will
redetermine the Participant's Vested Account Balance determined under Section
applicable period. The QPSA notice must describe the terms and 6.01(A)(4) does
not exceed $5,000, unless the Employer elects conditions of the QPSA and of the
waiver of the QPSA, to apply any lesser amount in Appendix B. comparable to the
QJSA notice required under Section © 2014 Great-West Trust Company, LLC or its
suppliers 66



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations131.jpg]
Defined Contribution Prototype Plan (G) Profit Sharing Plan Exception. If this
Plan is a Profit (1) Notices and order status. Upon receiving a domestic Sharing
Plan, the Employer in its Adoption Agreement must relations order, the Plan
Administrator promptly will notify the elect whether the preceding provisions of
Section 6.04 apply to Participant and any alternate payee named in the order, in
all Participants or only to Participants who are not Exempt writing, of the
receipt of the order and the Plan's procedures for Participants. determining the
qualified status of the order. Within a reasonable period of time after
receiving the domestic relations (1) Definition of Exempt Participants. All
Participants order, the Plan Administrator must determine the qualified status
are Exempt Participants except the following Participants to of the order and
must notify the Participant and each alternate whom Section 6.04 (excluding this
Section 6.04(G)) must be payee, in writing, of the Plan Administrator's
determination. The applied: (a) a Participant as respects whom the Plan is a
direct or Plan Administrator must provide notice under this Section indirect
transferee from a plan subject to the Code §417 6.05(C)(1) by mailing to the
individual's address specified in the requirements and the Plan received the
Transfer after December domestic relations order, or in a manner consistent with
DOL 31, 1984, unless the Transfer is an Elective Transfer described in
regulations. Section 11.06(E)(3); (b) a Participant who elects a Life Annuity
distribution; or (c) a Participant whose benefits under a Defined (2) Interim
amounts payable. If any portion of the Benefit Plan maintained by the Employer
are offset by benefits Participant's Vested Account Balance is payable under the
provided under this Plan. domestic relations order during the period the Plan
Administrator is making its determination of the qualified status (2) Transfers.
If a Participant receives a Transfer under of the domestic relations order, the
Plan Administrator must Section 6.04(G)(1), clause (a) above and to which
Section 6.04 maintain a separate accounting of the amounts payable. If the
applies, the Plan Administrator may elect to apply Section 6.04 Plan
Administrator determines the order is a QDRO within 18 only to the Participant's
transferred balance and not to the months of the date amounts first are payable
following receipt of Participant's remaining Account Balance provided that the
Plan the domestic relations order, the Plan Administrator will direct
Administrator accounts properly for such balances. the Trustee to distribute the
payable amounts in accordance with the QDRO. If the Plan Administrator does not
make its (3) Distribution to Exempt Participant. The Plan determination of the
qualified status of the order within the Administrator must direct the Trustee
to distribute the Exempt 18-month determination period, the Plan Administrator
will Participant's Vested Account Balance in accordance with direct the Trustee
to distribute the payable amounts in the Sections 6.01, 6.02 and 6.03. manner
the Plan would distribute if the order did not exist and will apply the order
prospectively if the Plan Administrator later (4) Exempt Participant Beneficiary
designation. See determines the order is a QDRO. Section 7.05(A)(3) as to
requirements relating to a married Exempt Participant's Beneficiary designation.
(3) Segregated Account. To the extent it is not inconsistent with the provisions
of the QDRO, the Plan 6.05 QDRO DISTRIBUTIONS. Notwithstanding any other
Administrator under Section 7.04(A)(2)(c) may direct the provision of this Plan,
the Trustee, in accordance with the Trustee to segregate the QDRO amount in a
Segregated direction of the Plan Administrator, must comply with the Account.
The Trustee will make any payments or distributions provisions of a QDRO, as
defined in Code §414(p)(1)(A), which required under this Section 6.05 by
separate benefit checks or is issued with respect to the Plan. other separate
distribution to the alternate payee(s). (A) Distribution at Any Time. This Plan
specifically permits 6.06 DEFAULTED LOAN - TIMING OF OFFSET. If a distribution
to an alternate payee under a QDRO at any time, Participant or a Beneficiary
defaults on a Plan loan, the Plan irrespective of whether the Participant has
attained his/her Administrator will determine the timing of the reduction
(offset) earliest retirement age (as defined under Code §414(p)(4)(B)) of the
Participant's Vested Account Balance in accordance with under the Plan. However,
a distribution to an alternate payee this Section 6.06 and the Plan
Administrator's loan policy. prior to the Participant's attainment of earliest
retirement age is available only if: (1) the QDRO specifies distribution at that
(A) Offset if Distributable Event. If, under the loan policy a time or permits
an agreement between the Plan and the alternate loan default also is a
distributable event under the Plan, the payee to authorize an earlier
distribution; and (2) if the present Trustee, at the time of the loan default,
will offset the value of the alternate payee's benefits under the Plan exceeds
Participant's Vested Account Balance by the lesser of the $5,000, and the QDRO
requires the alternate payee's consent to amount in default (including accrued
interest) or the Plan's any distribution occurring prior to the Participant's
attainment of security interest in that Vested Account Balance. earliest
retirement age, the alternate payee gives such consent. (B) Restricted Accounts.
If the loan is from a Restricted (B) Plan Terms Otherwise Apply. Except as to
timing of Pension Account and the loan default is a distributable event
distribution commencement under Section 6.05(A), nothing in under the loan
policy, the Trustee will offset the Participant's this Section 6.05 gives a
Participant or an alternate payee a right Account Balance in the manner
described in Section 6.06(A) to receive a method, form or timing of
distribution, to receive only if the Participant has incurred a Separation from
Service or any option, or to increase benefits in a manner that the Plan does
has attained Normal Retirement Age (or age 62 if earlier). If a not permit.
401(k) Plan makes the loan, to the extent the loan is attributable to the
Participant's Restricted 401(k) Accounts, the Trustee will (C) QDRO Procedures.
The Plan Administrator must establish not offset the Participant's Vested
Account Balance prior to the reasonable procedures to determine the qualified
status of a earlier of the date the Participant incurs a Severance from domestic
relations order (as defined under Code §414(p)(1)(B). Employment or the date the
Participant attains age 59 1/2. Consistent with its loan policy, the Plan
Administrator also may © 2014 Great-West Trust Company, LLC or its suppliers 67



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations132.jpg]
Defined Contribution Prototype Plan offset a Participant's defaulted loan upon
Plan termination, (2) Deemed necessity. The following restrictions apply to
provided the Participant's Account Balance is distributable upon a Participant
who receives a safe harbor hardship distribution: Plan termination. (a) the
Participant may not make Elective Deferrals or Employee Contributions to the
Plan and other plans (described below) 6.07 HARDSHIP DISTRIBUTIONS. The Employer
in its maintained by the Employer for the 6-month period (or any Adoption
Agreement may elect to permit a hardship distribution longer period the Plan
Administrator may specify in a hardship to an electing Participant. If the
Employer elects to permit distribution policy) following the date of his/her
hardship hardship distributions, the Employer, consistent with the distribution;
(b) the distribution may not exceed the amount of Adoption Agreement, will
elect: (i) which Accounts are the Participant's immediate and heavy financial
need (including available for a hardship distribution; (ii) whether the Plan any
amounts necessary to pay any federal, state or local income Administrator will
administer the hardship distributions in taxes or penalties reasonably
anticipated to result from the accordance with the safe harbor provisions of
Section 6.07(A) or distribution); and (c) the Participant must have obtained all
under the non-safe harbor provisions of Section 6.07(B); and distributions
(including distribution of Code §404(k) ESOP (iii) whether the hardship
distribution is an In-Service dividends), other than hardship distributions, and
all nontaxable Distribution, an acceleration of a distribution occurring after
loans (determined at the time of the loan) currently available Severance from
Employment/Separation from Service, or both. under the Plan and all other plans
(described below) maintained The Employer in its Profit Sharing Plan Adoption
Agreement by the Employer. "Other plans" for purposes of clauses (a) and may
elect to apply the safe harbor rules. Unless the Employer (c) means all other
qualified plans and all nonqualified plans of otherwise elects on Appendix B, if
the Employer elects to permit deferred compensation maintained by the Employer
including a hardship acceleration of distributions after Severance from cash or
deferred arrangement that is part of a cafeteria plan Employment/Separation from
Service, the existence of such a under Code §125 (but excluding the mandatory
employee hardship will be determined under the safe harbor rules of contribution
portion of a Defined Benefit Plan or a health or Section 6.07(B). welfare
benefit plan, including one that is part of a cafeteria plan). For purposes of
clause (a), "other plans" also includes (A) Safe Harbor Need/Necessity. stock
option, stock purchase and other similar plans maintained by the Employer. (1)
Deemed immediate and heavy need. For purposes of this Plan, a safe harbor
hardship distribution is a distribution on (B) Non-safe Harbor Need/Necessity.
For purposes of this account of one or more of the following immediate and heavy
Plan, a non-safe harbor hardship distribution is a distribution on financial
needs: (a) expenses for (or necessary to obtain) account of an immediate and
heavy financial need. The medical care (as defined in Code §213(d)) for the
Participant, distribution cannot exceed the amount necessary to satisfy the for
the Participant's spouse, or for any of the Participant's need (including any
amounts necessary to pay any federal, state, dependents; (b) costs directly
related to the purchase (excluding or local income taxes or penalties reasonably
anticipated to mortgage payments) of a principal residence of the Participant;
result from the distribution). The Plan will not make a non-safe (c) payment of
post-secondary education tuition and related harbor hardship distribution if the
Participant may relieve the educational fees (including room and board), for the
next need from other resources that are reasonably available to the 12-month
period, for the Participant, for the Participant's spouse, Participant. The Plan
Administrator will administer a hardship for the Participant's children, or for
any of the Participant's distribution under this Section 6.07(B) in accordance
with Treas. dependents; (d) payments necessary to prevent the eviction of Reg.
§1.401(k)-1(d)(3)(iv), but excluding paragraph (E) thereof. the Participant from
his/her principal residence or the foreclosure of the mortgage on the
Participant's principal (C) Policy/Reliance. The Plan Administrator may adopt a
residence; (e) payments for the funeral or burial expenses for the uniform and
nondiscriminatory policy regarding hardship Participant's deceased parent,
spouse, child, or dependent; or (f) distributions including objective standards
for determining expenses to repair damage to the Participant's principal whether
a Participant has an immediate and heavy financial need residence that would
qualify for a casualty loss deduction under and for substantiating the extent of
the Participant's need. The Code §165 (determined without regard to whether the
loss Plan Administrator, absent actual contrary knowledge, may rely exceeds 10%
of adjusted gross income). The Plan Administrator on a Participant's written
representation that the distribution is operationally may limit the deemed
immediate and heavy on account of hardship (as defined in Section 6.07(A)(1)),
that financial need events to only certain of the events specified as the
distribution satisfies Section 6.07(B) and/or that the (a) through (f) above,
upon which a Participant may elect to distribution satisfies clause (b) under
6.07(A)(2). receive a hardship distribution. As used in this Section 6.07(A)(1),
the term "dependent" means a dependent as defined (D) No Counterproductive
Actions. A Participant, to establish in Code §152 but for Taxable Years
beginning after 2004 as necessity under either Sections 6.07(A)(2) or 6.07(B)
need not applied to clause (e), means without regard to Code take
counterproductive actions as would increase the financial §152(d)(1)(B) and, for
purposes of clause (c), means as applied need. Such actions include, but are not
limited to, being required without regard to Code §§152(b)(1) or (2) and
152(d)(1)(B). to first take a Participant loan to purchase a principal residence
Notwithstanding the immediately preceding sentence, the Plan where such a loan
would result in the Participant's Administrator may elect to limit the term
"dependent" to those disqualification from obtaining other necessary financing.
persons whom the Participant may claim as a dependent on IRS Form 1040. The
administrative forms related to hardship (E) Restrictions on Amount;
Grandfathered Amounts. The distributions will reflect which deemed immediate and
heavy maximum amount distributable from Elective Deferrals as a financial need
events, and which of these definitions of hardship distribution may not exceed
the amount equal to the "dependent," the Plan Administrator has elected to
apply. Participant's total Elective Deferrals as of the hardship distribution
date, reduced by the amount of any Elective Deferrals previously distributed to
the Participant based on © 2014 Great-West Trust Company, LLC or its suppliers
68



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations133.jpg]
Defined Contribution Prototype Plan hardship or otherwise. QMACs and QNECs, and
any Earnings non-spouse Designated Beneficiary also has rollover rights as on
such contributions, and Earnings on the Participant's Elective described in
Section 6.08(G). Deferrals, each credited as of December 31, 1988, or if later,
by the end of the last Plan Year ending before July 1, 1989 (B) Rollover and
Withholding Notice. At least 30 days but (collectively, "grandfathered
amounts"), increase the amount of not more than 180 days prior to the Trustee's
distribution of an the maximum available hardship distribution only if the
Eligible Rollover Distribution, the Plan Administrator must Employer in Appendix
B elects to include such amounts. The provide a written notice (including a
summary notice as restrictions of this Section 6.07(E) do not apply to hardship
permitted under applicable Treasury regulations) explaining to distributions
from Nonelective Contributions, Regular Matching the distributee the rollover
option, the applicability of mandatory Contributions or Additional Matching
Contributions and such 20% federal income tax withholding to any amount not
directly distributions also may include Earnings on such Accounts. No rolled
over, and the recipient's right to roll over the distribution hardship
distribution is available from Safe harbor Contribution within 60 days after the
date of receipt of the distribution Accounts. ("rollover notice"). If
applicable, the rollover notice also must explain the availability of income
averaging and the exclusion of (F) Ordering. If the Plan permits a hardship
distribution from net unrealized appreciation. A recipient of an Eligible
Rollover more than one Account type, the Participant or the Plan Distribution
(whether he/she elects a Direct Rollover or elects to Administrator in
accordance with Section 6.03(B)(6) will receive the distribution), also may
elect to receive distribution at determine the ordering of a Participant's
hardship distribution any administratively practicable time which is earlier
than 30 from the hardship distribution eligible Accounts, including days (but
more than 7 days if Section 6.04 applies) following ordering as between the
Participant's Pre-Tax Deferral Account receipt of the rollover notice. and Roth
Deferral Account, if any, provided that any ordering is consistent with any
restriction on hardship distributions under (1) Notice of right to defer
distribution. A distribution this Section 6.07. notice must include a
description of a Participant's right, if any, to defer receipt of a distribution
and also must describe the (G) Prototype and Volume Submitter Plans. A
Participant's consequences of failing to defer receipt of the distribution.
hardship distribution made from Elective Deferrals under a Prototype Plan must
comply with the safe harbor rules of (C) Default Rollover. The Plan
Administrator, in the case of a Section 6.07(A). A Participant's hardship
distribution made from Participant who does not respond timely to the rollover
notice, the Nonelective Contribution, Regular Matching Contribution or may make
a Direct Rollover of the Participant's Account (as Additional Matching
Contribution Accounts under a Prototype described in Rev. Rul. 2000-36 or in any
successor guidance, or Plan, as the Employer elects in its Adoption Agreement,
may in any DOL guidance) in lieu of distributing the Participant's comply with
the safe harbor rules of Section 6.07(A) or the Account. non-safe harbor rules
of Section 6.07(B). A Volume Submitter Plan, as the Employer elects in its
Adoption Agreement, may (D) Automatic Rollover. If the Employer elects in its
provide hardship distributions under the safe harbor rules of Adoption Agreement
to provide for Mandatory Distributions Section 6.07(A) or under the non-safe
harbor hardship described in Section 6.01(A), the Plan Administrator will apply
distribution rules of Section 6.07(B). this Section 6.08(D) to all Mandatory
Distributions made before the Participant attains the later of age 62 or Normal
Retirement (H) Beneficiary's Hardship Need. If the Employer elects in Age. The
Employer in its Adoption Agreement will elect Appendix B and effective on the
date specified therein which whether to apply this Section 6.08(D) to a
specified amount or may not be earlier than August 17, 2006, a Participant's
hardship will apply this Section only to such Mandatory Distributions event, for
purposes of Section 6.07(A)(1), includes an which exceed $1,000. In the event of
any Mandatory immediate and heavy financial need of a primary Individual
Distribution subject to this Section 6.08(D), if the Participant Beneficiary of
the Participant, that would constitute a hardship does not elect to have such
distribution paid directly to an event if it occurred with respect to the
Participant's spouse or Eligible Retirement Plan the Participant specifies in a
Direct dependent as defined under Section 6.07(A)(1), but only as to Rollover or
to receive the distribution directly in accordance the events described in
Sections 6.07(A)(1)(a), (c) and (e). For with Section 6.01(A), then the Plan
Administrator will pay the purposes of this Section 6.07(H), a "primary
Individual distribution in a Direct Rollover to an Individual Retirement
Beneficiary" is an Individual Beneficiary who has an Plan the Plan Administrator
designates ("Automatic Rollover"). unconditional right to all or a portion of
the Participant's Account Balance upon the Participant's death. (1)
Determination of Mandatory Distribution amount. 6.08 DIRECT ROLLOVER OF ELIGIBLE
ROLLOVER (a) Rollovers count. The Plan Administrator, in DISTRIBUTIONS.
determining whether a Mandatory Distribution is greater than $1,000 for purposes
of this Section 6.08(D), will include the (A) Participant Election. A
Participant (including for this portion of the Participant's distribution
attributable to any purpose, a former Employee) may elect, at the time and in
the Rollover Contribution, regardless of the Employer's Adoption manner
prescribed by the Plan Administrator, to have any Agreement election to include
or exclude Rollover portion of his/her Eligible Rollover Distribution from the
Plan Contributions in determining a Mandatory Distribution. paid directly to an
Eligible Retirement Plan specified by the Participant in a Direct Rollover. For
purposes of this Section (b) Roth and non-Roth Accounts. In determining 6.08, a
Participant includes as to their respective interests, a the Mandatory
Distribution amount under this Section 6.08(D), Participant's surviving spouse
and the Participant's spouse or the Plan Administrator will aggregate a
Participant's Roth former spouse who is an alternate payee under a QDRO. A
Deferral and all other (non-Roth) Accounts if each Account Balance exceeds $200.
If either the Roth Deferral Account or © 2014 Great-West Trust Company, LLC or
its suppliers 69



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations134.jpg]
Defined Contribution Prototype Plan the total of all non-Roth Accounts is less
than $200, the Plan Administrator will apply this Section 6.08(D) only to the
other (3) Eligible Rollover Distribution. An Eligible Rollover Account and will
not aggregate the Account Balance under $200 Distribution is any distribution of
all or any portion of the with the other Account Balance. Participant's Vested
Account Balance, except: (a) any distribution which is one of a series of
substantially equal (2) Spousal Beneficiaries, alternate payees and Plan
periodic payments (not less frequently than annually) made for termination.
Except as otherwise provided in Section 7.07(B), the life (or life expectancy)
of the Participant or the joint lives the Automatic Rollover provisions of this
Section 6.08(D) do (or joint life expectancies) of the Participant and the
Participant's not apply to spousal Beneficiaries, to alternate payees under a
Beneficiary, or for a specified period of ten years or more; (b) QDRO or to
distributions upon Plan termination. any RMD under Section 6.02; (c) the portion
of any distribution which is not includible in gross income (except for Roth (E)
Limitation on Employee Contribution and Roth Deferral Accounts, Employee
Contributions and determined Rollovers. without regard to the exclusion of net
unrealized appreciation with respect to employer securities); (d) any hardship
(1) Employee Contributions. The non-taxable portion of distribution; (e) a
corrective distribution made under Article IV; a Participant's Employee
Contribution Account only may be (f) a deemed distribution resulting from a
defaulted Participant transferred by means of a Direct Rollover to a qualified
Defined loan which is not also an offset distribution; (g) any other
Contribution Plan described in Code §§401(a) or 403(a), or for distributions
described in Treas. Reg. §1.402(c)-2; and (h) as to taxable years beginning
after December 31, 2006, to a Code a Direct Rollover, any distribution which
otherwise would be an §403(b) plan, that agrees to account separately for
amounts so Eligible Rollover Distribution, but where the total distributions
transferred, including accounting separately for the portion of to the
Participant during that calendar year are reasonably such distribution which is
includible in gross income and the expected to be less than $200. For purposes
of clause (h), a portion of such distribution which is not includible in gross
Participant's Roth Deferral Account is deemed to constitute a income. The
non-taxable portion of a Participant's Employee separate plan that is subject to
a separate $200 limit. The Plan Contributions also may be transferred by a
Direct Rollover or by Administrator, in a form on which a Participant may elect
a a 60-day rollover to an Individual Retirement Plan. For purposes Direct
Rollover, may restrict a Participant from directly rolling of a rollover of a
distribution which includes both Employee over only a part of an Eligible
Rollover Distribution where the Contributions and pre-tax amounts, the Plan
Administrator will distribution amount does not exceed $500. In the case of such
treat the first amounts rolled over as attributable to the pre-tax distribution
exceeding $500, the Plan Administrator's form may amounts. require that any
amount the Participant elects to directly roll over be equal to $500 or a lesser
specified amount. (2) Roth Accounts. Except as otherwise described, the
provisions of this Section 6.08(E) apply for taxable years (4) Individual
Retirement Plan (or IRA). An Individual commencing on or after January 1, 2006.
A Participant's Roth Retirement Plan (or IRA) is an individual retirement
account Account (which may include Roth deferrals, Roth rollovers, or described
in Code §408(a) or an individual retirement annuity In-Plan Roth Rollovers) may
be transferred by means of a Direct described in Code §408(b), and, as the
context requires, includes Rollover to a Roth plan. A Participant also may
transfer the a Roth individual retirement account or a Roth individual taxable
portion of his/her Roth Account by a 60-day rollover to retirement annuity. a
Roth plan. A "Roth plan" means any of the following plans which accept Roth
deferrals: a qualified plan described in Code (G) Non-Spouse Designated
Beneficiary Direct Rollover. §401(k), a Code §403(b) plan, or commencing January
1, 2011, Unless the Employer in Appendix B elects to delay the a governmental
457(b) plan. A Participant's Roth Account also application of this Section
6.08(G) to distributions made after may be transferred by a Direct Rollover or
by a 60-day rollover December 31, 2009, for distributions after December 31,
2006, a to a Roth Individual Retirement Plan. non-spouse Designated Beneficiary
(including a trust which qualifies as a Designated Beneficiary), by a Direct
Rollover, (F) Definitions. The following definitions apply to this Section may
roll over an Eligible Rollover Distribution to an Eligible 6.08: Retirement
Plan; provided that for this purpose, an Eligible Retirement Plan is an
Individual Retirement Plan that the (1) Direct Rollover. A Direct Rollover is a
payment by non-spouse Designated Beneficiary establishes for purposes of the
Plan to the Eligible Retirement Plan the distributee specifies receiving the
distribution and which is treated as an inherited in his/her Direct Rollover
election or in the case of an Automatic IRA under Code §408(d)(3)(C). If a
non-spouse Designated Rollover, to the Individual Retirement Plan that the Plan
Beneficiary receives a distribution from the Plan, the Administrator designates.
distribution is not eligible for a 60-day rollover. (2) Eligible Retirement
Plan. An Eligible Retirement (1) Certain requirements not applicable before
2010. Plan is an individual retirement account described in Code Although a
non-spouse Designated Beneficiary may roll over §408(a), an individual
retirement annuity described in Code directly a distribution as provided in this
Section 6.08(G), any §408(b), an annuity plan described in Code §403(a), a
qualified distribution made prior to January 1, 2010, is not subject to the
trust described in Code §401(a), an arrangement described in Direct Rollover
requirements of Code §401(a)(31) (including Code §403(b), an eligible
governmental deferred compensation Code §401(a)(31)(B)), the notice requirements
of Code §402(f) plan described in Code §457(b), or for distributions made after
or the mandatory withholding requirements of Code §3405(c), December 31, 2007, a
Roth IRA described in Code §408A(b). or to the corresponding provisions of this
Section 6.08. However, with regard to a Participant's Roth Deferral Account, an
Eligible Retirement Plan is a Roth IRA described in Code (2) RMDs not eligible
for rollover. A non-spouse §408A(b), or a Roth plan, as defined in Section
6.08(E)(2). Designated Beneficiary may not roll over an amount which is an ©
2014 Great-West Trust Company, LLC or its suppliers 70



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations135.jpg]
Defined Contribution Prototype Plan RMD. If the Participant dies before his/her
RBD and the Code §401(a)(9) as in effect on December 31, 1983; (2) the
non-spouse Designated Beneficiary rolls over to an IRA the Participant did not
have an Account Balance as of December 31, maximum amount eligible for rollover,
the Beneficiary may 1983; (3) the election does not specify the timing and form
of elect to use either the Life Expectancy rule under Section the distribution
and the death Beneficiaries (in order of priority); 6.02(B)(1)(d) or the 5-year
rule under Section 6.02(B)(1)(c), in (4) the substitution of a Beneficiary
modifies the distribution determining the RMDs from the IRA that receives the
payment period; or, (5) the Participant (or Beneficiary) modifies non-spouse
Beneficiary's Direct Rollover distribution. or revokes the election. In the
event of a revocation, the Trustee must distribute, no later than December 31 of
the calendar year 6.09 REPLACEMENT OF $5,000 AMOUNT. If the following the year
of revocation, the amount which the Employer in its Adoption Agreement under
Section 6.01(A)(1) Participant would have received under Section 6.02 if the
elects no Mandatory Distributions or elects a Mandatory distribution designation
had not been in effect or, if the Distribution amount which is less than $5,000,
all other Plan Beneficiary revokes the distribution designation, the amount
references to "$5,000" remain unchanged unless the Employer which the
Beneficiary would have received under Section 6.02 if in Appendix B elects to
apply any lesser amount. However, any the distribution designation had not been
in effect. The Plan such override election does not apply to Sections 3.02(D)
Administrator will apply this Section 6.10 to rollovers and (relating to
Catch-Up Deferrals, 3.10 (relating to SIMPLE Plans) Transfers in accordance with
Treasury Reg. §1.401(a)(9)-8. and 3.12(C)(2) (relating to Designated IRAs) and
references therein remain at $5,000. If this Plan is a Restated Plan with a 6.11
DEEMED SEVERANCE DISTRIBUTIONS. The retroactive Effective Date, any Employer
election under this Employer in its Adoption Agreement will elect whether to
Section 6.09 must be consistent with the Plan Administrator's permit a deemed
severance distribution. If the Employer elects operation of the Plan prior to
the Employer's execution of its to permit a deemed severance distribution, then
notwithstanding Restated Plan. Section 1.22(G), if a Participant performs
service in the uniformed services (as defined in Code §414(u)(12)(B)) on 6.10
TEFRA ELECTIONS. active duty for a period of more than 30 days, the Participant
will be deemed to have a Severance from Employment solely for (A) Application of
Election in Lieu of Other Provisions. purposes of distribution of amounts from
Contribution Types the Notwithstanding the provisions of Sections 6.01, 6.02 and
6.03, Employer has selected in the Adoption Agreement. If a if the Participant
(or Beneficiary) signed a written distribution Participant elects to receive a
distribution on account of this designation prior to January 1, 1984 ("TEFRA
election"), the deemed severance, and the distribution includes any of the Plan
Administrator must direct the Trustee to distribute the Participant's Elective
Deferrals, then the individual may not Participant's Vested Account Balance in
accordance with that make Elective Deferrals or Employee Contributions to the
Plan election, subject however, to the Survivor Annuity requirements, during the
6-month period beginning on the date of the if applicable, of Section 6.04.
distribution. If a Participant would be entitled to a distribution on account of
a deemed severance, and a distribution on account (B) Non-Application. This
Section 6.10 does not apply to a of another Plan provision (such as a QRD), then
the other Plan TEFRA election, and the Plan Administrator will not comply
provision will control and the 6-month suspension will not with that election,
if any of the following applies: (1) the elected apply. method of distribution
would have disqualified the Plan under © 2014 Great-West Trust Company, LLC or
its suppliers 71



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations136.jpg]
Defined Contribution Prototype Plan ARTICLE VII ADMINISTRATIVE PROVISIONS 7.01
EMPLOYER ADMINISTRATIVE PROVISIONS. (B) Resignation and Removal. If the
Employer, under Section (A) Information to Plan Administrator. The Employer must
1.43, appoints one or more persons to serve as Plan supply current information
to the Plan Administrator, including Administrator, such person(s) shall serve
until they resign by the name, date of birth, date of employment, Compensation,
written notice to the Employer or until the Employer removes leaves of absence,
Years of Service and date of Separation from them by written notice. In case of
a vacancy in the position of Service of each Employee who is, or who will be
eligible to Plan Administrator, the Employer will exercise any and all of
become, a Participant under the Plan, together with any other the powers,
authority, duties and discretion conferred upon the information which the Plan
Administrator considers necessary to Plan Administrator pending the filling of
the vacancy. administer the Plan. The Employer's records as to the information
the Employer furnishes to the Plan Administrator (C) General Powers and Duties.
The Plan Administrator has are conclusive as to all persons. the following
general powers and duties which are in addition to those the Plan otherwise
accords to the Plan Administrator: (B) Plan Contributions. The Employer is
solely responsible to determine the proper amount of any Employer Contribution
it (1) Eligibility/benefit determination. To determine the makes to the Plan and
for the timely deposit to the Trust of the rights of eligibility of an Employee
to participate in the Plan, all Employer Contributions. factual questions that
arise in the course of administering the Plan, the amount of a Participant's
Account Balance (based on (C) Employer Action. The Employer must take any action
the value of the Trust assets, as determined by the Trustee, the under the Plan
in accordance with applicable Plan provisions Custodian or the Named Fiduciary)
and the Vested percentage and with proper authority such that the action is
valid and is of each Participant's Account Balance. binding upon the Employer.
(2) Rules/policies. To adopt rules of procedure and (D) No Responsibility for
Others. Except as required under regulations or policies the Plan Administrator
considers ERISA, the Employer has no responsibility or obligation under
reasonable or necessary for the proper and efficient the Plan to Employees,
Participants or Beneficiaries for any act administration of the Plan, provided
the rules are not required of the Plan Administrator, the Trustee, the
Custodian, inconsistent with the terms of the Plan, the Code, or ERISA. The or
any other service provider to the Plan (unless the Employer Plan Administrator
may, but is not required to reduce such rules, also serves in such capacities).
regulations or policies to writing. The Plan Administrator at any time may amend
or terminate prospectively any Plan policy (E) Indemnity of Certain Fiduciaries.
The Employer will without the requirement of a formal Plan amendment. The
indemnify, defend and hold harmless the Plan Administrator Employer or Plan
Administrator also may create and modify from and against any and all loss,
damages or liability to which from time to time one or more administrative
checklists which the Plan Administrator may be subjected by reason of any act or
are not part of the Plan, but which are for the purpose of tracking omission
(except willful misconduct or gross negligence) in its certain plan operational
features, to generate written policies and official capacities in the
administration of this Plan or Trust or plan forms, and to facilitate proper
administration of the Plan. both, including attorneys' fees and all other
expenses reasonably incurred in the Plan Administrator's defense, in case the
(3) Construction/enforcement. To construe and enforce Employer fails to provide
such defense. The indemnification the terms of the Plan and the rules,
regulations and policies the provisions of this Section 7.01(E) do not relieve
the Plan Plan Administrator adopts, including discretion to interpret the
Administrator from any liability the Plan Administrator may basic plan document,
the Adoption Agreement and any have under ERISA for breach of a fiduciary duty.
The Plan document related to the Plan's operation. Administrator and the
Employer may execute a written agreement further delineating the indemnification
agreement of (4) Distribution/valuation. To direct the Trustee this Section
7.01(E), provided the agreement does not violate regarding the crediting and
distribution of the Trust Fund, to ERISA. The indemnification provisions of this
Section 7.01(E) establish additional Valuation Dates, and to direct the Trustee
to do not extend to any Trustee, third party administrator, conduct interim
valuations on such Valuation Dates under Custodian or other Plan service
provider unless so provided in a Section 8.02(C)(4). written agreement executed
by such persons and the Employer. (5) Claims. To review and render decisions
regarding a (F) Settlor Expenses. The Employer will pay all reasonable claim for
(or denial of a claim for) a benefit under the Plan. Plan expenses that the Plan
Administrator under Section 7.04(C) determines are "settlor expenses" under
ERISA. (6) Information to Employer. To furnish the Employer with information
which the Employer may require for tax or 7.02 PLAN ADMINISTRATOR. other
purposes. (A) Compensation and Expenses. The Plan Administrator (7) Service
providers. To engage the service of agents (and any individuals serving as Plan
Administrator) will serve whom the Plan Administrator may deem advisable to
assist it without compensation for services as such (unless the Plan with the
performance of its duties. Administrator is not the Employer or an Employee),
but the Employer or the Plan will pay all reasonable expenses of the (8)
Investment Manager. If the Plan Administrator is the Plan Administrator, in
accordance with Section 7.04(C)(2). Named Fiduciary (or the Named Fiduciary
otherwise designates © 2014 Great-West Trust Company, LLC or its suppliers 72



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations137.jpg]
Defined Contribution Prototype Plan the Plan Administrator to do so), to engage
the services of an determine the correctness or deductibility of any Employer
Investment Manager or Managers (as defined in ERISA §3(38)), Contribution. each
of whom will have full power and authority to manage, acquire or dispose (or
direct the Trustee with respect to (3) Reliance on information. The Plan
Administrator in acquisition or disposition) of any Plan asset under such
administering the Plan is entitled to, but is not required to rely Investment
Manager's control. upon, information which a Participant, Beneficiary, Trustee,
Custodian, the Employer, a Plan service provider or (9) Funding. As the Code or
ERISA may require, to representatives thereof provide to the Plan Administrator.
establish and maintain a funding policy and a funding standard account and to
make credits and charges to that account. The (F) Allocation of Responsibility.
If more than one person or Plan Administrator will review, not less often than
annually, all entity is the Plan Administrator, then the Employer may assign
pertinent Employee information and Plan data in order to certain duties between
them. In that case, the assigned Plan establish the funding policy of the Plan
and to determine the Administrator shall have sole responsibility for the
assigned appropriate methods of carrying out the Plan's objectives. The duty and
shall not have responsibility for any other duties of the Plan Administrator
must communicate periodically, as it deems Plan Administrator. However, at least
one person or entity appropriate, to the Trustee and to any Plan Investment
Manager designated as Plan Administrator shall have and exercise all the Plan's
short-term and long-term financial needs for the duties and powers of the Plan
Administrator not otherwise coordination of the Plan's investment policy with
Plan financial assigned. requirements. 7.03 DIRECTION OF INVESTMENT. (10)
Records. To maintain Plan records and records of the Plan Administrator's
activities, as necessary or appropriate for (A) Employer Direction of
Investment. The Employer has the the proper administration of the Plan. right to
direct the discretionary Trustee with respect to the investment and
re-investment of assets comprising the Trust (11) Tax returns and other filings.
To file with DOL or Fund only if and to the extent the discretionary Trustee
consents IRS as may be required, the Plan's informational tax return, and in
writing to permit such direction. The Employer will direct a to make such other
filings as the Plan Administrator deems nondiscretionary Trustee as to the Trust
Fund investments in necessary or appropriate. accordance with Article VIII
unless an Investment Manager, the Participants or the Named Fiduciary are
directing the (12) Notices and disclosures. To give and to make to
nondiscretionary Trustee as to such investments. Participants and to other
parties, all Plan related notices and disclosures. (B) Participant/Beneficiary
Direction of Investment. The Plan Administrator may adopt a policy to permit
Participants to (13) Overpayment. To seek return from a Participant or direct
the investment of one or more of their Plan Accounts, Beneficiary of any
distributed amount which exceeds their subject to the provisions of this Section
7.03(B). The Plan distributable Vested Account Balance (or exceeds the amount
Administrator may impose reasonable and nondiscriminatory which otherwise should
have been distributed) and to allocate administrative conditions on the
Participants' ability to direct any recovered overpayment in accordance with the
Plan terms. their Account investments. For purposes of this Section 7.03(B), a
Participant includes a Beneficiary where the Beneficiary has (14) Catch-all. To
make any other determinations and succeeded to the Participant's Account and
where the Plan undertake any other actions the Plan Administrator in its
Administrator's policy affords the Beneficiary self-direction discretion
believes are necessary or appropriate for the rights. However, under the Plan
Administrator's policy a administration of the Plan (except to the extent that
the Beneficiary may or may not have the same direction of Employer provides
express contrary direction) and to otherwise investment rights as a Participant.
administer the Plan in accordance with the Plan terms. (1) Trustee authorization
and procedures. Under any (D) 401(k) Plan Elective Deferrals. If the Plan is a
401(k) Plan Administrator policy permitting Participant direction of Plan, the
Plan Administrator may adopt such policies regarding investment, the Trustee
must consent in writing to permit such Elective Deferrals as it deems necessary
or appropriate to direction. If the Employer, in its Adoption Agreement,
administer the Plan. The Plan Administrator also will prescribe a designates the
Trustee as a nondiscretionary Trustee, the Salary Reduction Agreement form for
use by Participants. See Employer may direct the Trustee to consent to
Participant Section 1.57. direction of investment. If the Trustee consents to
Participant direction of investment, the Trustee only will accept direction (E)
Limitations on Plan Administrator Responsibility. from each Participant (or from
the Participant's properly appointed independent investment adviser, financial
planner or (1) Acts of others. Except as required under ERISA, the legal
representative) on a written direction of investment form Plan Administrator has
no responsibility or obligation under the the Plan Administrator or Trustee
provides or otherwise Plan to Participants or Beneficiaries for any act required
of the approves for this purpose. The Trustee may establish written Employer,
the Trustee, the Custodian or any other service procedures relating to
Participant direction of investment under provider to the Plan (unless the Plan
Administrator also serves in this Section 7.03(B) as are not inconsistent with
the Plan such capacities). Administrator's policy regarding Participant
direction, including procedures or conditions for electronic transfers or for
changes (2) Plan contributions. The Plan Administrator is not in investments by
Participants or by their properly appointed responsible for collecting any
required Plan contribution or to independent investment advisers, financial
planners or legal representatives. The Plan Administrator will maintain, or
direct © 2014 Great-West Trust Company, LLC or its suppliers 73



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations138.jpg]
Defined Contribution Prototype Plan the Trustee to maintain, an appropriate
Account designated in accrual and allocation in accordance with the Plan terms,
or for the name of the Plan or Trust and for the benefit of the other special
items as the Plan Administrator determines is Participant, to the extent a
Participant's Account is subject to necessary and appropriate for proper plan
administration. Participant self-direction. Such an Account is a
Participant-Directed Account under Section 7.04(A)(2)(b). (1) By Contribution
Type. The Plan Administrator, will establish Plan Accounts for each Participant
as necessary to (2) ERISA §404(c). No Plan fiduciary (including the reflect
his/her Accounts attributable to the following Employer and Trustee) is liable
for any loss or for any breach Contribution Types and the Earnings attributable
thereto: resulting from a Participant's or Beneficiary's direction of the
Pre-Tax Deferrals, Roth Deferrals, Regular Matching investment of any part of
his/her directed Account to the extent Contributions, Nonelective and other
Employer Contributions, the Participant's or Beneficiary's exercise of his/her
right to QNECs, QMACs, Safe Harbor Contributions, Additional direct the
investment of his/her Account satisfies the Matching Contributions, Rollover
Contributions (including Roth requirements of ERISA §404(c). versus pre-tax
amounts), In-Plan Roth Rollover Contributions, Transfers, SIMPLE Contributions,
Prevailing Wage (3) Participant loans. As part of any loan policy the Plan
Contributions, Employee Contributions, DECs and Designated Administrator
establishes under Section 7.06, the Plan IRA Contributions. Administrator under
Section 7.06(E) may treat a Plan loan made to a Participant as a Participant
direction of investment, even if (2) By investment account type. The Plan
Administrator the Plan Administrator has not adopted a policy permitting will
establish separate Accounts for each Participant as Participants to direct their
own Account investments. necessary to reflect his/her investment account types
as described below: (4) Investment services programs. The Plan Administrator, as
part of its Participant direction policy under (a) Pooled Accounts. A Pooled
Account is an this Section 7.03(B), may permit Participants to appoint an
Account which for investment purposes is not a Segregated Investment Manager or
Managers, which may be the Trustee, Account or a Participant-Directed Account.
If any or all Plan Custodian or an affiliate thereof, to render investment
allocation investment Accounts are Pooled Accounts, each Participant's services,
investment advice or management services Account has an undivided interest in
the assets comprising the (collectively, an "investment services program") to
the Pooled Account. In a Pooled Account, the value of each appointing
Participants. Participant's Account Balance consists of that proportion of the
net worth (at fair market value) of the Trust Fund which the net (5) Failure to
give direction/default investments. If a credit balance in his/her Account
(exclusive of the cash value of Participant fails to give direction as to the
investment of his/her incidental benefit insurance contracts) bears to the total
net Account or of any portion thereof which is subject to Participant credit
balance in the Accounts (exclusive of the cash value of direction, the Trustee
(or other applicable Plan fiduciary) may the incidental benefit insurance
contracts) of all Participants plus invest the undirected Account assets in one
or more default the cash surrender value of any incidental benefit insurance
investments of the Trustee's (or other applicable Plan contracts held by the
Trustee on the Participant's life. fiduciary's) choosing. Any such default
investments may, but are not required to comply with ERISA Section 404(c)(5) and
the (b) Participant-Directed Accounts. A regulations thereunder, relating to
qualified default investment Participant-Directed Account is an Account that the
Plan alternatives (QDIA). Administrator establishes and maintains or directs the
Trustee to establish and maintain for a Participant to invest in one or more (C)
Direction Consistent with Plan. To constitute a proper assets that are not
pooled assets held by the Trust, such as assets direction, any direction of
investment given to the Trustee or in a brokerage account or other property in
which other Custodian under the Plan must be in accordance with the Plan
Participants do not have any interest. As the Plan Administrator terms and must
not be contrary to ERISA. determines, a Participant-Directed Account may provide
for a limited number and type of investment options or funds, or may 7.04
ACCOUNT ADMINISTRATION, VALUATION be open-ended and subject only to any
limitations imposed by AND EXPENSES. ERISA. A Participant may have one or more
Participant-Directed Accounts in addition to Pooled or (A) Individual Accounts.
The Plan Administrator, as Segregated Accounts. A Participant-Directed Account
is necessary for the proper administration of the Plan, will credited and
charged with the Earnings under Section maintain, or direct the Trustee to
maintain, a separate Account, 7.04(B)(4)(e). As of each Valuation Date, the Plan
or multiple Accounts, in the name of each Participant to reflect Administrator
must reduce a Participant-Directed Account for the Participant's Account Balance
under the Plan. The Plan any forfeiture arising from Section 5.07 after the Plan
Administrator will make its allocations of Employer Administrator has made all
other allocations, changes or Contributions and of Earnings, or will request the
Trustee to adjustments to the Account (excluding Earnings) for the make such
allocations, to the Accounts of the Participants as Valuation Period. necessary
to maintain proper Plan records and in accordance with the applicable: (i)
Contribution Types under Section (c) Segregated Accounts. A Segregated Account
is 7.04(A)(1); (ii) allocation conditions under Section 3.06; (iii) an Account
the Plan Administrator establishes and maintains or investment account types
under Section 7.04(A)(2); and (iv) directs the Trustee to establish and maintain
for a Participant: (i) Earnings allocation methods under Section 7.04(B). The
Plan as the result of a cash-out repayment under Section 5.04; (ii) to
Administrator may also maintain, or direct the Trustee to facilitate installment
payments under Section 6.03; (iii) to hold a maintain, a separate temporary
Account for Participant QDRO amount under Section 6.05; (iv) to prevent a
distortion of forfeitures which occur during a Plan Year, pending their Plan
Earnings allocations; or (v) for such other purposes as the © 2014 Great-West
Trust Company, LLC or its suppliers 74



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations139.jpg]
Defined Contribution Prototype Plan Plan Administrator may direct. A Segregated
Account receives Participant-Directed Account method, or other method the all
income it earns and bears all expense or loss it incurs. The Employer elects
under its Adoption Agreement. The Employer Trustee will invest the assets of a
Segregated Account consistent in its Adoption Agreement may elect alternative
methods under with the purpose for which the Plan Administrator or Trustee which
the Plan Administrator will allocate the Earnings to the established the
Account. As of each Valuation Date, the Plan Accounts reflecting different
Contribution Types or investment Administrator must reduce a Segregated Account
for any Account types which the Plan Administrator maintains under the
forfeiture arising under Section 5.07 after the Plan Administrator Plan. The
Plan Administrator first will adjust the Participant has made all other
allocations, changes or adjustments to the Accounts, as those Accounts stood at
the beginning of the Account (excluding Earnings) for the Valuation Period.
current Valuation Period, by reducing the Accounts for any forfeitures,
distributions, and loan disbursement payments (3) Amount of
Account/distributions. The amount of a arising under the Plan, for expenses
charged during the Participant's Account, as determined by the Plan
Administrator, Valuation Period to the Accounts in accordance with Section is
equal to the sum of all contributions, Earnings and other 7.04(C)(2)(b)
(expenses directly related to a Participant's additions credited to the Account,
less all distributions Account) and Section 9.01 (relating to insurance
premiums), and (including distributions to Beneficiaries and to alternate payees
for the cash value of incidental benefit insurance contracts. The and also
including disbursement of Plan loan proceeds), Plan Administrator then, subject
to the restoration allocation expenses and other charges against the Account as
of a requirements of the Plan, will allocate Earnings under the Valuation Date
or other relevant date. For purposes of a applicable valuation method.
distribution under the Plan, the amount of a Participant's Account Balance is
determined based upon its value on the (a) Daily valuation method. If the
Employer in its Valuation Date immediately preceding or coinciding with the
Adoption Agreement elects to apply the daily valuation method, date of the
distribution. If any or all Plan investment Accounts the Plan Administrator will
allocate Earnings on each day of the are Participant-Directed Accounts, the
directing Participant's Plan Year for which Plan assets are valued on an
established Account Balance consists of the assets held within the market and
the Trustee is conducting business. Under the daily Participant-Directed Account
and the value of the Account is valuation method, all assets subject to such
method are subject to determined based upon the fair market value of such
assets. daily valuation. The assets may be held in Participant-Directed Accounts
or in Accounts which are subject to Trustee or other (4) Account statements. As
soon as practicable after the fiduciary investment direction. Accounting Date of
each Plan Year and any other date that ERISA requires, the Plan Administrator
will deliver within any (b) Balance forward method. If the Employer in its time
prescribed by ERISA, to each Participant (and to each Adoption Agreement elects
to apply the balance forward Beneficiary) a statement reflecting the amount of
his/her method, the Plan Administrator will allocate Earnings pro rata to
Account Balance in the Trust as of the statement date or most the adjusted
Participant Accounts, since the last Valuation Date. recent Valuation Date. The
statement will also include any and all other information as of that date that
ERISA may require. No (c) Balance forward with adjustment method. If
Participant, except the Plan Administrator/Participant or the Employer in its
Adoption Agreement elects to apply the Trustee/Participant, has the right to
inspect the records reflecting balance forward with adjustment method, the Plan
Administrator the Account of any other Participant. will allocate pursuant to
the balance forward method, except it will treat as part of the relevant Account
at the beginning of the (B) Allocation of Earnings. This Section 7.04(B) applies
Valuation Period the percentage of the contributions made as the solely to the
allocation of Earnings of the Trust Fund. The Plan Employer elects in its
Adoption Agreement, during the Administrator will allocate Employer
Contributions and Valuation Period the Employer elects in its Adoption
Participant forfeitures, if any, in accordance with Article III. Agreement. (1)
Allocate as of Valuation Date. As of each Valuation (d) Weighted average method.
If the Employer in Date, the Plan Administrator must adjust Accounts to reflect
its Adoption Agreement elects to apply a weighted average Earnings for the
Valuation Period since the last Valuation Date. allocation method, the Plan
Administrator will allocate pursuant to the balance forward method, except it
will treat a weighted (2) Definition of Valuation Date. A Valuation Date portion
of the applicable contributions as if includible in the under this Plan is each:
(a) Accounting Date; (b) Valuation Date Participant's Account as of the
beginning of the Valuation the Employer elects in its Adoption Agreement; or (c)
Valuation Period. The weighted portion is a fraction, the numerator of Date the
Plan Administrator establishes under Section which is the number of months in
the Valuation Period, 7.02(C)(4). The Employer in its Adoption Agreement or the
excluding each month in the Valuation Period which begins Plan Administrator may
elect alternative Valuation Dates for the prior to the contribution date of the
applicable contributions, and different Contribution Types which the Plan
Administrator the denominator of which is the number of months in the maintains
under the Plan. Valuation Period. The Employer in its Adoption Agreement may
elect to substitute a weighting period other than months for (3) Definition of
Valuation Period. The Valuation purposes of this weighted average allocation.
Period is the period beginning on the day after the last Valuation Date and
ending on the current Valuation Date. (e) Participant-Directed Account method.
The Employer in its Adoption Agreement must elect to apply the (4) Allocation
methods. The Plan Administrator will Participant-Directed Account method to any
allocate Earnings to the Participant Accounts in accordance with
Participant-Directed Account under the Plan. See Sections the daily valuation
method, balance forward method, balance 7.03(B) and 7.04(A)(2)(b). Under the
Participant-Directed forward with adjustment method, weighted average method,
Account method: (i) each Participant-Directed Account is © 2014 Great-West Trust
Company, LLC or its suppliers 75



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations140.jpg]
Defined Contribution Prototype Plan credited and charged with the Earnings such
Account generates; Adoption Agreement must elect the method the Plan (ii) the
Employer's election, if any, in its Adoption Agreement of Administrator will
apply to allocate Earnings to such another method for the allocation of Earnings
will not apply to contributions made during the Plan Year and must elect any any
Participant-Directed Account; and (iii) the alternative Valuation Dates for the
different Account types Participant-Directed Account may be valued as often as
daily, which the Plan Administrator maintains under the Plan. but will be valued
at least annually, and all assets in the Account are not necessarily valued on
the same frequency. An Account (C) Plan Expenses. The Plan Administrator
consistent with which is subject to the Participant-Directed Account method
ERISA must determine whether a particular Plan expense is a includes an
individual brokerage account or similar account in settlor expense which the
Employer must pay. title to the Trustee for the benefit of the Participant. (1)
Employer election as to non-settlor expenses. The (5) Special Earnings
allocation rules. Employer will direct the Plan Administrator as to whether the
Employer will pay any or all non-settlor reasonable Plan (a) Code §415 Excess
Amounts. An Excess Amount expenses or whether the Plan must bear the expense.
described in Article IV does not share in the allocation of Earnings described
in this Section 7.04(B). (2) Allocation of Plan expense. As to any and all
non-settlor reasonable Plan expenses, including Trustee fees, (b) Contributions
prior to accrual or precise which the Employer determines that the Plan will
pay, the Plan determination. If the Employer in its Adoption Agreement
Administrator has discretion: (i) to determine which of such elects to impose
one or more allocation conditions under Section expenses will charged to the
Plan as a whole and the method of 3.06 and the Employer contributes to the Plan
amounts which at allocating such Plan expenses under Section 7.04(C)(2)(a); (ii)
the time of the contribution have not accrued under the Plan to determine which
of such expenses the Plan will charge to an terms ("pre-accrual contributions"),
the Trustee may hold the individual Participant's Account under Section
7.04(C)(2)(b); pre-accrual contributions in the Trust and may invest such and
(iii) to adopt an expense policy regarding the foregoing. The contributions as
the Trustee (or other applicable Plan fiduciary) Plan Administrator must
exercise its discretion under this determines, pending accrual and allocation to
Participant Section 7.04(C)(2) in a reasonable, uniform and Accounts. When the
Plan Administrator allocates to Participants nondiscriminatory manner. The Plan
Administrator will direct who have satisfied the Plan's allocation conditions
the the Trustee to pay from the Trust and to charge to the overall Employer's
pre-accrual contributions, the Plan Administrator Plan or to particular
Participant Accounts the expenses under also will allocate the Earnings thereon
pro rata in relation to this Section 7.04(C)(2) in accordance with the Plan each
Participant's share of the pre-accrual contribution. The Plan Administrator's
election of expense charging method or policy. Administrator also may elect to
apply this Section 7.04(B)(5)(b) to any other situation in which the Plan
Administrator cannot (a) Charge to overall Plan (pro rata or per determine
precisely the amount a Participant's allocation as of capita). If the Plan
Administrator charges a Plan expense to the the date that the Employer makes an
Employer Contribution Accounts of all Participants, the Plan Administrator may
(excluding Elective Deferrals) to the Trust. The Employer in allocate the Plan
expense either pro rata in relation to the total Appendix B may elect an
alternative nondiscriminatory method balance in each Account on the date the
expense is allocated to allocate the Earnings attributable to contributions
described in (using the balance determined as of the most recent Valuation this
Section 7.04(B)(5)(b). Date) or per capita (an equal amount) to each
Participant's Account. (c) Forfeitures prior to accrual/allocation. The Trustee
(or other applicable Plan fiduciary) will direct the (b) Charge to individual
Participant Accounts. investment of any separate temporary forfeiture Account
created The Plan Administrator may charge a Participant's Account for under
Section 7.04(A). As of each Accounting Date, or interim any reasonable Plan
expenses directly related to that Account, Valuation Date, if applicable, the
Plan Administrator will including, but not limited to the following categories
of fees or allocate the Earnings from the temporary forfeiture Account, if
expenses: distribution, loan, acceptance of rollover, QDRO, any, to the Accounts
of the Participants in accordance with the "lost Participant" search, account
maintenance, brokerage provisions of Section 7.04(B)(4), or will allocate such
Earnings accounts, investment management and benefit calculations. The in the
same manner as Earnings on pre-accrual contributions Plan Administrator may
charge a Participant's Account for the under Section 7.04(B)(5)(b). reasonable
expenses incurred in connection with the maintenance of or a distribution from
that Account even if the (d) Accounting after Forfeiture Break in Service.
charging of such expenses would result in the elimination of the If a
Participant re-enters the Plan subsequent to his/her having a Participant's
Account or in the Participant's not receiving an Forfeiture Break in Service (as
defined in Section 5.06(B)), the actual distribution. However, if the actual
Account expenses Plan Administrator, or the Trustee, must maintain a separate
exceed the Participant's Account Balance, the Plan Account for the Participant's
pre-Forfeiture Break in Service Administrator will not charge the Participant
outside of the Plan Account Balance and a separate Account for his
post-Forfeiture for such excess expenses. Break in Service Account Balance,
unless the Participant's entire Account Balance under the Plan is 100% Vested.
(c) Participant's direct payment of investment expenses. The Plan Administrator
may permit Participants to (e) Coordination of allocation and valuation pay
directly (outside the Plan) to the service provider Plan elections. If the Plan
is a 401(k) Plan that provides for Elective expenses such as investment
management fees, provided such Deferrals, if the Plan permits Employee
Contributions, or if the expenses: (i) would be properly payable either by the
Employer Plan allocates Nonelective or Matching Contributions as of any or the
Plan and are not "settlor" expenses payable exclusively by date other than the
last day of the Plan Year, the Employer in its the Employer; (ii) are not paid
by the Employer or by the Plan; © 2014 Great-West Trust Company, LLC or its
suppliers 76



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations141.jpg]
Defined Contribution Prototype Plan and (iii) are not intrinsic to the value of
the Plan assets as Administrator will prescribe the form for the Participant's
described in Rev. Rul. 86-142 or in any successor ruling. This written
designation of Beneficiary and, upon the Participant's Section 7.04(C)(2)(c)
does not permit a Participant to reimburse proper completion and filing of the
form with the Plan the Plan for expenses the Plan previously has paid. To the
extent Administrator, the form effectively revokes all designations filed a
Participant does not pay an expense the Participant may pay prior to that date
by the same Participant. This Section 7.05(A) according to this Section
7.04(C)(2)(c), the Plan Administrator also applies to the interest of a deceased
Beneficiary or a will charge the expense under Sections 7.04(C)(2)(a) or
deceased alternate payee where the Beneficiary or alternate 7.04(C)(2)(b) in
accordance with the Plan Administrator's payee has designated a Beneficiary.
expense policy. (1) Automatic revocation of spousal designation. A (d) Charges
to former Employee-Participants. The divorce decree revokes the Participant's
prior designation, if any, Plan Administrator may charge reasonable Plan
expenses to the of his/her spouse or former spouse as his/her Beneficiary under
Accounts of former Employee-Participants, even if the Plan the Plan unless: (a)
a QDRO provides otherwise; or (b) the Administrator does not charge Plan
expenses to the Accounts of Employer in Appendix B elects otherwise. This
Section current Employee-Participants. The Plan Administrator may 7.05(A)(1)
applies solely to a Participant whose divorce charge different amounts or types
of reasonable Plan expenses to becomes effective on or after the date the
Employer executes the Accounts of former Employee-Participants, versus what it
this Plan unless: (i) the Plan is a Restated Plan and the prior Plan charges to
the Accounts of current Employee-Participants. The contained a provision to the
same effect; or (ii) regardless of the Plan Administrator may charge the
Accounts of former application of (i), the Employer in Appendix A provides for a
Employee-Participants by applying one of the Section special Effective Date for
this Section 7.05(A)(1). 7.04(C)(2)(a) or (b) methods. (2) Coordination with
QJSA/QPSA requirements. If (e) ERISA compliance. This Section 7.04(C) does
Section 6.04 applies to the Participant, this Section 7.05 does not not
authorize the Plan to charge a Participant for information impose any special
spousal consent requirements on the that ERISA requires the Plan to furnish free
of charge upon the Participant's Beneficiary designation unless the Participant
Participant's request. In addition, the Plan Administrator as waives the QJSA or
QPSA benefit. If the Participant waives the ERISA may require, must disclose the
nature of any Plan QJSA or QPSA benefit without spousal consent to the expenses
and the manner of charging of any Plan expenses to Participant's Beneficiary
designation: (a) any waiver of the the Plan or to particular Participant
Accounts and must apply its QJSA or of the QPSA is not valid; and (b) if the
Participant dies expense policy in a manner which is consistent with ERISA.
prior to his/her Annuity Starting Date, the Participant's Beneficiary
designation will apply only to the portion of the (D) ERISA Fee Recapture
Account. The Plan Administrator death benefit which is not payable as a QPSA.
Regarding clause in its discretion may use an ERISA Fee Recapture Account to
(b), if the Participant's surviving spouse is a primary Beneficiary pay
non-settlor Plan Expenses and may allocate funds in the under the Participant's
Beneficiary designation, the Trustee will ERISA Recapture Account (or excess
funds therein after satisfy the spouse's interest in the Participant's death
benefit first payment of Plan Expenses) as Earnings. The Plan Administrator from
the portion which is payable as a QPSA. will exercise its discretion in a
reasonable, uniform and nondiscriminatory manner. (3) Profit Sharing Plan
exception. If the Plan is a Profit Sharing Plan which the Employer under Section
6.04(G) has (1) Definition of ERISA Fee Recapture Account. An elected in its
Adoption Agreement to exempt all Exempt ERISA Fee Recapture Account is an
account designated to Participants from the QJSA and QPSA requirements of
Section receive amounts which a Plan service provider receives in the 6.04, the
Beneficiary designation of a married Exempt form of 12b-1 fees, sub-transfer
agency fees, shareholder Participant, as described in Section 6.04(G), is not
valid unless servicing fees or similar amounts (also known as "revenue the
Participant's spouse consents (in the manner described in sharing"), which the
service provider receives from a source Section 6.04(A)(7)) to the Beneficiary
designation. The spousal other than the Plan and which the service provider may
remit to consent requirement in this Section 7.05(A)(3) does not apply if the
Plan. the Participant's spouse is the Participant's sole primary Beneficiary. A
"sole primary Beneficiary" is the individual who (E) Late Trading and Market
Timing Settlement. In the has an unconditional right to all of the Participant's
Account event the Plan becomes entitled to a settlement from a mutual Balance
upon the Participant's death. fund or other investment relating to late trading,
market timing or other activities, the Plan Administrator will allocate the (a)
One-Year Marriage Rule. The Employer in its settlement proceeds to Participants
and Beneficiaries in Adoption Agreement will elect whether to apply the
"one-year accordance with FAB 2006-01. marriage rule". If the Employer elects to
apply the one-year marriage rule, the spousal consent requirement of this
Section 7.05 PARTICIPANT ADMINISTRATIVE PROVISIONS. 7.05(A)(3) does not apply
unless the Exempt Participant and his/her spouse were married throughout the one
year period (A) Beneficiary Designation. A Participant from time to time ending
on the date of the Participant's death. If the Employer may designate, in
writing, any person(s) (including a trust or elects to apply the one-year
marriage rule under this Section other entity), contingently or successively, to
whom the Trustee 7.05(A)(3), but the Participant is not an Exempt Participant
will pay all or any portion of the Participant's Vested Account (such that the
QJSA and QPSA requirements apply to the Balance (including any life insurance
proceeds payable to the Participant), the one-year marriage rule under Section
6.04(B) Participant's Account) in the event of death. A Participant under
applies only to the QPSA. Section 6.03(B)(1) also may designate the method of
distribution of his/her Account to the Beneficiary. The Plan © 2014 Great-West
Trust Company, LLC or its suppliers 77



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations142.jpg]
Defined Contribution Prototype Plan (4) Limitation on frequency of Beneficiary
changes. A (E) Simultaneous Death of Participant and Beneficiary. If a
Participant may change his/her Beneficiary in accordance with Participant and
his/her Beneficiary should die simultaneously, or this Section 7.05(A) as often
as the Participant wishes, unless under circumstances that render it difficult
or impossible to the Employer in Appendix B elects to impose a minimum time
determine who predeceased the other, then unless the interval between changes,
but with an exception for certain Participant's Beneficiary designation
otherwise specifies, the major life events, such as death of a Beneficiary,
divorce and Plan Administrator will presume conclusively that the other such
events as the Plan Administrator reasonably may Beneficiary predeceased the
Participant. determine. (F) Incapacitated Participant or Beneficiary. If, in the
(5) Definition of spouse. The Employer in Appendix B opinion of the Plan
Administrator, a Participant or Beneficiary may define the term "spouse" for all
Plan purposes. entitled to a Plan distribution is not able to care for his/her
affairs because of a mental condition, a physical condition, or by (B) Default
Beneficiary. If: (i) a Participant fails to name a reason of age, at the
direction of the Plan Administrator, the Beneficiary in accordance with Section
7.05(A); or (ii) the Trustee will make the distribution to the Participant's or
Beneficiary (and all contingent or successive Beneficiaries) Beneficiary's
guardian, conservator, trustee, custodian whom the Participant designates
predecease the Participant, are (including under a Uniform Transfers or Gifts to
Minors Act) or invalid for any reason, or disclaim the Participant's Vested to
his/her attorney-in-fact or to other legal representative, upon Account Balance
and the Plan Administrator has accepted the furnishing evidence of such status
satisfactory to the Plan disclaimers as valid, then the Trustee (subject to any
contrary Administrator and to the Trustee. The Plan Administrator and provision
in Appendix B under Section 7.05(C)) will distribute the Trustee do not have any
liability with respect to payments so the Participant's Vested Account Balance
in accordance with made and neither the Plan Administrator nor the Trustee has
any Section 6.03 in the following order of priority to: duty to make inquiry as
to the competence of any person entitled to receive payments under the Plan. (1)
Spouse. The Participant's surviving spouse (without regard to the one-year
marriage rule of Sections 6.04(B) and (G) Assignment or Alienation. Except as
provided in Code 7.05(A)(3)(a)), except where the spouse would be revoked as
§414(p) relating to QDROs (or a domestic relations order Beneficiary under
Section 7.05(A)(1), had the Participant named entered into before January 1,
1985) and in Code §401(a)(13) the spouse as Beneficiary; and if no surviving
spouse to relating to certain voluntary, revocable assignments, judgments and
settlements, neither a Participant nor a Beneficiary may (2) Descendants. The
Participant's children (including anticipate, assign or alienate (either at law
or in equity) any adopted children), in equal shares by right of representation
(one benefit provided under the Plan, and the Trustee will not share for each
surviving child and one share for each child who recognize any such
anticipation, assignment or alienation. predeceases the Participant with living
descendants); and if none Except as provided by Code §401(a)(13), a benefit
under the to Plan is not subject to attachment, garnishment, levy, execution or
other legal or equitable process. (3) Parents. The Participant's surviving
parents, in equal shares; and if none to (H) Information Available. Any
Participant or Beneficiary without charge may examine the Plan description, copy
of the (4) Estate. The Participant's estate. latest annual report, any
bargaining agreement, this Plan and Trust, and any contract or any other
instrument which relates to (C) Administration of Default Provision. The
Employer in the establishment or administration of the Plan or Trust. The
Appendix B may specify a different list or ordering of the list of Plan
Administrator will maintain all of the items listed in this default
beneficiaries than under Section 7.05(B); provided Section 7.05(H) in its
office, or in such other place or places as however, that if the Plan is a
Profit Sharing Plan, and the Plan it may designate from time to time in order to
comply with includes Exempt Participants, as to such Exempt Participants, ERISA,
for examination during reasonable business hours. Upon the Employer may not
specify a different default Beneficiary list the written request of a
Participant or a Beneficiary, the Plan or order unless the Participant's
surviving spouse will be the sole Administrator must furnish the Participant or
Beneficiary with a primary Beneficiary. The Plan Administrator will direct the
copy of any item listed in this Section 7.05(H). The Plan Trustee as to the
distribution method and to whom the Trustee Administrator may impose a
reasonable copying charge upon will make the distribution under Section 7.05(B).
the requesting person. (D) Death of Beneficiary. If the Beneficiary survives the
(I) Claims Procedure for Denial of Benefits. A Participant or Participant, but
dies prior to distribution of the Participant's a Beneficiary may file with the
Plan Administrator a written entire Vested Account Balance, the Trustee will
distribute the claim for benefits, if the Participant or the Beneficiary
disputes remaining Vested Account Balance in the same manner as the Plan
Administrator's determination regarding the described in Sections 7.05(B) and
(C) (applied as though the Participant's or Beneficiary's Plan benefit. However,
the Plan Beneficiary were the Participant) unless: (1) the Participant's will
distribute only such Plan benefits to Participants or Beneficiary designation
provides otherwise; or (2) the Beneficiaries as the Plan Administrator in its
discretion Beneficiary has properly designated a beneficiary. A Beneficiary
determines a Participant or Beneficiary is entitled to receive. only may
designate a beneficiary for the Participant's Account The Plan Administrator
will create a written claims procedure as Balance remaining at the Beneficiary's
death if the Participant part of (or which accompanies) the Plan's summary plan
has not previously designated a successive contingent description. This Section
7.05(I) specifically incorporates the beneficiary and the Beneficiary's
designation otherwise written claims procedure as from time to time published by
the complies with the Plan terms. Plan Administrator as a part of the Plan,
except that the Plan Administrator may amend the claims procedure without regard
© 2014 Great-West Trust Company, LLC or its suppliers 78



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations143.jpg]
Defined Contribution Prototype Plan to Section 11.02. If the Plan Administrator
pursuant to the Plan's Restricted Pension Accounts under Section 6.01(C)(4)
which the written claims procedure makes a final written determination
Participant used to secure his/her loan and which are not then denying a
Participant's or Beneficiary's benefit claim, the distributable at the time of
default. See Section 6.06. Participant or Beneficiary to preserve the claim must
file an action with respect to the denied claim not later than 180 days (D)
QJSA/QPSA Requirements. If the QJSA/QPSA following the date of the Plan
Administrator's final written requirements of Section 6.04 apply to the
Participant, the determination. Participant may not pledge any portion of
his/her Account Balance that is subject to such requirements as security for a
(J) Inability to Determine Beneficiary. In the event that the loan unless,
within the 180 day period ending on the date the Plan Administrator is unable to
determine the identity of a pledge becomes effective, the Participant's spouse,
if any, Participant's Beneficiary under circumstances of competing consents (in
a manner described in Section 6.04 other than the claims or otherwise, the Plan
Administrator may file an requirement relating to the consent of a subsequent
spouse) to interpleader action seeking an order of the court as to the the
security or, by separate consent, to an increase in the amount determination of
the Beneficiary. The Plan Administrator, the of security. See Section 6.04(D)
regarding the affect of an Trustee and other Plan fiduciaries may act in
reliance upon any outstanding loan pledge on the QJSA or QPSA benefit. proper
order issued under this Section 7.05(J) in maintaining, distributing or
otherwise disposing of a Participant's Account (E) Treatment of Loan as
Participant-Directed. The Plan under the Plan terms, to any Beneficiary
specified in the court's Administrator, to the extent provided in a written loan
policy order. and consistent with Section 7.03(B)(3), will treat a Plan loan
made to a Participant as a Participant-Directed Account, even if 7.06 PLAN
LOANS. the Plan otherwise does not permit a Participant to direct his/her
Account investments. Where a loan is treated as a (A) Loan Policy. The Plan
Administrator, at any time and in its Participant-Directed Account, the
borrowing Participant's sole discretion, may establish, amend or terminate a
policy Account alone shares in any interest paid on the loan, and the which the
Trustee must observe in making Plan loans, if any, to Account alone bears any
expense or loss it incurs in connection Participants and to Beneficiaries. If
the Plan Administrator with the loan. The Trustee may retain any principal or
interest adopts a loan policy, the loan policy must be nondiscriminatory paid on
the borrowing Participant's loan in a Segregated and must be in writing. The
policy must include: (1) the identity Account (as described in Section
7.04(A)(2)(c)) on behalf of the of the person or positions authorized to
administer the borrowing Participant until the Trustee (or the Named Fiduciary,
Participant loan program; (2) the procedure for applying for a in the case of a
nondiscretionary Trustee) deems it appropriate to loan; (3) the criteria for
approving or denying a loan; (4) the add the loan payments to the Participant's
Account under the limitations, if any, on the types and amounts of loans
available; Plan. (5) the procedure for determining a reasonable rate of
interest; (6) the types of collateral which may secure the loan; and (7) the
7.07 LOST PARTICIPANTS. If the Plan Administrator is events constituting default
and the steps the Plan will take to unable to locate any Participant or
Beneficiary whose Account preserve Plan assets in the event of default. A loan
policy the becomes distributable under the Plan or if the Plan has made a Plan
Administrator adopts under this Section 7.06(A) is part of distribution, but the
Participant for any reason does not cash the the Plan, except that the Plan
Administrator may amend or distribution check (a "lost Participant"), the Plan
Administrator terminate the policy without regard to Section 11.02. will apply
the provisions of this Section 7.07. The provisions of this Section 7.07 no
longer apply if the Plan Administrator, prior (B) Requirements for Plan Loans.
The Trustee, as directed by to taking action to dispose of the lost
Participant's Account the Plan Administrator will make a Plan loan to a
Participant or under Section 7.07(A)(2) or 7.07(B)(2), is able to complete the
to a Beneficiary in accordance with the loan policy, under distribution. Section
7.06(A), provided: (1) loans are available to all Participants and Beneficiaries
on a reasonably equivalent basis (A) Ongoing Plan. The provisions of this
Section 7.07(A) and are not available in a greater amount for HCEs than for
apply if the Plan is ongoing. NHCEs; (2) the loan is adequately secured and
bears a reasonable rate of interest; (3) the loan provides for repayment (1)
Attempt to Locate. The Plan Administrator must within a specified time (except
that the loan policy may suspend conduct a reasonable and diligent search for
the Participant, loan payments pursuant to Code §414(u)(4)); (4) the default
using one or more of the search methods described in Section provisions of the
note permit offset of the Participant's Vested 7.07(C). Account Balance only at
the time when the Participant has a distributable event under the Plan, but
without regard to whether (2) Failure to locate/disposition of Account. If a
lost the Participant consents to distribution as otherwise may be Participant
remains unlocated after 6 months following the date required under Section
6.01(A)(2); (5) the amount of the loan the Plan Administrator first attempts to
locate the lost does not exceed (at the time the Plan extends the loan) the
Participant using any of the search methods described in Section present value
of the Participant's Vested Account Balance; and 7.07(C), the Plan Administrator
may forfeit the lost Participant's (6) the loan otherwise conforms to the
exemption provided by Account, provided the Account is not subject to the
Automatic Code §4975(d)(1). Rollover rules of Section 6.08(D). If the Plan
Administrator forfeits the lost Participant's Account, the forfeiture occurs at
the (C) Default as Distributable Event. The loan policy may end of the
above-described 6-month period and the Plan provide a Participant's loan default
is a distributable event with Administrator will allocate the forfeiture in
accordance with respect to the defaulted amount, irrespective of whether the
Section 3.07. The Plan Administrator under this Section Participant otherwise
has incurred a distributable event at the 7.07(A)(2) will forfeit the entire
Account of the lost Participant, time of default, except as to Restricted 401(k)
Accounts or including Elective Deferrals and Employee Contributions. © 2014
Great-West Trust Company, LLC or its suppliers 79



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations144.jpg]
Defined Contribution Prototype Plan the lost Participant's Account to the other
Defined Contribution (3) Subsequent restoration of forfeiture. If a lost Plan.
Participant whose Account was forfeited thereafter at any time but before the
Plan has been terminated makes a claim for (C) Search methods. The search
methods described in this his/her forfeited Account, the Plan Administrator will
restore the Section 7.07 are: (1) provide a distribution notice to the lost
forfeited Account to the same dollar amount as the amount Participant at the
Participant's last known address by certified or forfeited, unadjusted for
Earnings occurring subsequent to the registered mail; (2) check with the
administrator of other forfeiture. The Plan Administrator will make the
restoration in employee benefit plans of the Employer that may have more the
Plan Year in which the lost Participant makes the claim, first up-to-date
information regarding the Participant's whereabouts; from the amount, if any, of
Participant forfeitures the Plan (3) identify and contact the Participant's
Designated Beneficiary Administrator otherwise would allocate for the Plan Year,
and under Section 7.05; (4) use the IRS letter forwarding program then from the
amount or additional amount the Employer under Rev. Proc. 94-22 or the Social
Security Administration contributes to the Plan for the Plan Year. The Employer
in search program; and (5) use a commercial locator service, credit Appendix B
may provide that the Plan Administrator will use reporting agencies, the
internet or other search method. Trust Fund Earnings for the Plan Year, if any,
as a source of the Regarding search methods (2) and (3) above, if the Plan
restoration, or may modify the order of priority of the sources of Administrator
encounters privacy concerns, the Plan restoration described in the previous
sentence. The Plan Administrator may request that the Employer or other plan
Administrator will distribute the restored Account to the lost fiduciary (under
(2)), or the Designated Beneficiary (under (3)), Participant not later than 60
days after the close of the Plan Year contact the Participant or forward a
letter requesting that the in which the Plan Administrator restores the
forfeited Account. Participant contact the Plan Administrator. (B) Terminating
plan. The provisions of this Section 7.07(B) (D) Uniformity. The Plan
Administrator will apply Section apply if the Plan is terminating. 7.07 in a
reasonable, uniform and nondiscriminatory manner, but in determining a specific
course of action as to a particular (1) Attempt to locate. The Plan
Administrator, to attempt Account, reasonably may take into account differing to
locate a lost Participant when the plan is terminating, must circumstances such
as the amount of a lost Participant's conduct a reasonable and diligent search
for the Participant, Account, the expense in attempting to locate a lost
Participant, using all four search methods described in clauses (1) through the
Plan Administrator's ability to establish and the expense of (4) of Section
7.07(C). In addition, the Plan Administrator may establishing a rollover IRA,
and other factors. use a search method described in clause (5) of Section
7.07(C). (E) Expenses of search. The Plan Administrator, in (2) Failure to
locate/disposition of Account. If a lost accordance with Section 7.04(C)(2)(b),
may charge to the Participant remains unlocated after a reasonable period the
Plan Account of a Participant the reasonable expenses incurred under
Administrator will distribute the Participant's Account under this Section 7.07
and which are associated with the Participant's Sections 7.07(B)(2)(a), (b) or
(c) as applicable. Account, without regard to whether or when the Plan
Administrator actually locates or makes a distribution to the (a) No Annuity
Contract/no other Defined Participant. Contribution Plan. If the terminating
Plan does not provide for an Annuity Contract as a method of distribution and
the (F) Alternative Disposition. The Plan Administrator under Employer does not
maintain another Defined Contribution Plan, Sections 7.07(A) or (B)
operationally may dispose of a lost the Plan Administrator will distribute the
lost Participant's Participant's Account in any reasonable manner. The Plan
Account in an Automatic Rollover to an individual retirement Administrator may
adopt a policy under this Section 7.07 as it plan under Section 6.08(D), unless
the Plan Administrator deems reasonable or appropriate to administer the
Accounts of determines it is impractical to complete an Automatic Rollover lost
Participants, provided that: (1) the terms of any such policy or is unable to
locate an individual retirement plan provider must be uniform and
nondiscriminatory; and (2) the Plan willing to accept the rollover distribution.
In such event, the Plan Administrator must administer the policy in a uniform
and Administrator may: (i) distribute the Participant's Account to an
nondiscriminatory manner. interest-bearing insured bank account the Plan
Administrator establishes in the Participant's name; or (ii) distribute the 7.08
PLAN CORRECTION. The Plan Administrator, in Participant's Account to the
unclaimed property fund of the state conjunction with the Employer and Trustee,
as applicable, may of the Participant's last known address. undertake such
correction of Plan failures as the Plan Administrator deems necessary, including
correction to preserve (b) Plan provides Annuity Contract/no other tax
qualification of the Plan under Code §401(a), to correct a Defined Contribution
Plan. If the terminating Plan provides fiduciary breach under ERISA or to unwind
(correct) a for an Annuity Contract as a method of distribution and the
prohibited transaction under the Code or ERISA. Without Employer does not
maintain another Defined Contribution Plan, limiting the Plan Administrator's
authority under the prior the Plan Administrator will purchase an Annuity
Contract sentence, the Plan Administrator, as it determines to be payable to the
lost Participant for delivery to the Participant's reasonable and appropriate,
may undertake or assist the last known address reflected in the Plan's records.
Employer in undertaking correction of Plan document, operational, demographic
and employer eligibility failures under (c) Employer maintains another Defined a
method described in the Plan or under the Employee Plans Contribution Plan. If
the Employer maintains another Defined Compliance Resolution System ("EPCRS") as
described in Rev. Contribution Plan, the Plan Administrator may, in lieu of
taking Proc. 2013-12, or any successor program to EPCRS. The Plan the actions
described in Sections 7.07(B)(2)(a) or (b), transfer Administrator, as it
determines to be reasonable and appropriate, also may undertake or assist the
Employer, the Trustee or other © 2014 Great-West Trust Company, LLC or its
suppliers 80



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations145.jpg]
Defined Contribution Prototype Plan appropriate Plan fiduciary or Plan official
in undertaking in this Plan to a "form," a "notice," an "election," a "consent,"
a correction of a fiduciary breach, including correction under the "waiver," a
"designation," a "policy" or to any other Plan-related Voluntary Fiduciary
Correction Program ("VFCP") or any communication includes an electronic version
thereof. successor program to VFCP. If the Plan is a 401(k) Plan, the
Notwithstanding the foregoing, any Participant or Beneficiary Plan Administrator
to correct an operational failure (or if the notices and consent that are
required pursuant to the Code must allowable period for such correction has
expired), may require satisfy Treas. Reg. §1.401(a)-21. the Trustee to
distribute from the Plan Elective Deferrals, including Earnings thereon, and the
Plan Administrator will treat (D) Evidence. Anyone, including the Employer,
required to any Matching Contributions and Earnings thereon relating to the give
data, statements or other information relevant under the distributed Elective
Deferrals, as an Associated Matching terms of the Plan ("evidence") may do so by
certificate, Contribution under Section 3.07(A)(1). To the extent the affidavit,
document or other form which the person to act in Employer must make nonelective
or matching contributions to reliance may consider pertinent, reliable and
genuine, and to the plan to correct a failure under EPCRS, other than a failure
have been signed, made or presented by the proper party or relating to the ADP
test or ACP test (see Section 4.10), the Plan parties. The Plan Administrator
and the Trustee are protected Administrator will use forfeitures to reduce the
amount of such fully in acting and relying upon any evidence described under
contribution. the immediately preceding sentence. 7.09 PROTOTYPE/VOLUME
SUBMITTER PLAN (E) Plan Terms Binding. The Plan is binding upon the STATUS. If
the Plan fails initially to qualify or to maintain Employer, Trustee, Plan
Administrator, Custodian (and all other qualification or if the Employer makes
any amendment or service providers to the Plan), upon Participants,
Beneficiaries modification to a provision of the Plan (other than a proper and
all other persons entitled to benefits, and upon the completion of an elective
provision under the Adoption successors and assigns of the foregoing persons.
See Section Agreement or an Appendix), the Employer no longer may 8.11(C) as to
the Trust where the Employer in its Adoption participate under this Prototype or
Volume Submitter Plan. The Agreement elects to use a separate trust agreement.
Employer also may not participate (or continue to participate) in this Prototype
or Volume Submitter Plan if the Trustee or (F) Employment Not Guaranteed.
Nothing contained in this Custodian is not the Sponsor or Practitioner and does
not have Plan, or with respect to the establishment of the Trust, or any the
written consent of the Sponsor or Practitioner required under modification or
any amendment to the Plan or Trust, or in the Section 1.67, if any, to serve in
the capacity of Trustee or creation of any Account, or with respect to the
payment of any Custodian. If the Employer is not entitled to participate under
benefit, gives any Employee, Participant or any Beneficiary any this Prototype
or Volume Submitter Plan, the Plan is an right to employment or to continued
employment by the individually-designed plan and the reliance procedures
specified Employer, or any legal or equitable right against the Employer, in the
applicable Adoption Agreement no longer apply. the Trustee, the Custodian, the
Plan Administrator or any employee or agent thereof, except as expressly
provided by the 7.10 PLAN COMMUNICATIONS, INTERPRETATION, Plan or the Trust. AND
CONSTRUCTION. (G) Word Usage. Words used in the masculine also apply to (A) Plan
Administrator's Discretion/Nondiscriminatory the feminine where applicable, and
wherever the context of the Administration. The Plan Administrator has total and
complete Plan dictates, the plural includes the singular and the singular
discretion to interpret and construe the Plan and to determine all includes the
plural. Titles of Plan and Adoption Agreement questions arising in the
administration, interpretation and sections are for reference only. application
of the Plan. Any determination the Plan Administrator makes under the Plan is
final and binding upon (H) State Law. The law of the state of the Employer's (or
if any affected person. The Plan Administrator must exercise all of there is a
corporate Trustee, the Trustee's, or if the Plan is fully its Plan powers and
discretion, and perform all of its duties in a insured, the insurer's) principal
place of business will determine uniform and nondiscriminatory manner. all
questions arising with respect to the provisions of the Plan and Trust. The
Employer in Appendix B may elect to apply the (B) Written Communications. All
Plan-related law of another state or appropriate legal jurisdiction.
communications by any party must be in writing (which subject to Section 7.10(C)
may include an electronic communication). (I) Parties to Litigation. Except as
otherwise provided, a All Participant or Beneficiary notices, designations,
elections, Participant or a Beneficiary is not a necessary party or required
consents or waivers must be made in a form the Plan to receive notice of process
in any court proceeding involving Administrator (or, as applicable, the Trustee)
specifies or the Plan, the Trust Fund or any fiduciary of the Plan. Any final
otherwise approves. Any person entitled to notice under the Plan judgment (not
subject to further appeal) entered in any such may waive the notice or shorten
the notice period. proceeding will be binding upon the Employer, the Plan
Administrator, the Trustee, Custodian, Participants and (C) Use of Electronic
Media. The Plan Administrator using Beneficiaries and upon their successors and
assigns. any electronic medium may give or receive any Plan notice, communicate
any Plan policy, conduct any written Plan (J) Fiduciaries Not Insurers. The
Trustee, the Plan communication, satisfy any Plan filing or other compliance
Administrator and the Employer in no way guarantee the Trust requirement and
conduct any other Plan transaction to the extent Fund from loss or depreciation.
The Employer does not permissible. A Participant or a Participant's spouse, to
the extent guarantee the payment of any money which may be or becomes authorized
by the Plan Administrator, may use any electronic due to any person from the
Trust Fund. The liability of the medium to make or provide any Beneficiary
designation, Employer, the Plan Administrator and the Trustee to make any
election, notice, consent or waiver under the Plan. Any reference © 2014
Great-West Trust Company, LLC or its suppliers 81



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations146.jpg]
Defined Contribution Prototype Plan distribution from the Trust Fund at any time
and all times is limited to the then available assets of the Trust. (C) Rule
Applicable to Employer Contributions (other than Elective Deferrals). If any
portion of an Applicable Individual's (K) Construction/Severability. The Plan,
the Adoption Account attributable to Employer Contributions other than
Agreement, the Trust and all other documents to which they Elective Deferrals is
invested in Publicly-Traded Employer refer, will be interpreted consistent with
and to preserve tax Securities, then, except as otherwise provided herein, the
qualification of the Plan under Code §401(a) and tax exemption Applicable
Individual may elect to direct the Plan Administrator of the Trust under Code
§501(a) and also consistent with to divest any such Securities, and to reinvest
an equivalent ERISA. To the extent permissible, any provision which a court
amount in other investment options which satisfy the (or other entity with
binding authority to interpret the Plan) requirements of Section 7.11(D).
determines to be inconsistent with such construction and interpretation, is
deemed severed and is of no force or effect, (1) Definition of Applicable
Individual/Employer and the remaining Plan terms will remain in full force and
effect. Contributions. For purposes of this Section 7.11(C), an Applicable
Individual means: (i) a Participant who has 7.11 DIVESTMENT OF EMPLOYER
SECURITIES. completed at least three Years of Service; (ii) an alternate payee
who has an Account under the Plan with respect to a Participant (A) Application
and Effective Date of Article. This Section who has completed at least three
Years of Service; or (iii) a 7.11 only applies to a Plan that is an Applicable
Defined Beneficiary with respect to a Participant who had completed at
Contribution Plan. least three Years of Service. For this purpose, a Year of
Service means in accordance with Section 5.05 relating to vesting. (1)
Definition of Applicable Defined Contribution However, if the Plan provides for
immediate vesting or applies Plan. Except as provided herein or in Treas. Reg.
the Elapsed Time Method in determining vesting, a Participant §1.401(a)(35)-1,
an Applicable Defined Contribution Plan completes three Years of Service on the
day immediately means a Defined Contribution Plan that holds Publicly Traded
preceding the third anniversary of the Participant's Employment Employer
Securities. Commencement Date. (a) Exclusions. An Applicable Defined
Contribution (2) Three-year phase-in applicable to Employer Plan does not
include a one-participant plan, as defined in Code Contributions. For Employer
securities acquired with §401(a)(35)(E)(iv) or an employee stock ownership plan
Employer Contributions other than Elective Deferrals during a ("ESOP") as
defined in Code §4975(e)(7) if: (i) the ESOP holds Plan Year beginning before
January 1, 2007, the rule described no contributions (or related earnings) that
are (or were ever) in this Section 7.11(C) only applies to the percentage of the
subject to Code §§401(k) or 401(m); and (ii) the ESOP is a Publicly Traded
Employer Securities (applied separately for separate plan, for purposes of Code
§414(l), from any other each class of Securities) as follows: Defined Benefit
Plan or Defined Contribution Plan maintained by the Employer. Plan Year
Percentage 2007 33% (2) Definition of Publicly Traded Employer Securities. 2008
66% For purposes of this Article, a Publicly Traded Employer 2009 100% Security
is an Employer security which is traded on a national securities exchange that
is registered under section 6 of the (3) Exception to phase-in for certain age
55 Securities Exchange Act of 1935 or which is traded on a foreign Participants.
The 3-year phase-in rule of Section 7.11(C)(2) national securities exchange that
is officially recognized, does not apply to a Participant who had attained age
55 and sanctioned, or supervised by a governmental authority and the completed
at least three Years of Service (as defined in Section security is deemed by the
Securities and Exchange Commission 7.11(C)(1) above) before the first Plan Year
beginning after as having a "ready market" under SEC Rule 15c3-1. December 31,
2005. (3) Effective date. The provisions of Code §401(a)(35) (D) Investment
Options. For purposes of this Section 7.11, generally apply to Plan Years
beginning after December 31, other investment options must include not less than
three 2006. However, the provisions Treas. Reg. §1.401(a)(35)-1 are investment
options, other than Publicly Traded Employer applicable to Plan Years beginning
on or after January 1, 2011. Securities, to which the Applicable Individual who
has the right to divest under Section 7.11(B) or 7.11(C) may direct the (B) Rule
Applicable to Elective Deferrals, Employee proceeds from the divestment of such
Securities. Each of the Contributions and Rollovers. If any portion of an
Applicable three investment options must be diversified and have materially
Individual's Account attributable to Elective Deferrals, different risk and
return characteristics. For this purpose, Employee Contributions, or Rollover
Contributions is invested investment options that constitute a broad range of
investment in Publicly-Traded Employer Securities, then, except as alternatives
within the meaning of DOL Regulation otherwise provided herein, the Applicable
Individual may elect §2550.404c-1(b)(3) are treated as being diversified and
having to direct the Plan Administrator to divest any such Securities,
materially different risk and return characteristics. The Plan and to reinvest
an equivalent amount in other investment options must provide reasonable
divestment and reinvestment which satisfy the requirements of Section 7.11(D).
opportunities at least quarterly. (1) Definition of Applicable
Individual/Deferrals. For (E) Restrictions or Conditions on Investments in
Employer purposes of this Section 7.11(B), an Applicable Individual Securities.
Except as permitted by Treas. Reg. means: (i) a Participant; (ii) an alternate
payee who has an §1.401(a)(35)-1(e), the Plan may not impose restrictions or
Account under the Plan; or (iii) a Beneficiary. conditions on the investment of
Publicly Traded Employer © 2014 Great-West Trust Company, LLC or its suppliers
82



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations147.jpg]
Defined Contribution Prototype Plan Securities which the Plan does not impose on
the investment of other Plan assets. © 2014 Great-West Trust Company, LLC or its
suppliers 83



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations148.jpg]
Defined Contribution Prototype Plan ARTICLE VIII TRUSTEE AND CUSTODIAN, POWERS
AND DUTIES 8.01 ACCEPTANCE. By executing the Adoption transfer, abandon,
improve, repair, insure, lease for any term Agreement, the Trustee or Custodian
accepts the Trust created even though commencing in the future or extending
beyond the under the Plan and agrees to perform the obligations the Plan term of
the Trust, and otherwise deal with all property, real or imposes on the Trustee
or Custodian. personal, in such manner, for such considerations and on such
terms and conditions as the Trustee decides. 8.02 INVESTMENT POWERS AND DUTIES.
(5) Borrowing. To borrow money, to assume (A) Discretionary Trustee Powers. If
the Employer in its indebtedness, extend mortgages and encumber by mortgage or
Adoption Agreement designates the Trustee as a discretionary pledge. Trustee,
then the Trustee has full discretion and authority with regard to the investment
of the Trust Fund, except as to a Plan (6) Claims. To compromise, contest,
arbitrate or abandon asset: (i) properly under the control or the direction of
an claims and demands affecting the investment of Trust assets, in Investment
Manager, ancillary trustee or other Plan fiduciary; the Trustee's discretion.
However, nothing in this Section (ii) subject to proper Employer or Named
Fiduciary direction of 8.02(A)(6) requires a Participant or Beneficiary to
arbitrate any investment; or (iii) subject to proper Participant or Beneficiary
claim under the Plan. direction of investment. The Trustee is authorized and
empowered, but not by way of limitation, with the following (7)
Voting/tender/exercise. To have with respect to the powers: Trust all of the
rights of an individual owner, including the power to exercise any and all
voting rights associated with Trust (1) General powers. To invest consistent
with any part or assets, to give proxies, to participate in any voting trusts,
all of the Trust Fund in any common or preferred stocks, mergers, consolidations
or liquidations, to tender shares and to open-end or closed-end mutual funds
(including proprietary exercise or sell stock subscriptions or conversion
rights. funds), put and call options traded on a national exchange, United
States retirement plan bonds, corporate bonds, (8) Mineral rights. To lease for
oil, gas and other mineral debentures, convertible debentures, commercial paper,
U.S. purposes and to create mineral severances by grant or Treasury bills, U.S.
Treasury notes and other direct or indirect reservation; to pool or unitize
interests in oil, gas and other obligations of the United States Government or
its agencies, minerals; and to enter into operating agreements and to execute
improved or unimproved real estate situated in the United States, division and
transfer orders. limited partnerships, insurance contracts of any type,
mortgages, notes or other property of any kind, real or personal, to buy or (9)
Title. To hold any securities or other property in the sell options on common
stock on a nationally recognized name of the Trustee or its nominee, with
depositories or agent exchange with or without holding the underlying common
stock, depositories or in another form as it may deem best, with or to open and
to maintain margin accounts, to engage in short without disclosing the trust
relationship. However, any securities sales, to buy and sell commodities,
commodity options and held in a nominee or street name must be held on behalf of
the contracts for the future delivery of commodities, and to make Plan by: (a) a
bank or trust company that is subject to any other investments the Trustee deems
appropriate. supervision by the United States or a State or a nominee of such
bank or trust company; (b) a broker or dealer registered under (2)
Cash/liquidity. To retain in cash so much of the Trust the Securities Exchange
Act of 1934 or a nominee of such Fund as it may deem advisable to satisfy
liquidity needs of the broker or dealer; or (c) a clearing agency as defined in
Securities Plan and to deposit any cash held in the Trust Fund in a bank or
Exchange Act of 1934, Section 3(a)(23), or its nominee. other institutional
account at reasonable interest or without interest if the Trustee determines
that such deposits are (10) Hold pending dispute resolution. To retain any
reasonable or necessary to facilitate a Plan transaction or for funds or
property subject to any dispute without liability for the other purposes, but
consistent with the Trustee's duties under payment of interest, and to decline
to make payment or delivery Section 8.02(C). of the funds or property until a
court of competent jurisdiction makes final adjudication. (3) Trustee's
common/collective funds. To invest, if the Trustee is a bank or similar
financial institution supervised by (11) Litigation. To begin, maintain or
defend any litigation the United States or by a state, in any type of deposit of
the necessary in connection with the administration of the Plan, Trustee (or of
a bank related to the Trustee within the meaning except the Trustee is not
obliged nor required to do so unless of Code §414(b)) at a reasonable rate of
interest or in a common indemnified to its satisfaction. trust fund, as
described in Code §584, or in a collective investment fund, the provisions of
which govern the investment (12) Agents/reliance. The Trustee may employ and pay
of such assets and which the Plan incorporates by this reference, from the Trust
Fund reasonable compensation to agents, which the Trustee (or its affiliate, as
defined in Code §1504) attorneys, accountants and other persons to advise the
Trustee as maintains exclusively for the collective investment of money in its
opinion may be necessary. The Trustee reasonably may contributed by the bank (or
the affiliate) in its capacity as delegate to any agent, attorney, accountant or
other person Trustee and which conforms to the rules of the Comptroller of
selected by it any non-Trustee power or duty vested in it by the the Currency.
Plan, and the Trustee may act reasonably or refrain from acting on the advice or
opinion of any agent, attorney, accountant or (4) Transact in real/personal
property. To manage, sell, other person so selected. contract to sell, grant
options to purchase, convey, exchange, © 2014 Great-West Trust Company, LLC or
its suppliers 84



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations149.jpg]
Defined Contribution Prototype Plan (13) Employer stock/real property. The
Trustee (or as applicable, Investment Manager, Employer, Participant, or (1)
Modification of powers/duties. The Employer and Beneficiary) may invest in
qualifying Employer securities or in the nondiscretionary Trustee (or the
Custodian) in a qualifying Employer real property, as defined in and as limited
Nonstandardized Plan or Volume Submitter Adoption by ERISA. Agreement, on
Appendix C may limit the powers or duties of the Custodian or the
nondiscretionary Trustee to any (a) Profit Sharing Plans/401(k) Plans. If the
combination of powers under Section 8.02(A) and to any Employer's Plan is a
Profit Sharing Plan or a 401(k) Plan, the combination of duties under Section
8.02(C) or otherwise may aggregate investments in (acquisitions and holdings of)
amend the Trust as described in Section 8.11. qualifying Employer securities and
in qualifying Employer real property may comprise up to 100% of the value of
Plan assets, (2) Limited responsibility. If there is a Custodian or a unless the
Employer in Appendix B elects to restrict such nondiscretionary Trustee under
the Plan, then the Employer, in investments to 10% of the value of Plan assets
determined adopting this Plan, acknowledges and agrees: immediately after the
acquisition (or to some other percentage of value which is less than 100%).
Notwithstanding the foregoing, (a) No discretion over Trust assets. The except
where permitted under ERISA §407(b)(2), if the Plan nondiscretionary Trustee or
Custodian does not have any includes a 401(k) arrangement, a Participant's
Elective Deferral discretion as to the investment or the re-investment of the
Trust Account accumulated in Plan Years beginning after December Fund and the
nondiscretionary Trustee or Custodian is acting 31, 1998, including earnings
thereon, may not be invested more solely as a directed fiduciary as to the
assets comprising the than 10% by value in qualifying Employer securities and
Trust Fund. qualifying Employer real property, unless such investments are
directed by the Participant or the Participant's Beneficiary. (b) No review or
recommendations. The nondiscretionary Trustee or the Custodian does not have any
(b) Voting/distribution. If the Plan invests in duty to review or to make
recommendations regarding qualifying Employer securities, the Plan Administrator
may investments made pursuant to a proper written direction. adopt a uniform and
nondiscriminatory policy providing for the exercise of voting rights,
distribution restrictions, repurchase, (c) No action unless direction. The put,
call or right of first refusal rules, or other rights and nondiscretionary
Trustee or the Custodian must retain any restrictions affecting the qualifying
Employer securities. investment obtained upon a proper written direction until
receipt of another proper written direction to dispose of such (14) Orphaned
plan. If the Trustee determines that the investment. Employer has abandoned the
Plan, the Trustee (if qualified to so act) may appoint itself as a Qualified
Termination Administrator (d) No liability for following orders. The ("QTA")
under Section 11.05(B) for purposes of terminating the nondiscretionary Trustee
or the Custodian is not liable in any Plan and distributing all Plan Accounts.
As a QTA, the Trustee manner or for any reason for making, retaining or
disposing of may undertake all authorized acts to wind-up the Plan, including
any investment pursuant to any proper written direction. causing the Trust to
pay from Trust assets to the QTA and to other service providers a reasonable fee
for services rendered. (e) Indemnity. The Employer will indemnify, defend and
hold the nondiscretionary Trustee or the Custodian (15) Investment Policy. To
adopt and to amend from time harmless from any damages, costs or expenses,
including to time, an investment policy consistent with the Plan's funding
reasonable attorneys' fees, which the nondiscretionary Trustee or policy
described in Section 7.02(C)(9) the Custodian may incur as a result of any claim
asserted against the nondiscretionary Trustee, the Custodian or the Trust
arising (16) Catch-all. To perform any and all other acts which in out of the
nondiscretionary Trustee's or Custodian's full and the Trustee's judgment are
necessary or appropriate for the timely compliance with any proper written
direction. proper and advantageous management, investment and distribution of
the Trust. (3) Limitation of powers of certain Custodians. If a Custodian is a
bank which, under its governing state law, does (B) Nondiscretionary (directed)
Trustee/Custodian Powers. not possess trust powers, then Sections 8.02(A)(1),
(3) as it The Employer in its Adoption Agreement may designate the relates to
common trust funds or collective investment funds, Trustee as a nondiscretionary
Trustee. The Employer in its (4), (5), (7), and (8), Section 8.09 and Article IX
do not apply Adoption Agreement in addition to designating a discretionary and
the Custodian only has the power and the authority to or nondiscretionary
Trustee, may appoint a Custodian to hold all exercise the remaining powers under
Section 8.02(A) and to or any portion of the Trust Assets. Except as otherwise
provided perform the duties under Section 8.02(C). herein: (i) a Custodian has
all of the same powers and duties as a nondiscretionary Trustee; (ii) the
nondiscretionary Trustee or (4) QTA. Notwithstanding any other provision of this
Custodian has all of the same powers as a discretionary Trustee Section 8.02(B),
a nondiscretionary Trustee or a Custodian may in Section 8.02(A) except that the
nondiscretionary Trustee or serve as a QTA under Section 8.02(A)(14) without
regard to Custodian only may exercise such powers pursuant to a proper receipt
of any proper written direction. written direction; and (iii) the
nondiscretionary Trustee or Custodian has all the same duties as a discretionary
Trustee (5) Trustee references. Except as the Plan or the context under Section
8.02(C). A "proper written direction" means the otherwise require, "Trustee"
includes nondiscretionary Trustee written direction of a Plan fiduciary or of a
Participant or and Custodian. Beneficiary with authority over the Trust asset
which is the subject of the direction. © 2014 Great-West Trust Company, LLC or
its suppliers 85



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations150.jpg]
Defined Contribution Prototype Plan (C) Duties. The Trustee or Custodian has the
following expenses to Plan Accounts, both as the Plan Administrator duties:
directs under Section 7.04(C)(2). Any fee or expense that the Employer pays,
directly or indirectly, is not an Employer (1) ERISA. If ERISA applies to the
Plan and to the extent contribution to the Plan, provided the fee or the expense
relates that ERISA so requires, to act: (a) solely in the interest of to the
ordinary and necessary administration of the Trust Fund. Participants and
Beneficiaries for the exclusive purposes of providing benefits under the Plan
and defraying the reasonable (7) Loans. To make loans to a Participant or to a
expenses of Plan administration; (b) with the care, skill, Beneficiary in
accordance with the Plan Administrator's prudence and diligence under the
circumstances then prevailing direction under Section 7.06. as would a prudent
person acting in a like capacity and familiar with such matters; (c) by
diversifying Trust investments so as to (8) Records/statements. To keep the
Trustee's Plan minimize the risk of large losses unless not prudent under the
records open to the inspection of the Plan Administrator and the circumstances
to do so; and (d) in accordance with the Plan to Employer at all reasonable
times and to permit the review or the extent that the Plan is consistent with
ERISA. audit of such records from time to time by any person or persons as the
Employer or Plan Administrator may specify in writing. (2) Investment policy. To
coordinate its investment The Trustee must furnish the Plan Administrator with
whatever policy with Plan financial needs as communicated to it by the
information relating to the Trust Fund the Plan Administrator Plan
Administrator. considers necessary to perform its duties as Plan Administrator.
(3) Trust accounting. To furnish to the Employer and to (9) Tax returns. To file
all information and tax returns the Plan Administrator an annual statement of
account showing required of the Trustee. the condition of the Trust Fund and all
investments, receipts, disbursements and other transactions effected by the
Trustee (10) Incapacity. To follow the direction of the Plan during the Plan
Year covered by the statement and also stating Administrator with regard to
distributions to any Participant or the assets of the Trust held at the end of
the Plan Year, which Beneficiary whom the Plan Administrator has determined to
be statements are conclusive on all persons, including the Employer
incapacitated under Section 7.05(F). The Trustee also will and the Plan
Administrator, except as to any act or transaction provide any reasonable
information and take any reasonable concerning which the Employer or the Plan
Administrator files action that the Plan Administrator requests relating to a
with the Trustee written exceptions or objections within 90 days determination
of incapacity or otherwise pertaining to the after the receipt of the statements
or for which ERISA authorizes administration of the Account of any incapacitated
person. a longer period within which to object. The Trustee also may agree with
the Employer or Plan Administrator to provide the (11) Bond. The Trustee must
provide a bond for the information described in this Section 8.02(C) more
frequently faithful performance of its duties under the Trust. than annually.
(D) Limitations Applicable to all Trustees. (4) Trust valuation. If the Trustee
is a discretionary Trustee, to value the Trust Fund as of each Accounting Date
and (1) Receipt of contributions. A discretionary Trustee has as applicable, the
value of the Trust assets within each the duty to collect employer
contributions, except to the extent Participant or Beneficiary Account. The
Trustee also must value this duty is limited in Appendix C of the Employer’s
Adoption the Trust Fund on such other Valuation Dates as directed in Agreement.
A nondiscretionary Trustee does not have the duty writing by the Plan
Administrator or as the Adoption Agreement to collect employer contributions and
the Employer represents may require. If the Trustee is a nondiscretionary
Trustee (or in and warrants that it either has responsibility as a "named the
case of Trust assets held by a Custodian) the Named fiduciary" (as defined in
ERISA §402(a)(2)) or has properly Fiduciary will value the assets and will
provide the valuation to delegated the responsibility to a Plan fiduciary, other
than the the Trustee (Custodian) unless the Trustee (Custodian) and the
nondiscretionary Trustee, for determining the correctness, Named Fiduciary agree
that the Trustee (Custodian) will amount and timing of contributions and for the
collection of conduct the valuation. The Trustee (Custodian) may reasonably
contributions. If this is a restated plan, this duty is effective no rely on any
valuation the Named Fiduciary conducts and sooner than the later of the date the
Employer signs this provides. restatement or the date the Trustee or Special
Trustee executes either the restatement or otherwise accepts its
responsibilities (5) Distributions. To credit and distribute the Trust Fund
under the restatement. In determining how to discharge any duty as the Plan
Administrator directs. The Trustee is not obliged to to collect contributions, a
fiduciary should weigh the value of inquire as to whether any payee or
distributee is entitled to any the Plan assets involved, the likelihood of a
successful recovery, payment or whether the distribution is proper or within the
terms and the expenses expected to be incurred. Among other factors, of the
Plan, or as to the manner of making any payment or a fiduciary may take into
account the Employer's solvency in distribution. The Trustee is accountable only
to the Plan deciding whether to expend Plan assets to pursue a claim.
Administrator for any payment or distribution made by it in good faith on the
direction of the Plan Administrator. The (2) Co-fiduciary liability. Each
fiduciary under the Plan Trustee must promptly notify the Plan Administrator of
any is responsible solely for his/her or its own acts or omissions. A unclaimed
Plan payment or distribution and then dispose of the fiduciary does not have any
liability for another fiduciary's distribution in accordance with the Plan
Administrator's breach of fiduciary responsibility with respect to the Plan and
subsequent direction. the Trust unless the fiduciary: (a) participates knowingly
in or undertakes to conceal the breach; (b) has actual knowledge of (6)
Fees/expenses. To pay from the Trust Fund all the breach and fails to take
reasonable remedial action to remedy reasonable Plan fees and expenses, and to
allocate the fees and the breach; or (c) through negligence in performing
his/her or its © 2014 Great-West Trust Company, LLC or its suppliers 86



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations151.jpg]
Defined Contribution Prototype Plan own specific fiduciary responsibilities that
give rise to fiduciary the management and the control of the Trust Fund, except
Trust status, the fiduciary has enabled the other fiduciary to commit a assets
properly: (1) under the control or the direction of an breach of the latter's
fiduciary responsibility. Investment Manager, ancillary trustee or other Plan
fiduciary; or (2) subject to Employer or Participant direction of investment.
(3) Limitation of Trustee liability. (C) Appointment of Investment Manager. The
Named (a) Apportionment of duties. The Named Fiduciary may appoint an Investment
Manager. See Section Fiduciary, the Trustee(s) and any properly appointed
Investment 7.02(C)(8). Manager may execute a written agreement as a part of this
Plan delineating the duties, responsibilities and liabilities of the 8.04 FORM
OF DISTRIBUTION (CASH OR Investment Manager or Trustee(s) with respect to any
part of the PROPERTY). The Trustee will make Plan distributions in the Trust
Fund under the control of the Investment Manager or the form of cash except
where: (1) the required form of distribution Trustee(s). is a QJSA or QPSA which
has not been waived; (2) the Plan is a Restated Plan and under the prior Plan,
distribution in the form (b) If Investment Manager. The Trustee is not of
property ("in-kind distribution") is a Protected Benefit which liable for the
acts or omissions of any Investment Manager the the Employer has not eliminated
by a Plan amendment under Named Fiduciary may appoint, nor is the Trustee under
any Section 11.02(C); (3) the Plan Administrator adopts a written obligation to
invest or otherwise to manage any asset of the policy which provides for in-kind
distribution; or (4) the Trust Fund which is subject to the management of a
properly Employer is terminating the Plan, and in the reasonable appointed
Investment Manager. judgment of the Trustee, some or all Plan assets, within a
reasonable time for making final distribution of Plan assets, may (c) If other
appointed fiduciaries. The Trustee is not be liquidated to cash or may not be so
liquidated without not liable for the acts or omissions of any ancillary trustee
or undue loss in value. The Plan Administrator's policy under independent
fiduciary properly appointed under Section 8.07. clause (3) may restrict in-kind
distributions to certain types of However, if a discretionary Trustee, pursuant
to the delegation Trust investments or specify any other reasonable and
described in Section 8.07, appoints an ancillary trustee, the nondiscriminatory
condition or restriction applicable to in-kind discretionary Trustee is
responsible for the periodic review of distributions. Under clause (4), the
Trustee will make Plan the ancillary trustee's actions and the ancillary trustee
must termination distributions to Participants and Beneficiaries in exercise its
delegated authority in accordance with the terms of cash, in-kind or in a
combination of these forms, in a reasonable the Plan and in a manner consistent
with ERISA. and nondiscriminatory manner which may take into account the
preferences of the distributees. All in-kind distributions will be (d)
Indemnity. The Employer and any Trustee may made based on the current fair
market value of the property, as execute a written agreement as a part of this
Plan, delineating determined by the Trustee, Custodian or Named Fiduciary. any
indemnification agreement among the parties. 8.05 TRUSTEE/CUSTODIAN FEES AND
EXPENSES. A (E) Multiple Trustees. Trustee or a Custodian will receive
reasonable compensation and reimbursement for reasonable Trust expenses actually
(1) Majority decisions. If more than two persons act as incurred as Trustee or
Custodian, as may be agreed upon from Trustee, a decision of the majority of
such persons controls with time to time by the Employer and the Trustee or the
Custodian. respect to any decision regarding the administration or the No person
who is receiving full pay from the Employer may investment of the Trust Fund or
of any portion of the Trust Fund receive compensation (except for reimbursement
of Plan with respect to which such persons act as Trustee. If there is expenses)
for services as Trustee or as Custodian. As the Plan more than one Trustee, the
Trustees jointly will manage and Administrator directs following direction from
the Employer control the assets of the Trust Fund (or those Trust assets as to
under Section 7.04(C), such fees and expenses will be paid by which they act as
Trustee). the Employer, or the Trustee or Custodian will charge the Trust for
the fees or expenses. If, within a reasonable time after a Plan (2) Allocation.
Multiple Trustees may allocate among related fee or expense is incurred (or if
within the time specified themselves specific responsibilities or obligations or
may in any agreement between the Plan and the Trustee regarding authorize one or
more of them, either individually or in concert, payment of a fee or expense)
the Plan Administrator does not to exercise any or all of the powers granted to
the Trustee, or to communicate the Employer's decision regarding payment or if
perform any or all of the duties assigned to the Trustee under the Employer does
not pay the fee or expense, the Trustee or Article VIII. Custodian may charge
the Trust for such reasonable fees and expenses as are not settlor expenses. (3)
Signature. The signature of only one Trustee is necessary to effect any
transaction on behalf of the Trust (or as 8.06 THIRD PARTY RELIANCE. A person
dealing with to those Trust assets as to which the signatory acts as Trustee).
the Trustee is not obligated to see to the proper application of any money paid
or property delivered to the Trustee, or to 8.03 NAMED FIDUCIARY. inquire
whether the Trustee has acted pursuant to any of the terms of the Plan. Each
person dealing with the Trustee may act (A) Definition of Named Fiduciary. See
Section 1.37. upon any notice, request or representation in writing by the
Trustee, or by the Trustee's duly authorized agent, and is not (B) Duty of Named
Fiduciary. The Named Fiduciary under liable to any person in so acting. The
certificate of the Trustee the Plan has the sole responsibility to control and
to manage the that it is acting in accordance with the Plan is conclusive in
operation and administration of the Plan. If the Named Fiduciary favor of any
person relying on the certificate. is also the Trustee, the Named Fiduciary is
solely responsible for © 2014 Great-West Trust Company, LLC or its suppliers 87



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations152.jpg]
Defined Contribution Prototype Plan 8.07 APPOINTMENT OF ANCILLARY TRUSTEE OR
days following the date of the Trustee's notice, unless the INDEPENDENT
FIDUCIARY. Employer consents in writing to shorter notice. (A) Appointment. The
Employer, in writing, may appoint any (B) Removal. The Employer may remove a
Trustee or a qualified person in any state to act as ancillary trustee with
Custodian by giving written notice to the affected party. The respect to a
designated portion of the Trust Fund, subject to any Employer's notice must
specify the effective date of removal consent required under Section 1.67. An
ancillary trustee must which date must be at least 30 days following the date of
the acknowledge in a writing separate from the Employer's Employer's notice,
except where the Employer reasonably Adoption Agreement its acceptance of the
terms and conditions determines a shorter notice period or immediate removal is
of its appointment as ancillary trustee and its fiduciary status necessary to
protect Plan assets. under ERISA. (C) Successor Appointment. In the event of the
resignation or (B) Powers. The ancillary trustee has the rights, powers, duties
the removal of a Trustee, where no other Trustee continues to and discretion as
the Employer may delegate, subject to any serve, the Employer must appoint a
successor Trustee if it limitations or directions specified in the agreement
appointing intends to continue the Plan. If two or more persons hold the the
ancillary trustee and to the terms of the Plan or of ERISA. position of Trustee,
in the event of the removal of one such The Employer may delegate its
responsibilities under this person, during any period the selection of a
replacement is Section 8.07 to a discretionary Trustee under the Plan (subject
to pending, or during any period such person is unable to serve for the
acceptance by such discretionary Trustee of that delegation), any reason, the
remaining person or persons will act as the but the Employer may not delegate
its responsibilities to a Trustee. nondiscretionary Trustee or to a Custodian.
The investment powers delegated to the ancillary trustee may include any (1)
Default Successor Trustee. If the Employer fails to investment powers available
under Section 8.02. The delegated appoint a successor Trustee as of the
effective date of the investment powers may include the right to invest any
portion of Trustee resignation or removal and no other Trustee remains, the the
assets of the Trust Fund in a common trust fund, as Trustee will treat the
Employer as having appointed itself as described in Code §584, or in any
collective investment fund, Trustee and as having filed the Employer's
acceptance of the provisions of which govern the investment of such assets and
appointment as successor Trustee with the former Trustee. If which the Plan
incorporates by this reference, but only if the state law prohibits the Employer
from serving as successor ancillary trustee is a bank or similar financial
institution Trustee, the appointed successor Trustee is the president of a
supervised by the United States or by a state and the ancillary corporate
Employer, the managing partner of a partnership trustee (or its affiliate, as
defined in Code §1504) maintains the Employer, the managing member of a limited
liability company common trust fund or collective investment fund exclusively
for Employer, the sole proprietor of a proprietorship Employer, or the
collective investment of money contributed by the ancillary in the case of any
other entity type, such other person with title trustee (or its affiliate) in a
trustee capacity and which conforms and responsibilities similar to the
foregoing. to the rules of the Comptroller of the Currency. The Employer also
may appoint as an ancillary trustee, the trustee of any group (2) Default
Successor Custodian. If the Employer trust fund designated for investment
pursuant to the provisions removes and does not replace a Custodian, the Trustee
will of Section 8.09. assume possession of Plan assets held by the former
Custodian. (C) Resignation/Removal. The ancillary trustee may resign its (D)
Acceptance. Each successor Trustee succeeds its position and the Employer may
remove an ancillary trustee as predecessor Trustee by accepting in writing its
appointment as provided in Section 8.08 regarding resignation and removal of
successor Trustee and by filing the acceptance with the former the Trustee or
Custodian. In the event of such resignation or Trustee and the Plan
Administrator. For this purpose, the removal, the Employer may appoint another
ancillary trustee or successor Trustee's execution of the Adoption Agreement may
return the assets to the control and management of the constitutes the Trustee's
acceptance of its appointment as Trustee. successor Trustee. The successor
Trustee will also execute such other documents, if any, as the Plan
Administrator may (D) Independent Fiduciary. If the DOL requires engagement
reasonably require in connection therewith. of an independent fiduciary to have
control or management of all or a portion of the Trust Fund, the Employer will
appoint (E) Outgoing Trustee. The resigning or removed Trustee, such independent
fiduciary, as directed by the DOL. The upon receipt of acceptance in writing of
the Trust by the independent fiduciary will have the duties, responsibilities
and successor Trustee, must execute all documents and must powers prescribed by
the DOL and will exercise those duties, perform all acts necessary to vest the
title to Plan assets of responsibilities and powers in accordance with the
terms, record in any successor Trustee. In addition, to the extent restrictions
and conditions established by the DOL and, to the reasonably necessary for the
ongoing administration of the Plan, extent not inconsistent with ERISA, the
terms of the Plan. The at the request of the Plan Administrator and the
successor independent fiduciary must accept its appointment in writing Trustee,
the resigning or removed Trustee must transfer records, and must acknowledge its
status as a fiduciary of the Plan. provide information and otherwise cooperate
in effecting the change of Trustees. 8.08 RESIGNATION AND REMOVAL. (F) Successor
Powers. Each successor Trustee has and enjoys (A) Resignation. The Trustee or
the Custodian may resign its all of the powers, both discretionary and
ministerial, conferred position by giving written notice to the Employer and to
the Plan under the Plan upon its predecessor. Administrator. The Trustee's
notice must specify the effective date of the Trustee's resignation, which date
must be at least 30 © 2014 Great-West Trust Company, LLC or its suppliers 88



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations153.jpg]
Defined Contribution Prototype Plan (G) No Liability for Predecessor. A
successor Trustee is not the Employer, the Trustee, the Custodian, the Plan
personally liable for any act or failure to act of any predecessor
Administrator, other fiduciaries or the name of any pooled trust Trustee, except
as required under ERISA. With the approval of in which the Trust will
participate. the Employer and the Plan Administrator, a successor Trustee, with
respect to the Plan, may accept the account rendered and (B)
Amendment/Nonstandardized or Volume Submitter the property delivered to it by a
predecessor Trustee without Plan. The Employer in its Nonstandardized or Volume
liability. Submitter Plan, in Appendix C (or in its Adoption Agreement as
applicable): (1) may amend the Plan or Trust as described in 8.09 INVESTMENT IN
GROUP TRUST FUND. The Section 8.11(A); or (2) may amend or override the
Employer, by adopting this Plan, specifically authorizes the administrative
provisions of Article VIII (or any other provision Trustee to invest all or any
portion of the assets comprising the of the Plan related to the Trust),
including provisions relating to Trust Fund in any group trust fund which at the
time of the Trust investment and Trustee powers or duties. investment provides
for the pooling of the assets of plans qualified under Code §401(a), including a
group trust fund that (1) Limitation. Any Trust amendment under clause (2) of
also permits the pooling of qualified plan assets with assets of an Section
8.11(B): (a) must not conflict with any other provisions individual retirement
account that is exempt from taxation under of the Plan (except as expressly are
intended to override an Code §408(e), assets of an eligible governmental plan
under existing Trust provision); (b) must not cause the Plan to violate Code
§457(b) that is exempt from taxation under Code §457(g), Code §401(a); and (c)
must be made in accordance with Rev. assets of a custodial account under Code
§403(b)(7) or a Proc. 2011-49 or any successor thereto. retirement income
account under Code §403(b)(9), or assets of a governmental plan under Code
§401(a)(24). This authorization (C) Substitution of Approved or Non-Approved
Trust. The applies solely to a group trust fund exempt from taxation under
Employer subject to the conditions under Section 8.11(B)(1), in Code §501(a) and
the trust agreement of which satisfies the its Adoption Agreement may elect to
substitute in place of requirements of Rev. Rul. 81-100 (as modified and
clarified by Article VIII and the remaining Trust provisions of the basic plan
Rev. Rul. 2004-67 and Rev. Rul. 2011-1), or any successor document, any other
trust or custodial account agreement that thereto. The provisions of the group
trust fund agreement, as the IRS has approved for use with this Plan. The
Employer also amended from time to time, are by this reference incorporated may
elect to substitute in place of Article VIII and the remaining within this Plan
and Trust. The provisions of the group trust Trust provisions of the basic plan
document, any other trust or fund will govern any investment of Plan assets in
that fund. To custodial account agreement which has not been approved by comply
with Code §4975(d)(8) as to any group trust fund the IRS for use with this Plan.
However, substitution of a maintained by a disqualified person, including the
Trustee, the non-approved trust or custodial agreement will cause the Plan to
following provisions apply: (A) a discretionary Trustee or a lose reliance on
its opinion or advisory letter and the Plan will nondiscretionary Trustee may
invest in any such fund at the become an individually designed plan. See
Sections 7.09 and direction of the Named Fiduciary who is independent of the
11.02(B)(4). If the Employer elects to substitute an approved Trustee and the
Trustee's affiliates; (B) a discretionary Trustee trust or a non-approved, the
Trustee will not execute the or a nondiscretionary Trustee (the latter as
directed) may invest Adoption Agreement but will instead execute the substituted
in any such fund which the Employer specifies in Appendix C; trust. The Trustee
of the substituted trust agrees to be bound by and (C) notwithstanding (A) and
(B) a discretionary Trustee all remaining Plan terms, other than those terms
which the may invest in its own funds as described in Section 8.02(A)(3).
substituted trust governs. 8.10 COMBINING TRUSTS OF EMPLOYER'S PLANS. (D)
Formalities. All Section 8.11 Trust amendments or At the Employer's direction,
the Trustee, for collective substitutions are subject to Section 11.02. As such,
the Trustee investment purposes, may combine into one trust fund the Trust must
execute the amendment or substituted trust. created under this Plan with the
trust created under any other qualified retirement plan the Employer maintains.
However, the 8.12 CROSS-PAY PROVISION. In the event that more Trustee must
maintain separate records of account for the assets than one entity adopts the
Plan, such that Employers in addition of each Trust in order to reflect properly
each Participant's to the Signatory Employer become Participating Employers,
Account Balance under the qualified plans in which he/she is a whether such
entities are Related Employers or are unrelated participant. Employers, or both,
all of the Plan assets must be available to pay benefits to all Participants and
Beneficiaries, as described in 8.11 AMENDMENT/SUBSTITUTION OF TRUST. Treas. Reg.
§1.414(l)-1(b)(1), unless the Employer elects under Appendix B to limit such
assets as are attributable to each (A) Amendment/Standardized Plan. The Employer
in its Participating Employer to pay benefits only to the Participants
Standardized Plan may not amend any provision of Article VIII (and their
Beneficiaries) who are Employees of that (or any other provision of the Plan
related to the Trust) except Participating Employer. the Employer in Appendix C
(or in its Adoption Agreement as applicable) may specify the Trust year, the
names of the Plan, © 2014 Great-West Trust Company, LLC or its suppliers 89



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations154.jpg]
Defined Contribution Prototype Plan ARTICLE IX PROVISIONS RELATING TO INSURANCE
AND INSURANCE COMPANY 9.01 INSURANCE BENEFIT. Deferrals and forfeitures)
allocated to any Participant's Account: (1) 49% in the case of the purchase of
ordinary life insurance (A) General. The Employer may elect to provide
incidental life Contracts; or (2) 25% in the case of the purchase of term life
insurance benefits for Insurable Participants who consent to life insurance or
universal life insurance Contracts. If the Trustee insurance benefits by
executing the appropriate insurance purchases a combination of ordinary life
insurance Contract(s) company application form. The Trustee will not purchase
any and term life insurance or universal life insurance Contract(s), incidental
life insurance benefit for any Participant prior to a then the sum of one-half
of the premiums paid for the ordinary contribution allocation to the
Participant's Account. At an life insurance Contract(s) and the premiums paid
for the term insured Participant's written direction, the Trustee will use all
or life insurance or universal life insurance Contract(s) may not any portion of
the Participant's Employee Contributions, if any, exceed 25% of the Employer
Contributions allocated to any to pay insurance premiums covering the
Participant's life. Participant's Account. (B) Insurance on Others. Unless the
Plan is a Money (B) Exception for Certain Profit Sharing Plans. If the Plan is
Purchase Pension Plan, the Trustee may purchase life insurance a Profit Sharing
Plan or a 401(k) Plan, the incidental insurance for the benefit of the
Participant on the life of a family member benefits requirement of Section
9.02(A) does not apply to the of the Participant. Plan if the Plan purchases
life insurance benefits only from Employer Contributions accumulated in the
Participant's (C) Amount and Type of Coverage. The Employer will direct Account
for at least two years, measured from the allocation the Trustee as to the
insurance company and insurance agent date. through which the Trustee is to
purchase the Contracts, the amount of the coverage and the applicable Dividend
plan. (C) Exception for Other Amounts. The incidental insurance benefit
requirement of Section 9.02(A) does not apply to (D) Ownership. Each application
for a Contract, and the Contracts purchased: (1) with Employee Contributions;
(2) with Contracts themselves, must designate the Trustee as sole owner,
Rollover Contributions; or (3) with Earnings on Employer with the right reserved
to the Trustee to exercise any right or Contributions. option contained in the
Contracts, subject to the terms and provisions of this Plan. The Trustee must be
the Contract named 9.03 DISPOSITION OF LIFE INSURANCE beneficiary for the
Account of the insured Participant. The PROTECTION. Trustee will hold all
Contracts issued under the Plan as Trust assets. (A) Timing. The Trustee will
not continue any life insurance protection beyond the later of the
Participant's: (1) Annuity (E) Distribution. Proceeds of Contracts paid to the
Starting Date under Section 6.01(A)(2)(h), or (2) Separation Participant's
Account under this Article IX are subject to the from Service. The Trustee, at
the direction of the Plan distribution requirements of Article VI. The Trustee
will not Administrator, will make any transfer of Contract(s) as soon as retain
any such proceeds for the benefit of the Trust. administratively practicable
after the date specified under this Section 9.03(A). (F) Premiums/Directed
Investment. The Trustee will charge the premiums on any Contract covering the
life of a Participant (B) Method. The Trustee may not transfer any Contract
under (or, as applicable, the family member of a Participant) against this
Section 9.03 which contains a method of payment not the Account of that
Participant and will treat the Contract as a specifically authorized by Article
VI or which fails to comply directed investment of the Participant's Account,
even if the Plan with the QJSA requirements, if applicable, of Section 6.04. In
otherwise does not permit a Participant to direct the investment this regard,
the Trustee either must convert such a Contract to of his/her own Account. cash
and distribute the cash instead of the Contract, or before making the transfer,
must require the Issuing Company to delete (G) Uniformity. The Trustee must
arrange, where possible, for the unauthorized method of payment option from the
Contract. all Contracts issued on the lives of Participants under the Plan to
have the same premium due date and all ordinary life insurance 9.04 DIVIDENDS.
Dividends are applied to the Contracts to contain guaranteed cash values with as
uniform Participant's Account on whose life the Issuing Company has basic
options as are possible to obtain. issued the Contract. Dividends are applied to
premium reduction unless the Plan Administrator directs the Trustee to purchase
(H) Custodians. The provisions of this Article IX are not insurance benefits or
additional insurance benefits for the applicable, and the Plan may not invest in
Contracts, if a Participant. Custodian signatory to the Adoption Agreement is a
bank which does not have trust powers from its governing state banking 9.05
LIMITATIONS ON INSURANCE COMPANY authority. DUTIES. 9.02 LIMITATIONS ON
COVERAGE. (A) Not a Party to Plan. An insurance company, solely in its capacity
as an Issuing Company: (1) is not a party to the Plan; (A) Incidental Insurance
Benefits. The aggregate of life and (2) is not responsible for the Plan's
validity. insurance premiums paid for the benefit of a Participant, at all
times, may not exceed the following percentages of the (B) No Responsibility for
Others. An Issuing Company has aggregate of the Employer Contributions
(including Elective no responsibility or obligation under the Plan to
Participants or © 2014 Great-West Trust Company, LLC or its suppliers 90



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations155.jpg]
Defined Contribution Prototype Plan Beneficiaries for any act required of the
Employer, the Plan 9.08 APPENDIX B OVERRIDE. The Employer in Administrator, the
Trustee, the Custodian or any other service Appendix B may amend the provisions
of this Article IX in any provider to the Plan (unless the Issuing Company also
serves in manner except as would be inconsistent with any other Plan such
capacities). provision. (C) Plan Terms. No insurance company, solely in its
capacity 9.09 DEFINITIONS. For purposes of this Article IX: as an Issuing
Company, need examine the terms of this Plan. (A) Contract(s). Contract or
Contracts means an ordinary life, (D) Reliance/Discharge. For the purpose of
making term life or universal life insurance contract issued by an Issuing
application to an Issuing Company and in the exercise of any Company on the life
of a Participant or other person as right or option contained in any Contract,
the Issuing Company authorized under this Article IX. may rely upon the
signature of the Trustee and is held harmless and completely discharged in
acting at the direction and (B) Dividends. Dividends means Contract dividends,
refunds authorization of the Trustee. An Issuing Company is discharged of
premiums and other credits. from all liability for any amount paid to the
Trustee or paid in accordance with the direction of the Trustee, and is not
obliged (C) Insurable Participant. Insurable Participant means a to see to the
distribution or further application of any amounts Participant to whom an
insurance company, upon an application the Issuing Company so pays. being
submitted in accordance with the Plan, will issue insurance coverage, either as
a standard risk or as a risk in an 9.06 RECORDS/INFORMATION. An Issuing Company
extra mortality classification. must keep such records and supply to the Plan
Administrator or Trustee such information regarding its Contracts as may be (D)
Issuing Company. Issuing Company is any life insurance reasonably necessary for
the proper administration of the Plan. company which has issued a Contract upon
application by the Trustee under the terms of this Plan. 9.07 CONFLICT WITH
PLAN. In the event of any conflict between the provisions of this Plan and the
terms of any Contract issued in accordance with this Article IX, the provisions
of the Plan control. © 2014 Great-West Trust Company, LLC or its suppliers 91



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations156.jpg]
Defined Contribution Prototype Plan ARTICLE X TOP-HEAVY PROVISIONS 10.01
DETERMINATION OF TOP-HEAVY STATUS. §416 or the Plan otherwise requires
application of the top-heavy rules. If applicable, the provisions of this
Article X supersede (A) Only Employer Plan. If this Plan is the only qualified
plan any conflicting Plan or Adoption Agreement provisions, except maintained by
the Employer, the Plan is top-heavy for a Plan as the context may otherwise
require. Year if the Top-Heavy Ratio as of the Determination Date exceeds 60%.
10.02 TOP-HEAVY MINIMUM ALLOCATION. The Top-Heavy Minimum Allocation requirement
applies to the Plan (B) If Other Plans. If the Employer maintains other
qualified only in a Plan Year for which the Plan is top-heavy. plans (including
a simplified employee pension plan), or maintained another such plan now
terminated, this Plan is (A) Allocation to Non-Keys. If the Plan is top-heavy in
any top-heavy only if it is part of the Required Aggregation Group, Plan Year
each Non-Key Employee who is a Participant (as and the Top-Heavy Ratio for the
Required Aggregation Group described in Section 10.06(H)) and employed by the
Employer and for the Permissive Aggregation Group, if any, each exceeds on the
last day of the Plan Year will receive a Top-Heavy 60%. Minimum Allocation for
that Plan Year. (1) Count all aggregated plans. The Plan Administrator (B)
Additional Contribution/Allocation as Required. The will calculate the Top-Heavy
Ratio in the same manner as Plan Administrator first will allocate the Employer
required by Section 10.06(K) taking into account all plans Contributions (and
Participant forfeitures, if any) for the Plan within the Aggregation Group. The
Plan Administrator will Year in accordance with the provisions of its Adoption
calculate the Top-Heavy Ratio with reference to the Agreement. The Employer then
will contribute an additional Determination Dates that fall within the same
calendar year. If amount for the Account of any Participant entitled under
Section an aggregated plan does not have a Valuation Date coinciding 10.02(A) to
a Top-Heavy Minimum Allocation and whose with the Determination Date, the Plan
Administrator must value contribution rate for the Plan Year is less than the
Top-Heavy the Account Balance in the aggregated plan as of the most recent
Minimum Allocation. The additional amount is the amount Valuation Date falling
within the twelve-month period ending necessary to increase the Participant's
allocation rate to the on the Determination Date, except as Code §416 and
applicable Top-Heavy Minimum Allocation. The Plan Administrator will Treasury
regulations require for the first plan year and for the allocate the additional
contribution to the Account of the second plan year of a Defined Benefit Plan.
Participant on whose behalf the Employer makes the contribution. (2) Terminated
plans. To the extent the Plan Administrator must take into account distributions
to a (C) No Plan Allocations. If, for a Plan Year, there are no Participant, the
Plan Administrator must include distributions allocations of Employer
Contributions or of forfeitures for any from a terminated plan which would have
been part of the Key Employee, the Plan does not require any Top-Heavy Required
Aggregation Group if it were in existence on the Minimum Allocation for the Plan
Year, unless a Top-Heavy Determination Date. Minimum Allocation applies because
of the maintenance by the Employer of more than one plan. (3) Defined Benefit
Plans/SEPs. The Plan Administrator will calculate the present value of accrued
benefits under 10.03 PLAN WHICH WILL SATISFY TOP-HEAVY. If Defined Benefit Plans
or the account balances under simplified the Plan is top-heavy, the Plan
Administrator will determine if employee pension plans included within the
Aggregation Group the Plan satisfies the Top-Heavy Minimum Allocation in
accordance with the terms of those plans and Code §416 and requirement under
this Section 10.03. the applicable Treasury regulations. (A) Aggregation of
Plans to Satisfy. The Plan Administrator (C) Defined Benefit Plans. will
aggregate all qualified plans the Employer maintains to determine if the Plan
satisfies the Top-Heavy Minimum (1) Use of uniform accrual. If a Participant in
a Defined Allocation requirement. Benefit Plan is a Non-Key Employee, the Plan
Administrator will determine his/her accrued benefit under the accrual method,
(B) More Than One Defined Contribution Plan. If the if any, which is applicable
uniformly to all Defined Benefit Employer maintains more than one Defined
Contribution Plan in Plans maintained by the Employer or, if there is no uniform
which a Non-Key Employee participates and the Non-Key method, in accordance with
the slowest accrual rate permitted Employee receives less than the Top-Heavy
Minimum under the fractional rule accrual method described in Code Allocation
for a Plan Year in which the Plan is top-heavy, the §411(b)(1)(C). Plan
Administrator operationally will determine to which plan the Employer will make
the necessary additional contribution. If (2) Actuarial assumptions. If the
Employer maintains a the Plan Administrator elects for the Employer to make the
Defined Benefit Plan, the Plan Administrator will use the additional
contribution to this Plan, the Plan Administrator will actuarial assumptions
(interest and mortality only) stated in that allocate the contribution in
accordance with Section 10.02(B). If plan to calculate the present value of
benefits from the Defined the Plan Administrator elects for the Employer to make
the Benefit Plan. additional contribution to another plan, the Plan
Administrator must determine that the additional contribution is sufficient to
(D) Application of Top-Heavy Rules. The top-heavy satisfy the Top-Heavy Minimum
Allocation. provisions of the Plan apply only for Plan Years in which Code ©
2014 Great-West Trust Company, LLC or its suppliers 92



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations157.jpg]
Defined Contribution Prototype Plan (C) Defined Benefit Plan(s). If the Employer
maintains one or 10.06 DEFINITIONS. For purposes of applying the more Defined
Benefit Plans in addition to this Plan and a top-heavy provisions of the Plan:
Non-Key Employee participates in both types of plans, the Plan Administrator
operationally will determine if the Employer will (A) Compensation. Compensation
means Compensation as make the necessary additional contribution to the Plan to
satisfy determined under Section 4.05(F) for Code §415 purposes and the
top-heavy Minimum Allocation Rate or if the Employer will includes Compensation
for the entire Plan Year. provide a required top-heavy minimum benefit in the
Defined Benefit Plan. If the Plan Administrator elects for the Employer (B)
Determination Date. Determination Date means for any to make the additional
contribution to this Plan, the Top-Heavy Plan Year, the Accounting Date of the
preceding Plan Year or, Minimum Allocation is 5%, irrespective of the Highest in
the case of the first Plan Year of the Plan, the Accounting Contribution Rate,
and the Plan Administrator will allocate the Date of the first Plan Year.
contribution in accordance with Section 10.02(B). If the Plan Administrator
elects for the Employer to satisfy the top-heavy (C) Determination (look-back)
Period. Determination Period minimum benefit in a Defined Benefit Plan, the Plan
means the 1-year period ending on the Determination Date. In Administrator must
determine that such top-heavy minimum the case of distributions made for a
reason other than Severance benefit is sufficient to satisfy the top-heavy
requirements in such from Employment, death or Disability, the determination
period Plan. means the 5-year period ending on the Determination Date. (D)
Override. The Employer in Appendix B may specify (D) Employer. Employer means
the Employer that adopts this overriding provisions which will apply to satisfy
the Plan and any Related Employer. requirements of Code §416 and the applicable
regulations if the Employer maintains more than one qualified plan. (E) Highest
Contribution Rate. Highest Contribution Rate means for any Key Employee, all
Employer Contributions 10.04 TOP-HEAVY VESTING. If the Employer in its
(including Elective Deferrals, but not including Employer Adoption Agreement
does not elect immediate vesting, the contributions to Social Security and not
including Catch-Up Employer must elect a top-heavy vesting schedule, as defined
in Deferrals) and forfeitures allocated to the Participant's Account Section
5.03(A). The specified top-heavy vesting schedule for the Plan Year, divided by
his/her Compensation for the applies to all Accounts and Contribution Types not
already entire Plan Year. To determine a Key Employee's contribution subject to
greater vesting. The Employer in Appendix B also rate, the Plan Administrator
must treat all qualified top-heavy may elect a non-top-heavy vesting schedule
and may further Defined Contribution Plans maintained by the Employer (or by
elect as to whether the top-heavy schedule applies to the Plan's any Related
Employer) as a single plan. first top-heavy Plan Year and to all subsequent Plan
Years, or whether the non-top-heavy schedule applies as to non-top-heavy (F) Key
Employee. Key Employee means, as of any Plan Years. Any change in the Plan's
vesting schedule resulting Determination Date, any Employee or former Employee
from this election is subject to Section 5.08, relating to vesting (including a
deceased former Employee) who, at any time schedule amendments. As such, a
Participant's vested percentage during the Determination Period: (i) has annual
Compensation may not decrease as a result of a change in the Plan's top-heavy
exceeding $130,000 (as adjusted under Code §416(i)(1)(A)) and status in a
subsequent Plan Year. When applicable, the relevant is an officer of the
Employer; (ii) is a more than 5% owner of top-heavy vesting schedule applies to
a Participant's entire the Employer; or (iii) is a more than 1% owner of the
Employer Account Balance except as to those amounts which are already and has
annual Compensation exceeding $150,000. 100% Vested, and applies to such amounts
accrued before the Plan became top-heavy. (1) Attribution. The constructive
ownership rules of Code §318 as modified by Code §416(i)(1)(B)(i) (or the 10.05
SAFE HARBOR/SIMPLE PLAN EXEMPTION. principles of that Code section, in the case
of an unincorporated Employer) will apply to determine ownership in the
Employer. (A) Safe Harbor 401(k) Plan. If in any Plan Year: (1) the Plan
Administrator allocates only Safe Harbor Contributions, (2) Maximum Officers.
The number of officers taken Additional Matching Contributions and Elective
Deferrals to the into account under Section 10.06(F) clause (i) will not exceed
Plan; and (2) there are no forfeitures to allocate for the Plan the greater of 3
or 10% of the total number (after application of Year or the Plan Administrator
allocates forfeitures in the the Code §414(q) exclusions) of Employees, and in
no event manner Section 3.07(A)(4) describes, the Plan will not be will exceed
50 officers. subject to the top-heavy requirements of this Article X for that
Plan Year. In accordance with Section 3.07(A)(4), the Employer (3)
Code/regulations. The Plan Administrator will make in its Adoption Agreement may
elect to apply forfeitures in such the determination of who is a Key Employee in
accordance with a manner so as to preserve the top-heavy exemption under this
Code §416(i)(1) and the applicable Treasury regulations. Section 10.05(A). This
Section 10.05(A) does not apply if the Employer in its Adoption Agreement elects
eligibility for (G) Non-Key Employee. Non-Key Employee means an Elective
Deferrals which is earlier than the one Year of Service Employee who is not a
Key Employee. and age 21 eligibility requirements the Employer elects to apply
for the Safe Harbor Contributions, using the OEE rule under (H) Participant.
Participant means any Employee otherwise Section 4.06(C). eligible to
participate in the Plan, even if the Participant would not be entitled to other
Plan allocations or would receive a lesser (B) SIMPLE 401(k) Plan. A SIMPLE
401(k) Plan under allocation under the Plan terms. Section 3.10 is not subject
to the provisions of this Article X. © 2014 Great-West Trust Company, LLC or its
suppliers 93



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations158.jpg]
Defined Contribution Prototype Plan (I) Permissive Aggregation Group. Permissive
Aggregation accordance with (1) above, and the "present value" of accrued Group
means the Required Aggregation Group plus any other benefits under the defined
benefit plan or plans for all qualified plans maintained by the Employer, but
only if such Participants as of the "determination date," all determined in
group would satisfy in the aggregate the nondiscrimination accordance with Code
§416 and the Regulations thereunder. The requirements of Code §401(a)(4) and the
coverage requirements accrued benefits under a defined benefit plan in both the
of Code §410. The Plan Administrator will determine the numerator and
denominator of the top-heavy ratio are increased Permissive Aggregation Group.
for any distribution of an accrued benefit made in the 1-year period ending on
the "determination date" (5-year period ending (J) Required Aggregation Group.
Required Aggregation on the "determination date" in the case of a distribution
made for Group means: (1) each qualified plan of the Employer in which a reason
other than severance from employment, death or Total at least one Key Employee
participates or participated at any and Permanent Disability). time during the
Determination Period (including terminated plans); and (2) any other qualified
plan of the Employer which (3) For purposes of (1) and (2) above, the value of
Account enables a plan described in clause (1) to meet the requirements balances
and the "present value" of accrued benefits will be of Code §401(a)(4) or of
Code §410. determined as of the most recent Valuation Date that falls within or
ends with the 12-month period ending on the "determination (K) Top-Heavy Ratio.
Top-Heavy Ratio means a fraction, the date," except as provided in Code §416 and
the Regulations numerator of which is the sum of the Account Balances of all
thereunder for the first and second plan years of a defined Key Employees as of
the Determination Date and the benefit plan. The Account balances and accrued
benefits of a denominator of which is the sum of the Account Balances for all
Participant (i) who is not a Key Employee but who was a Key Employees as of the
Determination Date. Employee in a prior year, or (ii) who has not been credited
with at least one Hour of Service with any Employer maintaining the (1) If the
Employer maintains one or more defined contribution Plan at any time during the
1-year period ending on the plans (including any simplified employee pension
plan (as "determination date" will be disregarded. The calculation of the
defined in Code §408(k))) and the Employer has not maintained top-heavy ratio,
and the extent to which distributions, rollovers, any defined benefit plan which
during the 5-year period ending and transfers are taken into account will be
made in accordance on the "determination date" has or has had accrued benefits,
the with Code §416 and the Regulations thereunder. Deductible top-heavy ratio
for this Plan alone or for the "required Employee contributions will not be
taken into account for aggregation group" or "permissive aggregation group" as
purposes of computing the top-heavy ratio. When aggregating appropriate is a
fraction, the numerator of which is the sum of plans the value of Account
balances and accrued benefits will be the account balances of all Key Employees
as of the calculated with reference to the "determination dates" that fall
"determination date" (including any part of any Account balance within the same
calendar year. distributed in the 1-year period ending on the "determination
date") (5-year period ending on the "determination date" in the The accrued
benefit of a Participant other than a Key Employee case of a distribution made
for a reason other than severance shall be determined under (i) the method, if
any, that uniformly from employment, death or Total and Permanent Disability),
and applies for accrual purposes under all defined benefit plans the denominator
of which is the sum of all Account balances maintained by the Employer, or (ii)
if there is no such method, (including any part of any Account balance
distributed in the as if such benefit accrued not more rapidly than the slowest
1-year period ending on the "determination date") (5-year period accrual rate
permitted under the fractional rule of Code ending on the "determination date"
in the case of a distribution §411(b)(1)(C). made for a reason other than
severance from employment, death or Total and Permanent Disability), both
computed in In determining the Top-Heavy Ratio, the Plan Administrator
accordance with Code §416 and the Regulations thereunder. will include and will
exclude such amounts as are described below, and in accordance with Code §416
and the applicable Both the numerator and denominator of the top-heavy ratio are
Treasury regulations. increased to reflect any contribution not actually made as
of the "determination date," but which is required to be taken into (1) Catch-Up
Deferrals. The Plan Administrator will account on that date under Code §416 and
the Regulations include Catch-Up Deferrals. thereunder. (2) DECs. The Plan
Administrator will exclude DECs. (2) If the Employer maintains one or more
defined contribution plans (including any simplified employee pension plan) and
the (3) Certain Contributions. The Plan Administrator will Employer maintains or
has maintained one or more defined include any contribution not made, but due as
of the benefit plans which during the 5-year period ending on the Determination
Date. "determination date" has or has had any accrued benefits, the top-heavy
ratio for any "required aggregation group" or (4) Certain Distributions. The
Plan Administrator will "permissive aggregation group" as appropriate is a
fraction, the include any distributions made within the Determination Period.
numerator of which is the sum of account balances under the aggregated defined
contribution plan or plans for all Key (5) Former Key Employees. The Plan
Administrator will Employees, determined in accordance with (1) above, and the
exclude the Account Balance (and distributions, if any, of the "present value"
of accrued benefits under the aggregated defined Account Balance) of any Non-Key
Employee who was formerly benefit plan or plans for all Key Employees as of the
a Key Employee. "determination date," and the denominator of which is the sum of
the account balances under the aggregated defined (6) No Service during 1-year
look-back. The Plan contribution plan or plans for all Participants, determined
in Administrator will exclude the Account Balance (including © 2014 Great-West
Trust Company, LLC or its suppliers 94



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations159.jpg]
Defined Contribution Prototype Plan distributions, if any, of the Account
Balance) of an individual any Key Employee multiplied by the Non-Key Employee's
Plan who has not received credit for at least one Hour of Service with Year
Compensation. For purposes of satisfying the Employer's the Employer during the
Determination Period, which for Top-Heavy Minimum Allocation requirement, the
Plan purposes of this Section 10.06(K)(6), means the 1-year period Administrator
disregards the Elective Deferrals allocated to a described in Section 10.06(C).
Non-Key Employee's Account in determining the Non-Key Employee's allocation
rate. To determine a Non-Key Employee's (7) Rollover Contributions and
Transfers. The Plan allocation rate, the Plan Administrator must treat all
qualified Administrator, in accordance with Code §416 and the applicable
top-heavy Defined Contribution Plans maintained by the Treasury regulations,
will include unrelated Rollovers and Employer (or by any Related Employer) as a
single plan. If a Transfers which the Plan makes and related Rollovers and
Defined Benefit Plan maintained by the Employer which Transfers which the Plan
receives. The Plan Administrator will benefits a Key Employee depends on this
Plan to satisfy the exclude related Rollovers and Transfers which the Plan makes
nondiscrimination rules of Code §401(a)(4) or the coverage and unrelated
Rollovers and Transfers which the Plan receives. rules of Code §410 (or another
plan benefiting the Key Employee so depends on such Defined Benefit Plan), the
(L) Top-Heavy Minimum Allocation. Top-Heavy Minimum top-heavy minimum allocation
is 3% of the Non-Key Allocation means an allocation equal to the lesser of 3% of
the Employee's Compensation regardless of the contribution rate for Non-Key
Employee's Compensation for the Plan Year or the the Key Employees. highest
contribution rate for the Plan Year made on behalf of © 2014 Great-West Trust
Company, LLC or its suppliers 95



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations160.jpg]
Defined Contribution Prototype Plan ARTICLE XI EXCLUSIVE BENEFIT, AMENDMENT, AND
TERMINATION 11.01 EXCLUSIVE BENEFIT. (B) Amendment Formalities. (A) No
Reversion/Diversion. Except as provided under (1) Writing. The Employer must
make all Plan Section 3.01(H), the Employer does not have any beneficial
amendments in writing. Each amendment must specify the interest in any asset of
the Trust Fund and no part of any asset in amendment execution date and, if
different from its execution the Trust Fund may ever revert to or be repaid to
the Employer, date, must specify the amendment's retroactive, current or either
directly or indirectly; nor, prior to the satisfaction of all prospective
Effective Date. liabilities with respect to the Participants and their
Beneficiaries under the Plan, may any part of the corpus or income of the (2)
Restatement. An Employer may amend its Plan by Trust Fund, or any asset of the
Trust Fund, be (at any time) used means of a complete restatement of its
Adoption Agreement. To for, or diverted to, purposes other than the exclusive
benefit of restate its Plan, the Employer must complete, and the Employer the
Participants or their Beneficiaries and for defraying and Trustee or Custodian
must execute, a new Adoption reasonable expenses of administering the Plan.
Agreement. See Section 8.11(C) if the Employer elects in its Adoption Agreement
to adopt a separate approved trust (B) Initial Qualification. If the IRS, upon
the Employer's agreement. application for initial approval (determination) of
this Plan, determines the Trust created under the Plan is not a qualified (3)
Amendment (without restatement). An Employer trust exempt from Federal income
tax, the Trustee, upon written may amend its Plan without completion of a new
Adoption notice from the Employer, will return the Employer Agreement by either:
(a) completion and substitution of one or Contributions and the Earnings thereon
to the Employer. This more Adoption Agreement pages including a new Adoption
Section 11.01(B) applies only if the Employer makes the Agreement Execution Page
executed by the Employer and if application for determination by the time
prescribed by law for applicable, executed by the Trustee or Custodian; or (b)
other filing the Employer's tax return for the Taxable Year in which written
instrument amending the Adoption Agreement executed the Employer adopted the
Plan, or by such later date as the by the Employer and if applicable, executed
by the Trustee or Secretary of the Treasury may prescribe. The Trustee must make
Custodian. Except under Sections 4.08 or 8.11, to preserve the the return of the
Employer contribution under this Section Plan's pre-approved status under
Section 7.09, the substantive 11.01(B) within one year of a final disposition of
the Employer's language of any amendment under Section 11.02(B)(3), clause
request for initial determination as to the Plan. The Employer's (b) (amendment
other than by substituted Adoption Agreement Plan and Trust will terminate upon
the Trustee's return of the page) must reproduce without alteration, the
relevant portion(s) Employer Contributions. of the Adoption Agreement text and
elections which the Employer is amending or must have the substantive effect of
11.02 AMENDMENT BY EMPLOYER. doing so such as incorporating by reference the
Adoption Agreement text into the amendment. (A) Permitted Amendments. The
Employer, consistent with this Section 11.02 and other applicable Plan
provisions, has the (4) Effect of certain alterations. Any restatement or right,
at any time to amend or to restate the Plan including the amendment which is not
permitted under this Section 11.02 or Trust. elsewhere in the Plan may result in
the IRS treating the Plan as an individually designed plan. See Section 7.09 for
the effect of (1) Adoption Agreement/Appendix B overrides. The certain
amendments adopted by the Employer which will result Employer may: (a) restate
its Adoption Agreement (including in the Employer's Plan losing Prototype Plan
or Volume converting the Plan to another type of plan using a different
Submitter Plan status. Adoption Agreement approved for use with the Prototype or
Volume Submitter Plan); (b) amend the elective provisions of (5) Operational
discretion and policy changes not an the Adoption Agreement (changing an
existing election or amendment. A Plan amendment does not include the Plan
making a new election) in any manner the Employer deems Administrator's exercise
of any operational discretion the Plan necessary or advisable; and (c) elect in
Appendix B any or all of accords to the Administrator, including but not limited
to, the the basic plan overrides specified therein, including adding Plan
Administrator's adoption, modification or termination of language to satisfy
Code §§415 or 416 because of the required any policy, rule or regulation in
accordance with the Plan or any aggregation of multiple plans. change to any
Adoption Agreement checklist. (2) Model amendments. The Employer may adopt model
(6) Trustee/Custodian signature to amendment. The amendments published by the
IRS (the adoption of which the Trustee or Custodian must execute any Adoption
Agreement for IRS provides will not cause the Plan to be individually a Restated
Plan and also must execute any Plan amendment designed). which alters the Trust
provisions of Article VIII or which otherwise affects the Trustee's or
Custodian's duties under the (3) Interim amendments. The Employer may make such
Plan. good faith amendments as the Employer considers necessary to maintain the
Plan's tax-qualified status. (7) Signatory Employer authority. The Signatory
Employer alone may execute any Plan amendment under this Section 11.02, and such
amendment is effective and binding upon existing Participating Employers. See
Section 1.24(A). © 2014 Great-West Trust Company, LLC or its suppliers 96



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations161.jpg]
Defined Contribution Prototype Plan (C) Impermissible Amendment/Protected
Benefits. regulations, revenue rulings, other statements published by the IRS
(including adoption of model, sample or other required (1) Exclusive benefit/no
reversion. The Employer may good faith amendments that specifically provide that
their not amend the Plan to permit any of the Trust Fund (other than adoption
will not cause such plan to be individually designed); as required to pay any
Trust taxes and reasonable Plan or (2) to make corrections to prior approved
plans that may be administrative expenses) to be used for or diverted to
purposes applied to all employers who adopted the plan. The Sponsor, the other
than for the exclusive benefit of the Participants and M&P Mass Submitter or the
Practitioner, also may amend the Beneficiaries. An amendment may not cause any
portion of the Plan and Trust (including any Adoption Agreement), from time
Trust Fund to revert to the Employer or to become the to time effective as to
employers who have not yet adopted the Employer's property. Plan. (2) Alteration
of Plan Administrator or (B) Notice to Employers. The Sponsor or Practitioner
must Trustee/Custodian duties. The Employer may not amend the make reasonable
and diligent efforts to ensure adopting Plan in any manner which affects the
powers, duties or Employers have actually received and are aware of all Sponsor,
responsibilities of the Plan Administrator, the Trustee or the Practitioner, or
M & P Mass Submitter generated Plan Custodian without the written consent of the
affected party. See amendments and that such Employers complete and sign new
Section 11.02(B)(6). Adoption Agreements when necessary. (3) No cut-backs. An
amendment (including the adoption (C) Prohibited Amendments. Except under
Section 11.03(A), of this Plan as a restatement of an existing plan) may not the
Sponsor or Practitioner may not amend the Plan in any decrease a Participant's
Account Balance, except to the extent manner which would modify any adopting
Employer's Plan permitted under Code §412(c)(8) (for plan years beginning on or
existing Adoption Agreement election without the Employer's before December 31,
2007), or Code §412(d)(2) (for plan years written consent. In addition, the
Sponsor or Practitioner may not beginning after December 31, 2007), may not
reduce or amend the Plan in any manner which would violate Section eliminate
Protected Benefits determined immediately prior to 11.02(C). the adoption date
(or, if later, the Effective Date) of the amendment. An amendment reduces
Protected Benefits even if (D) Sponsor and Practitioner limitations. A Sponsor
or a the amendment merely adds a restriction or condition that is Practitioner
may no longer amend the Plan as to any adopting permitted under the vesting
rules in Code §§411(a)(3) through Employer as of the date: (1) the Employer
amends its Plan in a (11). However, a participant's Account Balance may be
reduced manner as would result in the type of plan not permitted under to the
extent permitted under Treas. Regs. 1.411(d)-3 and the M & P program or under
the Volume Submitter program; or 1.411(d)-4. For purposes of this paragraph, a
plan amendment (2) the IRS notifies the Sponsor or Practitioner that the Plan is
which has the effect of decreasing a participant's Account being treated as an
individually designed plan. Balance, with respect to benefits attributable to
service before the amendment, shall be treated as reducing a Protected Benefit.
(E) M & P Mass Submitter Amendment. If the Sponsor does An amendment reduces or
eliminates Protected Benefits if the not adopt the amendments made by the M & P
Mass Submitter, amendment has the effect of either: (a) eliminating or reducing
the Sponsor will no longer be the sponsor of an identical or an early retirement
benefit or a retirement-type subsidy (as minor modifier Prototype Plan of the
Mass Submitter. defined in Treasury regulations); or (b) eliminating an optional
form of benefit. An amendment does not impermissibly 11.04 FROZEN
PLAN/DISCONTINUANCE OF eliminate a Protected Benefit relating to the method of
CONTRIBUTIONS. distribution if after the amendment a Participant may receive a
single sum payment at the same time or times as the method of (A) Employer
Action to Freeze. The Employer subject to distribution eliminated by the
amendment and such payment is Section 11.02(C) and by proper Employer action has
the right, at based on the same or a greater portion of the Participant's any
time, to suspend or discontinue all contributions under the Account as the
eliminated method of distribution. This Section Plan and thereafter to continue
to maintain the Plan as a Frozen 11.02(C)(3) applies to Transfers under 11.06
except as to certain Plan (subject to such suspension or discontinuance) until
the Elective Transfers under 11.06(E). Employer terminates the Plan. During any
period while the Plan is frozen, the Plan Administrator will continue to: (1)
allocate (4) Disregard of amendment/tracking Protected forfeitures, if any, in
accordance with Section 3.07, irrespective Benefits. The Plan Administrator must
disregard an amendment of when the forfeitures occur; and (2) operate the Plan
in to the extent application of the amendment would fail to satisfy accordance
with its terms other than those related to the making this Section 11.02(C). The
Plan Administrator, in an Adoption and allocation of additional (new)
contributions. If the Employer Agreement checklist, may maintain a list of
Protected Benefits under a Profit Sharing Plan or a 401(k) Plan completely which
the Plan must preserve. discontinues contributions (including Elective
Deferrals), the Plan Administrator will treat the Plan as a Frozen Plan. 11.03
AMENDMENT BY PROTOTYPE SPONSOR/VOLUME SUBMITTER PRACTITIONER. (B) Vesting. Upon
the Employer's complete discontinuance of contributions to the Plan which is a
Profit Sharing Plan or (A) General. The Sponsor, the M&P Mass Submitter (under
401(k) Plan, an affected Participant's right to his/her Account Section 4.08 of
Rev. Proc. 2011-49), or the Practitioner, without Balance is 100% Vested,
irrespective of the Vested percentage the Employer's consent, may amend the Plan
and Trust which otherwise would apply under Article V. (including any Adoption
Agreement), from time to time on behalf of Employers who have previously adopted
the Plan: (1) (C) Not a Termination. A resolution or an amendment to to conform
the Plan and Trust to any changes to the Code, discontinue all future
contributions, but otherwise to continue © 2014 Great-West Trust Company, LLC or
its suppliers 97



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations162.jpg]
Defined Contribution Prototype Plan maintenance of this Plan, is not a Plan
termination for purposes attained the later of age 62 or Normal Retirement Age,
the of Section 11.05. Participant or the Beneficiary may elect to have the
Trustee commence distribution in cash (subject to Section 8.04) of 11.05 PLAN
TERMINATION. his/her Vested Account Balance in a Lump-Sum as soon as
administratively practicable after the Plan termination. If a (A) Employer
Action to Terminate. The Employer subject to Participant with consent rights
under this Section 11.05(D)(2) Section 11.02(C) and by proper Employer action
has the right, at does not elect an immediate Lump-Sum distribution with any
time, to terminate this Plan and the Trust created and spousal consent if
required, to liquidate the Trust, the Plan maintained under the Plan. Any
termination of the Plan under Administrator will instruct the Trustee or
Custodian to purchase this Section 11.05(A) is not effective until compliance
with a deferred Annuity Contract for the Participant which protects applicable
notice requirements under ERISA, if any. The Plan the Participant's distribution
rights under the Plan. will terminate upon the first to occur of the following:
(3) Lower dollar amount. As provided in Section 6.09, (1) Specified date. The
Effective Date of termination the Employer in Appendix B may provide for a lower
dollar specified by proper Employer action; or threshold than $5,000 under this
Section 11.05(D). (2) Employer no longer exists. The Effective Date of (E)
Profit Sharing Plan. If the Plan is a Profit Sharing Plan, in dissolution or
merger of the Employer, unless a successor makes lieu of applying Section
11.05(D) and the distribution provisions provision to continue the Plan, in
which event the successor of Article VI, the Plan Administrator will direct the
Trustee to must substitute itself as the Employer under this Plan. distribute in
cash (subject to Section 8.04) each Participant's Vested Account Balance, in a
Lump-Sum, as soon as (B) QTA Action to Terminate Abandoned Plan.
administratively practicable after the Plan termination, irrespective of: (i)
the amount of the Participant's Vested (1) Definition of Qualified Termination
Administrator Account Balance: (ii) the Participant's age; and (iii) whether the
(QTA). A QTA is an entity which: (a) is eligible to serve as Participant
consents to the distribution. trustee or issuer of an individual retirement
account or of an individual retirement annuity; and (b) holds the assets of the
(1) Limitations. This Section 11.05(E) does not apply if: abandoned Plan. (a)
the Plan at termination provides for distribution of an Annuity Contract which
is a Protected Benefit and which the (2) QTA procedure. A QTA, after making
reasonable Employer may not (or does not) eliminate by Plan amendment; efforts
to contact the Employer, may make a determination that or (b) as of the period
between the Plan termination date and the the Employer has abandoned the Plan
and give notice thereof to final distribution of assets, the Employer maintains
any other the DOL. The QTA then may: (i) update Plan records; (ii) Defined
Contribution Plan (other than an ESOP). If clause (b) calculate benefits; (iii)
allocate assets and expenses; (iv) report applies, the Plan Administrator to
facilitate Plan termination to the DOL any delinquent contributions; (v) engage
service may direct the Trustee to transfer the Account of any providers and pay
reasonable Plan expenses; (vi) provide non-consenting Participant to the other
Defined Contribution required notice to Participants and Beneficiaries regarding
the Plan. Plan termination; (vii) distribute Plan benefits; (viii) file the Form
5500 terminal report and give notice to the DOL of (F) 401(k) Plan Distribution
Restrictions. If the Plan is a completion of the termination; and (ix) take all
other reasonable 401(k) Plan or if the Plan as the result of a Transfer holds
and necessary actions to wind-up and terminate the Plan. A Restricted 401(k)
Accounts under Section 6.01(C)(4)(b), a QTA will undertake all actions under
this Section 11.05(B) in Participant's Restricted 401(k) Accounts are
distributable on accordance with Prohibited Transaction Class Exemption account
of Plan termination, as described in this Section 11.05, 2006-06, relating to
the QTA's services and compensation for only if: (i) the Employer (including any
Related Employer, services. determined as of the Effective Date of Plan
termination) does not maintain an Alternative Defined Contribution Plan and the
(C) Vesting. Upon either full or partial termination of the Plan, Plan
Administrator distributes the Participant's entire Vested an affected
Participant's right to his/her Account Balance is Account Balance in a Lump-Sum;
or (ii) the Participant 100% Vested, irrespective of the Vested percentage which
otherwise is entitled under the Plan to a distribution of his/her otherwise
would apply under Article V. Vested Account Balance. (D) General Procedure upon
Termination. Upon termination (1) Definition of Alternative Defined Contribution
of the Plan, the distribution provisions of Article VI remain Plan. An
Alternative Defined Contribution Plan is a Defined operative, with the following
exceptions: Contribution Plan (other than an ESOP, simplified employee pension
plan, 403(b) plan, SIMPLE IRA or 457(b) or (f) plan) (1) If no consent required.
If the Participant's Vested the Employer (or a Related Employer) maintains
beginning at Account Balance does not exceed $5,000 (or exceeds $5,000 but the
Effective Date of the Plan termination and ending twelve the Participant has
attained the later of age 62 or Normal months after the final distribution of
Plan assets. However, a Retirement Age), the Plan Administrator will direct the
Trustee plan is not an Alternative Defined Contribution Plan if less than to
distribute in cash (subject to Section 8.04) the Participant's 2% of the
Employees eligible to participate in the terminating Vested Account Balance to
him/her in a Lump-Sum as soon as Plan are eligible to participate (beginning 12
months prior to and administratively practicable after the Plan termination.
ending 12 months after the Effective Date of the Plan termination) in the
potential Alternative Defined Contribution (2) If consent required. If the
Participant's Vested Plan. Account Balance exceeds $5,000 and the Participant
has not © 2014 Great-West Trust Company, LLC or its suppliers 98



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations163.jpg]
Defined Contribution Prototype Plan (G) Continuing Trust Provisions. The Trust
will continue until the Trustee in accordance with the direction of the Plan (1)
Definition of Nonelective Transfer. A Nonelective Administrator has distributed
all of the benefits under the Plan. Transfer is a Transfer made without the
consent or election of On each Valuation Date, the Plan Administrator will
credit any the affected Participant(s). part of a Participant's Account Balance
retained in the Trust with its share of Earnings. Upon termination of the Plan,
any (E) Elective Transfers. The Trustee, at the direction of the suspense
account under Section 4.01 will revert to the Plan Administrator (and in
accordance with the proper election Employer, subject to the conditions of the
Treasury regulations of a Participant or Beneficiary), may enter into an
agreement permitting such a reversion. with the trustee of any other plan
described in Section 11.06(A) to transfer as an Elective Transfer to the other
plan or to receive (H) Lost Participants. The Trustee will distribute the
Accounts as an Elective Transfer into this Plan, all or a portion of the of lost
Participants in a terminating Plan in accordance with the Account of the
electing Participant or Beneficiary. The specific Plan Administrator's direction
under Section 7.07(B). requirements for an Elective Transfer depend upon the
type of Elective Transfer that the Trustee will utilize to effect the 11.06
MERGER/DIRECT TRANSFER. Transfer, as described herein. (A) Authority. The
Trustee, at the direction of the Plan (1) Definition of Elective Transfer. An
elective Transfer Administrator, possesses the specific authority to enter into
is a Transfer made at the election of a Participant (or, as merger agreements or
direct transfer of assets agreements with applicable, a Beneficiary) and which
satisfies the requirements the trustees of other retirement plans described in
Code §401(a), of this Section 11.06(E). and to accept the direct transfer of
plan assets to the Trust, or to transfer Plan assets, as a party to any such
agreement. This (2) Code §411(d)(6)(D) Transfer. A Code §411(d)(6)(D) authority
includes Nonelective Transfers described in Section Transfer means a Transfer
under Code §411(d)(6)(D) between 11.06(D) and Elective Transfers described in
Section 11.06(E). Defined Contribution Plans, and which a Participant or
Beneficiary elects following required statutory notice. Under (B) Code §414(l)
Requirements. The Trustee may not consent this Section 11.06(E)(2), the Account
need not be distributable to, or be a party to, any merger or consolidation with
another at the time of Transfer and Protected Benefits specifically plan, or to
a transfer of assets or liabilities to another plan (or relating to distribution
methods do not carry over to the from the other plan to this Plan), unless
immediately after the transferee plan, except under Section 6.04 if applicable.
merger, consolidation or transfer, the surviving plan provides each Participant
a benefit equal to or greater in amount than the (3) Acquisition or employment
change Transfer. An benefit each Participant would have received had the
acquisition or employment change Transfer means a Transfer transferring plan
terminated immediately before the merger, under Treas. Reg. §1.411(d)-4
Q/A-3(b), between such Defined consolidation, or transfer; provided that 100%
immediate Contribution Plans as described therein, and which a Participant
vesting is not required upon merger, consolidation or transfer, elects. Under
this Section 11.06(E)(3), the Account need not be except if an Elective Transfer
is made under Section distributable at the time of Transfer and Protected
Benefits do 11.06(E)(3). not carry over to the transferee plan, except under
Section 6.04 if applicable. (C) Administration of Transferred Amount. The
Trustee will hold, administer and distribute the transferred assets as a part of
(4) Distributable event Transfer. A distributable event the Trust Fund and the
Trustee must maintain a separate Transfer means a Transfer under Treas. Reg.
§1.411(d)-4 Employer Contribution Account for the benefit of the Employee
Q/A-3(c), between Code §401(a) plans, and which a Participant on whose behalf
the Trustee accepted the Transfer in order to elects. Under this Section
11.06(E)(4), the Account must be reflect the value of the transferred assets and
as necessary to distributable at the time of Transfer, but not entirely as a
preserve Protected Benefits. Lump-Sum which is an Eligible Rollover
Distribution. Protected Benefits do not carry over to the transferee plan. (D)
Nonelective Transfers. The Trustee, at the direction of the Plan Administrator,
may enter into an agreement with the trustee (F) Pre-Participation Transfers.
The Trustee, at the direction of any other plan described in Section 11.06(A) to
transfer as a of the Plan Administrator, under this Section 11.06 may accept a
Nonelective Transfer all or a portion of the Account(s) of one or Transfer of
plan assets on behalf of an Employee prior to the more Participants to the other
plan, or to receive Nonelective date the Employee satisfies the Plan's
eligibility conditions or Transfers into the Plan. In the event of a Nonelective
Transfer, prior to reaching the Entry Date. If the Trustee accepts such a the
trustee of the transferee plan must preserve all Protected direct Transfer of
plan assets, the Plan Administrator and the Benefits under the transferor plan,
unless the trustee or other Trustee must treat the Employee as a limited
Participant as appropriate party takes proper action to eliminate any of such
described in Section 3.08(C). Protected Benefits. © 2014 Great-West Trust
Company, LLC or its suppliers 99



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations164.jpg]
Defined Contribution Prototype Plan ARTICLE XII MULTIPLE EMPLOYER PLAN 12.01
ELECTION/OVERRIDING EFFECT. This Article (1) Client Organization ("CO"). Each
Participating XII does not apply unless the Employer establishes the Plan as a
Employer (other than the PEO) is a Client Organization as that Multiple Employer
Plan described in Code §413(c) under a term is used in Rev. Proc. 2002-21.
Nonstandardized Adoption Agreement or under a Volume Submitter Adoption
Agreement, notwithstanding Sections (2) Worksite Employee. A Worksite Employee
means a 12.01(A) or (B), below. If this Article XII does apply, then the person
on the PEO's payroll who receives amounts from the rules of Code §413(c) and the
related Treasury Regulations PEO for providing services to a CO pursuant to a
service (which are incorporated by reference) will apply to the adopting
agreement between the PEO and the CO. For all purposes of this Employer and each
Participating Employer. The provisions of Plan, a Worksite Employee will be
deemed to be the Employee Article XII, if in effect, supersede any contrary
provisions in the of the CO for whom the Worksite Employee performs services,
Plan or the Employer's Adoption Agreement. and not an Employee of the PEO. (A)
Election. If the Employer elects in its Adoption Agreement 12.03 PARTICIPATING
EMPLOYER ELECTIONS. In its that the Plan is a Multiple Employer Plan, then the
provisions of Adoption Agreement, the Lead Employer will specify: (A) this
Article XII will apply as of the Effective Date the Employer whether a
Participating Employer may modify any of the elects in its Adoption Agreement.
Adoption Agreement elections; (B) which elections the Participating Employer may
modify; and (C) any restrictions on (B) Automatic Effect. If a Related Employer
is a Participating the modifications. Any such modification will apply only to
the Employer, and thereafter ceases to be a Related Employer (but is Employees
of that Participating Employer. The Participating still a Participating
Employer), then the provisions of this Article Employer will make any such
modification by election on its XII will apply thereafter until the Plan is no
longer maintained Participation Agreement to the Lead Employer's Adoption by a
Participating Employer which is not a Related Employer. Agreement. To the extent
that the Adoption Agreement does not permit modification of an election, any
attempt by a 12.02 DEFINITIONS. The following definitions apply to Participating
Employer to modify the election has no effect on this Article XII and supersede
any conflicting definition in the the Plan and the Participating Employer is
bound by the Plan. Adoption Agreement terms as completed by the Lead Employer.
(A) Employee. Employee means any common law employee, 12.04 HCE STATUS. The Plan
Administrator will Self-Employed Individual, Leased Employee or other person the
determine HCE status under Section 1.22(E) separately with Code treats as an
employee of a Participating Employer for respect to each Participating Employer.
purposes of the Participating Employer's qualified plan. The Employer in its
Adoption Agreement or in a Participation 12.05 TESTING. Agreement may designate
any Employee, or class or group of Employees, as an Excluded Employee under
Section 1.22(D). (A) Separate Status. The Plan Administrator will perform the
tests listed in this Section 12.05(A) separately for each (B) Lead Employer. The
Lead Employer means the Signatory Participating Employer, with respect to the
Employees of that Employer to the Adoption Agreement Execution Page, and does
Participating Employer. For this purpose, the Employees of a not include any
Related Employer or Participating Employer Participating Employer, and their
allocations and Accounts, will except as described in the next sentence. The
Lead Employer be treated as though they were in a separate plan. Any Plan will
be a Participating Employer only if the Lead Employer correction under Section
7.08 will only affect the Employees of executes a Participation Agreement to the
Adoption Agreement. the Participating Employer. The tests subject to this
separate The Lead Employer has the same meaning as the Signatory treatment are:
Employer for purposes of making Plan amendments and other purposes as described
in Section 1.24(A) regardless of whether (1) ADP. The ADP test in Section
4.10(B). the Lead Employer is also a Participating Employer under this Article
XII. As to the right of a Lead Employer to terminate the (2) ACP. The ACP test
in Section 4.10(C). participation of a Participating Employer, see Section
12.11. (3) Nondiscrimination. Nondiscrimination testing as (C) Participating
Employer. A "Participating Employer" is a described in Code §401(a)(4), the
applicable Treasury trade or business which, with the consent of the Lead
Employer, regulations, and Sections 4.06 and 4.07. executes a Participation
Agreement to the Adoption Agreement. A Participating Employer is an Employer for
all purposes of the (4) Coverage. Coverage testing as described in Code Plan
except as provided in Section 1.24. A Participating §410(b), the applicable
Treasury regulations, and Sections Employer may, but need not be a Related
Employer. 3.06(F) and 4.06. (D) Professional Employer Organization (PEO). A (B)
Transition Year. This Section 12.05(B) applies if as a Professional Employer
Organization (PEO) means an result of a transaction or similar event a
Participating Employer organization described in Rev. Proc. 2002-21. Plan
references to ceases to be a Related Employer in the middle of a Plan Year. In
Rev. Proc. 2002-21 also include any successor thereto. If the such a situation
the Plan Administrator may perform the tests Lead Employer is a PEO, the term
PEO is synonymous with the described in Section 12.05(A) (1) as though the Plan
Year Lead Employer. If the Lead Employer is a PEO, then: consisted of two Plan
Years, before and after the transaction; or (2) on the basis of a single Plan
Year, taking all for each © 2014 Great-West Trust Company, LLC or its suppliers
100



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations165.jpg]
Defined Contribution Prototype Plan Participating Employer the Employees of
Related Employers (4) HCE determination. The determination of an before the
transaction, and disregarding Employees who are not Employee's status as an HCE.
Employees of Related Employers after the transaction. (B) Joint Status. For all
Plan purposes other than those (C) Joint Status. The Plan Administrator will
perform the described in Section 12.07(A), including but not limited to
following tests for the Plan as whole, without regard to an determining the
Annual Additions Limit in Section 4.05(B), Employee's employment by a particular
Participating Employer: Compensation includes all Compensation paid by or for
any Participating Employer or Related Employer. (1) Annual Additions Limit.
Applying the Annual Additions Limit in Section 4.05(B). 12.08 SERVICE. An
Employee's Service includes all Hours of Service and Years of Service with any
and all (2) Elective Deferral Limit. Applying the Elective Participating
Employers and their Related Employers. An Deferral Limit in Section 4.10(A).
Employee who terminates employment with one Participating Employer and
immediately commences employment with (3) Catch-Up Limit. Applying the limit on
Catch-Up another Participating Employer has not incurred a Separation Deferrals
in Section 3.02(D). from Service or a Severance from Employment. 12.06
TOP-HEAVY. The Plan will apply the provisions of 12.09 REQUIRED MINIMUM
DISTRIBUTIONS. If a Article X separately to each Participating Employer. The
Plan Participant is a more than 5% Owner (under Code §416(i) and will be
considered separate plans for each Participating Section 6.02(E)(7)(a)) of any
Participating Employer for which Employer and its Employees for purposes of
determining the Participant is an Employee in the Plan Year that ends in the
whether such a separate plan is top-heavy or is entitled to the calendar year in
which the Participant attains age 70 1/2, then exemption described in Section
10.05. For purposes of applying the Participant's RBD under Section 6.02(E)(7)
will be the April Article X to a Participating Employer, the Participating 1
following the close of the calendar year in which the Employer and any business
which is a Related Employer to that Participant attains age 70 1/2.
Participating Employer are the "Employer." For purposes of Article X, the terms
"Key Employee" and "Non-Key Employee" 12.10 COOPERATION AND INDEMNIFICATION.
will refer only to the Employees of that Participating Employer and/or its
Related Employers. If such a Participating Employer's (A) Cooperation. Each
Participating Employer agrees to separate Plan is top-heavy, then: timely
provide to the Plan Administrator upon request all information the Plan
Administrator deems necessary. Each (A) Highest Contribution Rate. The Plan
Administrator will Participating Employer will cooperate fully with the Plan
determine the Highest Contribution Rate under Section 10.06(E) Administrator,
the Lead Employer, and with Plan fiduciaries and by reference to the Key
Employees and their allocations in the other proper Plan representatives in
maintaining the qualified separate plan of that Participating Employer; status
of the Plan. Such cooperation will include payment of such amounts into the
Plan, to be allocated to Employees of the (B) Top-Heavy Minimum Allocation. The
Plan Administrator Participating Employer, which are reasonably required to will
determine the amount of any required Top-Heavy Minimum maintain the
tax-qualified status of the Plan. Allocation under Section 10.06(L) separately
for that separate plan; and (B) Indemnity. Each Participating Employer will
indemnify and hold harmless the Plan Administrator, the Lead Employer, (C) Plan
Which Will Satisfy. The Participating Employer will the Plan, the Trustee, other
Plan fiduciaries, other Participating make any additional contributions Section
10.03 requires. Employers, Participants and Beneficiaries, and as applicable,
their subsidiaries, officers, directors, shareholders, employees, 12.07
COMPENSATION. and agents, and their respective successors and assigns, against
any cause of action, loss, liability, damage, cost, or expense of (A) Separate
Determination. For the following purposes, any nature whatsoever (including, but
not limited to, attorney's described in this Section 12.07(A), the Plan
Administrator will fees and costs, whether or not suit is brought, as well as
all IRS determine separately a Participant's Compensation for each or DOL Plan
disqualification, fiduciary breach or other Participating Employer. Under this
determination, except as sanctions, compliance fees or penalties) arising out of
or relating provided below, Compensation from a Participating Employer to: (1)
the Participating Employer's noncompliance with any of includes Compensation
paid by a Related Employer of that the Plan's terms or requirements; or (2) the
Participating Participating Employer. Employer's intentional or negligent act or
omission with regard to the Plan, including the failure to provide accurate,
timely (1) Nondiscrimination and coverage. All of the separate information
requested by the Plan Administrator. tests listed in Section 12.05(A). 12.11
INVOLUNTARY TERMINATION. Unless the (2) Top-Heavy. Application of the top-heavy
rules in Lead Employer provides otherwise in Appendix B, the Lead Article X.
Employer may terminate the participation of any Participating Employer
(hereafter, "Terminated Employer") in this Plan. If the (3) Allocations.
Application of allocations under Article Lead Employer acts under this Section
12.11, the following will III. However, the Employer's Adoption Agreement
elections occur: control the extent to which Compensation for this purpose
includes Compensation of Related Employers. (A) Notice. The Lead Employer will
give the Terminated Employer a notice of the Lead Employer's intent to terminate
the © 2014 Great-West Trust Company, LLC or its suppliers 101



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations166.jpg]
Defined Contribution Prototype Plan Terminated Employer's status as a
Participating Employer of the termination, unless the Terminated Employer has
elected the Plan. The Lead Employer will provide such notice not less than
transfer alternative under Section 12.11(C). 30 days prior to the Effective Date
of termination unless the Lead Employer determines that the interests of Plan
Participants (E) Consent. By its execution of the Participation Agreement,
requires earlier termination. the Terminated Employer specifically consents to
the provisions of this Article XII, and in particular, this Section 12.11 and
(B) Spin-off. The Lead Employer will establish a new Defined agrees to perform
its responsibilities with regard to the Spin-off Contribution Plan, using the
provisions of this Plan with any Plan, if necessary. modifications contained in
the Terminated Employer's Participation Agreement, as a guide to establish a new
Defined 12.12 VOLUNTARY TERMINATION. A Participating Contribution Plan (the
"Spin-off Plan"). The Lead Employer Employer (hereafter "Withdrawing Employer")
may voluntarily will direct the Trustee to transfer (in accordance with the
rules withdraw from participation in the Plan at any time. If and when of Code
§414(l) and the provisions of Section 11.06) the a Withdrawing Employer wishes
to withdraw, the following will Accounts of the Employees of the Terminated
Employer to the occur: Spin-off Plan. The Terminated Employer will be the
Employer, Plan Administrator, and Sponsor of the Spin-off Plan. The (A) Notice.
The Withdrawing Employer will inform the Lead Trustee of the Spin-off Plan will
be the person or entity Employer and the Plan Administrator of its intention to
designated by the Terminated Employer, or, in the absence of withdraw from the
Plan. The Withdrawing Employer must give any such designation, the Terminated
Employer itself. If state the notice not less than 30 days prior to the
Effective Date of its law prohibits the Terminated Employer from serving as
Trustee, withdrawal. the Trustee is the president of a corporate Terminated
Employer, the managing partner of a partnership Terminated Employer, the (B)
Procedure. The Withdrawing Employer and the Lead managing member of a limited
liability company Terminated Employer will agree upon procedures for the orderly
withdrawal Employer, the sole proprietor of a proprietorship Terminated of the
Withdrawing Employer from the Plan. Such procedures, Employer, or in the case of
any other entity type, such other as they relate to the Accounts of the
Employees of the person with title and responsibilities similar to the
foregoing. Withdrawing Employer, may include any alternative described
Notwithstanding the preceding sentence, the Lead Employer in Sections 12.11(B)
and (C). may designate a financial institution as Trustee if the Lead Employer,
in its sole discretion, deems it necessary to protect the (C) Costs. The
Withdrawing Employer will bear all reasonable interests of the Participants. The
Lead Employer may charge the costs associated with withdrawal and transfer under
this Section Terminated Employer or the Accounts of the Employees of the 12.12.
Terminated Employer with the reasonable expenses of establishing the Spin-off
Plan. (D) Participants. The Employees of the Withdrawing Employer will cease to
be eligible to accrue additional benefits (C) Transfer. The Terminated Employer,
in lieu of the Lead under the Plan as to Compensation paid by the Withdrawing
Employer's creation of the Spin-off Plan under Section Employer, as of the
Effective Date of withdrawal. To the extent 12.11(B), may elect a transfer under
this Section 12.11(C) to that such Employees have accrued but unpaid
contributions as of effect the termination of its status as a Participating
Employer. such Effective Date, the Withdrawing Employer will contribute To elect
this alternative, the Terminated Employer must give such amounts to the Plan or
the Spin-off Plan promptly after the notice to the Lead Employer of its choice,
and must supply any Effective Date of withdrawal, unless the Accounts are
documentation which the Lead Employer reasonably may transferred to a qualified
plan the Withdrawing Employer require as soon as is practical and before the
Effective Date of maintains. termination. If the Lead Employer has not received
such notice and any required documentation within ten (10) days prior to the
stated date of termination, the Lead Employer may proceed with the Spin-off Plan
under Section 12.11(B). The Lead Employer will direct the Trustee to transfer
(in accordance with the rules of Code §414(l) and the provisions of Section
11.06) the Accounts of the Employees of the Terminated Employer to a qualified
plan the Terminated Employer maintains. The Terminated Employer must deliver to
the Lead Employer in writing such identifying and other relevant information
regarding the transferee plan and must provide such assurances as the Lead
Employer may reasonably require that the transferee plan is a qualified plan.
(D) Participants. The Employees of the Terminated Employer will cease to be
eligible to accrue additional benefits under the Plan with respect to
Compensation paid by the Terminated Employer, as of the Effective Date of the
termination. To the extent that these Employees have accrued but unpaid
contributions as of such Effective Date, the Terminated Employer will pay such
amounts to the Plan or to the Spin-off Plan no later than 30 days after the
Effective Date of © 2014 Great-West Trust Company, LLC or its suppliers 102



--------------------------------------------------------------------------------



 
[thetorchmarkcorporations167.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations168.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations169.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations170.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations171.jpg]




--------------------------------------------------------------------------------



 
[thetorchmarkcorporations172.jpg]




--------------------------------------------------------------------------------



 